Exhibit 10.1


FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT  (this “Fourth
Amendment”), dated as of April 17, 2009 and effective as of the Fourth Amendment
Effective Date (as hereinafter defined), is made and entered into by and among
WYNN LAS VEGAS, LLC, a Nevada limited liability company (the “Borrower”), the
WYNN AMENDMENT PARTIES (as hereinafter defined), and EACH OF THE LENDERS LISTED
ON THE SIGNATURE PAGES HEREOF (the “Consenting Lenders”).
 
RECITALS
 
A.           The Borrower and the Consenting Lenders are parties to that certain
Amended and Restated Credit Agreement, dated as of August 15, 2006, as amended
by that certain First Amendment to Amended and Restated Credit Agreement, dated
as of April 9, 2007, that certain Second Amendment to Amended and Restated
Credit Agreement, dated as of October 31, 2007, and that certain Third Amendment
to Amended and Restated Credit Agreement, dated as of September 17, 2008 (the
“Credit Agreement”), among the Borrower, Deutsche Bank Trust Company Americas,
as administrative agent (in such capacity, the “Administrative Agent”), issuing
lender and swing line lender, Deutsche Bank Securities Inc., as lead arranger
and joint book running manager, Banc of America Securities LLC, as lead arranger
and joint book running manager, Bank of America, N.A., as syndication agent,
J.P. Morgan Securities Inc., as arranger and joint book running manager,
JPMorgan Chase Bank, N.A., as joint documentation agent, SG Americas Securities,
LLC, as arranger and joint book running manager, Societe Generale, as joint
documentation agent, Bank of Scotland, as managing agent, HSH Nordbank AG, as
managing agent, The Royal Bank of Scotland plc, as managing agent, Wachovia
Bank, as managing agent, and the several banks and other financial institutions
or entities from time to time parties thereto as lenders (the “Lenders”; each
Lender that is not a Consenting Lender shall be referred to herein as a
“Non-Consenting Lender”).
 
      B.           In connection with the Credit Agreement, each of Wynn Las
Vegas Capital Corp., a Nevada corporation (“Capital Corp.”), Wynn Show
Performers, LLC, a Nevada limited liability company (“Show Performers”), Wynn
Golf, LLC, a Nevada limited liability company (“Wynn Golf”), Wynn Sunrise, LLC,
a Nevada limited liability company (“Wynn Sunrise”), World Travel, LLC, a Nevada
limited liability company (“World Travel”), Kevyn, LLC, a Nevada limited
liability company (“Kevyn”), Las Vegas Jet, LLC, a Nevada limited liability
company (“Las Vegas Jet”), Wynn Resorts Holdings, LLC, a Nevada limited
liability company (“Wynn Resorts Holdings”), and Wynn Completion Guarantor, LLC,
a Nevada limited liability company (“Completion Guarantor” and together with
Capital Corp., Show Performers, Wynn Golf, Wynn Sunrise, World Travel, Kevyn,
Las Vegas Jet and Wynn Resorts Holdings, the “Wynn Amendment Parties”), have
executed certain Loan Documents (as defined in the Credit Agreement).
 
C.           The Borrower has requested that the Lenders agree, subject to the
conditions and on the terms set forth in this Fourth Amendment, to make certain
amendments to the Credit Agreement such that, from and after the Fourth
Amendment Effective Date, the terms and provisions of the Credit
Agreement  shall be as set forth in the Amended Credit Agreement (as defined
below).
 
D.           The Consenting Lenders are willing to agree to such amendments,
subject to the conditions and on the terms set forth below.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.           Definitions.  Except as otherwise expressly provided herein,
capitalized terms used in this Fourth Amendment shall have the meanings given in
the Credit Agreement (prior to giving effect to this Fourth Amendment) and the
rules of interpretation set forth in the Credit Agreement shall apply to this
Fourth Amendment.  The following terms used in this Fourth Amendment shall have
the meanings given in the Amended Credit Agreement:  Revolving 1 Extensions of
Credit, Revolving 2 Extensions of Credit, Revolving Credit 1 Commitment,
Revolving Credit 1 Loans, Revolving Credit 2 Commitment, Revolving Credit 2
Lender, Revolving Credit 2 Loans and Revolving Credit 2 Percentage.
 
2.           Amendments to Credit Agreement.  The terms and provisions of the
Credit Agreement are hereby amended by replacing such terms and provisions in
their entirety with the terms and provisions set forth in the Amended and
Restated Credit Agreement attached hereto as Exhibit A (the “Amended Credit
Agreement”).  Exhibits A, C, G-2, G-3, M and O to the Credit Agreement are
hereby deleted in their entirety and replaced with the documents attached hereto
as Exhibits C, D, E, F, G and H, respectively.
 
3.           Reduction, Prepayment and Conversion of Commitments and
Loans.  Concurrently with the occurrence of the Fourth Amendment Effective Date:
 
(a)           (i) the portion of each Consenting Lender’s Revolving Credit
Commitment then in effect, with respect to which such Lender has agreed to
extend the Scheduled Revolving Credit Termination Date to July 15, 2013 (as
indicated on such Lender’s signature page hereto), shall become and be referred
to as a Revolving Credit 2 Commitment, (ii) the portion of each Consenting
Lender’s Revolving Extensions of Credit then outstanding (other than any
Revolving Extensions of Credit constituting such Lender’s Revolving Credit
Percentage of the L/C Obligations then outstanding) equal to the ratio of such
Lender’s Revolving Credit 2 Commitment to the total Revolving Credit Commitments
of such Lender shall become and be referred to as Revolving 2 Extensions of
Credit, (iii) the portion of the Revolving Credit Loans of each Consenting
Lender then outstanding equal to the ratio of such Lender’s Revolving Credit 2
Commitment to the total Revolving Credit Commitments of such Lender shall become
and be referred to as Revolving Credit 2 Loans, (iv) the Revolving Credit
Commitment of each Non-Consenting Lender and each Consenting Lender then in
effect (other than the Revolving Credit 2 Commitment of such Consenting Lender)
shall be referred to as a Revolving Credit 1 Commitment, (v) the Revolving
Extensions of Credit of each Non-Consenting Lender and each Consenting Lender
then outstanding (other than the Revolving 2 Extensions of Credit of such
Consenting Lender) shall be referred to as Revolving 1 Extensions of Credit, and
(vi) the Revolving Credit Loans of each Non-Consenting Lender and each
Consenting Lender then outstanding (other than the Revolving Credit 2 Loans of
such Consenting Lender) shall be referred to as Revolving Credit 1 Loans;
 
(b)           immediately after giving effect to Section 3(a) above, the
Borrower shall prepay Revolving Credit 2 Loans of each Consenting Lender in an
amount equal to thirty percent (30%) of the principal amount of such Revolving
Credit 2 Loans;
 
(c)           immediately after giving effect to Section 3(b) above, the
Revolving Credit 2 Commitment of each Consenting Lender shall be permanently
reduced by twenty-five percent (25%) of the principal and/or face amount of such
commitment;
 
2

--------------------------------------------------------------------------------


 
(d)           to the extent that the Revolving Credit Lenders hold any interests
granted to them or purchased by them pursuant to Section 3.4(a) of the Credit
Agreement as of the Fourth Amendment Effective Date (any such interests,
“Unconverted L/C Interests”), each Revolving Credit 2 Lender shall purchase from
the Issuing Lender, on the terms and conditions set forth in the Amended Credit
Agreement, for such Revolving Credit 2 Lender’s own account and risk, an
undivided interest in the Issuing Lender’s obligations and rights under the
Letters of Credit to which the Unconverted L/C Interests relate and the amount
of each draft paid by the Issuing Lender thereunder, in an amount equal to such
Revolving Credit 2 Lender’s Revolving Credit 2 Percentage of the Unconverted L/C
Interests.  Upon the consummation of all such purchases, the Issuing Lender
shall distribute to each Revolving Credit Lender the amount of its Unconverted
L/C Interests, if any.  The interests purchased by the Revolving Credit 2
Lenders pursuant to this Section 3(d) shall be deemed interests purchased
pursuant to Section 3.4 of the Credit Agreement, as amended by this Fourth
Amendment, and shall constitute Revolving 2 Extensions of Credit;
 
(e)           after giving effect to Sections 3(a) through 3(d) above, the
principal and/or face amount of the Revolving Credit 1 Commitment and the
Revolving Credit 2 Commitment of each Lender shall be the amount set forth on
Annex C to the Amended Credit Agreement; and
 
(f)           the Borrower shall pay to the Administrative Agent at its
Principal Office, for the account of each Lender that delivered its executed
signature page to this Fourth Amendment on or prior to 5:00 p.m., New York City
time, on April 14, 2009 (the “Consent Deadline”), with an indication thereon of
its consent to this Fourth Amendment, a cash fee equal to the sum of (i) 0.15%
of the Aggregate Exposure of such Lender as of the Consent Deadline and (ii)
0.85% of the Revolving Credit 2 Commitment of such Lender after giving effect to
the reduction of such commitment in Section 3(c) hereof.
 
4.           Consenting Lender Waiver.   Each Consenting Lender hereby waives
(a) any amount owing to it pursuant to Section 2.21 of the Credit Agreement
(“Breakage Amount”) to the extent such Breakage Amount is incurred in connection
with the prepayment of Revolving Credit 2 Loans required under Section 3(b)
hereof and (b) the application of Section 2.18 of the Credit Agreement in
respect of the transactions, commitment reductions and prepayments effected
pursuant to Section 3 hereof.
 
5.           Representations and Warranties.  To induce the Consenting Lenders
to agree to this Fourth Amendment, the Borrower represents to the Administrative
Agent and the Lenders that as of the date hereof:
 
(a)           each of the Borrower and each of the Wynn Amendment Parties has
all power and authority to enter into this Fourth Amendment and to carry out the
transactions contemplated hereby, and to perform its obligations hereunder or in
respect hereof;
 
(b)           the execution and delivery of this Fourth Amendment and the
performance of the obligations of the Borrower and each of the Wynn Amendment
Parties hereunder or in respect hereof have been duly authorized by all
necessary action on the part of the Borrower and such Wynn Amendment Party;
 
(c)           the execution and delivery of this Fourth Amendment and the
performance of the obligations of the Borrower and each of the Wynn Amendment
Parties hereunder or in respect hereof do not and will not conflict with or
violate (i) any provision of the articles of incorporation or bylaws (or similar
constituent documents) of the Borrower or such Wynn Amendment Party, (ii) any
Requirement of
 
3

--------------------------------------------------------------------------------


Law, (iii) any order, judgment or decree of any court or other governmental
agency binding on the Borrower or any Wynn Amendment Party, or (iv) any
indenture, agreement or instrument to which the Borrower or any Wynn Amendment
Party is a party or by which the Borrower or any Wynn Amendment Party, or any
property of any of them, is bound, and do not and will not require any consent
or approval of any Person that has not been obtained;
 
(d)           this Fourth Amendment has been duly executed and delivered by the
Borrower and each of the Wynn Amendment Parties and each of the Credit Agreement
and the other Loan Documents, as amended by this Fourth Amendment, are the
legal, valid and binding obligations of the Borrower and each of the Wynn
Amendment Parties party thereto, enforceable in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);
 
(e)           after giving effect to this Fourth Amendment, no event has
occurred and is continuing or will result from the execution and delivery of
this Fourth Amendment, that would constitute a Default or an Event of Default;
 
(f)           since the Amended and Restated Effective Date (as defined in the
Credit Agreement), no event has occurred that has resulted, or could reasonably
be expected to result, in a Material Adverse Effect; and
 
(g)           each of the representations and warranties made by the Borrower or
any of the Wynn Amendment Parties in or pursuant to the Loan Documents to which
such entity is a party, as amended hereby, shall be true and correct in all
material respects on and as of the Fourth Amendment Effective Date, as if made
on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date.
 
6.           Effectiveness of this Fourth Amendment.  This Fourth Amendment
shall be effective only if and when:
 
(a)           Lender Approval.  This Fourth Amendment shall have been executed
by the Borrower, the Wynn Amendment Parties, the Required Lenders, the Required
Facility Lenders under the Revolving Credit Facility, the Required Facility
Lenders under the Term B Loan Facility, the Swing Line Lender and the Issuing
Lender;
 
(b)           Fees, Interest and Repayment of Loans.  All fees and other amounts
required to be paid to the Administrative Agent and its affiliates (whether
pursuant to any of the Loan Documents, any fee letter or otherwise) and all
taxes, fees and other costs payable in connection with the execution, delivery,
recordation and filing of the documents and instruments referred to in this
Section 6 (or otherwise in connection with the Fourth Amendment Effective Date),
shall have been paid in full.  All accrued interest and fees under or with
respect to the Revolving Credit Facility as of the Fourth Amendment Effective
Date, before giving effect to this Fourth Amendment (including, without
limitation, Revolving Commitment Fees) shall have been paid in full.  In
addition, the Borrower shall have (i) prepaid in full all outstanding Swing Line
Loans and all other amounts owed under the Credit Agreement with respect to
Swing Line Loans as of the Fourth Amendment Effective Date and (ii) satisfied
all Reimbursement Obligations outstanding as of the Fourth Amendment Effective
Date;
 
4

--------------------------------------------------------------------------------


 
(c)           Loan Documents.  The Borrower shall have delivered to the
Administrative Agent executed copies of any amendments to, or reaffirmation
agreements with respect to, any of the Loan Documents as the Administrative
Agent may reasonably request to protect, maintain or perfect the security
interests or other rights of the Collateral Agent and the other Secured Parties
contemplated thereby or to make conforming changes in such documents to reflect
the amendments and other transactions contemplated hereby, all of which shall be
in form and substance satisfactory to the Administrative Agent and shall have
been duly authorized, executed and delivered by the parties thereto.  By
executing this Fourth Amendment, each Consenting Lender authorizes the
Administrative Agent and/or the Collateral Agent to enter into any such
amendments and reaffirmation agreements;
 
(d)           Legal Opinions.  The Administrative Agent shall have received
legal opinions reasonably satisfactory to it from the Borrower’s counsel with
respect to New York and Nevada law matters;
 
(e)           Projections.  The Administrative Agent shall have received
financial projections of the Borrower and the Loan Parties for the five year
period following the Fourth Amendment Effective Date in form and substance
satisfactory to the Administrative Agent;
 
(f)           Governmental Approvals.  All material governmental and third party
approvals necessary in connection with the transactions contemplated on the
Fourth Amendment Effective Date (including all necessary regulatory and gaming
approvals) shall have been obtained on terms satisfactory to the Administrative
Agent and shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the foregoing;
 
(g)           Fourth Amendment Effective Date Certificate.  The Borrower shall
have delivered to the Administrative Agent an executed copy of the Fourth
Amendment Effective Date Certificate in the form attached hereto as Exhibit B
(with such amendments or changes as may be reasonably requested by the
Administrative Agent);
 
(h)           Events of Default.  No Default or Event of Default shall have
occurred and be continuing;
 
(i)           Title Insurance.  The Administrative Agent shall have received
such endorsements, supplements and/or confirmations to the Title Policy, or a
commitment to issue such endorsements, supplements and/or confirmations, as may
be reasonably requested by the Administrative Agent, in each case in form and
substance satisfactory to the Administrative Agent; and
 
(j)           Other Documents.  The Administrative Agent shall have
received such other documents and evidence as are customary for transactions of
the type contemplated by this Fourth Amendment, as the Administrative Agent may
reasonably request.
 
This Fourth Amendment shall be deemed to be effective on the date (the “Fourth
Amendment Effective Date”) on which each of the foregoing conditions is
satisfied and the parties hereto hereby authorize the Administrative Agent to
provide any missing information in the Amended Credit Agreement on the date that
it has determined, in its sole discretion and to its actual knowledge, that each
of such conditions has been satisfied; provided that any such action on the part
of the Administrative Agent shall not be deemed to be a representation to any of
the parties hereto or to any other Person regarding the satisfaction of such
conditions or any other matter.  The Borrower and the Wynn Amendment Parties
acknowledge and agree
 
5

--------------------------------------------------------------------------------


that once paid, no fee described in Section 3(f) above, nor any part thereof,
(i) shall be refundable under any circumstances or (ii) shall be applied to, or
shall be deemed to reduce, the amount of any other fee or obligation of the
Borrower or the Wynn Amendment Parties under the Credit Agreement or the other
Loan Documents (either prior to, or after, giving effect to this Fourth
Amendment).
 
7.           Amendments to Other Loan Documents:  The parties hereto hereby
agree that, as of the Fourth Amendment Effective Date:
 
(a)           the definition of “Obligations” set forth in Exhibit A to the
Disbursement Agreement shall be amended by replacing the word “Lender”, where
such word appears therein, with the following: “Secured Party (as defined
herein) or any other Secured Party (as defined in the Bank Credit Agreement)”;
and
 
(b)           the references to “the Revolving Credit Facility” and “the
Revolving Credit Commitments” in the second paragraph of the Subordinated
Intercompany Note shall be deemed to be references to the Revolving Credit 2
Facility and the Revolving Credit 2 Commitments, respectively.
 
8.           Acknowledgments.  By executing this Fourth Amendment, each of the
Wynn Amendment Parties (other than Wynn Resorts Holdings and Completion
Guarantor) (a) consents to this Fourth Amendment, (b) acknowledges that
notwithstanding the execution and delivery of this Fourth Amendment or any prior
amendment, the obligations of each of the Wynn Amendment Parties under the
Guarantee are not impaired or affected (except as provided for in this Fourth
Amendment) and the Guarantee continues in full force and effect and shall apply
to the Obligations as amended hereby and (c) affirms and ratifies the
Guarantee.  By executing this Fourth Amendment, the Borrower and each of the
Wynn Amendment Parties (other than Completion Guarantor) (a) consents to this
Fourth Amendment, (b) acknowledges that notwithstanding the execution and
delivery of this Fourth Amendment or any prior amendment, the obligations of the
Borrower and each of the Wynn Amendment Parties under the Security Documents to
which it is a party (other than the Guarantee) are not impaired or affected
(except as provided for in this Fourth Amendment) and such Security Documents
continue in full force and effect  and shall secure the Obligations as amended
hereby and (c) affirms and ratifies such Security Documents.  By executing this
Fourth Amendment, Completion Guarantor (a) consents to this Fourth Amendment,
(b) acknowledges that notwithstanding the execution and delivery of this Fourth
Amendment or any prior amendment, the obligations of Completion Guarantor under
the Completion Guaranty are not impaired or affected (except as provided for in
this Fourth Amendment) and the Completion Guaranty continues in full force and
effect and shall apply to the Obligations as amended hereby and (c) affirms and
ratifies the Completion Guaranty.
 
9.           No Novation.  This Fourth Amendment shall not extinguish the
obligations for the payment of money outstanding under the Credit Agreement or
discharge or release the priority of any Loan Document or any other security
therefor.  Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Credit Agreement or the
instruments, documents and agreements securing the same, which shall remain in
full force and effect.  Nothing in this Fourth Amendment shall be construed as a
release or other discharge of the Borrower or any Wynn Amendment Party from any
of its obligations and liabilities under the Credit Agreement or the other Loan
Documents.
 
10.           Miscellaneous. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICT OF LAW RULES THEREOF (OTHER
 
6

--------------------------------------------------------------------------------


THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  This
Fourth Amendment may be executed in one or more counterparts and when signed by
all of the parties listed below shall constitute a single binding
agreement.  Delivery of an executed counterpart hereof by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Except as
amended hereby, all of the provisions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect except that each reference to a
Loan Document amended hereby shall mean and be a reference to such Loan Document
as amended hereby.  This Fourth Amendment shall be deemed a “Loan Document” as
defined in the Credit Agreement.  Section 10.12 of the Credit Agreement shall
apply to this Fourth Amendment and all past and future amendments to the Credit
Agreement and other Loan Documents as if expressly set forth therein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
7

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed by their officers or officers of their sole ultimate members thereunto
duly authorized as of the day and year first above written, to be effective as
of the Fourth Amendment Effective Date.
 
WYNN LAS VEGAS, LLC,
a Nevada limited liability company
WYNN GOLF, LLC,
a Nevada limited liability company
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
By:
Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole member
     
By:    /s/ Marc D. Schorr    
Name:  Marc D. Schorr
Title:  Chief Operating Officer
   
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
             
By:    /s/ Marc D. Schorr    
Name:  Marc D. Schorr
Title:  Chief Operating Officer
 

 
 
WYNN SUNRISE, LLC,
a Nevada limited liability company
WORLD TRAVEL, LLC,
a Nevada limited liability company
By:
Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
By:
Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole
member
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole
member
   
 
By:
Wynn Resorts, Limited, a
Nevada corporation, its sole member
   
By:
Wynn Resorts, Limited, a Nevada
corporation, its sole member
     
By:    /s/ Marc D. Schorr                                               
Name:  Marc D. Schorr
Title:  Chief Operating Officer
   
By:    /s/ Marc D. Schorr                                               
Name:  Marc D. Schorr
Title:  Chief Operating Officer

 
 
 
[Signature Page to Fourth Amendment
to Wynn Las Vegas Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------


 
 
LAS VEGAS JET, LLC,
a Nevada limited liability company
WYNN SHOW PERFORMERS, LLC,
a Nevada limited liability company
By:
Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
By:
Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole
member
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole
member
     
By:
Wynn Resorts, Limited, a
Nevada corporation, its sole member
   
By:
Wynn Resorts, Limited, a Nevada
corporation, its sole member
       
By:    /s/ Marc D. Schorr             
Name:  Marc D. Schorr
Title:  Chief Operating Officer
     
By:    /s/ Marc D. Schorr         
Name:  Marc D. Schorr
Title:  Chief Operating Officer

 
 
KEVYN, LLC,
a Nevada limited liability company
WYNN LAS VEGAS CAPITAL CORP.,
a Nevada corporation
By:
Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
By:  /s/ Marc D.
Schorr                                                               
Name:  Marc D. Schorr
Title:  Chief Operating Officer
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole
member
           
By:
Wynn Resorts, Limited, a
Nevada corporation, its sole member
               
By:  /s/ Marc D. Schorr    
Name:  Marc D. Schorr
Title:  Chief Operating Officer
         

 
 
[Signature Page to Fourth Amendment
to Wynn Las Vegas Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------


 
WYNN RESORTS HOLDINGS, LLC,
a Nevada limited liability company,
  By:
Wynn Resorts, Limited, a Nevada
corporation, its sole member
      By:  /s/ Marc D.
Schorr                                                        
Name:  Marc D. Schorr
Title:  Chief Operating Officer        

 
WYNN COMPLETION GUARANTOR, LLC,
a Nevada limited liability company
  By:
Wynn Las Vegas, LLC,
a Nevada limited liability company,
its control manager
      By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company, its sole
member
            By:
Wynn Resorts, Limited, a Nevada
corporation, its sole member
               
By:  /s/ Marc D. Schorr    
Name:  Marc D. Schorr
Title:  Chief Operating Officer
 
                         

 
 
[Signature Page to Fourth Amendment
to Wynn Las Vegas Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------


 
 
 
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Lender, Issuing Lender and
Swing Line Lender
 
By:   /s/ Mary Kay
Coyle                                                                               
Name:  Mary Kay Coyle
Title:  Managing Director
 
 
By:  /s/ Stephen
Cayer                                                                                    
Name:  Stephen Cayer
Title:  Managing Director
 
 
[Signature Page to Fourth Amendment
to Wynn Las Vegas Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------


 
Acknowledged:
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent on
behalf of the Lenders
 
By:   /s/ Mary Kay
Coyle                                                                                
Name:  Mary Kay Coyle
Title:  Managing Director
 
By:  /s/ Stephen Cayer                
                                                                 
Name:  Stephen Cayer
Title:  Managing Director
 
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Disbursement Agent
 
By:   /s/ Mary Kay Coyle
                                                                               
Name:  Mary Kay Coyle
Title:  Managing Director
 
By:  /s/ Stephen Cayer
                                                                                 
Name:  Stephen Cayer
Title:  Managing Director
 
 
 
[Signature Page to Fourth Amendment
to Wynn Las Vegas Amended and Restated Credit Agreement]
 



--------------------------------------------------------------------------------


 
Exhibit A
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
CREDIT AGREEMENT
 
among
 
WYNN LAS VEGAS, LLC,
as the Borrower,
 
The Several Lenders
from Time to Time Party Hereto,
 
DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Joint Book Running Manager,
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, Issuing Lender and Swing Line Lender,
 
BANC OF AMERICA SECURITIES LLC,
as Lead Arranger and Joint Book Running Manager,
 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
J. P. MORGAN SECURITIES INC.,
as Arranger and Joint Book Running Manager,
 
JPMORGAN CHASE BANK, N.A.,
as Joint Documentation Agent,
 
SG AMERICAS SECURITIES, LLC,
as Arranger and Joint Book Running Manager,
 
SOCIETE GENERALE,
as Joint Documentation Agent
 
and
 
in each case as Managing Agents,
 
BANK OF SCOTLAND,
 
HSH NORDBANK AG,
 
THE ROYAL BANK OF SCOTLAND PLC
 
 and
 
WACHOVIA BANK


Dated as of August 15, 2006



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 
SECTION 1. DEFINITIONS
2
 
1.1
Defined Terms
2
 
1.2
Other Definitional Provisions
55
 
1.3
Certain Financial Calculations
56
 
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
57
 
2.1
Term B Loan Commitments
57
 
2.2
Scheduled Amortization of Term B Loans
57
 
2.3
Revolving Credit Commitments
58
 
2.4
INTENTIONALLY OMITTED
58
 
2.5
Procedure for Borrowing
58
 
2.6
Swing Line Commitment
60
 
2.7
Procedure for Swing Line Borrowing; Refunding of Swing Line Loans
61
 
2.8
Repayment of Loans; Evidence of Indebtedness
62
 
2.9
Commitment Fees, etc.
63
 
2.10
Termination or Reduction of Revolving Credit Commitments
64
 
2.11
Optional Prepayments
65
 
2.12
Mandatory Prepayments and Commitment Reductions
65
 
2.13
Conversion and Continuation Options
68
 
2.14
Minimum Amounts and Maximum Number of Eurodollar Tranches
69
 
2.15
Interest Rates and Payment Dates
69
 
2.16
Computation of Interest and Fees
70
 
2.17
Inability to Determine Interest Rate
70
 
2.18
Pro Rata Treatment and Payments
71
 
2.19
Requirements of Law
73
 
2.20
Taxes
75
 
2.21
Indemnity
77
 
2.22
Illegality
78
 
2.23
Change of Lending Office
78
 
2.24
Insurance Proceeds and Eminent Domain Proceeds
78
 
2.25
Replacement of Lenders under Certain Circumstances
82
 
2.26
Incremental Facilities
83
 
SECTION 3. LETTERS OF CREDIT
85
 
3.1
L/C Commitment
85
 
3.2
Procedure for Issuance of Letters of Credit
86
 
3.3
Fees and Other Charges
87
 
3.4
L/C Participations
87
 
3.5
Reimbursement Obligation of the Borrower.
88
 
3.6
Responsibility of Issuing Lender With Respect to Requests for Drawings and
Payments; Obligations Absolute
89
 
SECTION 4. REPRESENTATIONS AND WARRANTIES
90
 
4.1
Financial Condition
90

 
 
i

--------------------------------------------------------------------------------



 

         
4.2
No Change
91
 
4.3
Corporate/LLC Existence; Compliance with Law
91
 
4.4
Power; Authorization; Enforceable Obligations
91
 
4.5
No Legal Bar
92
 
4.6
No Material Litigation
92
 
4.7
No Default
92
 
4.8
Ownership of Property; Liens
93
 
4.9
Intellectual Property
93
 
4.10
Taxes
94
 
4.11
Federal Regulations.
94
 
4.12
Labor Matters and Acts of God
95
 
4.13
ERISA
95
 
4.14
Investment Company Act; Other Regulations
95
 
4.15
Subsidiaries
96
 
4.16
Use of Proceeds; Letters of Credit
96
 
4.17
Environmental Matters
96
 
4.18
Accuracy of Information, etc.
97
 
4.19
Security Documents
98
 
4.20
Solvency
99
 
4.21
Senior Indebtedness
99
 
4.22
Regulation H
99
 
4.23
Insurance
99
 
4.24
Performance of Agreements; Material Contracts
99
 
4.25
Real Estate
100
 
4.26
Permits
101
 
4.27
Sufficiency of Interests
101
 
4.28
Utilities
102
 
4.29
Fiscal Year
102
 
4.30
Patriot Act
102
 
SECTION 5. CONDITIONS PRECEDENT
102
 
5.1
INTENTIONALLY OMITTED
102
 
5.2
Conditions to Extensions of Credit Pursuant to Section 2.5(a) or 3.2(a)
102
 
5.3
Conditions to Extensions of Credit Requested Pursuant to Section 2.5(b) or
3.2(b)
102
 
5.4
Conditions to Amended and Restated Effective Date
103
 
SECTION 6. AFFIRMATIVE COVENANTS
106
 
6.1
Financial Statements
106
 
6.2
Certificates; Other Information
106
 
6.3
Payment of Obligations
109
 
6.4
Conduct of Business and Maintenance of Existence, etc.
109
 
6.5
Maintenance of Property; Leases; Insurance
109
 
6.6
Inspection of Property; Books and Records; Discussions
111
 
6.7
INTENTIONALLY OMITTED
111
 
6.8
Environmental Laws; Permits
111
 
6.9
Dissolution of the Completion Guarantor
112
 
6.10
Additional Collateral, Discharge of Liens, etc.
113

 
 
ii

--------------------------------------------------------------------------------


 

 

         
6.11
Use of Proceeds and Revenues
115
 
6.12
Compliance with Laws, Project Documents, etc.; Permits
116
 
6.13
Further Assurances
116
 
SECTION 7. NEGATIVE COVENANTS
117
 
7.1
Financial Condition Covenants
117
 
7.2
Limitation on Indebtedness
118
 
7.3
Limitation on Liens
121
 
7.4
Limitation on Fundamental Changes
124
 
7.5
Limitation on Disposition of Property
124
 
7.6
Limitation on Restricted Payments
129
 
7.7
Limitation on Capital Expenditures
130
 
7.8
Limitation on Investments
131
 
7.9
Limitation on Optional Payments and Modifications of Governing Documents
133
 
7.10
Limitation on Transactions with Affiliates
133
 
7.11
Limitation on Sales and Leasebacks
135
 
7.12
Limitation on Changes in Fiscal Periods
135
 
7.13
Limitation on Negative Pledge Clauses
135
 
7.14
Limitation on Restrictions on Subsidiary Distributions, etc.
136
 
7.15
Limitation on Lines of Business
136
 
7.16
Restrictions on Changes
136
 
7.17
Limitation on Formation and Acquisition of Subsidiaries and Purchase of Capital
Stock
137
 
7.18
Limitation on Hedge Agreements
137
 
7.19
Limitation on Sale or Discount of Receivables
137
 
7.20
Limitation on Zoning and Contract Changes and Compliance
137
 
7.21
No Joint Assessment; Separate Lots
137
 
7.22
Restrictions on Payments of Management Fees
138
 
7.23
INTENTIONALLY OMITTED
138
 
7.24
Permitted Activities of Wynn Resorts Holdings
138
 
7.25
Limitation on Golf Course Land and Golf Course Development
138
 
7.26
Acquisition of Real Property
139
 
7.27
INTENTIONALLY OMITTED
140
 
7.28
Golf Course Lease Termination
140
 
SECTION 8. EVENTS OF DEFAULT
140
 
SECTION 9. THE AGENTS; THE ARRANGERs; THE MANAGERS
145
 
9.1
Appointment
145
 
9.2
Delegation of Duties
146
 
9.3
Exculpatory Provisions
146
 
9.4
Reliance
146
 
9.5
Notice of Default
147
 
9.6
Non Reliance on Agents, Managers, Arrangers, Managing Agents and Other Lenders
147
 
9.7
Indemnification
148
 
9.8
Arrangers, Agents, Managing Agents and Managers in Their Individual Capacities
149
       

 
 
iii

--------------------------------------------------------------------------------



 

 
9.9
Successor Agents
149
 
9.10
Authorization
150
 
9.11
The Arrangers, Managers, Managing Agents, Syndication Agent and Documentation
Agents
150
 
9.12
Withholdings
150
 
SECTION 10. MISCELLANEOUS
151
 
10.1
Amendments and Waivers
151
 
10.2
Notices
153
 
10.3
No Waiver; Cumulative Remedies
155
 
10.4
Survival of Representations and Warranties
155
 
10.5
Payment of Expenses; Indemnification
156
 
10.6
Successors and Assigns; Participations and Assignments
157
 
10.7
Adjustments; Set off
160
 
10.8
Counterparts
161
 
10.9
Severability
161
 
10.10
Integration
161
 
10.11
GOVERNING LAW
161
 
10.12
Submission To Jurisdiction; Waivers
162
 
10.13
Certain Matters Affecting Lenders
162
 
10.14
Acknowledgments
163
 
10.15
Confidentiality
163
 
10.16
Release of Collateral and Guarantee Obligations
164
 
10.17
Accounting Terms and Changes
165
 
10.18
INTENTIONALLY OMITTED
165
 
10.19
Construction.
165
 
10.20
WAIVERS OF JURY TRIAL
165
 
10.21
Gaming Authorities
165
 
10.22
Release of Golf Course Collateral
166
 
10.23
Binding Effect; Amendment and Restatement
166
 
10.24
Transfer of Golf Course Land to the Borrower
167
 
10.25
Third Party Beneficiaries
168
 
10.26
Patriot Act
168


 
iv

--------------------------------------------------------------------------------


 
ANNEXES:
 
 
A
Pricing Grid
B
Lender Commitments on the Amended and Restated Effective Date
C
Revolving Credit Commitments on the Fourth Amendment Effective Date



SCHEDULES:
 
 
1.1
Mortgaged Property
4.4
Consents, Authorizations, Filings and Notices
4.9(b)
Trademarks, Service Marks and Trade Names
4.9(c)
Patents
4.9(d)
Copyrights
4.9(e)
Intellectual Property Licenses
4.15
Subsidiaries
4.19(a)-1
UCC Filing Jurisdictions – Collateral
4.19(a)-2
UCC Financing Statements to Remain on File
4.19(b)
Mortgage Filings Jurisdictions
4.19(c)
UCC Filing Jurisdictions - Intellectual Property Collateral
4.24
Material Contracts
4.25(a)
Real Estate
4.25(d)
Assessments
6.5(d)
Insurance Requirements
7.2(d)
Existing Indebtedness
7.3(f)
Existing Liens



EXHIBITS:
 
 
A
Form of Compliance Certificate
B
Form of Reaffirmation Agreement
C
Form of Joinder Agreement
D
Form of Mortgage
E
Form of Assignment and Acceptance
F
Form of Indemnity Agreement
G-1
Form of Term B Note
G-2
Form of Revolving Credit 1 Note
G-3
Form of Swing Line Note
H
Form of Insurance Consultant Certificate
I
Form of Exemption Certificate
J
INTENTIONALLY OMITTED
K
Form of Amended and Restated Disbursement Agreement
L
Form of Fourth Amendment to Disbursement Agreement
M
Form of Notice of Borrowing
N
Form of Subordination, Non-Disturbance and Attornment Agreement
O
Form of Letter of Credit Request
P
Form of First Amendment to Mortgage

 
 
v

--------------------------------------------------------------------------------


 
 
EXHIBITS:
 
 

Q
Form of Amended and Restated Effective Date Certificate

 
 
vi

--------------------------------------------------------------------------------


 
 
This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 15, 2006, is
entered into among WYNN LAS VEGAS, LLC, a Nevada limited liability company (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party to this Agreement as lenders, DEUTSCHE BANK SECURITIES INC.,
as lead arranger and joint book running manager, DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent (in such capacity and together with its
successors and assigns, the “Administrative Agent”), issuing lender and swing
line lender, BANC OF AMERICA SECURITIES LLC, as lead arranger and joint book
running manager, BANK OF AMERICA, N.A., as syndication agent, J.P. MORGAN
SECURITIES INC., as arranger and joint book running manager, JPMORGAN CHASE
BANK, N.A., as joint documentation agent, SG AMERICAS SECURITIES, LLC, as
arranger and joint book running manager, SOCIETE GENERALE, as joint
documentation agent, and, in each case as managing agent, BANK OF SCOTLAND, HSH
NORDBANK AG, THE ROYAL BANK OF SCOTLAND PLC and WACHOVIA BANK.
 
RECITALS
 
WHEREAS, the Borrower is developing and owns the Phase I Project and the Phase
II Project (such defined terms and other defined terms used in these Recitals
shall have the meanings given in Section 1.1 of this Agreement);
 
WHEREAS, the Lenders have extended the senior secured credit facilities
contemplated by the Original Credit Agreement to the Borrower to provide a
portion of the funds necessary to develop and construct the Project and provide
working capital for the operation of the Project;
 
WHEREAS, the Borrower has secured all of its Obligations by granting to the
Collateral Agent on behalf of the Administrative Agent and the other Secured
Parties a Lien on substantially all of its assets as more fully described in
this Agreement and the other Loan Documents;
 
WHEREAS, each of the Loan Parties (other than the Borrower) has guarantied the
Obligations of the Borrower and secured all of its Obligations by granting to
the Collateral Agent on behalf of the Administrative Agent and the other Secured
Parties a Lien on substantially all of its assets, in each case as more fully
described in this Agreement and the other Loan Documents;
 
WHEREAS, the Borrower and the Lenders amended and restated the Original Credit
Agreement on August 15, 2006, and thereafter amended such Amended and Restated
Credit Agreement pursuant to that certain First Amendment to Amended and
Restated Credit Agreement, dated as of April 9, 2007, that certain Second
Amendment to Amended and Restated Credit Agreement, dated as of October 31,
2007, that certain Third Amendment to Amended and Restated Credit Agreement,
dated as of September 17, 2008, and that certain Fourth Amendment to Amended and
Restated Credit Agreement, dated as of April 17, 2009 (the “Fourth Amendment”,
and together with each of the other foregoing amendments, the “A&R Amendments”);
 
 

--------------------------------------------------------------------------------


 
WHEREAS, pursuant to the terms of the Fourth Amendment, to which this Agreement
has been attached, the Borrower and the Lenders party thereto have set forth
herein the terms and provisions of the Amended and Restated Credit Agreement, as
the same has been amended by the A&R Amendments;
 
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
 
SECTION 1. DEFINITIONS
 
1.1           Defined Terms
 
.  As used in this Agreement, the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.
 
“Access Agreement”:  the Access Easement Agreement, dated as of the Closing
Date, between Wynn Golf and the Borrower.
 
“Account”:  any “Commodity Account,” “Deposit Account” or “Securities Account”
(as such terms are defined in the UCC).
 
“Additional 2014 Notes”:  the Additional Notes (as such term is defined in the
2014 Notes Indenture).
 
“Additional Entertainment Facility”:  a showroom or entertainment facility
adjoining the Project on the Site (other than any showroom or entertainment
facility contemplated in the Plans and Specifications on the Amended and
Restated Effective Date).
 
“Additional Material Contracts”:  any Material Contract entered into after the
Amended and Restated Effective Date relating to the development, construction,
maintenance or operation of the Project.
 
“Adjustment Date”:  as defined in the Pricing Grid.
 
“Administrative Agent”:  as defined in the preamble hereto.
 
“Administrative Agent Fee Letter”:  the Administrative Agent Fee Letter, dated
as of July 7, 2006, between the Borrower and the Administrative Agent.
 
“Advances”:  as defined in the Disbursement Agreement.
 
“Affiliate”:  as applied to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) as applied to any Person means the power, directly or indirectly,
either to (a) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
 
2

--------------------------------------------------------------------------------


 
“Affiliate Agreements”:  collectively, the Golf Course Lease, the Management
Agreement, the Project Services Agreement, the Access Agreement, the Aircraft
Operating Agreement, the Dealership Lease Agreement and the Wynn IP Agreement.
 
“Affiliated Fund”:  means, with respect to any Lender that is a fund that
invests (in whole or in part) in commercial loans, any other fund that invests
(in whole or in part) in commercial loans and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
 
“Affiliated Overhead Expenses”:  for any period, the reasonable costs and
expenses of, and actually incurred by, Wynn Resorts and its Wholly Owned
Subsidiaries (other than the Loan Parties) for salary and benefits, office
operations, development, advertising, insurance and other corporate or other
overhead, for such period, calculated on a consolidated basis, after the
elimination of intercompany transactions, and in accordance with GAAP; provided,
that Affiliated Overhead Expenses (a) shall not include any fee, profit or
similar component payable to Wynn Resorts or any other Affiliate of Wynn Resorts
or any Project Costs and (b) shall represent only the payment or reimbursement
of actual costs and expenses incurred by Wynn Resorts and its Wholly Owned
Subsidiaries.
 
“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agents, the Administrative Agent and, for purposes of Section 9 and 10.5 only,
the Collateral Agent and the Disbursement Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the amount of such Lender’s Term B Loan Commitment then in
effect or, if the Term B Loan Commitments have been terminated, the amount of
such Lender’s Term B Loan Extensions of Credit then outstanding, (b) the amount
of such Lender’s New Term Loan Commitments then in effect or, if the New Term
Loan Commitments have been terminated, the amount of such Lender’s New Term Loan
Extensions of Credit then outstanding, and (c) the amount of such Lender’s
Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  this Amended and Restated Credit Agreement.
 
“Aircraft”:  that certain 1999 Boeing 737-79U Business Jet aircraft bearing
manufacturer’s serial number 29441 and United States Federal Aviation
Administration Registration Number N88WZ, which shall include (i) the airframe
(the Aircraft except for the Engines (hereinafter defined) from time to time
installed thereon) together with any and all Parts (hereinafter defined)
incorporated or installed or attached to such aircraft and all Parts removed
from such aircraft until such Parts are replaced (such airframe, together with
any replacement or substitute airframe and all such Parts, the
 
3

--------------------------------------------------------------------------------


“Airframe”), (ii) each of the engines installed on the Aircraft and any
replacement engine that may be substituted for such engine, together, in each
case, with any and all Parts incorporated or installed or attached thereto and
any and all Parts removed therefrom, until such Parts are replaced (each such
engine, and replacement or substitute engine, together with any and all such
Parts, the “Engine” and collectively the “Engines”), (iii) all appliances,
parts, instruments, appurtenances, accessories, furnishings and other equipment
of whatever nature (other than the Engines), that may from time to time be
incorporated or installed in or attached to the Airframe or any Engine
(collectively referred to herein as “Parts”) and (iv) the proceeds of any of the
foregoing.
 
“Aircraft Operating Agreement”:  that certain Amended and Restated Aircraft
Operating Agreement, dated October 30, 2002, between the Aircraft Trustee and
World Travel.
 
“Aircraft Trustee”:  Wells Fargo Bank Northwest, National Association, as
trustee under a trust agreement in favor of World Travel with respect to the
Aircraft, and any successor or replacement trustee.
 
“Allocable Overhead”:  for any period, an amount equal to (a) the amount of
Affiliated Overhead Expenses for such period divided by (b) the number of gaming
and/or hotel projects of Wynn Resorts and its Subsidiaries which were operating
during such period or for which debt and/or equity financing has been obtained
to finance the design, development, construction and/or opening thereof;
provided, that (i) the Project shall be deemed a single gaming and/or hotel
project that is operating and (ii) amounts allocated to any such project shall
be prorated based on the period within such period that such project was in
operation or financing therefor was obtained.
 
“Amended and Restated Disbursement Agreement Effective Date”: October 25, 2007.
 
“Amended and Restated Effective Date”:  August 15, 2006.
 
“Amended and Restated Effective Date Documents”:  as defined in Section 5.4(c).
 
“Applicable Facility Lenders”:  with respect to any Facility, (a) after the
termination of the Term B Loan Commitments, the New Term Loan Commitments with
respect to any Series of New Term Loans or the Revolving Credit Commitments, as
the case may be, Non-Defaulting Lenders holding more than 33⅓% of the Total Term
B Loan Extensions of Credit of Non-Defaulting Lenders, the Total New Term Loan
Extensions of Credit with respect to any Series of New Term Loans of
Non-Defaulting Lenders or the Total Revolving Extensions of Credit of
Non-Defaulting Lenders, as the case may be, or (b) prior to any termination of
the Term B Loan Commitments, the New Term Loan Commitments with respect to any
Series of New Term Loans or the Revolving Credit Commitments, as the case may
be, Non-Defaulting Lenders holding more than 33⅓% of the Total Term B Loan
Commitments (less the aggregate Term B Loan Commitments of Defaulting Lenders),
Total New Term Loan Commitments with
 
4

--------------------------------------------------------------------------------


respect to any Series of New Term Loans (less the aggregate of such New Term
Loan Commitments of Defaulting Lenders) or Total Revolving Credit
Commitments (less the aggregate Revolving Credit Commitments of Defaulting
Lenders), as the case may be.
 
“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:
 

   
Base Rate
Loans
 
Eurodollar
Loans
   
Revolving Credit 1 Loans
0.625%
 
1.625%
   
Revolving Credit 2 Loans and Swing Line Loans
2.000%
 
3.000%
   
Term B Loans
0.875%
 
1.875%
 



provided, that on and after the first Adjustment Date occurring after the
Initial Phase II Calculation Date, the Applicable Margin with respect to
Revolving Credit 1 Loans will be determined pursuant to the Pricing Grid.
 
“Arrangers”:  collectively, Deutsche Bank Securities Inc., in its capacity as a
lead arranger, Banc of America Securities LLC, in its capacity as a lead
arranger, SG Americas Securities, LLC, in its capacity as an arranger, and J.P.
Morgan Securities Inc., in its capacity as an arranger.
 
“Aruze Corp.”:  Aruze Corp., a Japanese public corporation.
 
“Aruze USA”:  Aruze USA, Inc., a Nevada corporation.
 
“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property by a Loan Party other than (a) the granting of any Lien permitted by
Section 7.3, (b) any Disposition permitted by Section 7.4, (c) any Disposition
permitted by subsections (a), (b), (c), (d), (f), (h), (i), (j), (k), (l), (m),
(n) or (o) of Section 7.5 or (d) Dispositions for aggregate consideration of
less than $250,000 with respect to any transaction or series of related
transactions and less than $5,000,000 in the aggregate during the term of the
Facility (such consideration to be valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at the fair market value in the case of other non-cash
proceeds).
 
“Assignee”:  as defined in Section 10.6(c).
 
“Assignment and Acceptance”:  as defined in Section 10.6(c).
 
“Assignor”:  as defined in Section 10.6(c).
 
“Available Revolving Credit 1 Commitment”:  as to any Revolving Credit 1 Lender
at any time, an amount equal to the excess, if any, of (a) such Revolving Credit
1 Lender’s Revolving Credit  1 Commitment then in effect over (b) such Revolving
Credit 1 Lender’s Revolving 1 Extensions of Credit then outstanding.
 
5

--------------------------------------------------------------------------------


 
“Available Revolving Credit 2 Commitment”:  as to any Revolving Credit 2 Lender
at any time, an amount equal to the excess, if any, of (a) such Revolving Credit
2 Lender’s Revolving Credit 2 Commitment then in effect over (b) such Revolving
Credit 2 Lender’s Revolving 2 Extensions of Credit then outstanding; provided,
that in calculating any Lender’s Revolving 2 Extensions of Credit for the
purpose of determining such Lender’s (other than the Swing Line Lender)
Available Revolving Credit 2 Commitment pursuant to Section 2.9(b), the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.
 
“Available Revolving Credit Commitment”:  as to any Revolving Credit Lender at
any time, an amount equal to the sum of such Lender’s Available Revolving Credit
1 Commitment and Available Revolving Credit 2 Commitment.
 
“Bank Debt Service”:  for any period, (a) all fees payable during such period to
the Administrative Agent, the Issuing Lender, the Swing Line Lender and the
Lenders, (b) interest on Term Loans, Swing Line Loans, Revolving Credit Loans
and, without duplication, interest on any outstanding Reimbursement Obligations,
in each case payable during such period, (c) scheduled Term Loan principal
payments (as reduced to reflect actual payments and prepayments through the date
of such calculation) and payments with respect to the principal amount of any
outstanding Reimbursement Obligations, in each case payable during such period
and (d) net payments, if any, payable during such period pursuant to Specified
Hedge Agreements.
 
“Bank Proceeds Account”:  as defined in the Disbursement Agreement.
 
“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1%, and (c) in the case of Revolving Credit 2 Loans only, the Eurodollar Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00%; provided that, for the
avoidance of doubt, the Eurodollar Rate for any day shall be based on the
Eurodollar Rate for a one month Interest Period determined by the Administrative
Agent at approximately 11:00 a.m., London time, on such day pursuant to the
method described in the definition of “Eurodollar Rate”.  Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change.
 
“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.
 
“Beneficial Owner”:  as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act, except that in calculating the beneficial ownership of any particular
“person” (as that term is used in Section 13(d)(3) of the Exchange Act), such
“person” will be deemed to have beneficial ownership of all securities that such
“person” has the right to acquire by conversion or exercise of other securities,
whether such right is
 
6

--------------------------------------------------------------------------------


currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.  The term “Beneficially Owned” has a corresponding meaning.
 
“Benefited Lender”:  as defined in Section 10.7.
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Board of Directors”:  (a) with respect to a corporation, the board of directors
of the corporation; (b) with respect to a partnership, the board of directors of
the general partner of the partnership; (c) with respect to a limited liability
company, the manager or sole member of such limited liability company; and (d)
with respect to any other Person, the board or committee of such Person serving
a similar function.
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrower Indemnity Agreement”:  the Indemnity Agreement, dated as of the
Closing Date, by the Borrower in favor of the Administrative Agent.
 
“Borrower Mortgage”:  the Deed of Trust, Leasehold Deed of Trust, Assignment of
Rents and Leases, Security Agreement and Fixture Filing, dated as of the Closing
Date, made by the Borrower to Nevada Title Company, a Nevada corporation, as
trustee, for the benefit of the Collateral Agent, as amended by that certain
First Amendment to Multiple Deeds of Trust, Leasehold Deed of Trust, Assignments
of Rents and Leases, Security Agreement and Fixture Filings, dated as of the
Amended and Restated Effective Date.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lender(s) to make Loans hereunder.
 
“Business Day”:  (a) for all purposes other than as covered by clauses (b) and
(c) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City, New York or Las Vegas, Nevada are authorized or required
by law to close, (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (a) above and which is also
a day for trading by and between banks in Dollar deposits in the New
York interbank eurodollar market and (c) with respect to all notices and
determinations in connection with Letters of Credit and payments of principal
and interest on Reimbursement Obligations, a day other than a Saturday, Sunday
or other day on which commercial banks in New York City, New York are authorized
or required by law to close.
 
“Capital Corp.”:  Wynn Las Vegas Capital Corp., a Nevada corporation.
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
(including, without limitation, real property) or additions to equipment
(including replacements, capitalized repairs and
 
7

--------------------------------------------------------------------------------


improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided, that
the amount of Capital Expenditures in respect of fixed or capital assets or
additions to equipment in any Fiscal Year shall not include (a) the Net Cash
Proceeds received by any such Person from Dispositions of Property pursuant to
Section 7.5(a) and applied to the acquisition of fixed or capital assets and (b)
the Insurance Proceeds and/or Eminent Domain Proceeds received by any such
Person for any casualties to, or Taking of, fixed or capital assets and applied
during such Fiscal Year to the repair or replacement of fixed or capital assets
in accordance with Section 2.24.  Notwithstanding the foregoing, (i) to the
extent funded with proceeds of Indebtedness described in Section 7.2(l) or
equity capital contributions from Wynn Resorts (or another Affiliate to the
extent acting as an intermediary for purposes of contributing equity capital
contributions from Wynn Resorts to a Loan Party for application to Capital
Expenditures), any expenditures in furtherance of the construction of the
Additional Entertainment Facility and the Retail Facility that otherwise would
have constituted Capital Expenditures by virtue of the foregoing and (ii) any
Project Costs shall in each case be excluded from this definition for purposes
of Section 7.7 only.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
classes of membership or member’s interests in a limited liability company, any
and all classes of partnership interests in a partnership, any and all
equivalent ownership interests in a Person and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Carryover Amount”:  as defined in Section 7.7.
 
“Cash Equivalents”:  (a) United States dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality of the United States government (as long as the full
faith and credit of the United States is pledged in support of those securities)
having maturities of not more than six months from the date of acquisition; (c)
certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any Lender or with any domestic commercial bank having capital and surplus
in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or better; (d)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause (c)
above; (e) commercial paper having one of the two highest ratings obtainable
from Moody’s or S&P
 
8

--------------------------------------------------------------------------------


and in each case maturing within six months after the date of acquisition; (f)
money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition; (g) to the extent not permitted in clauses (a) through (f) of this
definition, Permitted Securities; and (h) to the extent not included in clauses
(a) through (g) of this definition and for so long as any 2014 Notes remain
outstanding, funds managed or offered by the 2014 Notes Indenture Trustee that
invest exclusively in the securities and instruments described in clauses (a)
through (g) above.
 
“Change of Control”:  the occurrence of any of the following: (a) the direct or
indirect sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Loan Parties, taken as a
whole, to any “person” (as that term is used in Section 13(d)(3) of the Exchange
Act), other than to Mr. Wynn or a Related Party of Mr. Wynn, (b) the adoption of
a plan relating to the liquidation or dissolution of the Borrower or any
successor thereto, (c) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that (i) any
“person” (as defined in clause (a) above), other than Mr. Wynn and any of his
Related Parties becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the outstanding Voting Stock of Wynn Resorts, measured by voting
power rather than number of equity interests, (ii) any “person” (as defined in
clause (a) above)(other than Kazuo Okada, Aruze USA and Aruze Corp., so long as
(A) the Stockholders Agreement, as in effect on the Closing Date, remains in
full force and effect, (B) a majority of the Board of Directors of Wynn Resorts
is constituted of Persons named on any slate of directors chosen by Mr. Wynn and
Aruze USA pursuant to the Stockholders Agreement, as in effect on the Closing
Date and (C) Kazuo Okada and his Related Parties either (1) “control” (as that
term is used in Rule 405 under the Securities Act) Aruze Corp. and Aruze USA or
(2) otherwise remain the direct or indirect Beneficial Owners of the Voting
Stock of Wynn Resorts held by Aruze Corp.) becomes the Beneficial Owner,
directly or indirectly, of a greater percentage of the outstanding Voting Stock
of Wynn Resorts, measured by voting power rather than number of equity
interests, than is at that time Beneficially Owned by Mr. Wynn and his Related
Parties as a group, (iii) prior to December 31, 2007, Mr. Wynn and his Related
Parties as a group own less than 80% of the outstanding Voting Stock of Wynn
Resorts owned by such group as of the Closing Date, or (iv) prior to December
31, 2007 Mr. Wynn and his Related Parties as a group own less than 10% of the
outstanding Voting Stock of Wynn Resorts, measured by voting power rather than
number of equity interests, (d) the first day prior to December 31, 2007 on
which Mr. Wynn does not act as either the Chairman of the Board of Directors of
Wynn Resorts or the Chief Executive Officer of Wynn Resorts, other than (A) as a
result of death or disability or (B) if the Board of Directors of Wynn Resorts,
exercising their fiduciary duties in good faith, removes or fails to re-appoint
Mr. Wynn as Chairman of the Board of Directors of Wynn Resorts or Chief
Executive Officer of Wynn Resorts, (e) the first day on which a majority of the
members of the Board of Directors of Wynn Resorts are not Continuing Directors,
(f) the first day on which Wynn Resorts ceases to own, directly or indirectly,
100% of the outstanding Capital Stock of the Borrower or (g) Wynn Resorts
consolidates with, or merges with or into, any Person or sells, assigns,
conveys, transfers, leases or otherwise disposes of all or substantially all of
its assets to any Person, or any Person consolidates
 
9

--------------------------------------------------------------------------------


with, or merges with or into, Wynn Resorts, in any such event pursuant to a
transaction in which any of the outstanding voting stock of Wynn Resorts is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the voting stock of Wynn Resorts outstanding
immediately prior to such transaction is converted into or exchanged for voting
stock (other than Disqualified Stock) of the surviving or transferee Person
constituting a majority of the outstanding shares of such voting stock of such
surviving or transferee Person (immediately after giving effect to such
issuance).
 
“Closing Date”:  December 14, 2004.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all Property of the Loan Parties, Wynn Resorts Holdings or any
other Person, now owned or hereafter acquired, upon which a Lien is purported to
be created by any Security Document.
 
“Collateral Agency Agreement”:  the Collateral Agency Agreement, dated as of the
Closing Date, among the Collateral Agent, the Nevada Collateral Agent and other
parties from time to time party thereto.
 
“Collateral Agent”:  Deutsche Bank Trust Company Americas in its capacity as
Collateral Agent under and as defined in the Intercreditor Agreement, any
successor Collateral Agent and any assignee of the foregoing appointed pursuant
to the terms of the Intercreditor Agreement.
 
“Commitment”:  as to any Lender, the sum of the Term B Loan Commitment, the New
Term Loan Commitment and the Revolving Credit Commitment of such Lender.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower or any other Loan Party within the
meaning of Section 4001 of ERISA or is part of a group that includes such Person
and that is treated as a single employer under Section 414 of the Code.
 
“Company Disbursement Collateral Account Agreement”:  as defined in the
Disbursement Agreement.
 
“Company’s Concentration Account”:  as defined in the Disbursement Agreement.
 
“Company’s Funds Account”:  as defined in the Disbursement Agreement.
 
“Completion Guarantor”:  Wynn Completion Guarantor, LLC, a Nevada limited
liability company.
 
“Completion Guaranty”:  that certain Completion Guaranty, dated as of the
Closing Date, by the Completion Guarantor in favor of the Administrative Agent
and the 2014 Notes Indenture Trustee.
 
10

--------------------------------------------------------------------------------


“Completion Guaranty Collateral Account Agreement”:  as defined in the
Disbursement Agreement.
 
“Completion Guaranty Deposit Account”:  as defined in the Disbursement
Agreement.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A hereto.
 
“Confidential Information Memorandum”:  the Confidential Executive Summary dated
July 2006 and furnished to the Lenders.
 
“Consents”:  as defined in the Disbursement Agreement.
 
“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) which would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date.
 
“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Credit
Loans or Swing Line Loans to the extent otherwise included therein.
 
“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent included in the calculation of such Consolidated Net Income for
such period, the sum of (a) income tax expense or the Tax Amount (whether or not
paid during such period), (b) Consolidated Interest Expense of such Person and
its Subsidiaries, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges (including
prepayment penalties and premiums) associated with Indebtedness (including, in
the case of the Borrower and its subsidiaries, the Loans, Letters of Credit and
Hedge Agreements), (c) depreciation and amortization expense, (d) amortization
of intangibles (including, but not limited to, goodwill), (e) any extraordinary
expenses or losses (and, whether or not otherwise includable as separate items
in the statement of such Consolidated Net Income for such period, losses on
sales of assets outside of the ordinary course of business and pre-opening
expenses related to the initial opening of the Phase II Project) and (f) other
non-cash items reducing such Consolidated Net Income (excluding any such
non-cash item (other than accruals or reserves for Management Fees) to the
extent that it represents an accrual or reserve for potential cash items in any
future period or amortization of a prepaid cash item that was paid in a prior
period) and minus, (A) to the extent included in the calculation of such
Consolidated Net Income for such period, the sum of (i) interest income other
than, in the case of any Loan Party, interest income received in cash or cash
equivalents during such period from the Macau Loan (except to the extent
deducted in determining Consolidated
 
11

--------------------------------------------------------------------------------


Interest Expense), (ii) any extraordinary income or gains (whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business) and (iii) other non-cash items increasing such Consolidated
Net Income for such period (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period), and (B) any cash payment of Management Fees to the extent such
payments were not included in the calculation of Consolidated Net Income for
such period, all as determined on a consolidated basis.  Any cash equity
contributions made to the Borrower or Net Cash Proceeds of purchases of Capital
Stock (other than Disqualified Stock) of the Borrower, in each case, by Mr.
Wynn, Wynn Resorts or any of their Affiliates (other than the Borrower or any
other Loan Party) during any fiscal quarter and during a period of fifteen days
following such fiscal quarter and not otherwise applied or allocated for
application toward Project Costs for either the Phase I Project or the Phase II
Project, may at the written election of the Borrower to the Administrative Agent
(such election to be made during the fiscal quarter in which such cash equity
contributions were made or during the fifteen day period following such fiscal
quarter) be included in Consolidated EBITDA for such quarter for purposes of any
calculations made pursuant to Section 7.1 only; provided that the Borrower may
not include such cash equity contributions or proceeds of sales of such Capital
Stock in Consolidated EBITDA, and such cash equity contributions and proceeds of
sales of such Capital Stock shall not be included in Consolidated EBITDA, (i) if
any Default or Event of Default has occurred and is continuing at the time such
cash contribution or sale of such Capital Stock is made (other than in respect
of Section 7.1 for the most recent fiscal quarter of the Borrower absent
application of this provision), (ii) if, at any time, the aggregate amount of
such cash equity contributions and proceeds of sales of such Capital Stock to be
included in Consolidated EBITDA for such quarter exceeds $30,000,000 and the
Borrower has not prepaid Loans and, if applicable, reduced the Revolving Credit
Commitments as and when required by Section 2.12(f), or (iii) in any event,
after the Borrower has elected to include any such cash equity contributions
and/or proceeds of sales of such Capital Stock in Consolidated EBITDA in
accordance with this sentence for three consecutive fiscal quarters unless,
following any such three consecutive fiscal quarters, the Borrower has
thereafter been in compliance with Section 7.1 (without giving affect to any
previous cash contributions included in Consolidated EBITDA in accordance with
this sentence) on at least one Quarterly Date.
 
“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA of the Borrower and its Subsidiaries for such period to (b)
Consolidated Interest Expense of the Borrower and its Subsidiaries for such
period.
 
“Consolidated Interest Expense”:  of any Person for any period, total interest
expense (including that attributable to Capital Lease Obligations in accordance
with GAAP) of such Person and its Subsidiaries for such period and any interest
capitalized during such period, with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including, without limitation, all
commissions, discounts and other fees and charges owed by such Persons with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Persons under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP).
 
12

--------------------------------------------------------------------------------


“Consolidated Leverage Ratio”:  for any period, the ratio of (a) Consolidated
Total Debt on the last day of such period to (b) Consolidated EBITDA of the
Borrower for such period.
 
“Consolidated Member”:  a corporation, other than the common parent, that is a
member of an affiliated group (as defined in Section 1504 of the Code) of which
Wynn Resorts or any of the Loan Parties is the common parent.
 
“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP and before any reduction in
respect of preferred equity dividends, but giving effect to, without
duplication, any amounts paid or distributed by such Person or its Subsidiaries
as a Tax Amount or Allocable Overhead if and to the same extent that such
amounts would have been included in the calculation of net income if incurred by
such Person or its Subsidiaries directly; provided, that in calculating
Consolidated Net Income of a Person (for purposes of this definition only, the
“Parent”) and its consolidated Subsidiaries for any period, there shall be
excluded in each case to the extent included in such Consolidated Net Income
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Parent or is merged into or consolidated with the Parent or
any of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of the Parent) in which the Parent or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent or such Subsidiary in the form of dividends or similar
distributions, (c) the undistributed earnings of any Subsidiary of the Parent to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Financing Agreement) or Requirement of Law
applicable to such Subsidiary, (d) to the extent not reflected as a charge in
the statement of such Consolidated Net Income, any Management Fees paid during
such period and (e) the cumulative effect of a change in accounting principles.
 
“Consolidated Total Debt”:  at any date, an aggregate amount equal to (a) the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries at such date less (b) an amount equal to A plus B less C (in each
case as defined below), in each case determined on a consolidated basis in
accordance with GAAP.


For purposes of the definition of Consolidated Total Debt at any date:


  A =  
the aggregate amount of cash and Cash Equivalents of the Borrower and the other
Loan Parties on such date on deposit in an Account with respect to which the
Secured Parties have a perfected first priority Lien securing the Obligations
pursuant to a Control Agreement (for purposes of clarification, not to include
any amounts on deposit in either of the Completion Guaranty Deposit Account or
the Project Liquidity Reserve Account);
 

 
 
13

--------------------------------------------------------------------------------


 
 
  B =  
the aggregate amount of cash and Cash Equivalents of the Borrower and the other
Loan Parties on such date on deposit in the 2014 Notes Proceeds Account; and
 

 
  C =  
to the extent included in A above, cage cash related to casino operations in an
amount up to $16,000,000 (or from and after the Phase II Opening
Date, $20,000,000).
 

 
“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
 
“Construction Agreement”:  as defined in the Disbursement Agreement.
 
“Construction Consultant”:  Inspection & Valuation International, Inc. or such
other construction consultant of recognized national standing appointed by the
Administrative Agent with, unless at the time of such appointment there exists
an Event of Default, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed).
 
“Continuing Directors”:  as of any date of determination, with respect to any
Person, any member of the Board of Directors of such Person who (a) was a member
of such board of directors on the Closing Date or (b) was nominated for election
or elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such board at the time of such
nomination or election.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
 
“Control Agreements”:  collectively, (a) the Completion Guaranty Collateral
Account Agreement, (b) the Company Disbursement Collateral Account Agreement,
(c) the Local Company Collateral Account Agreement(s) and (d) each control
agreement executed and delivered by any Loan Party from time to time pursuant to
the Security Agreement, substantially in the form of Exhibit C, Exhibit D or
Exhibit E, as the case may be, thereto.
 
“Dealership Lease Agreement”:  that certain Lease Agreement, dated as of
January 13, 2005, between the Borrower, as lessor, and PW Automotive, LLC, an
Affiliate of the Borrower, as lessee.
 
“Default”:  the occurrence of any of the events specified in Section 8, whether
or not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
 
“Defaulting Lender”:  at any time, (a) any Lender with respect to which a Lender
Default is in effect, (b) any Lender that is the subject (as a debtor) of any
action or proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an
 
14

--------------------------------------------------------------------------------


order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, (c) any Lender that shall make a general
assignment for the benefit of its creditors or (d) any Lender that shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due.
 
“Derivatives Counterparty”:  as defined in Section 7.6.
 
“Disbursement Account”:  as defined in the Disbursement Agreement.
 
“Disbursement Agent”:  Deutsche Bank Trust Company Americas, in its capacity as
Disbursement Agent under the Disbursement Agreement, and any successor
Disbursement Agent appointed pursuant to the terms of the Disbursement
Agreement.
 
“Disbursement Agreement”:  the  Master Disbursement Agreement dated as of the
Closing Date, among the Borrower, the Administrative Agent, the 2014 Notes
Indenture Trustee and the Disbursement Agent, as amended and restated by that
certain Amended and Restated Master Disbursement Agreement, dated as of October
25, 2007, and as further amended by that certain First Amendment to Amended and
Restated Master Disbursement Agreement, dated as of October 31, 2007, and that
certain Second Amendment to Amended and Restated Master Disbursement Agreement,
dated as of November 6, 2007.
 
“Disbursement Agreement Event of Default”:  an “Event of Default” as defined in
the Disbursement Agreement.
 
“Disposition”:  with respect to any Property, any sale, lease, assignment,
conveyance, transfer or other disposition thereof and, in the case of
Dispositions of the Golf Course Land and the Home Site Land permitted under
Sections 7.5(k) and 7.5(l), respectively, the transfer of the Golf Course Land
and the Home Site Land to Wynn Resorts (or any other parent entity of the Loan
Parties) pursuant to a dividend or other Restricted Payment; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.  Notwithstanding
the foregoing, the transfer by a Loan Party of water rights from one permit to
another permit held by such Loan Party or held by another Loan Party shall in no
event be considered a “Disposition” for the purposes of the Loan Documents.
 
“Disqualified Stock”:  any Capital Stock of any Loan Party that any Loan Party
is or, upon the passage of time or the occurrence of any event, may become
obligated to redeem, purchase, retire, defease or otherwise make any payment in
respect of (whether by its terms or by the terms of any security into which it
is convertible, or for which it is exchangeable, in each case at the option of
the holder of the Capital Stock), whether pursuant to a sinking fund obligation
or otherwise, on or prior to the date that is 91 days after the Scheduled Term B
Loan Termination Date.  Notwithstanding the preceding
 
15

--------------------------------------------------------------------------------


sentence, any Capital Stock will not constitute Disqualified Stock solely
because it is required to be redeemed under applicable Nevada Gaming Laws.
 
“Documentation Agents”:  collectively, JPMorgan Chase Bank, N.A., in its
capacity as a joint documentation agent, and Societe Generale, in its capacity
as a joint documentation agent.
 
“Dollars” and “$”:  dollars in lawful currency of the United States of America.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.
 
“ECF Percentage”:  with respect to any Fiscal Year, a percentage determined by
the Consolidated Leverage Ratio for the four consecutive fiscal quarter period
ending on the last day of such Fiscal Year as set forth below:
 

 
Consolidated Leverage Ratio
ECF Percentage
   
x > 3.5:1
50%
   
x < 3.5:1
0%
 



 
“Eligible Assignee”:  (a) (i) a commercial bank organized under the laws of the
United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided, that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; and (iv)
any other entity which is an “accredited investor” (as defined in Regulation D
under the Securities Act) which extends credit or buys loans as one of its
businesses, including insurance companies, mutual funds and lease financing
companies; (b) for purposes of Sections 10.13(a), 2.25 and 2.26, any Lender or
Affiliate or Affiliated Fund of any Lender (provided, that if any funding
obligations are assigned to an Affiliate of a Lender or Affiliated Fund, such
Affiliate or Affiliated Fund, as applicable, shall have demonstrable resources
to comply with such obligations); provided, that neither an Affiliate of the
Borrower nor any Person which has been denied an approval or a license, or
otherwise found unsuitable, under the Nevada Gaming Laws applicable to the
Lenders shall be an Eligible Assignee; and provided, further that so long as no
Event of Default shall have occurred and be continuing, no (i) Person that owns
or operates a casino located in the State of Nevada (or is an Affiliate of such
a Person) (provided, that a passive investment constituting less than 20% of the
common stock of any such casino shall not constitute ownership thereof for the
purposes of this definition) or (ii) Person that owns or operates a convention,
trade show or exhibition facility in Las Vegas, Nevada or Clark County, Nevada
(or an Affiliate of such a Person) (provided, that a
 
16

--------------------------------------------------------------------------------


passive investment constituting less than 20% of the common stock of any such
convention or trade show facility shall not constitute ownership for the purpose
of this definition), shall be an Eligible Assignee; and (c) for purposes of any
Permitted Loan Repurchase, the Borrower.
 
“Eminent Domain Proceeds”:  all cash and cash equivalents received in respect of
any Event of Eminent Domain relating to the Project net of (a) all direct costs
of recovery of such Eminent Domain Proceeds (including legal, accounting,
appraisal and insurance adjuster fees and expenses), (b) amounts required to be
applied to the repayment of Indebtedness secured by a Lien (including any
penalty, premium or make-whole amounts related thereto) expressly permitted
hereunder on any asset which is the subject of the Event of Eminent Domain to
which such Eminent Domain Proceeds relate (other than any Lien pursuant to a
Security Document or any other First Lien Security Document or any Second Lien
Security Document) and (c) all taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any tax credits or deductions and
any tax sharing arrangements, in each case reducing the amount of taxes so paid
or estimated to be payable).
 
“Environmental Claim”:  any investigation, notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any governmental authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law, (b) in connection with any Hazardous Substances or any
actual or alleged Hazardous Materials Activity, or (c) in connection with any
actual or alleged damage, injury, threat or harm to health, natural resources or
the environment.
 
“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other Governmental Authority, regulating, relating to or imposing liability
or standards of conduct concerning  protection of the environment or of human
health, or employee health, as has been, is now, or may at any time hereafter
be, in effect, including, without limitation,
 
(a)           the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”);
 
(b)           the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et
seq.) (“Clean Water Act” or “CWA”);
 
(c)           the Resource Conservation and Recovery Act (42 U.S.C. Section 6901
et seq.) (“RCRA”);
 
(d)           the Atomic Energy Act of 1954 (42 U.S.C. Section 2011 et seq.)
(“AEA”);
 
(e)           the Clean Air Act (42 U.S.C. Section 7401 et seq.);
 
17

--------------------------------------------------------------------------------


 
(f)           the Emergency Planning and Community Right-to-Know Act (42 U.S.C.
Section 11001 et seq.);
 
(g)           the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Section 136 et seq.) (“FIFRA”);
 
(h)           the Oil Pollution Act of 1990 (P.L. 101-380, 32 U.S.C. 2702 et
seq.);
 
(i)           the Safe Drinking Water Act (42 U.S.C. Sections 300f et seq.)
(“SDWA”);
 
(j)           the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C.
Sections 1201 et seq.);
 
(k)           the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.)
(“TSCA”);
 
(l)           the Hazardous Materials Transportation Authorization Act (49
U.S.C. Section 5101 et seq.);
 
(m)           the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C.
Section 7901 et seq.) (“UMTRCA”);
 
(n)           the Occupational Safety and Health Act (29 U.S.C. Section 651 et
seq.) (“OSHA”) as it relates solely to exposure to Hazardous Substances;
 
(o)           the Nevada Hazardous Materials law (NRS Chapter 459);
 
(p)           the Nevada Collection and Disposal of Solid Waste/Sewage law (NRS
Section 444.440 et seq.);
 
(q)           the Nevada Water Controls/Pollution law (NRS Chapter 445A);
 
(r)           the Nevada Air Pollution law (NRS Chapter 445B);
 
(s)           the Nevada Cleanup of Discharged Petroleum law (NRS 590.700 to
590.920, inclusive);
 
(t)           the Nevada Control of Asbestos law (NRS 618.750 to 618.850);
 
(u)           the Nevada Appropriation of Public Waters law (NRS 533.324 to
533.435, inclusive);
 
(v)           the Nevada Artificial Water Body Development Permit law (NRS
502.390);
 
18

--------------------------------------------------------------------------------


 
(w)           the Nevada Environmental Requirements Law (NRS 445C.010 to NRS
445C.120, inclusive);
 
(x)           the Nevada Occupational Safety and Health Act (NRS 618.005 et seq,
inclusive)(as it relates solely to exposure to Hazardous Substances);
 
(y)           the Laws Regarding the Authority of Nevada State Fire Marshall
Division (NRS 477.010 to 477.250, inclusive);
 
(z)           the Uniform Fire Code, as now or hereafter adopted in the State of
Nevada;
 
(aa)           the Nevada Protection of Endangered Species, Endangered Wildlife
Permit (NRS 503.585) and Endangered Flora Permit law (NRS 527.270); and
 
(bb)           all other Federal, state and local Requirements of Law which
govern Hazardous Substances, and the regulations adopted and publications
promulgated pursuant to all such foregoing laws.
 
“Environmental Matter”:  any:
 
(a)           release, emission, entry or introduction into the air including,
without limitation, the air within buildings and other natural or man-made
structures above ground;
 
(b)           discharge, release or entry into water including, without
limitation, into any river, watercourse, lake, or pond (whether natural or
artificial or above ground or which joins or flows into any such water outlet
above ground) or reservoir, or the surface of the riverbed or of other land
supporting such waters, ground waters, sewer or the sea;
 
(c)           deposit, disposal, keeping, treatment, importation, exportation,
production, transportation, handling, processing, carrying, manufacture,
collection, sorting or presence of any Hazardous Substance;
 
(d)           nuisance, noise, defective premises, health and safety at work,
industrial illness, industrial injury due to environmental factors,
environmental health problems (including, without limitation, asbestosis or any
other illness or injury caused by exposure to asbestos) or genetically modified
organisms;
 
(e)           conservation, preservation or protection of the natural or man
made environment or any living organisms supported by the natural or man made
environment; or
 
19

--------------------------------------------------------------------------------


(f)           other matter howsoever directly affecting the environment or any
aspect of it.
 
“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto or otherwise required by applicable
law) applicable to any member bank of the Federal Reserve System in respect of
eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to (a) the rate per annum
determined by the Administrative Agent at approximately 11:00 A.M. (London time)
on the date that is two Business Days prior to the commencement of such Interest
Period by reference to the rate for eurodollar deposits which appears on the
page of the Telerate screen that displays an average British Bankers Association
Interest Settlement Rate (such page currently being page number 3740 or page
3750 of the Telerate screen) for a period equal to such Interest Period
(provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this clause (a), the rate determined
pursuant to this clause (a) shall be the offered quotation to first-class banks
in the New York interbank Eurodollar market by the Administrative Agent for
Dollar deposits of amounts in immediately available funds comparable to the
outstanding principal amount of such Eurodollar Loan of the Administrative Agent
(in its capacity as a Lender) with maturities comparable to the Interest Period
applicable to such Eurodollar Loan as of 10:00 A.M. (New York time) on the date
that is two Business Days prior to the commencement of such Interest Period),
divided by (b) a percentage equal to 100% minus the Eurocurrency Reserve
Requirements.
 
 “Eurodollar Tranche”:  the collective reference to Eurodollar Loans for which
the then current Interest Periods begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
 
“Event of Default”:  the occurrence of any of the events specified in Section 8,
provided that all requirements for the giving of notice and the lapse of time
have been satisfied.
 
20

--------------------------------------------------------------------------------


“Event of Eminent Domain”:  with respect to any Property, (a) any compulsory
transfer or taking by condemnation, seizure, eminent domain or exercise of a
similar power, or transfer under threat of such compulsory transfer or taking or
confiscation of such Property or the requisition of the use of such Property, by
any agency, department, authority, commission, board, instrumentality or
political subdivision of any state, the United States or another Governmental
Authority having jurisdiction or (b) any settlement in lieu of clause (a) above.
 
“Event of Loss”:  as defined in the Disbursement Agreement.
 
“Excess Cash Flow”:  for any Fiscal Year, the excess, if any, of (a) the sum,
without duplication, of (i) Consolidated Net Income of the Loan Parties for such
Fiscal Year, (ii) an amount equal to the amount of all non-cash charges
(including depreciation and amortization charges) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital of the
Loan Parties for such Fiscal Year, (iv) an amount equal to the aggregate net
non-cash loss on the Disposition of Property by the Loan Parties during such
Fiscal Year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income and (v) the
net increase during such Fiscal Year (if any) in deferred tax accounts of the
Loan Parties over (b) the sum, without duplication, of (i) an amount equal to
the amount of all non-cash credits included in arriving at such Consolidated Net
Income, (ii) the aggregate amount actually paid by the Loan Parties in cash
during such Fiscal Year on account of Capital Expenditures excluding the
principal amount of Indebtedness incurred in connection with such expenditures
and any such expenditures financed with the proceeds of any Reinvestment
Deferred Amount or capital equity contributions received directly or indirectly
from Wynn Resorts, (iii) with respect to the first Fiscal Year for which Excess
Cash Flow is determined in accordance with Section 2.12(d), the aggregate amount
of Project Costs anticipated to be paid by the Loan Parties in the following
Fiscal Year excluding the principal amount of Indebtedness incurred or
anticipated to be incurred in connection with such expenditures and any such
expenditures financed or anticipated to be financed with capital equity
contributions received or anticipated to be received directly or indirectly from
Wynn Resorts; provided that any Project Costs subtracted in the calculation of
Excess Cash Flow pursuant to this clause (iii) shall not be deemed “Capital
Expenditures” for purposes of the definition of Excess Cash Flow in the Fiscal
Year actually paid, (iv) the aggregate amount of all prepayments of Revolving
Credit Loans and Swing Line Loans during such Fiscal Year to the extent
accompanying permanent optional reductions of the Revolving Credit Commitments
(which, for the avoidance of doubt, shall not include reductions of the
Revolving Credit Commitments made pursuant to Section 3(c) of the Fourth
Amendment or Section 2.12(f) of this Agreement) and all optional prepayments of
the Term Loans and other Funded Debt of the Loan Parties (in the event
consisting of revolving credit facilities, to the extent accompanied by
permanent optional reductions of the related revolving commitments in the amount
of any such prepayments) during such Fiscal Year, (v) the aggregate amount of
the purchase prices paid pursuant to Permitted Loan Repurchases and Permitted
Notes Repurchases by the Loan Parties during such Fiscal Year, (vi) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including, without limitation, regularly scheduled principal payments of the
Term Loans and, to the extent required
 
21

--------------------------------------------------------------------------------


under Section 2.12(e), principal payments of Revolving Credit Loans and Swing
Line Loans) of the Loan Parties made during such Fiscal Year (other than (A) in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder such that after giving
effect to such commitment reduction the applicable Loan Party, as the case may
be, would not be able to reborrow all or any of the amount so prepaid and (B)
prepayments of Loans made pursuant to Section 3(b) or 6(b) of the Fourth
Amendment), (vii) increases in Consolidated Working Capital of the Loan Parties
for such Fiscal Year, (viii) an amount equal to the aggregate net non-cash gain
on the Disposition of Property by the Loan Parties during such Fiscal Year
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income, (ix) the net
decrease during such Fiscal Year (if any) in deferred tax accounts of the Loan
Parties and (x) the aggregate amount of (A) any mandatory prepayments of Funded
Debt during such Fiscal Year (including the Term Loans or the Revolving Credit
Loans pursuant to Section 2.12(b) but, in any case, other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder such that after giving effect to such
commitment reduction the applicable Loan Party, as the case may be, would not be
able to reborrow all or any of the amount so prepaid) with Net Cash Proceeds of
Asset Sales and (B) any Reinvestment Deferred Amounts paid on the account of
Capital Expenditures during such Fiscal Year, in each case to the extent such
Net Cash Proceeds or Reinvestment Deferred Amounts are included in arriving at
such Consolidated Net Income.
 
“Excess Cash Flow Application Date”:  as defined in Section 2.12(d).
 
“Exchange Act”:  the Securities Exchange Act of 1934, as amended.
 
“Excluded Assets”:  as defined in the Security Agreement.
 
“Excluded Taxes”:  taxes imposed on, or measured by, the net profits, net income
or gross receipts (including franchise taxes imposed in lieu of any such taxes)
of any Arranger, any Agent, any Manager or any Lender as a result of a present
or former connection between such Arranger, such Agent, such Manager or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Arranger’s, such Agent’s, such
Manager’s or such Lender’s having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document).


“Existing Stockholders”:  collectively, Mr. Wynn, Aruze USA, Inc., a Nevada
corporation, Baron Asset Fund, a Massachusetts business trust, and the Kenneth
R. Wynn Family Trust and, in each case, any Affiliates thereof.
 
“Facility”:  collectively, each of (a) the Term B Loan Facility, (b) each New
Term Loan Facility related to a Series of New Term Loans and (c) the Revolving
Credit Facility.
 
22

--------------------------------------------------------------------------------


“Facility Fee Letter”:  the Credit Facilities Fee Letter, dated July 7, 2006,
among the Borrower, Deutsche Bank Securities Inc. and Banc of America Securities
LLC.
 
“Facility Proportionate Share”:  as of any date the proportion that (a) the
Total Extensions of Credit on such date bears to (b) the aggregate principal
amount of all First Lien Secured Obligations on such date; provided that, except
in the case where the Facility Proportionate Share of any Insurance Proceeds
and/or Eminent Domain Proceeds exceeds $100,000,000, in the event the Facility
Proportionate Share of any amount is in excess of the Total Term Loan Extensions
of Credit at such time, the Facility Proportionate Share of such amount shall
equal the Total Term Loan Extensions of Credit at such time.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
“Final Completion Date”:  as defined in the Disbursement Agreement.
 
“Financing Agreements”:  collectively, this Agreement and the other Loan
Documents, any other agreements relating to the First Lien Secured Obligations
and any agreements relating to the Second Lien Secured Obligations and any
agreements relating to the Senior Unsecured Debt and including, in each case,
any agreements with respect to Permitted Refinancing Indebtedness.
 
“First Lien Secured Obligations”:  as defined in the Intercreditor Agreement.
 
“First Lien Security Document”:  as defined in the Intercreditor Agreement.
 
“Fiscal Year”:  the fiscal year of the Borrower and the other Loan Parties
ending on December 31 of each calendar year.
 
“Former Lender”:  as defined in Section 10.13(a).
 
“Fourth Amendment”:  as defined in the recitals hereto.
 
“Fourth Amendment Effective Date”:  April 17, 2009, the date on which the Fourth
Amendment became effective in accordance with its terms.
 
“Funded Debt”:  as to any Person, all Indebtedness of such Person of the types
described in clauses (a) through (e) of the definition of “Indebtedness” in this
Section.
 
“Funding Account”:  any Account with respect to which the Secured Parties have a
perfected first priority Lien (subject only to Permitted Liens) securing the
Obligations pursuant to a Control Agreement; provided, that in the case of the
use of this definition in
 
23

--------------------------------------------------------------------------------


Section 2.24, such Funding Account shall be a segregated account established to
hold and disburse the relevant Insurance Proceeds and/or Eminent Domain Proceeds
only.
 
“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Lenders.
 
“GAAP”:  subject to the limitations on the application thereof set forth in
Section 10.17, generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principals Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession.
 
“Gaming Facility”:  any building or other structure used or expected to be used
to enclose space in which a gaming operation is conducted and (a) is wholly
owned by a Loan Party or (b) any portion or aspect of which is managed or used,
or expected to be managed or used, by a Loan Party.
 
“Gaming Reserves”:  any mandatory gaming security reserves or other reserves
required under applicable Nevada Gaming Laws or by directive of the Nevada
Gaming Authorities.
 
“Golf Course”:  as defined in the Disbursement Agreement.
 
“Golf Course Collateral”:  collectively, (a) the Golf Course Land, (b) any other
Property owned by Wynn Golf included as Collateral and (c) all Capital Stock of
Wynn Golf pledged as Collateral.
 
“Golf Course Land”:  as defined in the Disbursement Agreement.  The Golf Course
Land includes (a) the Wynn Home Site Land until such time (if ever) as the Wynn
Home Site Land has been Disposed of in accordance with Section 7.5(j) and (b)
the Home Site Land until such time (if ever) as the Home Site Land has been
Disposed of in accordance with Section 7.5(l).
 
“Golf Course Lease”:  that certain Golf Course Lease, dated as of the Closing
Date, by and between Wynn Golf, on the one hand, as lessor, and the Borrower, on
the other hand, as lessee.
 
“Governing Documents”:  collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, articles of
organization or certificate of formation, limited liability company agreement,
operating agreement, partnership agreement or other formation or constituent
documents of such Person.
 
“Governmental Authority”:  any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity, (including the Nevada Gaming
Authorities, any zoning authority, the
 
24

--------------------------------------------------------------------------------


FDIC, the Comptroller of the Currency or the Federal Reserve Board, any central
bank or any comparable authority), any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
or any arbitrator with authority to bind a party at law.
 
“Guarantee”:  the Guarantee dated as of the Closing Date, executed by each Loan
Party (other than the Borrower) in favor of the Administrative Agent.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Guarantors”:  the collective reference to each of the Loan Parties, other than
the Borrower.
 
“Hazardous Materials Activity”:  any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Substances, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Substances, and any corrective action
or response action with respect to any of the foregoing.
 
25

--------------------------------------------------------------------------------


“Hazardous Substances”:  (statutory acronyms and abbreviations having the
meaning given them in the definition of “Environmental Laws”) substances defined
as “hazardous substances,” “pollutants” or “contaminants” in Section 101 of the
CERCLA; those substances defined as “hazardous waste” by the RCRA; those
substances designated as a “hazardous substance” pursuant to Section 311 of the
CWA; those substances regulated as a hazardous chemical substance or mixture or
as an imminently hazardous chemical substance or mixture pursuant to Sections 6
or 7 of the TSCA; those substances defined as “contaminants” by Section 1401 of
the SDWA, if present in excess of permissible levels; those substances regulated
by the Oil Pollution Act; those substances defined as a pesticide pursuant to
Section 2(u) of the FIFRA; those substances defined as a source, special nuclear
or by-product material by Section 11 of the AEA; those substances defined as
“residual radioactive material” by Section 101 of the UMTRCA; those substances
defined as “toxic materials” or “harmful physical agents” pursuant to Section 6
of the OSHA); those substances defined as hazardous wastes in 40 C.F.R. Part
261.3; those substances defined as hazardous waste constituents in 40
C.F.R.  Part 260.10, specifically including Appendix VII and VIII of Subpart D
of 40 C.F.R. Part 261; those substances designated as hazardous substances in 40
C.F.R. Parts 116.4 and 302.4; those substances defined as hazardous substances
or hazardous materials in 49 C.F.R. Part 171.8; those substances regulated as
hazardous materials, hazardous substances, or toxic substances in any other
Environmental Laws, and in the regulations adopted and publications promulgated
pursuant to said laws, whether or not such regulations or publications are
specifically referenced herein.
 
“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements entered into by a Loan Party providing for protection
against fluctuations in interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.
 
“Home Site Land”:  a tract or tracts of land not greater than 20 acres located
on the Golf Course Land where residential and other non-gaming related
developments may, after Disposition of the Home Site Land in accordance with
Section 7.5(l), be built.
 
“In Balance”:  as defined in the Disbursement Agreement.
 
“Increased Amount Date”:  as defined in Section 2.26(a).
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business (which shall
include trade or other payables incurred in connection with the construction of
the Phase II Project that are payable within 120 days of incurrence)), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations or Synthetic Lease
Obligations of such
 
26

--------------------------------------------------------------------------------


Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit, performance bonds or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person where such obligation is required within 180 days of the Scheduled
Term B Loan Termination Date, valued in the case of preferred Capital Stock at
liquidation value, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above; (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation and
(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Hedge Agreements.
 
“Indemnified Liabilities”:  as defined in Section 10.5.
 
“Indemnitee”:  as defined in Section 10.5.
 
“Indemnity Agreements”:  collectively, the Borrower Indemnity Agreement, the
Wynn Golf Indemnity Agreement, the Wynn Sunrise Indemnity Agreement and each of
the other Indemnity Agreements executed by a Loan Party with respect to its
Mortgaged Properties in favor of the Administrative Agent substantially in the
form of Exhibit F hereto.
 
“Initial Lending Institution Provisions”:  Section 2.24 and the definition of
“Subordinated Debt”.
 
“Initial Lending Institutions”:  collectively, Deutsche Bank Trust Company
Americas, Bank of America, N.A., Societe Generale and JPMorgan Chase Bank, N.A..
 
“Initial Phase II Calculation Date”:  the last day of the second full fiscal
quarter of the Borrower beginning after the Phase II Opening Date.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Insurance Advisor”:  Moore-McNeil, LLC, or its successor, appointed by the
Administrative Agent with, unless at the time of such appointment there exists
an Event of Default, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed).
 
“Insurance Proceeds”:  all cash and cash equivalents paid under any casualty
insurance policy maintained by a Loan Party other than, at such times as any
Loan Party has incurred Indebtedness pursuant to Section 7.2(c), any such
amounts received in respect of the Aircraft, net of (a) all direct costs of
recovery of such Insurance Proceeds (including legal, accounting, appraisal and
insurance adjuster fees and expenses), (b) all
 
27

--------------------------------------------------------------------------------


amounts required to be applied to the repayment of Indebtedness secured by a
Lien (including any penalty, premium or make-whole amounts related thereto)
expressly permitted hereunder on any asset which is the subject of the event to
which such Insurance Proceeds relate (other than any Lien pursuant to a Security
Document or any other First Lien Security Document or any Second Lien Security
Document) and (c) all taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any tax credits or deductions and any
tax sharing arrangements, in each case reducing the amount of taxes so paid or
estimated to be payable).
 
“Insurance Requirements”:  all material terms of any insurance policy required
pursuant to this Agreement or any Security Document and all material regulations
and then current standards applicable to or affecting any Mortgaged Property or
any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
any Mortgaged Property, or any other body exercising similar functions.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including, without
limitation, copyrights, patents, trademarks, service-marks, technology, know-how
and processes, recipes, formulas, trade secrets, or licenses (under which the
applicable Person is licensor or licensee) relating to any of the foregoing and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
 
“Intellectual Property Collateral”:  all Intellectual Property of the Loan
Parties, now owned or hereafter acquired, upon which a Lien is purported to be
created by the Intellectual Property Security Agreements or the Security
Agreement.
 
“Intellectual Property Security Agreement”:  any Intellectual Property Security
Agreement executed and delivered by a Loan Party from time to time,
substantially in the form of Exhibit B to the Security Agreement.
 
“Intercreditor Agreement”:  the Intercreditor Agreement dated as of the Closing
Date, among the Administrative Agent, the 2014 Notes Indenture Trustee and the
Collateral Agent.
 
“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day which is three months, or an integral multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period,
(d) as to any Loan (other than any Revolving Credit 1 Loan or Revolving Credit 2
Loan that is a Base Rate Loan (unless all Revolving Credit 1 Loans or Revolving
Credit 2 Loans, as applicable, are being repaid in full in immediately available
funds and the Revolving Credit 1 Commitments or Revolving Credit 2 Commitments,
as
 
28

--------------------------------------------------------------------------------


applicable, terminated) and any Swing Line Loan), the date of any repayment or
prepayment made in respect thereof, and (e) as to any Loan acquired by the
Borrower  pursuant to a Permitted Loan Repurchase, the date of such Permitted
Loan Repurchase.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Advance Request, Notice of Borrowing
or notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided, that all of the
foregoing provisions relating to Interest Periods are subject to the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)           any Interest Period that would otherwise extend, with respect to
Revolving Credit 1 Loans, beyond the Scheduled Revolving Credit 1 Termination
Date, with respect to Revolving Credit 2 Loans, beyond the Scheduled Revolving
Credit 2 Termination Date, with respect to any Series of New Term Loans, beyond
the Scheduled New Term Loan Termination Date of such Series, and with respect to
Term B Loans, beyond the Scheduled Term B Loan Termination Date, shall end on
the Revolving Credit 1 Termination Date, the Revolving Credit 2 Termination
Date, the New Term Loan Termination Date of such Series or the Term B Loan
Termination Date, as applicable; and
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Investments”:  as defined in Section 7.8.
 
“Issuing Lender”:  Deutsche Bank Trust Company Americas and any other Revolving
Credit Lender which at the request of the Borrower and with the consent of the
Administrative Agent agrees to issue Letters of Credit. As of the Amended and
Restated Effective Date, the sole Issuing Lender is Deutsche Bank Trust Company
Americas.
 
“Joinder Agreement”:  an agreement substantially in the form of Exhibit C hereto
or such other form as shall be approved by the Administrative Agent.
 
“Kevyn”:  Kevyn, LLC, a Nevada limited liability company.
 
29

--------------------------------------------------------------------------------


“Koval Land”:  the approximately 18 acres of land located across from the
Project on Koval Lane and Sands Avenue and owned as of the Amended and Restated
Effective Date by Wynn Sunrise.
 
“L/C Commitment”:  $25,000,000.
 
“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Credit 2 Commitment Period.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  the collective reference to all the Revolving Credit 2
Lenders other than the Issuing Lender.
 
“Las Vegas Jet”:  Las Vegas Jet, LLC, a Nevada limited liability company.
 
“Lender Default”:  the failure or refusal (which has not been retracted in
writing) of a Lender to make available (a) its portion of any Loan required to
be made by such Lender hereunder (including, without limitation, under Section
2.7(b)), (b) its portion of any unreimbursed payment required to be made by such
Lender under Section 3.4, (c) its portion of any participating interest required
to be purchased by such Lender pursuant to Section 2.7(c) or (d) any amount
required to be paid and/or reimbursed by such Lender to any Agent or any other
Lender hereunder or under any other Loan Document (whether pursuant to Section
2.18(e) or otherwise), in each case at or prior to such time that the same is
required to be so made, reimbursed or purchased by such Lender.
 
“Lenders”:  the Swing Line Lender, each Revolving Credit Lender, each Term B
Loan Lender, each New Term Loan Lender and the Issuing Lender.
 
“Letter of Credit Commitment Period”:  the period from and including the Closing
Date to the date that is 30 days prior to the Scheduled Revolving Credit 2
Termination Date.
 
“Letter of Credit Request”:  a certificate duly executed by a Responsible
Officer of the Borrower substantially in the form of Exhibit O hereto.
 
“Letters of Credit”:  as defined in Section 3.1(a).
 
“License Revocation”:  the revocation, failure to renew or suspension of, or the
appointment of a receiver or similar official with respect to, any casino,
gambling or gaming license, including, without limitation, any Nevada Gaming
Approvals, covering any portion of the Project.
 
“Lien”:  with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property,
whether or not filed,
 
30

--------------------------------------------------------------------------------


recorded or otherwise perfected under applicable law (including any conditional
sale or other title retention agreement, any lease in the nature thereof and any
option or other agreement to sell or give a security interest in such Property
but excluding any license or similar agreement (such as an option to obtain a
license) of Intellectual Property).
 
“Liquidated Damages”:  any proceeds or liquidated damages paid pursuant to any
obligation, default or breach under the Project Documents (net of costs, fees
and expenses incurred by a Loan Party pursuant to arm’s length transactions in
connection with adjustment or settlement thereof and taxes paid with respect
thereto).  For purposes of this definition, so-called “liquidated damages”
insurance policies shall be deemed to be Project Documents.
 
“Loan”:  any Revolving Credit Loan, Term B Loan, New Term Loan or Swing Line
Loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents, the Disbursement
Agreement, the Intercreditor Agreement, the Management Fee Subordination
Agreement, the Completion Guaranty, the Indemnity Agreements, the Notes, the
Administrative Agent Fee Letter, the Facility Fee Letter and any other loan
agreements entered into from time to time by any Loan Party with the
Administrative Agent in its capacity as such.
 
“Loan Parties”:  the Borrower, Capital Corp., Show Performers, Wynn Golf, Wynn
Sunrise, World Travel, Las Vegas Jet, Kevyn and each other Subsidiary of the
Borrower (including any such Subsidiary that becomes a party to a Loan Document
pursuant to Section 6.10(b)) other than the Completion Guarantor or any trust
that owns the Aircraft.
 
“Local Company Collateral Account Agreement(s)”:  as defined in the Disbursement
Agreement.
 
“Loss Proceeds”:  as defined in the Disbursement Agreement.
 
“Macau Loan”:  the intercompany loan in the principal amount of $80 million
directly or indirectly provided by Wynn Las Vegas to Wynn Macau in August 2005.
 
“Major Project Participant”:  each Person who is a party to a Material Contract
(other than a Loan Party).
 
“Majority Initial Lending Institutions”:  at any time, the Initial Lending
Institutions holding more than 50% of the sum of (i) the Total Initial Lending
Institution Term B Loan Commitments then in effect or, if the Term B Loan
Commitments have been terminated, the Total Initial Lending Institution Term B
Loan Extensions of Credit then outstanding and (ii) the Total Initial Lending
Institution Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Initial Lending Institution
Revolving Extensions of Credit then outstanding; provided, that, for purposes of
determining the Revolving Credit Commitments, Term B Loan Commitments, Revolving
Extensions of Credit or Term B Loan Extensions of Credit, as applicable, held by
an Initial Lending Institution at any
 
31

--------------------------------------------------------------------------------


time pursuant to this definition only, each Initial Lending Institution shall be
deemed to hold such Revolving Credit Commitments, Term B Loan Commitments,
Revolving Extensions of Credit or Term B Loan Extensions of Credit, as
applicable, held by its Affiliates in addition to that held by it directly.
 
“Majority of the Arrangers”:  at any time, the majority of the Arrangers, as
determined by the number of Arrangers and not by Commitments or other extensions
of credit under this Agreement or the other Loan Documents.
 
“Management Agreement”:  the Management Agreement, dated as of the Closing Date,
between the Loan Parties, on the one hand, and Wynn Resorts, on the other hand.
 
“Management Fee Subordination Agreement”:  the Management Fee Subordination
Agreement, dated as of the Closing Date, among the Loan Parties, Wynn Resorts,
the 2014 Notes Indenture Trustee and the Administrative Agent.
 
“Management Fees”:  as defined in the Management Agreement.
 
“Managers”:  collectively, Deutsche Bank Securities Inc., in its capacity as a
joint book running manager, Banc of America Securities LLC, in its capacity as a
joint book running manager, SG Americas Securities, LLC, in its capacity as a
joint book running manager, and J.P. Morgan Securities Inc., in its capacity as
a joint book running manager.
 
“Managing Agents”:  collectively, Bank of Scotland, HSH Nordbank AG, The Royal
Bank of Scotland plc and Wachovia Bank, in each case in its capacity as a
managing agent.
 
“Material Adverse Effect”:  one or a combination of conditions or changes
affecting, in a material adverse way (a) the business, assets, liabilities,
property, condition (financial or otherwise), results of operations, prospects,
value or management of the Borrower and the other Loan Parties taken as a whole,
(b) the Project, (c) the validity or enforceability of this Agreement or any of
the other Loan Documents, (d) the validity, enforceability or priority of the
Liens purported to be created by the Security Documents, or (e) the rights or
remedies of any Secured Party hereunder or under any of the other Loan
Documents.
 
“Material Construction Agreements”:  as defined in the Disbursement Agreement.
 
“Material Contract”:  (a) the Material Construction Agreements, the Golf Course
Lease, the Management Agreement and the Project Services Agreement and (b) any
other contract or arrangement to which any Loan Party is a party (other than the
Financing Documents or any other agreements relating to Indebtedness permitted
hereunder) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect (taking into
consideration any viable replacements or substitutions therefor at the time such
determination is made).
 
“Moody’s”:  Moody’s Investors Service, Inc., a Delaware corporation, or any
successor thereof.
 
32

--------------------------------------------------------------------------------


“Mortgaged Properties”:  the real properties and leasehold estates listed on
Schedule 1.1 or otherwise as to which the Collateral Agent for the benefit of,
among others, the Secured Parties has been granted or shall be granted a Lien
pursuant to the Mortgages.  For purposes of clarification, subject to Section
6.7, the leasehold estate described under number 2 of Schedule 4.25(a) is not a
Mortgaged Property and the Lien of the Secured Parties created under the
Security Documents does not attach thereto.
 
“Mortgages”:  the Borrower Mortgage, the Wynn Golf Mortgage, the Wynn Sunrise
Mortgage and each of the other mortgages, deeds of trust and deeds to secure
Obligations made by any Loan Party in favor of, or for the benefit of, the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit D hereto (with such changes thereto as shall be advisable under
the law of the jurisdiction in which such mortgage, deed of trust or deed is to
be recorded).
 
“Mr. Wynn”:  Stephen A. Wynn, an individual, and his heirs.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
3(37) or 4001(a)(3) of ERISA.
 
“Net Cash Proceeds”:  (a) in connection with any Asset Sale or other
Disposition, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien (including any penalty, premium
or make-whole amounts related thereto) expressly permitted hereunder on any
asset which is the subject of such Asset Sale or other Disposition (other than
any Lien pursuant to a Security Document or any other First Lien Security
Document or any Second Lien Security Document), commissions, related surety
costs and title insurance premiums and other fees and expenses, in each case, to
the extent actually incurred or reimbursed by a Loan Party in connection with
such Asset Sale or other Disposition and net of taxes paid or reasonably
estimated to be payable (after taking into account any tax credits or deductions
and any tax sharing arrangements, in each case reducing the amount of taxes so
paid or estimated to be payable), purchase price adjustments reasonably expected
to be payable and reserves or other set asides against liabilities, in each case
as a result thereof; (b) in connection with any issuance or sale of debt
securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other fees
and expenses, in each case, to the extent actually incurred or reimbursed by a
Loan Party in connection therewith; and (c) in connection with any issuance or
sale of Capital Stock by the Borrower, the cash proceeds thereof, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses, in each case to the
extent actually incurred or reimbursed by a Loan Party in connection therewith.
 
33

--------------------------------------------------------------------------------


“Net Revenues”:  for any period, the net revenues of the Borrower and its
consolidated Subsidiaries, as set forth on the Borrower’s income statement for
the relevant period under the line item “net revenues,” calculated in accordance
with GAAP and with Regulation S-X under the Securities Act and in a manner
consistent with that customarily utilized in the gaming industry.
 
“Nevada Collateral Agent”:  Bank of America, N.A., as collateral agent under the
Collateral Agency Agreement.
 
“Nevada Gaming Approvals”:  with respect to any action by a particular Person,
any consent, approval or other authorization required for such action by such
Person from a Nevada Gaming Authority or under Nevada Gaming Laws.
 
“Nevada Gaming Authorities”:  collectively, the Nevada Gaming Commission, the
Nevada State Gaming Control Board, the Clark County Liquor and Gaming Licensing
Board and any other federal, state or local agency having jurisdiction over
gaming operations in the State of Nevada.
 
“Nevada Gaming Laws”:  the Nevada Gaming Control Act, as codified in Chapter 463
of the NRS, the regulations of the Nevada Gaming Commission promulgated
thereunder, as amended from time to time, and other laws or regulations
promulgated by the Nevada Gaming Authorities and applying to gaming operations
in the State of Nevada.
 
“New Revolving Credit Commitments”:  as defined in Section 2.26(a).
 
“New Revolving Credit Lender”:  as defined in Section 2.26(a).
 
“New Revolving Credit Loan”:  as defined in Section 2.26(b).
 
“New Term Loan Commitments”:  as defined in Section 2.26(a).
 
“New Term Loan Extensions of Credit”:  as to any New Term Loan Lender at any
time, the aggregate principal amount of all New Term Loans made by such Lender
then outstanding.
 
“New Term Loan Facility”:  with respect to each Series of New Term Loans, the
applicable New Term Loan Commitments and the New Term Loans made thereunder.
 
“New Term Loan Lender”:  as defined in Section 2.26(a).
 
“New Term Loan Termination Date”:  with respect to each Series of New Term
Loans, the earlier of (a) the Scheduled New Term Loan Termination Date and (b)
the date on which the Loans become due and payable pursuant to Section 8, but in
no event later than the Scheduled Term B Loan Termination Date.
 
“New Term Loans”:  as defined in Section 2.26(c).
 
34

--------------------------------------------------------------------------------


“New Term Notes”:  as defined in Section 2.8(e).
 
“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.
 
“Non-Excluded Taxes”:  as defined in Section 2.20(a).
 
“Non-U.S. Lender”:  as defined in Section 2.20(f).
 
“Notes”:  the collective reference to the Revolving Credit 1 Notes, the
Revolving Credit 2 Notes, the Term B Notes, the Swing Line Notes and the New
Term Notes, if any, evidencing Loans.
 
“Notice of Advance Request”:  as defined in the Disbursement Agreement.
 
“Notice of Borrowing”:  a certificate duly executed by a Responsible Officer of
the Borrower substantially in the form of Exhibit M hereto.
 
“NRS”:  the Nevada Revised Statutes, as amended from time to time.
 
“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of Wynn Resorts Holdings or the Loan Parties to any
Arranger, to any Agent, to any Manager, to any Managing Agent or to any Lender
(or, in the case of Specified Hedge Agreements, any affiliate of any Lender),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to any
Arranger, to any Agent, to any Manager, to any Managing Agent or to any Lender
that are required to be paid by any Loan Party pursuant hereto or to any other
Loan Document) or otherwise.
 
“On-Site Cash”:  amounts held in cash at the Site in connection with and
necessary for the ordinary course operations of the Project.
 
“Operative Documents”:  the Financing Agreements and the Project Documents.
 
“Original Credit Agreement”:  that certain Credit Agreement, dated as of the
Closing Date, entered into among the Borrower, the several banks and other
financial institutions or entities from time to time party thereto as lenders,
Deutsche Bank Securities Inc., as lead arranger and joint book running manager,
Deutsche Bank Trust Company Americas, as administrative agent, issuing lender
and swing line lender, Banc of America Securities LLC, as lead arranger and
joint book running manager, Bank of
 
35

--------------------------------------------------------------------------------


America, N.A., as syndication agent, Bear, Stearns & Co. Inc., as arranger and
joint book running manager, Bear Stearns Corporate Lending Inc., as joint
documentation agent, J.P. Morgan Securities Inc., as arranger and joint book
running manager, JPMorgan Chase Bank, N.A., as joint documentation agent, SG
Americas Securities, LLC, as arranger and joint book running manager, and
Societe Generale, as joint documentation agent, as amended by that certain First
Amendment to Credit Agreement dated as of April 26, 2005, that certain Second
Amendment to Credit Agreement dated as of June 29, 2005, that certain Third
Amendment to Credit Agreement dated as of March 15, 2006 and that certain Fourth
Amendment to Credit Agreement dated as of June 30, 2006.
 
“Participant”:  as defined in Section 10.6(b).
 
“Pass Through Entity”:  any of (a) a grantor trust for federal or state income
tax purposes or (b) an entity treated as a partnership or a disregarded entity
for federal or state income tax purposes.
 
“Patriot Act” shall have the meaning given in Section 4.30.
 
“Payment Amount”:  as defined in Section 3.5.
 
“Payment Office”:  the office of the Administrative Agent specified in Section
10.2 or as otherwise specified from time to time by the Administrative Agent as
its payment office by notice to the Borrower and the Lenders.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permits”:  the collective reference to (a) Environmental Permits and (b) any
and all other franchises, licenses, leases, permits, approvals, notifications,
certifications, registrations, authorizations, exemptions, variances,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any Requirement of Law (including Nevada Gaming Laws),
but excluding any license or similar agreement (such as an option to obtain a
license) of Intellectual Property .
 
“Permitted Businesses”:  (a) the gaming business, (b) the development,
construction, ownership and operation of a Gaming Facility, (c) all businesses,
whether or not licensed by the Nevada Gaming Authorities, which are necessary
for, incident to, useful to, arising out of, supportive of or connected to the
development, construction, ownership or operation of a Gaming Facility, (d) any
development, construction, ownership or operation of lodging, retail, restaurant
or convention facilities, sports or entertainment facilities, golf course
facilities, art gallery facilities, food and beverage distribution operations,
transportation services (including operation of the Aircraft and chartering
thereof), parking services, sales and marketing services, sales, leasing and
repair of automobiles or other activities related to the foregoing, (e) any
development, construction, ownership or operation of a full service destination
resort, including, without limitation, residential or vacation housing
facilities (including, without limitation, timeshares, interval ownership and
condominiums and similar developments), and
 
36

--------------------------------------------------------------------------------


parking services, sales and marketing services or other activities related to
the foregoing, (f) any business (including any related internet business) that
is a reasonable extension, development or expansion of any of the foregoing or
incidental thereto and/or (g) the ownership by a Person of Capital Stock in its
Subsidiaries; provided, however, that with respect to the Borrower and its
Subsidiaries other than, with respect to the ownership and operation of the
Aircraft only, World Travel and Las Vegas Jet, the foregoing shall only be
Permitted Businesses to the extent related to the Project or furtherance of the
Project’s development, construction, ownership or operation; and provided,
further, that, notwithstanding the foregoing, the Borrower shall be permitted to
(i) continue to perform its obligations and receive benefits under the Macau
Loan and (ii) pay Allocable Overhead as otherwise permitted under this
Agreement.
 
“Permitted C-Corp. Conversion”:  a transaction resulting in the Borrower, any
other Loan Party or the Completion Guarantor becoming a subchapter “C”
corporation under the Code, so long as, in connection with such transaction (a)
the subchapter “C” corporation resulting from such transaction is a corporation
organized and existing under the laws of any state of the United States or the
District of Columbia and the Beneficial Owners of the Capital Stock of the
subchapter “C” corporation shall be the same, and shall be in the same
percentages, as the Beneficial Owners of the Capital Stock of the applicable
entity immediately prior to such transaction, (b) the subchapter “C” corporation
resulting from such transaction assumes in writing all of the obligations, if
any, of the applicable entity under the Loan Documents and all other material
documents and instruments to which such Person is a party, (c) to the extent the
Liens securing the Obligations on the Property of the applicable entity
immediately prior to such transaction do not survive with respect to the
subchapter “C” corporation resulting from such transaction, such subchapter “C”
corporation complies with the requirements of Section 6.10 as if it and/or its
Property, as the case may be, was newly acquired on the date of the applicable
Permitted C-Corp. Conversion, (d) the Required Lenders are given not less than
45 days’ advance written notice of such transaction and evidence reasonably
satisfactory to the Required Lenders (including, without limitation, title
insurance and a reasonably satisfactory opinion of counsel) regarding the
maintenance of the perfection and priority of Liens granted, or intended to be
granted, in favor of the Secured Parties in the Collateral following such
transaction, (e) such transaction would not cause or result in a Default or an
Event of Default; (f) such transaction does not result in the loss or suspension
or material impairment of any material Permit unless a comparable Permit is
effective prior to or simultaneously with such loss, suspension or material
impairment, (g) such transaction does not require any Lender to obtain any
license, permit, franchise or other authorization from any Nevada Gaming
Authority necessary on the date of the Permitted C-Corp. Conversion or at any
time thereafter to own, lease, operate or otherwise conduct the gaming business
of the Borrower or any other Loan Party or be qualified or found suitable under
the laws of any applicable gaming jurisdiction and (h) the Borrower shall have
delivered to the Administrative Agent an opinion of counsel of national repute
in the United States reasonably acceptable to the Administrative Agent
confirming that neither the Borrower nor any other Loan Party nor any of the
Lenders will recognize income, gain or loss for United States federal or state
income tax purposes as a result of such Permitted C-Corp. Conversion.
 
37

--------------------------------------------------------------------------------


“Permitted Debt Repurchase Amount”:  at any time, the aggregate Net Cash
Proceeds from the issuance or sale of Capital Stock (other than Disqualified
Stock) of the Borrower or equity contributions to the Borrower received by the
Borrower during the preceding 6-month period and not expended for, committed,
allocated or applied to, or set aside for any purpose other than the Permitted
Loan Repurchase or Permitted Notes Repurchase in respect of which the Permitted
Debt Repurchase Amount is being measured; provided that nothing in this
definition of “Permitted Debt Repurchase Amount” shall prohibit the Net Cash
Proceeds or equity contributions constituting the Permitted Debt Repurchase
Amount from being included in “Consolidated EBITDA” subject to and in accordance
with the terms thereof.
 
“Permitted Encumbrances”:  as defined in the Disbursement Agreement.
 
“Permitted Liens”:  the collective reference to (a) in the case of Collateral
other than Pledged Stock, Liens permitted by Section 7.3 (but only of the
priority and to the extent of coverage expressly set forth in Section 7.3 and
the Security Agreement and subject to the provisions of the Intercreditor
Agreement) and (b) in the case of Collateral consisting of Pledged Stock,
non-consensual Liens permitted by Section 7.3 to the extent arising by operation
of law and Liens permitted by Section 7.3(k).
 
“Permitted Loan Repurchase”:  any purchase of Loans by the Borrower made in
accordance with Section 10.6(g); provided that (i) the aggregate amount paid by
the Borrower for such purchases (excluding payments of accrued interest) at any
time shall not exceed the Permitted Debt Repurchase Amount at such time and (ii)
each such purchase is consummated pursuant to a written offer made to all Term B
Lenders (if the Borrower proposes to purchase Term B Loans), all New Term Loan
Lenders of a Series (if the Borrower proposes to purchase New Term Loans of such
Series), all Revolving  Credit 1 Lenders (if the Borrower proposes to purchase
Revolving Credit 1 Loans) or all Revolving Credit 2 Lenders (if the Borrower
proposes to purchase Revolving Credit 2 Loans), and delivered to the
Administrative Agent concurrently with the delivery of such offer to the
applicable Lenders.
 
“Permitted Notes Repurchase”:  any purchase of 2014 Notes by the Borrower;
provided that the aggregate amount paid by the Borrower for such purchases
(excluding payments of accrued interest) at any time shall not exceed the
Permitted Debt Repurchase Amount at such time.
 
“Permitted Refinancing Indebtedness”:  any Indebtedness of any Loan Party issued
in exchange for, or the net proceeds of which are used to extend, refinance,
renew, replace, defease or refund any First Lien Secured Obligations, any Second
Lien Secured Obligations or any obligations under Senior Unsecured Debt;
provided, that (a) the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on such
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith), (b) such Permitted Refinancing Indebtedness has a final maturity
date not earlier than the final maturity date of, and has a
 
38

--------------------------------------------------------------------------------


Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded, (c) the restrictions on the Loan Parties
contained in the agreements governing such Permitted Refinancing Indebtedness
are no more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded and, in any event, the differences between the
restrictions on the Loan Parties in the agreements governing such Permitted
Refinancing Indebtedness from those contained in the agreements governing the
Indebtedness being extended, refinancing, renewed, replaced, defeased or
refunded, taken as a whole, could not reasonably be expected to be materially
adverse to the Loan Parties (taken as a whole) or the Lenders and (d) to the
extent related to any First Lien Secured Obligations or any Second Lien Secured
Obligations (including any Permitted Refinancing Indebtedness related thereto)
the relevant holders of such Permitted Refinancing Indebtedness become party to
the Intercreditor Agreement.  In the event Permitted Refinancing Indebtedness is
used to extend, refinance, renew, replace, amend and restate, restate, defease
or refund the 2014 Notes all relevant definitions and provisions of the Loan
Documents related to the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded shall be amended, as necessary, to reflect such
Permitted Refinancing Indebtedness and related documentation and/or arrangements
by action of the Administrative Agent without the consent of the Lenders.
 
“Permitted Securities”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within 18 months from the date of acquisition, (b) shares of
money market, mutual or similar funds which invest exclusively in assets
satisfying the requirements of clause (a) of this definition or (c) shares of,
or an investment in, the JPMorgan Federal Money Market Fund.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Phase I Final Completion Date”:  the Final Completion Date with respect to the
Phase I Project.
 
“Phase I Opening Date”:  April 28, 2005.
 
“Phase I Project”:  as defined in the Disbursement Agreement.
 
“Phase I Project Budget”:  as defined in the Disbursement Agreement.
 
“Phase II Completion Date”:  as defined in the Disbursement Agreement.
 
“Phase II Final Completion Date”:  (a) if the Amended and Restated Disbursement
Agreement Effective Date has not occurred, the Final Completion Date with
respect to the Phase II Project or (b) if the Amended and Restated Disbursement
Agreement Effective Date has occurred, as defined in the Disbursement Agreement.
 
39

--------------------------------------------------------------------------------


“Phase II Opening Date”:  as defined in the Disbursement Agreement.
 
“Phase II Project”:  as defined in the Disbursement Agreement.
 
“Phase II Project Budget”:  as defined in the Disbursement Agreement.
 
“Plan”:  at a particular time, any employee benefit plan that is subject to the
requirements of Section 412 of the Code or that is a Single Employer Plan and
which the Borrower or any other Loan Party or any Commonly Controlled Entity
maintains, administers, contributes to or is required to contribute to or under
which the Borrower or any other Loan Party or any Commonly Controlled Entity
could incur any liability.
 
“Plans and Specifications”:  as defined in the Disbursement Agreement.
 
“Pledged Stock”:  as defined in the Security Agreement.
 
“Points of Diversion”:  with respect to any water permit held by any Loan Party
or otherwise utilized or expected to be utilized with respect to the Project,
the locations designated under such water permit where a well can be located for
the draw of water under such water permit.
 
“Presumed Tax Liability”:  for any Person that is not a Pass Through Entity for
any period, an amount equal to the product of (a) the Taxable Income allocated
or attributable to such Person (directly or through one or more tiers of Pass
Through Entities) (net of taxable losses allocated to such Person with respect
to any Loan Party that (i) are, or were previously, deductible by such Person
and (ii) have not previously reduced Taxable Income) and (b) the Presumed Tax
Rate.
 
“Presumed Tax Rate”:  with respect to any Person for any period, the highest
effective combined Federal, state and local income tax rate applicable during
such period to a corporation organized under the laws of the State of Nevada,
taxable at the highest marginal Federal income tax rate and the highest marginal
Nevada and Las Vegas income tax rates (after giving effect to the Federal income
tax deduction for such state and local income taxes, taking into account the
effects of the alternative minimum tax, such effects being calculated on the
assumption that such Person’s only taxable income is the income allocated or
attributable to such Person for such period (directly or through one or more
tiers of Pass Through Entities) with respect to its equity interest in any of
the Loan Parties that is a Pass Through Entity).  In determining the Presumed
Tax Rate, the character of the items of income and gain comprising Taxable
Income (e.g. ordinary income or long term capital gain) shall be taken into
account.
 
“Pricing Grid”:  the pricing grid attached hereto as Annex A.
 
“Prime Rate”:  shall mean the rate which Deutsche Bank Trust Company
Americas announces, from time to time, as its prime lending rate, the Prime Rate
to change when and as such prime lending rate changes.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged by Deutsche Bank Trust Company Americas to any customer of
Deutsche Bank Trust Company Americas.  The Borrower acknowledges that Deutsche
Bank Trust Company
 
40

--------------------------------------------------------------------------------


Americas may, from time to time, make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.
 
“Proceedings”:  as defined in Section 6.2(n).
 
“Project”:  collectively, the Phase I Project, the Phase II Project and all
other Property of the Loan Parties; provided that for purposes of Section 2.24
only, the term “Project” shall mean (i) until the Phase II Completion Date, the
Phase I Project, and (ii) for the period from and after the Phase II Completion
Date, collectively the Phase I Project, the Phase II Project and all other
Property of the Loan Parties.
 
“Project Costs”:  as defined in the Disbursement Agreement.
 
“Project Documents”:  collectively, each document or agreement entered into on,
prior to or after the Closing Date (including Material Contracts and Additional
Material Contracts) relating to the design, engineering, development,
construction, installation, maintenance or operation of the Project (including
any Guarantee Obligations in furtherance thereof) but, in any case, excluding
Financing Agreements.
 
“Project Liquidity Reserve Account”:  as defined in the Disbursement Agreement.
 
“Project Services Agreement”:  the Amended and Restated Project Administration
Services Agreement, dated as of the Closing Date, between the Borrower and Wynn
Design.
 
“Projections”:  as defined in Section 6.2(c).
 
“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Quarterly Date”:  (a) with respect to the first Quarterly Date, December 31,
2005 and (b) with respect to each subsequent Quarterly Date, the last day of the
next succeeding fiscal quarter of the Borrower.
 
“Reaffirmation Agreement”:  that certain Reaffirmation Agreement substantially
in the form of Exhibit B hereto, dated as of the Amended and Restated Effective
Date, executed by Wynn Resorts Holdings and each Loan Party in favor of the
Administrative Agent and the Collateral Agent.
 
“Real Estate”:  All real property held by the Loan Parties, which the relevant
Loan Party owns in fee or in which it holds a leasehold interest as a tenant or
in which it holds an easement right as an easement holder or otherwise occupies,
including, without limitation, the real property more particularly identified in
Schedule 4.25(a) and includes, without limitation, the Site and the Site
Easements.
 
41

--------------------------------------------------------------------------------


“Refinancing Transaction”:  collectively and in each case as occurred on or
about the Closing Date, (a) the consummation of a tender offer for the 2010
Notes, (b) the discharge of the 2010 Notes Indenture pursuant to Article 12 of
the 2010 Notes Indenture, (c) the payment in full and termination of that
certain Credit Agreement, dated as of October 30, 2002, among the Borrower,
Deutsche Bank Trust Company Americas, as administrative agent, and the other
banks and financial institutions party thereto from time to time, (d) the
payment in full and termination of that certain Credit Agreement, dated as of
May 3, 2004, among Bora Bora, LLC, Deutsche Bank Trust Company Americas, as
administrative agent, and the other banks and financial institutions party
thereto from time to time and (e) the payment in full and termination of that
certain Loan Agreement, dated as of October 30, 2002, among the Borrower, Wells
Fargo Bank Nevada, National Association, as collateral agent, and the other
banks and financial institutions party thereto from time to time.
 
“Refunded Swing Line Loans”:  as defined in Section 2.7(b).
 
“Refunding Date”:  as defined in Section 2.7(c).
 
“Register”:  as defined in Section 10.6(d).
 
“Regulation D”:  Regulation D of the Board as in effect from time to time (and
any successor to all or a portion thereof).
 
“Regulation H”:  Regulation H of the Board as in effect from time to time (and
any successor to all or a portion thereof).
 
“Regulation T”:  Regulation T of the Board as in effect from time to time (and
any successor to all or a portion thereof).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time (and
any successor to all or a portion thereof).
 
“Regulation X”:  Regulation X of the Board as in effect from time to time (and
any successor to all or a portion thereof).
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Reinvested Amounts”:  as defined in Section 2.12(c).
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any other Loan Party in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Credit Commitments pursuant to Section 2.12(b) as a result of the
delivery of a Reinvestment Notice.
 
“Reinvestment Event”:  any Asset Sale in respect of which the Borrower has
delivered a Reinvestment Notice.
 
42

--------------------------------------------------------------------------------


“Reinvestment Notice”:  a written notice executed by a Responsible Officer of
the Borrower and, if applicable, a Responsible Officer of any other Loan Party
who made or is making the corresponding Asset Sale and delivered to the
Administrative Agent within 30 days after such Asset Sale, stating that no
Default or Event of Default has occurred and is continuing and that the Borrower
(and, if applicable, such other Loan Party) intends and expects to use all or a
specified portion of the Net Cash Proceeds of such Asset Sale to acquire assets
useful in its Permitted Businesses.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s or the other applicable Loan Party’s, as the case may be, Permitted
Businesses.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 360 days after such Reinvestment Event and (b)
the date on which the Borrower or the applicable Loan Party shall have
determined not to acquire assets useful in its respective Permitted Business
with all or any portion of the relevant Reinvestment Deferred Amount.
 
“Related Party”:  either (a) any 80% (or more) owned Subsidiary, heir, estate,
lineal descendent or immediate family member of Mr. Wynn; or (b) any trust,
corporation, partnership or other entity, the beneficiaries, equity holders,
partners, owners or Persons beneficially holding an 80% or more controlling
interest of which consist of Mr. Wynn and/or such other Persons referred to in
the immediately preceding clause (a).
 
“Release”:  any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of Hazardous Substances into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Substances), including the movement
of any Hazardous Substances through the air, soil, surface water or groundwater.
 
“Released Assets”:  as defined in the Security Agreement.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Repair Plan”:  as defined in Section 2.24(a)(iv).
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
applicable regulations.
 
“Required Facility Lenders”:  with respect to any Facility (a) at any time on or
after the termination of the Term B Loan Commitments, the New Term Loan
Commitments with respect to a Series of New Term Loans or the Revolving Credit
Commitments, as the case may be, Non-Defaulting Lenders holding more than 50% of
the Total Term B Loan Extensions of Credit of Non-Defaulting Lenders, the Total
New
 
43

--------------------------------------------------------------------------------


Term Loan Extensions of Credit with respect to such Series of New Term Loans of
Non-Defaulting Lenders or the Total Revolving Extensions of Credit of
Non-Defaulting Lenders, as the case may be, or (b) at any time prior to any
termination of the Term B Loan Commitments, the New Term Loan Commitments with
respect to a Series of New Term Loans or the Revolving Credit Commitments, as
the case may be, Non-Defaulting Lenders holding more than 50% of the Total Term
B Loan Commitments (less the aggregate Term B Loan Commitments of Defaulting
Lenders), Total New Term Loan Commitments with respect to such Series of New
Term Loans (less the aggregate of such New Term Loan Commitments of Defaulting
Lenders) or Total Revolving Credit Commitments (less the aggregate Revolving
Credit Commitments of Defaulting Lenders), as the case may be.
 
“Required Lenders”:  at any time, Non-Defaulting Lenders holding more than 50%
of the sum of (a) the Total Term B Loan Commitments (less the aggregate Term B
Loan Commitments of Defaulting Lenders) then in effect or, if the Term B Loan
Commitments have been terminated, the Total Term B Loan Extensions of Credit of
Non-Defaulting Lenders then outstanding, (b) the Total New Term Loan Commitments
(less the aggregate New Term Loan Commitments of Defaulting Lenders) then in
effect or, if the New Term Loan Commitments have been terminated, the Total New
Term Loan Extensions of Credit of Non-Defaulting Lenders then outstanding, and
(c) the Total Revolving Credit Commitments (less the aggregate Revolving Credit
Commitments of Defaulting Lenders) then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit of
Non-Defaulting Lenders then outstanding.
 
“Requirement of Law”:  as to any Person, the Governing Documents of such Person,
and any law, treaty, order, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, including, without limitation,
Permits, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.
 
“Responsible Officer”:  as to any Person, the chief executive officer,
president, chief financial officer or treasurer of such Person, but in any
event, with respect to matters set forth in Section 6.1 or 7.27 or the delivery
of Compliance Certificates or Reinvestment Notices, the chief financial officer
of such Person.  All references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower or Wynn Resorts.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Retail Facility”:  an up to approximately 60,000 square foot retail facility
adjoining the Project on the Site (other than any retail facility contemplated
in the Plans and Specifications on the Amended and Restated Effective Date).
 
“Revolving 1 Commitment Fee”:  as defined in Section 2.9(a).
 
44

--------------------------------------------------------------------------------


“Revolving 1 Commitment Fee Rate”:  (a) until the first Adjustment Date
occurring after the Initial Phase II Calculation Date, 0.375% per annum, and (b)
on and after the first Adjustment Date occurring after the Initial Phase II
Calculation Date, such rate as shall be determined from time to time pursuant to
the Pricing Grid.
 
“Revolving 1 Extensions of Credit”:  as to any Revolving Credit 1 Lender at any
time, an amount equal to the aggregate principal amount of all Revolving Credit
1 Loans made by such Lender then outstanding.
 
“Revolving 2 Commitment Fee”:  as defined in Section 2.9(b).
 
“Revolving 2 Commitment Fee Rate”:  1.000% per annum.
 
“Revolving 2 Extensions of Credit”:  as to any Revolving Credit 2 Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit 2 Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit 2 Percentage of the L/C Obligations then outstanding and (c)
such Lender’s Revolving Credit 2 Percentage of the aggregate principal amount of
Swing Line Loans then outstanding.
 
“Revolving Credit 1 Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit 1 Loans, in an aggregate principal
and/or face amount not to exceed the amount set forth under the heading
“Revolving Credit 1 Commitment” opposite such Lender’s name on Annex C hereto
or, as the case may be, in the Assignment and Acceptance pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.
 
“Revolving Credit 1 Commitment Period”:  the period from and including the
Closing Date to the Revolving Credit 1 Termination Date.
 
“Revolving Credit 1 Lender”:  each Lender that has a Revolving Credit 1
Commitment or that is the holder of Revolving Credit 1 Loans.
 
“Revolving Credit 1 Loans”:  as defined in Section 2.3(a).
 
“Revolving Credit 1 Notes”:  as defined Section 2.8(e).
 
“Revolving Credit 1 Percentage”:  as to any Revolving Credit 1 Lender at any
time, the percentage which such Lender’s Revolving Credit 1 Commitment then
constitutes of the Total Revolving Credit 1 Commitments (or, at any time after
the Revolving Credit 1 Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Revolving 1
Extensions of Credit then outstanding constitutes of the aggregate principal
amount of the Total Revolving 1 Extensions of Credit then outstanding).
 
“Revolving Credit 1 Termination Date”:  the earlier of (a) the Scheduled
Revolving Credit 1 Termination Date and (b) the date on which the Loans become
due and payable pursuant to Section 8.
 
45

--------------------------------------------------------------------------------


“Revolving Credit 2 Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit 2 Loans and/or participate in Swing
Line Loans and Letters of Credit, in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Revolving Credit 2
Commitment” opposite such Lender’s name on Annex C hereto or, as the case may
be, in the Assignment and Acceptance or Joinder Agreement pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.
 
“Revolving Credit 2 Commitment Period”:  the period from and including the
Closing Date to the Revolving Credit 2 Termination Date.
 
“Revolving Credit 2 Lender”:  each Lender that has a Revolving Credit 2
Commitment or that is the holder of Revolving Credit 2 Loans.
 
“Revolving Credit 2 Loans”:  as defined in Section 2.3(a).  Upon the Borrower’s
election to increase the Revolving Credit 2 Commitments in accordance with
Section 2.26, “Revolving Credit 2 Loans” shall include the revolving credit
loans made under the New Revolving Credit Commitments.
 
  “Revolving Credit 2 Notes”:  as defined in Section 2.8(e).
 
“Revolving Credit 2 Percentage”:  as to any Revolving Credit 2 Lender at any
time, the percentage which such Lender’s Revolving Credit 2 Commitment then
constitutes of the Total Revolving Credit 2 Commitments (or, at any time after
the Revolving Credit 2 Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Revolving 2
Extensions of Credit then outstanding constitutes of the aggregate principal
amount of the Total Revolving 2 Extensions of Credit then outstanding).
 
“Revolving Credit 2 Termination Date”:  the earlier of (a) the Scheduled
Revolving Credit 2 Termination Date and (b) the date on which the Loans become
due and payable pursuant to Section 8.
 
“Revolving Credit Commitments”:  the Revolving Credit 1 Commitments and the
Revolving Credit 2 Commitments.
 
“Revolving Credit Facility”:  the Revolving Credit Commitments and the
extensions of credit made thereunder.
 
“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that is the holder of Revolving Credit Loans.
 
“Revolving Credit Loans”:  Revolving Credit 1 Loans and Revolving Credit 2
Loans.
 
“Revolving Credit Percentage”:  as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit
 
46

--------------------------------------------------------------------------------


Commitments shall have expired or terminated, the percentage which the aggregate
principal and/or face amount of such Lender’s Revolving Extensions of Credit
then outstanding constitutes of the aggregate principal and/or face amount of
the Total Revolving Extensions of Credit then outstanding).
 
“Revolving Extensions of Credit”:  as to any Revolving Credit Lender at any
time, the sum of such Lender’s Revolving 1 Extensions of Credit and Revolving 2
Extensions of Credit.
 
“S&P”:  Standard & Poor’s Ratings Group, a New York corporation, or any
successor thereof.
 
“Scheduled New Term Loan Termination Date”:  the date that the New Term Loans of
a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.
 
“Scheduled Revolving Credit 1 Termination Date”:  the fifth anniversary of the
Amended and Restated Effective Date.
 
“Scheduled Revolving Credit 2 Termination Date”:  July 15, 2013.
 
“Scheduled Term B Loan Termination Date”:  the seventh anniversary of the
Amended and Restated Effective Date.
 
“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“Second Lien Secured Obligations”:  as defined in the Intercreditor Agreement.
 
“Second Lien Security Document”:  as defined in the Intercreditor Agreement.
 
“Secured Parties”:  collectively, the Arrangers, the Agents, the Managers, the
Managing Agents, the Lenders and, with respect to any Specified Hedge Agreement,
any affiliate of any Lender party thereto (or any Person that was a Lender or an
affiliate thereof when such Specified Hedge Agreement was entered into) that has
agreed to be bound by the provisions of Section 6.2 of the Security Agreement as
if it were a party thereto, and by the provisions of Section 9 hereof as if it
were a Lender party hereto.
 
“Securities Intermediary”:  as defined in the Disbursement Agreement.
 
“Security Agreement”:  the Pledge and Security Agreement dated as of the Closing
Date, among each Loan Party, Wynn Resorts Holdings and the Collateral Agent.
 
“Security Documents”:  the collective reference to the Guarantee, the Security
Agreement, the Reaffirmation Agreement, the Intellectual Property Security
Agreements, the Control Agreements, the Mortgages, the Consents, the Collateral
Agency Agreement and all other pledge and security documents hereafter delivered
to the Collateral Agent or the Administrative Agent granting a Lien on any
Property (or associated with such a
 
47

--------------------------------------------------------------------------------


grant) of any Person to secure the obligations and liabilities of any Loan
Party, Wynn Resorts Holdings or the Completion Guarantor under any Loan
Document.
 
“Senior Permitted Liens”:  Permitted Liens that are expressly permitted by the
terms of the Loan Documents to be superior in priority to the Liens of the
Security Documents.
 
“Senior Unsecured Debt”:  as defined in Section 7.2(n).
 
“Series”:  as defined in Section 2.26(a).
 
“Show Performers”:  Wynn Show Performers, LLC, a Nevada limited liability
company.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Site”:  all or any portion of the Real Estate.  The Site includes, without
limitation, the Wynn Home Site Land (until such time (if ever) as such Property
has been Disposed of in accordance with Section 7.5(j)), the Golf Course Land
(until such time (if ever) as such Property has been Disposed of in accordance
with Section 7.5(k) or released pursuant to Section 10.22 or distributed
pursuant to Section 7.6), the Home Site Land (until such time (if ever) as such
Property has been Disposed of in accordance with Section 7.5(l)) and any other
Property which is subject to a Lien under any Mortgage (in each such case, until
such Property is Disposed of and released from the Lien of the Security
Documents in accordance with this Agreement.)
 
“Site Easements”:  the easements appurtenant, easements in gross, license
agreements and other rights running for the benefit of the Borrower or any other
Loan Party and/or appurtenant to the Site, including, without limitation, those
certain easements and licenses described in the Title Policies.
 
“Solvent”:  when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature.  For purposes
of this definition, (i) “debt” means liability on a “claim” and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is
 
48

--------------------------------------------------------------------------------


reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
 
“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) the
Borrower and (ii) any Lender or any affiliate thereof, or any Person that was a
Lender or an affiliate thereof when such Hedge Agreement was entered into, as
counterparty and (b) which has been designated by such Lender and the Borrower,
by notice to the Administrative Agent not later than 90 days after the execution
and delivery thereof by the Borrower, as a Specified Hedge Agreement; provided,
that the designation of any Hedge Agreement as a Specified Hedge Agreement shall
not create in favor of any Lender or affiliate thereof that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Guarantee.
 
“Stockholders Agreement”:  that certain Stockholders Agreement, dated as of
April 11, 2002, by and among Mr. Wynn, Baron Asset Fund and Aruze USA, as in
effect on the Closing Date.
 
“Stop Funding Notice”:  as defined in the Disbursement Agreement.
 
“Subordinated Debt”:  Indebtedness of any Loan Party that (a) does not have any
scheduled principal payment, mandatory principal prepayment, sinking fund
payment or similar payment due prior to the Scheduled Term B Loan Termination
Date, (b) is not secured by any Lien on any Property, (c) is subordinated on
terms and conditions reasonably satisfactory to the Majority Initial Lending
Institutions and (d) is subject to such covenants and events of default as may
be reasonably acceptable to the Majority Initial Lending Institutions.
 
“Subordinated Intercompany Note”:  the Intercompany Subordinated Demand
Promissory Note dated as of the Closing Date among the Borrower, each of the
other Loan Parties and the Administrative Agent.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors, managers or trustees of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Substitute Lender”:  as defined in Section 10.13(a).
 
“Swing Line Commitment”:  the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.6 in an aggregate principal amount at any one
time outstanding not to exceed $25,000,000.
 
49

--------------------------------------------------------------------------------


“Swing Line Credit Commitment Period”:  the period from and including the Phase
I Opening Date to the Revolving Credit 2 Termination Date.
 
“Swing Line Lender”:  Deutsche Bank Trust Company Americas, in its capacity as
the lender of Swing Line Loans.
 
“Swing Line Loans”:  as defined in Section 2.6.
 
“Swing Line Notes”:  as defined in Section 2.8(e).
 
“Swing Line Participation Amount”:  as defined in Section 2.7(c).
 
“Syndication Agent”:  Bank of America, N.A., in its capacity as syndication
agent.
 
“Synthetic Lease Obligations”:  all monetary obligations of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).  The amount of Synthetic Lease
Obligations in respect of any synthetic lease at any date of determination
thereof shall be equal to the aggregate purchase price of any property subject
to such lease less the aggregate amount of payments of rent theretofore made
which reduce the lessee’s obligations under such synthetic lease and which are
not the financial equivalent of interest.
 
“Taking”:  a taking or voluntary conveyance during the term of this Agreement of
all or part of any Mortgaged Property, or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority affecting a
Mortgaged Property or any portion thereof, whether or not the same shall have
actually been commenced.
 
“Tax Amount”:  with respect to any period, (a) in the case of any direct or
indirect member of a Loan Party that is a Pass Through Entity, the Presumed Tax
Liability of such direct or indirect member and (b) with respect to any of the
Loan Parties that are Consolidated Members, the aggregate federal income tax
liability such Loan Parties would owe for such period if each was a corporation
filing federal income tax returns on a stand alone basis at all times during its
existence and, if any of the Consolidated Members files a consolidated or
combined state income tax return such that it is not paying its own state income
taxes, then Tax Amount shall also include the aggregate state income tax
liability such Consolidated Members would have paid for such period if each was
a corporation filing state income tax returns on a stand alone basis at all
times during its existence.
 
“Taxable Income”:  with respect to any Person for any period, the taxable income
or loss of such Person for such period for federal income tax purposes as a
result of such Person’s equity ownership of one or more Loan Parties that are
Pass Through Entities for such period; provided, however, that all items of
income, gain, loss or deduction required
 
50

--------------------------------------------------------------------------------


to be stated separately pursuant to Section 703(a)(1) of the Code shall be
included in taxable income or loss.
 
“Term B Loan Commitment”:  as to any Term B Loan Lender, the obligation of such
Lender, if any, to make a Term B Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Term B Loan
Commitment” opposite such Lender’s name on Annex B hereto or, as the case may
be, in the Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof.
 
“Term B Loan Extensions of Credit”:  as to any Term B Loan Lender at any time,
the aggregate principal amount of all Term B Loans made by such Lender then
outstanding.
 
“Term B Loan Facility”: the Term B Loan Commitments and the Term B Loans made
thereunder.
 
“Term B Loan Lender”:  each Lender that has a Term B Loan Commitment or is the
holder of a Term B Loan.
 
“Term B Loan Termination Date”:  the earlier of (a) the Scheduled Term B Loan
Termination Date and (b) the date on which the Loans become due and payable
pursuant to Section 8.
 
“Term B Loans”:  as defined in Section 2.1.
 
“Term B Notes”:  as defined in Section 2.8(e).
 
“Term Loan Commitment”:  the Term B Loan Commitment or the New Term Loan
Commitment of a Lender, and “Term Loan Commitments” shall mean such commitments
of all Lenders.
 
“Term Loan Lenders”:  a Term B Loan Lender or a New Term Loan Lender.
 
“Term Loans”:  a Term B Loan or a New Term Loan.
 
“Title Insurance Company”:  collectively, Commonwealth Land Title Company and
such other title insurance companies that have issued Title Policies to the
Collateral Agent on behalf of the Lenders in connection with or related to any
Mortgage.
 
“Title Policies”:  collectively, the policies of title insurance issued by the
Title Insurance Company with respect to the Mortgages.
 
“Total Extensions of Credit”:  at any time, the sum of (a) the Total Revolving
Extensions of Credit and (b) the Total Term Loan Extensions of Credit.
 
51

--------------------------------------------------------------------------------


“Total Initial Lending Institution Revolving Credit Commitments”:  at any time,
the aggregate amount of the Revolving Credit Commitments then in effect and held
by the Initial Lending Institutions or their Affiliates.
 
“Total Initial Lending Institution Revolving Extensions of Credit”:  at any
time, the aggregate amount of the Revolving Extensions of Credit of the
Revolving Credit Lenders outstanding at such time and held by the Initial
Lending Institutions or their Affiliates.
 
“Total Initial Lending Institution Term B Loan Commitments”:  at any time, the
aggregate amount of the Term B Loan Commitments then in effect and held by the
Initial Lending Institutions or their Affiliates.
 
“Total Initial Lending Institution Term B Loan Extensions of Credit”:  at any
time, the aggregate amount of the Term B Loan Extensions of Credit of the Term B
Loan Lenders outstanding at such time and held by the Initial Lending
Institutions or their Affiliates.
 
“Total New Term Loan Commitments”:  at any time, the aggregate amount of the New
Term Loan Commitments then in effect.
 
“Total New Term Loan Extensions of Credit”:  at any time, the aggregate amount
of the New Term Loan Extensions of Credit of the New Term Loan Lenders
outstanding at such time.
 
 “Total Revolving 1 Extensions of Credit”:  at any time, the aggregate amount of
the Revolving 1 Extensions of Credit of the Revolving Credit 1 Lenders
outstanding at such time.
 
“Total Revolving 2 Extensions of Credit”:  at any time, the aggregate amount of
the Revolving 2 Extensions of Credit of the Revolving Credit 2 Lenders
outstanding at such time.
 
“Total Revolving Credit 1 Commitments”:  at any time, the aggregate amount of
the Revolving Credit 1 Commitments then in effect; provided, that the amount of
the Total Revolving Credit 1 Commitments on the Fourth Amendment Effective Date,
after giving effect to the Fourth Amendment, shall be $87,000,000.
 
“Total Revolving Credit 2 Commitments”:  at any time, the aggregate amount of
the Revolving Credit 2 Commitments then in effect; provided, that the amount of
the Total Revolving Credit 2 Commitments on the Fourth Amendment Effective Date,
after giving effect to the Fourth Amendment, shall be $609,750,000.
 
“Total Revolving Credit Commitments”:  at any time, the sum of the Total
Revolving Credit 1 Commitments and the Total Revolving Credit 2 Commitments.
 
52

--------------------------------------------------------------------------------


“Total Revolving Extensions of Credit”:  at any time, the sum of the Total
Revolving 1 Extensions of Credit and Total Revolving 2 Extensions of Credit at
such time.
 
“Total Term B Loan Commitments”:  at any time, the aggregate amount of the Term
B Loan Commitments then in effect; provided, that the amount of the Total Term B
Loan Commitments on the Amended and Restated Effective Date shall be
$225,000,000.
 
“Total Term B Loan Extensions of Credit”:  at any time, the aggregate amount of
the Term B Loan Extensions of Credit of the Term B Loan Lenders outstanding at
such time.
 
“Total Term Loan Extensions of Credit”:  at any time, the aggregate amount of
the Term B Loan Extensions of Credit and the New Term Loan Extensions of Credit
of outstanding at such time.
 
“Transferee”:  as defined in Section 10.15.
 
“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
 
“UCC”:  the Uniform Commercial Code (or any similar or equivalent legislation),
as in effect from time to time in any applicable jurisdiction.
 
“Voting Stock”:  with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
“Weighted Average Life to Maturity”:  when applied to any Indebtedness at any
date, the number of years obtained by dividing:
 
(a)           the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one—twelfth) that will
elapse between such date and the making of such payment; by
 
(b)           the then outstanding principal amount of such Indebtedness.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Withdrawal Period”:  as defined in Section 10.13(b).
 
“World Travel”:  World Travel, LLC, a Nevada limited liability company.
 
53

--------------------------------------------------------------------------------


“Wynn Asia”:  Wynn Group Asia, Inc., a Nevada corporation.
 
“Wynn Design”:  Wynn Design & Development, LLC, a Nevada limited liability
company.
 
“Wynn Golf”:  Wynn Golf, LLC, a Nevada limited liability company.
 
“Wynn Golf Indemnity Agreement”:  the Indemnity Agreement, dated as of the
Closing Date, by Wynn Golf in favor of the Administrative Agent.
 
“Wynn Golf Mortgage”:  the Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, dated as of the Closing Date, made by
Wynn Golf to Nevada Title Company, a Nevada corporation, as trustee, for the
benefit of the Collateral Agent, as amended by the certain First Amendment to
Multiple Deeds of Trust, Leasehold Deed of Trust, Assignments of Rents and
Leases, Security Agreement and Fixture Filings, dated as of the Amendment and
Restated Effective Date.
 
“Wynn Home Site Land”:  an approximately two-acre tract of land located on the
Golf Course Land where Mr. Wynn’s personal residence may be built, after
Disposition of the Wynn Home Site Land in accordance with Section 7.5(j).
 
“Wynn IP Agreement”:  the Intellectual Property License Agreement, dated as of
the Closing  Date, among Wynn Resorts Holdings, Wynn Resorts and the Borrower.
 
“Wynn Macau”:  Wynn Resorts (Macau), S.A., a company organized under the laws of
Macau.
 
“Wynn Resorts”:  Wynn Resorts, Limited, a Nevada corporation.
 
“Wynn Resorts Holdings”:  Wynn Resorts Holdings, LLC, a Nevada limited liability
company.
 
“Wynn Sunrise”:  Wynn Sunrise, LLC, a Nevada limited liability company.
 
“Wynn Sunrise Indemnity Agreement”:  the Indemnity Agreement, dated as of the
Closing Date, by Wynn Sunrise in favor of the Administrative Agent.
 
“Wynn Sunrise Mortgage”:  the Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, dated as of the Closing Date, made by
Wynn Sunrise to Nevada Title Company, a Nevada corporation, as trustee, for the
benefit of the Collateral Agent, as amended by the certain First Amendment to
Multiple Deeds of Trust, Leasehold Deed of Trust, Assignments of Rents and
Leases, Security Agreement and Fixture Filings, dated as of the Amendment and
Restated Effective Date.
 
“2010 Notes”:  the 12% Mortgage Notes due 2010 issued by the Borrower and
Capital Corp. pursuant to the 2010 Notes Indenture.
 
54

--------------------------------------------------------------------------------


“2010 Notes Indenture”:  that certain Indenture, dated as of October 30, 2002,
among the Borrower, Capital Corp., certain guarantors named therein and the 2010
Notes Indenture Trustee, as supplemented by that certain First Supplemental
Indenture, dated as of the Closing Date.
 
“2010 Notes Indenture Trustee”:  Wells Fargo Bank, National Association in its
capacity as the trustee under the 2010 Notes Indenture and its successors in
such capacity.
 
“2010 Notes Satisfaction Proceeds”:  all cash and securities (and any account or
trust arrangement in which such cash and securities are held) delivered to the
2010 Notes Indenture Trustee in accordance with Section 12.01 of the 2010 Notes
Indenture on the Closing Date.
 
“2014 Noteholders”:  the holders of the 2014 Notes from time to time.
 
“2014 Notes”:  the 6 5/8% Mortgage Notes due 2014 issued by the Borrower and
Capital Corp. pursuant to the 2014 Notes Indenture (including any Additional
2014 Notes) and any exchange notes related thereto as contemplated by the 2014
Notes Indenture.
 
“2014 Notes Debt Service”:  for any period, (a) all fees payable during such
period to the 2014 Notes Indenture Trustee and the 2014 Noteholders under the
2014 Notes Indenture and related agreements, documents and instruments and (b)
interest on the 2014 Notes payable during such period.
 
“2014 Notes Indenture”:  that certain Indenture, dated as of the Closing Date,
between the Borrower, Capital Corp., certain guarantors named therein and the
2014 Notes Indenture Trustee, as supplemented by that certain First Supplemental
Indenture, dated as of June 29, 2005, and by that certain Second Supplemental
Indenture, dated as of July 29, 2005.
 
“2014 Notes Indenture Trustee”:  U.S. Bank National Association in its capacity
as the trustee under the 2014 Notes Indenture and its successors in such
capacity.
 
“2014 Notes Proceeds Account”:  as defined in the Disbursement Agreement.
 
1.2           Other Definitional Provisions.
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and the other Loan Parties not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.
 
55

--------------------------------------------------------------------------------


(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Annex, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(e)           The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to the Obligations shall
mean the payment in full, in immediately available funds, of all of the
Obligations.
 
(f)           The words “including” and “includes” and words of similar import
when used in this Agreement shall not be limiting and shall mean “including
without limitation” or “includes without limitation”, as the case may be.
 
(g)           The words “will” and “shall” and words of similar import when used
in this Agreement shall mean a command.
 
(h)           (i)  In the event that any defined terms used herein or in any
other Loan Document having meanings given to such terms in the Disbursement
Agreement are no longer defined in the Disbursement Agreement on and after the
Amended and Restated Disbursement Agreement Effective Date, then such terms
shall have the meanings given to such terms in the Disbursement Agreement as in
effect immediately prior to the Amended and Restated Disbursement Agreement
Effective Date.
 
   (ii)  Upon termination of the Disbursement Agreement, any defined terms used
herein or in any other Loan Document having meanings given to such terms in the
Disbursement Agreement shall continue to have the meanings given to such terms
in the Disbursement Agreement immediately prior to such termination (whether by
reference to the Disbursement Agreement as then in effect or, if clause (h)(i)
above is applicable, as in effect immediately prior to the Amended and Restated
Disbursement Agreement Effective Date), at which time such terms shall be
incorporated herein by reference as if specifically set forth herein.
 
(i)           Unless expressly described to the contrary, references to any
document, instrument or agreement (i) shall include all exhibits, schedules and
other attachments thereto, (ii) shall include all documents, instruments or
agreements issued or executed in replacement thereof and (iii) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, amended and restated, supplemented or otherwise modified (or reaffirmed
by any reaffirmation agreement or other agreement) from time to time and in
effect at the time of determination.
 
1.3           Certain Financial Calculations.
 
(a)           For purposes of Section 7.1(a) only, prior to the Initial Phase II
Calculation Date, Consolidated Total Debt, as used in the calculation of the
Consolidated Leverage Ratio pursuant thereto, shall equal the Consolidated Total
Debt as of the applicable Quarterly Date less the aggregate amount of all
Project Costs for the Phase II Project expended
 
56

--------------------------------------------------------------------------------


on or prior to such Quarterly Date other than any such Project Costs paid with
the proceeds of any capital contributions from Wynn Resorts or its
Affiliates.  Any proceeds of the 2014 Notes applied on the Closing Date in order
to consummate the Refinancing Transaction and any proceeds of the Senior
Unsecured Debt and the Additional 2014 Notes applied on the date of issuance
thereof to transaction costs related thereto shall not be deemed to be Project
Costs with respect to the Phase II Project.
 
(b)           For purposes of calculating the Consolidated Leverage Ratio and
the Consolidated Interest Coverage Ratio for all purposes including ECF
Percentage, financial covenant calculations pursuant to Sections 7.1(b) and
7.1(c), permitted Dispositions in accordance with Section 7.5(k), payment of
Management Fees in accordance with Section 7.22 and the Pricing Grid, for any
four full fiscal quarter period ending on each of the Initial Phase II
Calculation Date and each of the first two Quarterly Dates thereafter, the
Consolidated EBITDA of the Borrower, as used in such calculations of the
Consolidated Leverage Ratio and the Consolidated Interest Coverage Ratio, shall
be calculated on an annualized basis, taking into consideration only
Consolidated EBITDA attributable to periods beginning on the first day of the
fiscal quarter beginning immediately after the Phase II Opening Date and not
taking into consideration any Consolidated EBITDA attributable to periods prior
to the fiscal quarter of the Borrower beginning immediately after the Phase II
Opening Date.
 
SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS
 
2.1           Term B Loan Commitments.  As of the Amended and Restated Effective
Date, each Term B Loan Lender has made term loans (“Term B Loans”) to the
Borrower in an aggregate principal amount equal to the amount of the Term B Loan
Commitment of such Lender.  The Term B Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13.  Term B Loans
borrowed and subsequently repaid or prepaid may not be reborrowed.  As of the
Amended and Restated Effective Date, the Term B Loan Commitments shall be deemed
terminated.
 
2.2           Scheduled Amortization of Term B Loans.  The Borrower shall make
principal payments on the Term B Loans on amortization dates in the amounts set
forth below opposite the applicable amortization date:
 
Amortization Date
Scheduled
Repayment
of Term B Loans
September 30, 2012
$112,500,000
Scheduled Term B Loan Termination Date
$112,500,000



provided, that the scheduled installments of principal of the Term B Loans set
forth above shall be reduced in connection with any Permitted Loan Repurchase
and any voluntary or mandatory prepayments of the Term Loans in accordance with
Sections 2.11, 2.12 and 2.18; and provided, further that the Term B Loans and
all other amounts owed hereunder with respect to the Term B
 
57

--------------------------------------------------------------------------------


Loans shall be paid in full no later than the Term B Loan Termination Date, and
the final installment payable by the Borrower in respect of the Term B Loans on
such date shall be in an amount sufficient to repay all amounts owing by the
Borrower under this Agreement with respect to the Term B Loans.
 
2.3           Revolving Credit Commitments.
 
(a)           Subject to the terms and conditions hereof, and in reliance upon
the representations and warranties of the Borrower herein set forth and, while
in effect, the representations and warranties set forth in the Disbursement
Agreement, each Revolving Credit 1 Lender severally agrees to make revolving
credit loans (“Revolving Credit 1 Loans”) to the Borrower from time to time
during the Revolving Credit 1 Commitment Period in an aggregate principal amount
at any one time outstanding which does not exceed the amount of such Lender’s
Revolving Credit 1 Commitment.  During the Revolving Credit 1 Commitment Period
the Borrower may use the Revolving Credit 1 Commitments by borrowing, prepaying
the Revolving Credit 1 Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.  The Revolving Credit 1 Loans
may from time to time be Eurodollar Loans or Base Rate Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 2.13, provided that no Revolving Credit 1 Loan shall be made as
a Eurodollar Loan after the day that is one month prior to the Scheduled
Revolving Credit 1 Termination Date.
 
(b)           Subject to the terms and conditions hereof, and in reliance upon
the representations and warranties of the Borrower herein set forth and, while
in effect, the representations and warranties set forth in the Disbursement
Agreement, each Revolving Credit 2 Lender severally agrees to make revolving
credit loans (“Revolving Credit 2 Loans”) to the Borrower from time to time
during the Revolving Credit 2 Commitment Period in an aggregate principal amount
at any one time outstanding which, when added to such Lender’s Revolving Credit
2 Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swing Line Loans then outstanding, does not
exceed the amount of such Lender’s Revolving Credit 2 Commitment.  During the
Revolving Credit 2 Commitment Period the Borrower may use the Revolving Credit 2
Commitments by borrowing, prepaying the Revolving Credit 2 Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions
hereof.  The Revolving Credit 2 Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13, provided that no
Revolving Credit 2 Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the Scheduled Revolving Credit 2 Termination Date.
 
2.4           INTENTIONALLY OMITTED.
 
2.5           Procedure for Borrowing.
 
(a)           Prior to (i) with respect to the Phase I Project, the Phase I
Final Completion Date, and (ii) with respect to the Phase II Project, the
earlier of the Phase II Final Completion Date and the Amended and Restated
Disbursement Agreement Effective Date, the Borrower shall have the right to
borrow Loans, the proceeds of which shall be used to pay
 
58

--------------------------------------------------------------------------------


Project Costs for the Phase I Project or the Phase II Project, as the case may
be.  If the Borrower desires that Lenders make such Loans, the Borrower shall
comply with Section 2.3 of the Disbursement Agreement.  Notwithstanding any
provisions of the Disbursement Agreement to the contrary, each Notice of Advance
Request must be received by the Administrative Agent prior to 12:00 Noon, New
York City time, at least three Business Days prior to the requested Borrowing
Date (in the case of Eurodollar Loans or Base Rate Loans) and must specify (w)
whether the requested borrowing is of New Term Loans, if any, or Revolving
Credit Loans, (x) the amount and Type of Loans to be borrowed, (y) the requested
Borrowing Date and (z) in the case of Eurodollar Loans, the length of the
initial Interest Period therefor.  Upon receipt of any Notice of Advance
Request, the Administrative Agent shall promptly notify each New Term Loan
Lender and/or Revolving Credit Lender, as appropriate, thereof.  Each such
Lender will make the amount of its pro rata share of each borrowing available to
the Administrative Agent at the Funding Office prior to 10:00 A.M., New York
City time, on the Borrowing Date requested by the Borrower in immediately
available Dollars.  Such borrowing will then, upon satisfaction or waiver of the
conditions precedent specified in Section 5.2, be deposited by the
Administrative Agent, in immediately available Dollars, into the Company’s
Concentration Account no later than 12:00 Noon, New York City time, on the
applicable Borrowing Date.
 
(b)           The Borrower shall have the right to borrow Loans, the proceeds of
which are to be used (i) if prior to the Amended and Restated Disbursement
Agreement Effective Date, for purposes permitted hereby other than the payment
of Project Costs and (ii) if on or after the Amended and Restated Disbursement
Agreement Effective Date, for working capital needs and general corporate
purposes (including the payment of Project Costs).  If the Borrower desires that
Lenders make Loans described in this Section 2.5(b), the Borrower shall give the
Administrative Agent irrevocable notice in a Notice of Borrowing (which Notice
of Borrowing must be received by the Administrative Agent prior to 12:00 Noon,
New York City time, at least (A) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (B) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans), specifying (w)
whether the requested borrowing is of New Term Loans, if any, Revolving Credit 1
Loans or Revolving Credit 2 Loans, (x) the amount and Type of Loans to be
borrowed, (y) the requested Borrowing Date and (z) in the case of Eurodollar
Loans, the length of the initial Interest Period therefor.  Upon receipt of any
such Notice of Borrowing from the Borrower, the Administrative Agent shall
promptly notify each New Term Loan Lender, Revolving Credit 1 Lender and/or
Revolving Credit 2 Lender thereof.  Each such Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 12:00 Noon, New York City
time, on the Borrowing Date requested by the Borrower in immediately available
Dollars.  Such borrowing will then, upon satisfaction or waiver of the
conditions precedent specified in Section 5.3, be made available to the Borrower
by the Administrative Agent depositing into (which may take the form of
crediting) a Funding Account of the Borrower (as directed by the Borrower) with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders in immediately available Dollars.
 
(c)           Notwithstanding the foregoing, to the extent any Loans are made
hereunder in accordance with Section 5.4(a) on the Amended and Restated
Effective Date (including for purposes of payment of fees and expenses in
connection the amendment and restatement of the Original Credit Agreement), (i)
such Loans shall be deemed requested
 
59

--------------------------------------------------------------------------------


pursuant to Section 2.5(b)(i), (ii) such Loans shall be deemed not be Advances
and (iii) the proceeds of such Loans shall be deemed applied to non-Project
Costs.
 
(d)           Each borrowing under the Revolving Credit 1 Commitments or
Revolving Credit 2 Commitments shall be in a principal amount of (A) in the case
of Base Rate Loans, $5,000,000 or whole multiples of $5,000,000 in excess
thereof, and (B) in the case of Eurodollar Loans, $10,000,000 or whole multiples
of $1,000,000 in excess thereof (or, in the case of the preceding clauses (A)
and (B), if the then aggregate Available Revolving Credit 1 Commitments or
Available Revolving Credit 2 Commitments, as applicable, are less than
$5,000,000 or a whole multiple of $5,000,000 in excess thereof or $10,000,000 or
a whole multiple of $1,000,000 in excess thereof, respectively, such lesser
amount); provided, that the Swing Line Lender may request, on behalf of the
Borrower, borrowings under the Revolving Credit 2 Commitments which are Base
Rate Loans in other amounts pursuant to Section 2.7.  In the event the Borrower
is unable to borrow an amount of Loans requested in any Notice of Advance
Request pursuant to subsection (a) above due to the limitations of this
subsection, such request for Loans shall be deemed to be in an amount equal to
the next higher minimum amount of Loans (of the same Type as those originally
requested) otherwise permitted to be drawn under this subsection.
 
(e)           In the event that the Administrative Agent receives a Stop Funding
Notice from the Disbursement Agent prior to the Amended and Restated
Disbursement Agreement Effective Date in accordance with and pursuant to the
terms of the Disbursement Agreement, none of the Administrative Agent and the
Lenders shall, or shall have any obligation to, advance the Loans associated
with such Stop Funding Notice; provided, however, that the Borrower shall be
obligated to make any payments due pursuant to Section 2.21 as a result
thereof.  The Administrative Agent shall notify each relevant Lender promptly
upon receipt of any Stop Funding Notice, but shall bear no liability to any
Lender if, despite the receipt of such Stop Funding Notice, any Lender makes
available any money to the Administrative Agent in respect of the requested
Loans.  In such event, the Administrative Agent shall refund the amount received
by it as promptly as possible and in any event by the following Business Day.
 
2.6           Swing Line Commitment.  Subject to the terms and conditions
hereof, the Swing Line Lender agrees to make available to the Borrower a portion
of the credit otherwise available to the Borrower under the Revolving Credit 2
Commitments from time to time during the Swing Line Credit Commitment Period by
making swing line loans (“Swing Line Loans”) to the Borrower; provided, that (a)
the aggregate principal amount of Swing Line Loans outstanding at any time shall
not exceed the Swing Line Commitment then in effect (notwithstanding that the
Swing Line Loans outstanding at any time, when aggregated with the Swing Line
Lender’s other outstanding Revolving Credit Loans hereunder, may exceed the
Swing Line Commitment then in effect) and (b) the Borrower shall not request,
and the Swing Line Lender shall not make, any Swing Line Loan if, after giving
effect to the making of such Swing Line Loan, the aggregate amount of the
Available Revolving Credit 2 Commitments would be less than zero.  During the
Swing Line Credit Commitment Period, the Borrower may use the Swing Line
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.  Swing Line Loans shall be Base Rate Loans
only.  The Borrower may at any time and from time to time prepay all or any
portion of the outstanding Swing Line Loans in accordance with Section 2.11.
 
60

--------------------------------------------------------------------------------


2.7           Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.
 
(a)           Whenever the Borrower desires that the Swing Line Lender make
Swing Line Loans (the proceeds of which shall be used for purposes permitted
hereby other than the payment of Project Costs), it shall give the Swing Line
Lender irrevocable telephonic notice confirmed promptly in writing (which
telephonic notice must be received by the Swing Line Lender not later than 1:00
P.M., New York City time, on the proposed Borrowing Date), specifying (i) the
amount to be borrowed and (ii) the requested Borrowing Date.  Each borrowing
under the Swing Line Commitment shall be in a principal amount equal to $500,000
or a $100,000 multiple in excess thereof.  Not later than 3:00 P.M., New York
City time, on the Borrowing Date specified in a notice in respect of Swing Line
Loans, the Swing Line Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the amount
of the Swing Line Loan to be made by the Swing Line Lender; provided, that the
Swing Line Lender shall not be obligated to make any Swing Line Loans at a time
when a Lender Default exists unless the Swing Line Lender has entered into
arrangements satisfactory to it to eliminate the Swing Line Lender’s risk with
respect to such Lenders’ participation in such Swing Line Loans.  The
Administrative Agent shall make the proceeds of such Swing Line Loan available
in immediately available Dollars to the Borrower on such Borrowing Date by
depositing such proceeds in the Company’s Concentration Account on such
Borrowing Date.
 
(b)           The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably authorizes the Swing Line Lender to act on its behalf), on one
Business Day’s notice given by the Swing Line Lender no later than 12:00 Noon,
New York City time, request each Revolving Credit 2 Lender to make, and each
Revolving Credit 2 Lender hereby agrees to make, a Revolving Credit 2 Loan, in
an amount equal to such Revolving Credit 2 Lender’s Revolving Credit 2
Percentage of the aggregate amount of the Swing Line Loans (the “Refunded Swing
Line Loans”) outstanding on the date of such notice, to repay the Swing Line
Lender.  The Swing Line Lender shall notify the Borrower of any such request as
soon as is reasonably practicable.  Each Revolving Credit 2 Lender shall make
the amount of such Revolving Credit 2 Loan available to the Administrative Agent
at the Funding Office in immediately available funds, not later than 10:00 A.M.,
New York City time, one Business Day after the date of such notice.  The
proceeds of such Revolving Credit 2 Loans shall be immediately made available by
the Administrative Agent to the Swing Line Lender for application by the Swing
Line Lender to the repayment of the Refunded Swing Line Loans.  The Borrower
irrevocably authorizes the Swing Line Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swing Line Loans to the
extent amounts received from the Revolving Credit 2 Lenders are not sufficient
to repay in full such Refunded Swing Line Loans, and the Administrative Agent
shall provide the Borrower notice of any such action.
 
(c)           If prior to the time a Revolving Credit 2 Loan would have
otherwise been made pursuant to Section 2.7(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to the Borrower
or if for any other reason, as determined by the Swing Line Lender in its sole
discretion, Revolving Credit 2 Loans may not be made as contemplated by Section
2.7(b), each Revolving Credit 2 Lender shall, on the date
 
61

--------------------------------------------------------------------------------


such Revolving Credit 2 Loan was to have been made pursuant to the notice
referred to in Section 2.7(b) (the “Refunding Date”), purchase for cash an
undivided participating interest in the then outstanding Swing Line Loans by
paying to the Swing Line Lender an amount (the “Swing Line Participation
Amount”) equal to (i) such Revolving Credit 2 Lender’s Revolving Credit 2
Percentage times (ii) the sum of the aggregate principal amount of Swing Line
Loans then outstanding which were to have been repaid with such Revolving Credit
2 Loans.
 
(d)           Whenever, at any time after the Swing Line Lender has received
from any Revolving Credit 2 Lender such Lender’s Swing Line Participation
Amount, the Swing Line Lender receives any payment on account of the Swing Line
Loans, the Swing Line Lender will distribute to such Revolving Credit 2 Lender
its Swing Line Participation Amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit 2 Lender’s participating interest was outstanding and funded and, in the
case of principal and interest payments, to reflect such Revolving Credit 2
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit 2 Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.
 
(e)           Each Revolving Credit 2 Lender’s obligation to make the Loans
referred to in Section 2.7(b) and to purchase participating interests pursuant
to Section 2.7(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit 2
Lender or the Borrower may have against the Swing Line Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Person; (iv) any breach of
this Agreement or any other Loan Document by the Borrower or any other Person
(including, without limitation, any other Revolving Credit 2 Lender); (v) any
reduction or termination of the Commitments; or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing,
and each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
2.8           Repayment of Loans; Evidence of Indebtedness.
 
(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the Swing Line Lender, the appropriate
Revolving Credit Lender, the appropriate Term B Loan Lender or the appropriate
New Term Loan Lender, as the case may be, (i) the then unpaid principal amount
of each Revolving Credit 1 Loan of such Revolving Credit Lender on the Revolving
Credit 1 Termination Date and the then unpaid principal amount of each Revolving
Credit 2 Loan of such Revolving Credit Lender on the Revolving Credit 2
Termination Date, (ii) the then unpaid principal amount of each Swing Line Loan
of the Swing Line Lender on the Revolving Credit 2 Termination Date, (iii) the
principal amount of each Term B Loan of such Term B Loan Lender in installments
according to the amortization schedule set forth in Section 2.2 and the then
unpaid principal amount of each Term B Loan of such Term B Loan Lender on the
Term B Loan Termination Date and (iv) in the event
 
62

--------------------------------------------------------------------------------


any Series of New Term Loans are made, subject to Section 2.26(e), the principal
amount of each New Term Loan of such New Term Loan Lender in such Series on the
date set forth in the applicable Joinder Agreement and the then unpaid principal
amount of each New Term Loan of such Series on the New Term Loan Termination
Date of such Series.  The Borrower hereby further agrees to pay interest on the
unpaid principal amount of the Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in Section 2.15.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
(c)           The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(d), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
 
(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded in the absence of manifest error;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by the Lenders in accordance with the
terms of this Agreement.
 
(e)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term B Loans, Revolving Credit 1
Loans or Swing Line Loans, as the case may be, of such Lender, substantially in
the forms of Exhibit G-1, G-2 or G-3 hereto, respectively, with appropriate
insertions as to date and principal amount (such notes, respectively, “Term B
Notes”, “Revolving Credit 1 Notes” and “Swing Line Notes”) or (i) in the case of
New Term Loans, a promissory note of the Borrower substantially in the form of
the Term B Notes with such changes as may be necessary or appropriate to reflect
the terms and provisions of such New Term Loans (such notes, “New Term Notes”),
or (ii) in the case of Revolving Credit 2 Loans, a promissory note of the
Borrower substantially in the form of the Revolving Credit 1 Notes with such
changes as may be necessary or appropriate to reflect the terms and provisions
of such Revolving Credit 2 Loans (such notes, “Revolving Credit 2 Notes”).
 
2.9           Commitment Fees, etc.
 
(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit 1 Lender a commitment fee (the “Revolving 1
Commitment
 
63

--------------------------------------------------------------------------------


Fee”) for the period from and including the Fourth Amendment Effective Date to
the last day of the Revolving Credit 1 Commitment Period, computed at the
Revolving 1 Commitment Fee Rate on the average daily amount of the Available
Revolving Credit 1 Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Credit 1 Termination Date,
commencing on the first of such dates to occur on or after the Fourth Amendment
Effective Date; provided, however, that any Revolving 1 Commitment Fee accrued
with respect to any of the Revolving Credit 1 Commitments of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender, except to the extent that such Revolving 1
Commitment Fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided, further, that no such Revolving 1 Commitment Fee
shall accrue on any of the Revolving Credit 1 Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender.
 
(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Credit 2 Lender a commitment fee (the “Revolving 2
Commitment Fee”) for the period from and including the Fourth Amendment
Effective Date to the last day of the Revolving Credit  2 Commitment Period,
computed at the Revolving 2 Commitment Fee Rate on the average daily amount of
the Available Revolving Credit 2 Commitment of such Lender during the period for
which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Revolving Credit 2 Termination
Date, commencing on the first of such dates to occur on or after the Fourth
Amendment Effective Date; provided, however, that any Revolving 2 Commitment Fee
accrued with respect to any of the Revolving Credit 2 Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender, except to the extent that
such Revolving 2 Commitment Fee shall otherwise have been due and payable by the
Borrower prior to such time; and provided, further, that no such Revolving 2
Commitment Fee shall accrue on any of the Revolving Credit 2 Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.
 
(c)           The Borrower agrees to pay to the Arrangers, the Managers and the
Agents the fees in the amounts and on the dates previously agreed to in writing
by the Borrower, the Arrangers, the Managers and the Agents including, without
limitation, pursuant to the Facility Fee Letter.
 
(d)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates from time to time agreed to in writing by the
Borrower and the Administrative Agent including, without limitation, pursuant to
the Administrative Agent Fee Letter.
 
2.10           Termination or Reduction of Revolving Credit Commitments.  The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit 1 Commitments and/or
the Revolving Credit  2 Commitments or, from time to time, to reduce the amount
of the Revolving Credit 1 Commitments and/or the Revolving Credit 2 Commitments;
provided, that no such termination
 
64

--------------------------------------------------------------------------------


or reduction of Revolving Credit Commitments shall be permitted if after giving
effect thereto and to any prepayments of the Revolving Credit Loans and Swing
Line Loans made on the effective date thereof (a) the Total Revolving 1
Extensions of Credit would exceed the Total Revolving Credit 1 Commitments, (b)
the Total Revolving 2 Extensions of Credit would exceed the Total Revolving
Credit 2 Commitments or (c) if prior to the Phase II Final Completion Date, the
Project shall not be In Balance.  Any such reduction of the Revolving Credit 1
Commitments or Revolving Credit 2 Commitments, as applicable, shall be in an
amount equal to $5,000,000, or a whole multiple thereof (or, if less, shall
reduce the Revolving Credit 1 Commitments or the Revolving Credit 2 Commitments,
as applicable, to zero), and shall reduce permanently the Revolving Credit 1
Commitments and/or the Revolving Credit 2 Commitments, as applicable, then in
effect.  The Borrower shall not reduce the amount of the Term Loan Commitments.
 
2.11           Optional Prepayments
 
.  The Borrower may at any time and from time to time prepay the Loans, in whole
or in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans, which notice shall (i) designate whether the Borrower is prepaying
Revolving Credit 1 Loans, Revolving Credit 2 Loans, and/or Term Loans and
(ii) specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section
2.21.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Revolving Credit 1 Loans or Revolving
Credit 2 Loans (unless all Revolving Credit 1 Loans or Revolving Credit 2 Loans,
as applicable, are being repaid and the Revolving Credit 1 Commitments or
Revolving Credit 2 Commitments, as applicable, terminated) that are Base Rate
Loans and Swing Line Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Revolving Credit 1 Loans, Revolving Credit 2
Loans and Term Loans, in each case, shall be in an aggregate principal amount of
$5,000,000 or a whole multiple thereof.  Partial prepayments of Swing Line Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.
 
2.12           Mandatory Prepayments and Commitment Reductions.
 
(a)           If any Indebtedness shall be incurred by the Borrower or any of
the other Loan Parties (excluding any Indebtedness permitted by Section 7.2
(other than with respect to subsection (i) thereof)), an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied within one Business Day of
receipt by such Person of such Net Cash Proceeds toward the prepayment of the
Obligations in accordance with Section 2.12(g).
 
(b)           (i)  With respect to the Net Cash Proceeds from any Asset Sale as
to which the Borrower or any other Loan Party making such Asset Sale has not
delivered a Reinvestment Notice within the period required therefor in the
definition thereof, the Facility Proportionate Share of such Net Cash Proceeds
(or portion thereof not subject to such a Reinvestment Notice) shall be applied,
within two Business Days of the expiration of the aforesaid required period for
delivery of a Reinvestment Notice with respect to such Asset Sale, toward the
prepayment of the Obligations in accordance with Section 2.12(g); provided,
that,
 
65

--------------------------------------------------------------------------------


notwithstanding the foregoing, (A) the aggregate Net Cash Proceeds of Asset
Sales that may be excluded from the foregoing prepayment requirement pursuant to
a Reinvestment Notice shall not exceed $25,000,000 in any Fiscal Year and (B) on
each Reinvestment Prepayment Date, an amount equal to the Facility Proportionate
Share of the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Obligations in
accordance with Section 2.12(g).
 
(ii)  With respect to the Net Cash Proceeds from any Disposition of Property
(other than any Asset Sale with respect to which a prepayment is required to be
made pursuant to Section 2.12(b)(i)) that are required pursuant to the terms of
any First Lien Secured Obligations to be applied to (or offered to be applied
to) the repayment of any First Lien Secured Obligations (in the event any such
repaid First Lien Secured Obligations constitute a revolving credit facility,
accompanied by a permanent reduction of commitments under such revolving credit
facility in the amount of such repayment), the Facility Proportionate Share of
such Net Cash Proceeds shall be applied, within one Business Day of the date any
of such Net Cash Proceeds are required to be so applied (or offered to be so
applied) to any First Lien Secured Obligations, toward the prepayment of the
Obligations in accordance with Section 2.12(g).
 
(iii)  In the event any Net Cash Proceeds from any Asset Sale are not applied
toward the prepayment of the Obligations pursuant to Section 2.12(b)(i) as a
result of not being deemed part of the “Facility Proportionate Share” of such
Net Cash Proceeds and such amounts are not applied to the prepayment and
permanent reduction of First Lien Secured Obligations for any reason whatsoever
(including the failure of any holder of such First Lien Secured Obligations to
accept an offer of prepayment) within 60 days of the application of the Facility
Proportionate Share of such Net Cash Proceeds toward the prepayment of the
Obligations pursuant to Section 2.12(b)(i), then such amounts shall, on the last
day of such 60-day period, be applied toward the prepayment of the Obligations
in accordance with Section 2.12(g).
 
(c)           No later than (i) two Business Days following the date on which
Loss Proceeds are required to be applied to the prepayment of Obligations under
Section 5.14 of the Disbursement Agreement, (ii) two Business Days following the
date on which Insurance Proceeds and/or Eminent Domain Proceeds are required to
be applied to the prepayment of the Obligations pursuant to Section 2.24 or
(iii) unless the Borrower otherwise notifies the Administrative Agent in writing
within such two Business Day period that such Liquidated Damages have been
allocated for future application toward Project Costs, two Business Days
following the date on which any Loan Party receives Liquidated Damages
(provided, that to the extent such Liquidated Damages are paid pursuant to any
obligation, default or breach, the results of which can be remedied through the
expenditure of money, and the applicable Loan Party determines in its reasonable
judgment to undertake such remedy, the Liquidated Damages subject to this
subsection (iii) shall be net of reasonable amounts that such Loan Party
anticipates to incur in connection with such remedy (such amounts, the
“Reinvested Amounts”); and provided, further, that in the event such Loan Party
has not expended any Reinvested Amounts in furtherance of such remedy by the
date that is six months after a Loan Party initially received the relevant
Liquidated Damages or, in the case of any Reinvested Amounts to be expended in
furtherance of such remedy pursuant to a contract entered into during such
six-month period, such amounts have not been expended by the date that is twelve
months after a Loan Party initially received the relevant
 
66

--------------------------------------------------------------------------------


Liquidated Damages, such non-expended amounts shall be applied on the second
Business Day following such sixth-month or twelve-month, as the case may be,
anniversary date toward the prepayment of the Obligations in accordance with
Section 2.12(g)), the Borrower shall apply such funds toward the prepayment of
the Obligations in accordance with Section 2.12(g).
 
(d)           If, for any Fiscal Year, commencing with the Fiscal Year in which
the Phase II Opening Date occurs, there shall be Excess Cash Flow, the Borrower
shall, and shall cause the applicable Loan Parties to, on the relevant Excess
Cash Flow Application Date, apply the ECF Percentage of such Excess Cash Flow
toward the prepayment of the Obligations in accordance with Section
2.12(g).  Each such prepayment and commitment reduction shall be made on a date
(an “Excess Cash Flow Application Date”) no later than five Business Days after
the earlier of (i) the date on which the financial statements of the Loan
Parties referred to in Section 6.1(a), for the Fiscal Year with respect to which
such prepayment is made, are required to be delivered to the Lenders and (ii)
the date such financial statements are actually delivered.
 
(e)           (i)           On August 31, 2011, the Revolving Credit 2
Commitment of each Revolving Credit 2 Lender shall automatically, without
further action by the Borrower, the Administrative Agent or the Lenders, be
permanently reduced by ten percent (10%) of the amount of the Revolving Credit 2
Commitment of such Lender then in effect.  If, at the time of such reduction on
August 31, 2011, the Total Revolving 2 Extensions of Credit would exceed the
Total Revolving Credit 2 Commitments as so reduced, the Borrower shall make a
prepayment of Revolving Credit 2 Loans and/or Swing Line Loans in an amount such
that the Total Revolving 2 Extensions of Credit shall not exceed the Total
Revolving Credit 2 Commitments as so reduced.
 
  (ii)           On August 31, 2012, the Revolving Credit 2 Commitment of each
Revolving Credit 2 Lender shall automatically, without further action by the
Borrower, the Administrative Agent or the Lenders, be permanently reduced by ten
percent (10%) of the amount of the Revolving Credit 2 Commitment of such Lender
then in effect.  If, at the time of such reduction on August 31, 2012, the Total
Revolving 2 Extensions of Credit would exceed the Total Revolving Credit 2
Commitments as so reduced, the Borrower shall make a prepayment of Revolving
Credit 2 Loans and/or Swing Line Loans in an amount such that the Total
Revolving 2 Extensions of Credit shall not exceed the Total Revolving Credit 2
Commitments as so reduced.
 
(f)           If, at any time, with respect to any fiscal quarter, any cash
equity contributions and/or the proceeds of any sale of Capital Stock of the
Borrower in an aggregate amount in excess of $30,000,000 are included in
“Consolidated EBITDA” (pursuant to the terms of such definition in Section 1.1)
for such fiscal quarter, the Borrower shall, within one (1) Business Day after
providing the relevant notice pursuant to the definition of “Consolidated
EBITDA” that such contributions and/or proceeds are to be so included in
Consolidated EBITDA, apply no less than fifty percent (50%) of such excess
amount to the prepayment of Term Loans and/or Revolving Credit Loans (and in the
case of any such prepayments of Revolving Credit Loans, the Borrower shall
immediately reduce the applicable Revolving Credit Commitments by a
corresponding amount).
 
67

--------------------------------------------------------------------------------


(g)           Subject to Section 2.18, amounts to be applied to the prepayment
of the Obligations pursuant to this Section 2.12 (other than pursuant to
Sections 2.12(e) or 2.12 (f)) shall be applied, first, to the prepayment of the
Term Loans, second, to reduce permanently the Revolving Credit 1 Commitments and
the Revolving Credit 2 Commitments pro rata according to the amount of such
Commitments then in effect, and, third, to the Borrower or such other Person as
shall be lawfully entitled thereto.  Any reduction of the Revolving Credit
Commitments in accordance with the foregoing shall be accompanied by prepayment
of the Revolving Credit 1 Loans, Revolving Credit 2 Loans and/or Swing Line
Loans to the extent, if any, that the Total Revolving 1 Extensions of Credit
exceed the amount of the Total Revolving  Credit 1 Commitments as so reduced or
the Total Revolving 2 Extensions of Credit exceed the Total Revolving Credit 2
Commitments as so reduced, provided that if the aggregate principal amount of
Revolving Credit 2 Loans and Swing Line Loans then outstanding is less than the
amount of the Total Revolving Credit 2 Commitments as so reduced (because L/C
Obligations constitute a portion thereof), the Borrower shall, to the extent of
the balance of such excess, replace outstanding Letters of Credit and/or deposit
an amount in immediately available funds in a cash collateral account
established with the Administrative Agent for the benefit of the Secured Parties
on terms and conditions satisfactory to the Administrative Agent (and the
Borrower hereby grants to the Administrative Agent, for the ratable benefit of
the Secured Parties, a continuing first priority security interest (subject to
no other Liens) in all amounts at any time on deposit in such cash collateral
account to secure all L/C Obligations from time to time outstanding and all
other Obligations).  If at any time the Administrative Agent determines that any
funds held in such cash collateral account are subject to any right or claim of
any Person other than the Administrative Agent and the Secured Parties or that
the total amount of such funds is less than the amount of such excess, the
Borrower shall, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in such cash
collateral account, an amount equal to the excess of (a) the amount of such
excess over (b) the total amount of funds, if any, then held in such cash
collateral account that the Administrative Agent determines to be free and clear
of any such right and claim.  The application of any prepayment pursuant to this
Section 2.12, including Sections 2.12(e) and 2.12(f), shall be made, first, to
Base Rate Loans and, second, to Eurodollar Loans.  Each prepayment of the Loans
under this Section 2.12 (except in the case of Revolving Credit 1 Loans or
Revolving Credit 2 Loans (unless the Revolving Credit 1 Loans or Revolving
Credit 2 Loans, as applicable, are being repaid in full and the Revolving Credit
1 Commitments or Revolving Credit 2 Commitments, as applicable, terminated) that
are Base Rate Loans and Swing Line Loans), including Sections 2.12(e) and
2.12(f), shall be accompanied by accrued interest to the date of such prepayment
to the applicable Lender on the amount prepaid.
 
2.13           Conversion and Continuation Options.
 
(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to Base Rate Loans by giving the Administrative Agent at least two
Business Days’ prior irrevocable notice of such election (which notice may be
given by telephone confirmed promptly in writing), provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto.  Other than with respect to Swing Line Loans which
shall at all times be Base Rate Loans, the Borrower may elect from time to time
to convert Base Rate Loans to Eurodollar Loans by giving the Administrative
Agent at least three Business Days’ prior irrevocable notice of such election
(which notice shall specify the length of the initial
 
68

--------------------------------------------------------------------------------


Interest Period therefore and may be given by telephone confirmed promptly in
writing), provided that no Base Rate Loan under a particular Facility may be
converted into a Eurodollar Loan (i) when any Event of Default has occurred and
is continuing and the Administrative Agent or the Required Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions or (ii) after the date that is one month prior to the
final scheduled termination or maturity date of such Facility (or in the case
that the Loans requested to be converted are Revolving Credit 1 Loans, after the
date that is one month prior to the Scheduled Revolving Credit 1 Termination
Date).  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.
 
(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent (which notice may be given by
telephone confirmed promptly in writing), in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans, provided that no
Eurodollar Loan under a particular Facility may be continued as such (i) when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Required Facility Lenders in respect of such Facility have determined
in its or their sole discretion not to permit such continuations or (ii) after
the date that is one month prior to the final scheduled termination or maturity
date of such Facility (or in the case that the Loans requested to be continued
are Revolving Credit 1 Loans, one month prior  to the Scheduled Revolving Credit
1 Termination Date), and provided, further, that if the Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to Base Rate Loans on the last day of such then
expiring Interest Period.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
 
2.14           Minimum Amounts and Maximum Number of Eurodollar
Tranches.  Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations and optional prepayments of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than ten Eurodollar
Tranches shall be outstanding at any one time.
 
2.15           Interest Rates and Payment Dates.
 
(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
 
(b)           Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.
 
(c)           (i)  If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by
 
69

--------------------------------------------------------------------------------


acceleration or otherwise) or an Event of Default has otherwise occurred and is
continuing, all outstanding Loans and Reimbursement Obligations (whether or not
overdue) shall bear interest at a rate per annum that is equal to (x) in the
case of the Loans, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section plus 2.0% or (y) in the case of
Reimbursement Obligations, the rate applicable to Base Rate Loans constituting
Revolving Credit 2 Loans plus 2.0% and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder (in accordance with Section 2.9 or otherwise) shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans under the relevant Facility (and if the
relevant Facility is the Revolving Credit Facility, the rate then applicable to
Base Rate Loans that are Revolving Credit 1 Loans or Revolving Credit 2 Loans,
as applicable) plus 2.0% (or, in the case of any such other amounts that do not
relate to a particular Facility, the rate then applicable to Base Rate Loans
constituting Revolving Credit 2 Loans plus 2.0%), in each case, with respect to
subsections (i) and (ii) above, from the date of such nonpayment until such
amount is paid in full (after as well as before judgment) or so long as such
Event of Default is continuing.  In addition, to the extent any other Loan
Document references “Revolving Credit Loans” or loans under the “revolving
credit facility” under this Agreement for the purpose of determining the
applicable interest rate and without specifying whether such reference is
intended to mean “Revolving Credit 1 Loans” or “Revolving Credit 2 Loans”, each
such reference shall be interpreted to mean “Revolving Credit 2 Loans”.
 
(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
 
2.16           Computation of Interest and Fees.
 
(a)           Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365-day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations, if any, used by the Administrative
Agent in determining any interest rate pursuant to Section 2.15(a).
 
2.17           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:
 
70

--------------------------------------------------------------------------------


(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)           the Administrative Agent shall have received notice from the
Applicable Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar
Loans.  If the Borrower receives such notice from the Administrative Agent prior
to the first day of an Interest Period with respect to new Loans to be made on
such day, the Borrower shall have the right to withdraw such related Notice of
Borrowing and have no liability under Section 2.21.
 
2.18           Pro Rata Treatment and Payments.
 
(a)           Each borrowing by the Borrower from the Revolving Credit 1 Lenders
hereunder shall be made pro rata according to the Revolving Credit 1 Percentages
of the Revolving Credit 1 Lenders.  Each borrowing by the Borrower from the
Revolving Credit 2 Lenders hereunder shall be made pro rata according to the
Revolving Credit 2 Percentages of the Revolving Credit 2 Lenders.  Each payment
by the Borrower on account of the Revolving 1 Commitment Fee or Revolving 2
Commitment Fee shall be made pro rata according to the respective Revolving
Credit 1 Percentages or Revolving Credit 2 Percentages, as the case may be, of
the relevant Lenders.  Subject to Sections 2.18(b) and (c), each payment (other
than prepayments) in respect of principal or interest in respect of the Loans,
and each payment in respect of fees or expenses payable hereunder shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.  The
application of any mandatory prepayment pursuant to this Section 2.18 shall be
made, first, to Base Rate Loans and, second, to Eurodollar Loans.  For purposes
of clarification, Permitted Loan Repurchases shall not constitute payments (or
prepayments) of Loans for any purpose hereunder.
 
(b)           Each payment (including each prepayment) on account of principal
of and interest on the Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Loan Lenders, and such payments and prepayments, and the principal amount of
Term Loans cancelled and retired in connection
 
71

--------------------------------------------------------------------------------


with any Permitted Loan Repurchase, shall be applied to reduce the installments
of such Term Loans (provided that the final payment of Term B Loans on the Term
B Loan Termination Date and of any Series of New Term Loans on the final
maturity date thereof shall be treated as “installments” for purposes of this
subsection (b)) pro rata based on the remaining outstanding principal amount of
such installments.  Amounts prepaid on account of the Term Loans may not be
reborrowed.
 
(c)           Each payment (including each prepayment) on account of principal
of and interest on the Revolving Credit Loans shall be made pro rata according
to the respective outstanding principal amounts of the Revolving Credit Loans
then held by the Revolving Credit Lenders.  Each payment in respect of
Reimbursement Obligations in connection with any Letter of Credit shall be made
to the Issuing Lender.  Each reduction of the Revolving Credit 1 Commitments or
Revolving Credit 2 Commitments (other than pursuant to Section 10.6(g)) shall be
made pro rata according to the respective Revolving Credit 1 Percentages or
Revolving Credit 2 Percentages, as the case may be, of the relevant
Lenders.  Notwithstanding the foregoing, (i) the Borrower shall make each
payment of interest on the Revolving Credit 1 Loans and the Revolving Credit 2
Loans on the dates and at the rates set forth in Section 2.15, which payments
shall be made to the Revolving Credit 1 Lenders or the Revolving Credit 2
Lenders, as the case may be, pro rata according to the respective outstanding
principal amounts of the Revolving Credit 1 Loans or Revolving Credit 2 Loans
(as applicable) then held by such Lenders, (ii) the Borrower may apply
prepayments of the Revolving Credit Loans under Sections 2.11 and 2.12(f) to the
Revolving Credit 1 Loans and/or the Revolving Credit 2 Loans in such percentages
as the Borrower may elect, which payments shall be made to the Revolving Credit
1 Lenders or the Revolving Credit 2 Lenders, as the case may be, pro rata
according to the respective outstanding principal amounts of the Revolving
Credit 1 Loans or Revolving Credit 2 Loans (as applicable) then held by such
Lenders, (iii) the Borrower shall make prepayments of the Revolving Credit 1
Loans and/or Revolving Credit 2 Loans as required pursuant to Sections 2.12(e)
and 2.12(g), which payments shall be made to the Revolving Credit 1 Lenders or
the Revolving Credit 2 Lenders, as the case may be, pro rata according to the
respective outstanding principal amounts of the Revolving Credit 1 Loans or
Revolving Credit 2 Loans (as applicable) then held by such Lenders, and (iv) the
Borrower shall repay the outstanding Revolving Credit 1 Loans to the Revolving
Credit 1 Lenders on the Revolving Credit 1 Termination Date and the Revolving
Credit 2 Loans to the Revolving Credit 2 Lenders on the Revolving Credit 2
Termination Date.
 
(d)           Subject to Section 2.20, all payments (including prepayments) to
be made by the Borrower hereunder, whether on account of principal, interest,
fees or otherwise, shall be made without setoff or counterclaim and shall be
made prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Payment Office, in
Dollars and in immediately available funds.  The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day.  If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.  
 
72

--------------------------------------------------------------------------------


In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent.  A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to the Loans made pursuant to such borrowing as if they
were Base Rate Loans, on demand, from the Borrower.
 
(f)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment being made hereunder
that the Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount.  If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate.  Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.
 
2.19           Requirements of Law.
 
(a)           Subject to the provisions of Section 2.20 (which shall be
controlling with respect to the matters covered thereby), if the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:
 
(i)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
 
73

--------------------------------------------------------------------------------


(ii)           shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, upon receipt by the Borrower of the notice
described in the last sentence of this paragraph, the Borrower shall promptly
pay such Lender any additional amounts necessary to compensate such Lender on an
after-tax basis for such increased cost or reduced amount receivable; provided,
that the Borrower shall not be required to compensate a Lender pursuant to this
subsection (a) for any increased costs or reduced amounts receivable from more
than six months prior to the date on which such Lender notified the Borrower of
such Lender's intention to claim compensation therefor; and provided, further,
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect.  If any Lender becomes entitled to claim any additional
amounts pursuant to this Section, it shall promptly notify the Borrower in
writing (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled, and setting forth in such notice, in reasonable
detail, the basis and calculation of such amounts.
 
(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor (which request shall set forth, in
reasonable detail, the basis and calculation of the additional amounts sought),
the Borrower shall pay to such Lender such additional amount or amounts as set
forth in the aforesaid notice; provided, that the Borrower shall not be required
to compensate a Lender pursuant to this subsection (b) for any amounts incurred
more than six months prior to the date on which such Lender notified the
Borrower of such Lender's intention to claim compensation therefor; and
provided, further, that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.
 
(c)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) and setting forth, in reasonable detail, the basis and
calculation of such amounts shall be conclusive in the absence of manifest
error.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
 
74

--------------------------------------------------------------------------------


2.20           Taxes.
 
(a)           All payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, other than Excluded Taxes (collectively,
the “Non-Excluded Taxes”).  If any such Non-Excluded Taxes are required to be
withheld from any amounts payable to any Arranger, any Agent, any Manager or any
Lender hereunder, the amounts so payable to such Arranger, such Agent, such
Manager or such Lender shall be increased to the extent necessary to yield to
such Arranger, such Agent, such Manager or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts that would have been
received hereunder or under any other Loan Document had such withholding not
been required; provided, however, that neither the Borrower nor a Guarantor
shall be required to increase any such amounts payable to any Arranger, any
Agent, any Manager or any Lender with respect to any Non-Excluded Taxes (i) that
are attributable to such Arranger’s, such Agent’s, such Manager’s or such
Lender’s failure to comply with the requirements of subsection (f) or (g) of
this Section 2.20, or (ii) that are withholding taxes imposed on amounts payable
to such Arranger, such Agent, such Manager or such Lender at the time such
Arranger, such Agent, such Manager or such Lender becomes a party to this
Agreement.  The Borrower or the applicable Guarantor shall make any such
required withholding and pay the full amount withheld to the relevant tax
authority or other Governmental Authority in accordance with applicable
Requirements of Law.
 
(b)           If any Arranger, Agent, Manager or Lender, as applicable, receives
a refund, credit or other tax benefit for which a payment has been made by the
Borrower or any Guarantor pursuant to this Section 2.20, which refund, credit or
other tax benefit in the good faith judgment of such Arranger, Agent, Manager or
Lender, as the case may be, is attributable to such payment made by the Borrower
or such Guarantor, then such Arranger, Agent, Manager or Lender, as the case may
be, shall reimburse the Borrower or such Guarantor for such amount as such
Arranger, Agent, Manager or Lender, as the case may be, determines in good faith
to be the proportion of the refund, credit or other tax benefit as will leave
it, after such reimbursement, in the same position it would have been in if the
payment of such tax and any payment by the Borrower or such Guarantor under this
Section 2.20 had not been made.  In addition, upon the Borrower's reasonable
request each Arranger, Agent, Manager and Lender, as applicable, shall use its
reasonable efforts to pursue any available refund, credit or other tax benefit
that, in the reasonable and good faith determination of such Arranger, Agent,
Manager or Lender, as applicable, is attributable to any tax with respect to
which the Borrower or any Guarantor has made a payment pursuant to this
Agreement, and shall remit immediately available funds to the Borrower in an
amount equal to any such refund, credit or other tax benefit (including any
interest received thereon).
 
(c)           Subject to subsection (f) below, the Borrower shall indemnify each
Arranger, each Agent, each Manager and each Lender for the full amount of
Non-Excluded Taxes to the extent payable but not paid by the Borrower or any
Guarantor pursuant to Section 2.20(a) and paid by such Arranger, Agent, Manager
or Lender or any of their respective Affiliates (including, without limitation,
any Non-Excluded Taxes imposed by any
 
75

--------------------------------------------------------------------------------


Governmental Authority on amounts payable under Section 2.20(a) or this Section
2.20(c) and any penalties, additions to tax interest and related expenses
attributable to such Non-Excluded Taxes).  Payment under this indemnification
shall be made within ten (10) Business Days from the date any Arranger, any
Agent, any Manager or any Lender or any of their respective Affiliates makes
written demand therefor, which demand shall set forth in reasonable detail the
basis and calculation of the amounts demanded.  Any Lender (or Transferee)
claiming any indemnity payment or additional amounts payable pursuant to Section
2.20(a) shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by the Borrower or a Guarantor if the making of such a filing would
avoid the need for or reduce the amount of any such indemnity payment or
additional amounts that may thereafter accrue.
 
(d)           Whenever any Non-Excluded Taxes are payable by the Borrower or a
Guarantor, as promptly as practicable thereafter the Borrower or such Guarantor
shall send to the Administrative Agent for the account of the relevant Arranger,
Agent, Manager or Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower or such Guarantor showing payment
thereof.
 
(e)           The agreements in this Section 2.20 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
(f)           Each Lender (or Transferee) that is not a U.S. Person (as defined
in Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (and, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI (or any subsequent revisions thereof or successors thereto), or, in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a Form W-8BEN (or any subsequent revisions thereof or
successors thereto) and a statement substantially in the form of Exhibit I
hereto to the effect that such Non-U.S. Lender is eligible for a complete
exemption from withholding of U.S. taxes under Section 871(h) or 881(c) of the
Code, or any subsequent versions of any of the foregoing or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by the Borrower or any Guarantor under this Agreement and the other
Loan Documents.  Non-U.S. Lenders that are non-U.S. partnerships or other
similar Pass-Through Entities shall also deliver to the Borrower and the
Administrative Agent (and, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two duly completed
copies of U.S. Internal Revenue Service Form W-8IMY, together with all required
attachments.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation) and on or before the date of the first payment to it following
the date, if any, such Non-U.S. Lender changes its applicable lending office
pursuant to Section 2.23 hereof.  In addition, each Non-U.S. Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S.
 
76

--------------------------------------------------------------------------------


taxing authorities for such purpose).  If a Non-U.S. Lender is unable to deliver
any form pursuant to this Section 2.20(f), such Non-U.S. Lender shall be
entitled to neither relief from withholding nor indemnity hereunder with respect
to Non-Excluded Taxes for the period that would have been covered by such form,
unless (i) such Non-U.S. Lender’s inability to deliver such form resulted from a
change in law after the date on which such Lender became a Lender hereunder or
as a result of a change in the circumstances of the Borrower or any Guarantor or
the use of proceeds of such Non-U.S. Lender’s loans or (ii) such Non-U.S.
Lender’s assignor (if any) was entitled, at the time of assignment, to the
indemnity afforded hereunder.
 
(g)           Each Arranger, Agent, Manager and Lender that is entitled to an
exemption from non-U.S. withholding taxes under the law of the jurisdiction in
which the Borrower or a Guarantor is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement or any
other Loan Document shall deliver to the Borrower and the relevant Guarantor(s),
as applicable (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Requirements of Law or reasonably requested by the
Borrower or such Guarantor(s), such properly completed and executed
documentation prescribed by applicable Requirements of Law as will permit such
payments to be made without withholding; provided, that such Arranger, Agent,
Manager or Lender is legally entitled to complete, execute and deliver such
documentation and in such Person’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Person.
 
(h)           The Borrower and each Guarantor shall pay all Non-Excluded Taxes
to the relevant Governmental Authority in accordance with applicable
Requirements of Law.
 
2.21           Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss (other than loss of anticipated profits)
or expense that such Lender may sustain or incur as a consequence of (a) default
by the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement (whether as a result of a Stop
Funding Notice or otherwise) other than by reason of Section 2.17 if the
Administrative Agent gives notice to the Borrower thereunder and the Borrower
withdraws a Notice of Borrowing in accordance with the last sentence of Section
2.17, (b) default by the Borrower in making any prepayment after the Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a prepayment or conversion of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or conversion or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section
 
77

--------------------------------------------------------------------------------


submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error.  This covenant shall survive the termination of this Agreement
and the payment of the Loans and Letters of Credit and all other amounts payable
hereunder.
 
2.22           Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, then (a) the commitment of
such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such and convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled
and (b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall
be converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurodollar Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 2.21.
 
2.23           Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20 or
2.22 with respect to such Lender, it will, if requested by the Borrower or a
Guarantor, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of reducing or avoiding the consequences of such event;
provided, that such designation is made on terms that, in the sole judgment of
such Lender, cause such Lender and its lending office(s) to suffer no economic,
legal or regulatory disadvantage, and provided, further, that nothing in this
Section shall affect or postpone any of the obligations or rights of any
Borrower or Lender pursuant to Section 2.19, 2.20 or 2.22.
 
2.24           Insurance Proceeds and Eminent Domain Proceeds.
 
(a)           This Section 2.24 shall apply to all Loss Proceeds, all Insurance
Proceeds and all Eminent Domain Proceeds received by any Loan Party (i) in the
case of Loss Proceeds, Insurance Proceeds and Eminent Domain Proceeds related to
the Phase II Project, at all times from and after the Amended and Restated
Disbursement Agreement Effective Date, (ii) in the case of Insurance Proceeds
and Eminent Domain Proceeds related to the Phase I Project, at all times, and
(iii) in the case of Insurance Proceeds and Eminent Domain Proceeds that do not
relate to the Phase I Project or the Phase II Project, at all times.  The
Facility Proportionate Share of any such Loss Proceeds, Insurance Proceeds or
Eminent Domain Proceeds (other than those described in subsection (b) below)
shall be applied to the prepayment of the Obligations in accordance with
Section 2.12(c)(i) or 2.12(c)(ii), as applicable, unless each of the following
conditions are satisfied or waived by the Majority Initial Lending Institutions
(and, if required by Section 2.24(d), the Required Lenders) as required pursuant
to Section 2.24(c) or 2.24(d), as the case may be, within 60 Business Days (or,
in the case of Loss Proceeds, Insurance Proceeds or Eminent Domain Proceeds
described in Section 2.24(d), 90 Business Days) after any Loan Party’s receipt
of such Loss Proceeds, Insurance Proceeds or Eminent Domain Proceeds, in which
event such amounts shall be applied to the repair or restoration of the
applicable Project in accordance with the terms of such Sections:
 
78

--------------------------------------------------------------------------------


(i)           the damage, destruction, Event of Loss or Event of Eminent Domain
giving rise to the receipt of such Loss Proceeds, Insurance Proceeds and/or
Eminent Domain Proceeds, in the aggregate does not constitute the destruction of
all or substantially all of the man-made portion of the Project;
 
(ii)           neither a Default nor an Event of Default has occurred and is
continuing (other than a Default or an Event of Default resulting solely from
such damage, destruction, Event of Loss or Event of Eminent Domain) and after
giving effect to any proposed repair and restoration (assuming any Defaults or
Events of Default that occurred prior thereto solely as a result from such
damage, destruction, Event of Loss or Event of Eminent Domain have been waived
or otherwise cured), no Default or Event of Default could reasonably be expected
to result from such damage, destruction, Event of Loss or proposed repair and
restoration or Event of Eminent Domain;
 
(iii)           the Borrower certifies, and the Majority Initial Lending
Institutions (with, if required by Section 2.24(d), the consent of the Required
Lenders) determine in their reasonable judgment in consultation with the
Construction Consultant, that (i) in the case of Loss Proceeds, Insurance
Proceeds and Eminent Domain Proceeds related to the Phase II Project received by
any Loan Party from and after the Amended and Restated Disbursement Agreement
Effective Date but prior to the Phase II Completion Date, it is technically and
economically feasible for Phase II Completion (as defined in the Disbursement
Agreement and inclusive of any repair or restoration required as a result of any
damage, destruction, Event of Loss or Event of Eminent Domain) to occur prior to
the Phase II Scheduled Completion Date (as defined in the Disbursement
Agreement) and the Phase II Project shall be In Balance and (ii) otherwise, that
repair or restoration of the Project to a condition substantially similar to the
condition of the Project immediately prior to the event or events to which the
relevant Loss Proceeds, Insurance Proceeds or Eminent Domain Proceeds, as the
case may be relate, is technically and economically feasible within an
eighteen-month period after receipt of any such Insurance Proceeds or Eminent
Domain Proceeds, and that a sufficient amount of funds is or will be available
to the relevant Loan Party to make such repairs and restorations (subject at all
times to Section 7.7);
 
(iv)           the Borrower delivers to the Administrative Agent a plan
describing in reasonable detail the nature of the repairs or restoration to be
effected and the anticipated costs and schedule associated therewith (the
“Repair Plan”), in form and substance reasonably satisfactory to the Majority
Initial Lending Institutions (with, if required by Section 2.24(d), the consent
of the Required Lenders);
 
(v)           the Borrower certifies, and the Majority Initial Lending
Institutions (with, if required by Section 2.24(d), the consent of the Required
Lenders) determine in their reasonable judgment, that a sufficient amount of
funds is or will be available to the Borrower to make all payments on
Indebtedness which will become due during and following the repair period and,
in any event, to maintain compliance with the covenants set forth in Section 7.1
during such repair period;
 
(vi)           no Permit is necessary to proceed with the repair and restoration
of the Project and no other instrument is necessary for the purpose of effecting
the
 
79

--------------------------------------------------------------------------------


repairs or restoration of the Project or subjecting the repairs or restoration
to the Liens of the applicable Security Documents and maintaining the priority
of such Liens or, if any of the above is necessary, the Borrower and/or the
appropriate Loan Party will be able to obtain the same as and when required;
 
(vii)           the Majority Initial Lending Institutions shall receive such
additional title insurance, title insurance endorsements, mechanic’s lien
waivers, certificates, opinions or other matters as they may reasonably request
as necessary to preserve or protect the Lenders’ interests hereunder and in the
applicable Collateral; and
 
(viii)           the proposed repair or restoration is not prohibited by each of
the other Financing Agreements.
 
(b)         (i)        The Loan Parties shall have the right to use up to an
amount of $5,000,000 of Loss Proceeds, Insurance Proceeds and/or Eminent Domain
Proceeds received by the Loan Parties for each single loss or series of related
losses, but in any event no more than an aggregate amount of $10,000,000 of such
Loss Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds during the term
of the Facility, for working capital and/or to repair, restore and/or replace
the Property with respect to which such Loss Proceeds, Insurance Proceeds and/or
Eminent Domain Proceeds relate and Sections 2.12 and 2.24 (other than this
Section 2.24(b)(i)) shall not apply to such proceeds.
 
  (ii)       If, subject to Section 2.24(b)(i), there shall occur any damage,
destruction, Event of Loss, or Event of Eminent Domain of or with respect to the
Project with respect to which Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds received by the relevant Loan Party(ies) for any single loss or
series of related losses not in excess of $30,000,000 are payable, such Loss
Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds shall be held by the
Administrative Agent in a Funding Account and released by the Administrative
Agent to the relevant Loan Party(ies) in amounts from time to time necessary to
make payments for work undertaken towards repair, restoration or reconstruction
necessitated by such event(s), upon presentation of documentation reasonably
satisfactory to the Administrative Agent supporting such requested payments.
 
(c)           Provided that the conditions set forth in subsection (a) above
have been waived by the Majority Initial Lending Institutions, or have been
acknowledged by such Persons as having been satisfied, which acknowledgement
shall not be unreasonably withheld, delayed or conditioned, if there shall occur
any damage, destruction, Event of Loss or Event of Eminent Domain of or with
respect to the Project with respect to which Loss Proceeds, Insurance Proceeds
and/or Eminent Domain Proceeds received by the relevant Loan Party(ies) for any
single loss or series of related losses in excess of $30,000,000, but not in
excess of $100,000,000, are payable, such Loss Proceeds, Insurance Proceeds
and/or Eminent Domain Proceeds received by relevant Loan Party(ies) shall be
held by the Administrative Agent in a Funding Account and released by the
Administrative Agent to relevant Loan Party(ies) in accordance with subsection
(e) below.
 
(d)           Provided that the conditions set forth in subsection (a) above
have been waived by the Majority Initial Lending Institutions and the Required
Lenders, or have been
 
80

--------------------------------------------------------------------------------


 acknowledged by such Persons as having been satisfied, which acknowledgement
shall not be unreasonably withheld, delayed or conditioned, if there shall occur
any damage, destruction, Event of Loss or Event of Eminent Domain of or with
respect to the Project with respect to which Loss Proceeds, Insurance Proceeds
and/or Eminent Domain Proceeds received by the relevant Loan Party(ies) for any
single loss or series of related losses in excess of $100,000,000 are payable,
such Loss Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds shall be
held by the Administrative Agent in a Funding Account and released by the
Administrative Agent to the relevant Loan Party(ies) in accordance with
subsection (e) below.
 
(e)           Except as provided in Section 2.24(b), amounts which are to be
applied to repair or restoration of the Project pursuant to this Section 2.24
shall be disbursed by the Administrative Agent from the applicable Funding
Account in accordance with the procedures set forth in this Section
2.24(e).  From time to time the Administrative Agent’s authorization of release
of Loss Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds for
application toward such repairs or restoration shall be conditioned upon the
relevant Loan Party’s delivery to the Administrative Agent of (i) a certificate
from the Borrower (I) describing in reasonable detail the nature of the repairs
or restoration to be effected with such release and certifying that such repairs
or restoration are materially consistent with, and shall be undertaken in
accordance with, the Repair Plan, (II) stating the cost of such repairs or
restoration, which shall be no less than the amount of Loss Proceeds, Insurance
Proceeds and/or Eminent Domain Proceeds requested in such release, and that such
requested release amount will be applied to the cost thereof, (III) stating that
the aggregate amount requested in respect of such repairs or restoration (when
added to any other Loss Proceeds, Insurance Proceeds and/or Eminent Domain
Proceeds received by the relevant Loan Party(ies) or funds otherwise made
available to the Loan Parties in respect of such damage, destruction, Event of
Loss or Event of Eminent Domain) does not exceed the cost of such repairs or
restoration and that a sufficient amount of funds is or will be available to the
relevant Loan Party(ies) to complete such repair or restoration and (IV) stating
that neither a Default nor an Event of Default has occurred and is continuing
other than a Default or an Event of Default resulting solely from such damage,
destruction, Event of Loss or Event of Eminent Domain (provided, that in any
event no Default or Event of Default under Sections 7.1 or 8(a) shall have
occurred and be continuing), (ii) such documents, certificates and information
of the type described in Section 2.24(a)(vii) as the Majority Initial Lending
Institutions may reasonably request and (iii) in the event such repairs or
restorations relate to damage, destruction, Event of Loss or Event of Eminent
Domain of the type described in Section 2.24(d), all other documents,
certificates and information with respect to such Loss Proceeds, Insurance
Proceeds, Eminent Domain Proceeds, repair and/or restoration as the Majority
Initial Lending Institutions may reasonably request as necessary or appropriate
in connection with such repairs or restoration of the Project or to preserve or
protect the Lenders’ interests hereunder and in the applicable Collateral.
 
(f)           If, (i) any Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds have not been applied to the repair or restoration of the
Project by (A) in the case of Loss Proceeds, Insurance Proceeds and Eminent
Domain Proceeds related to the Phase II Project received by any Loan Party from
and after the Amended and Restated Disbursement Agreement Effective Date but
prior to the Phase II Completion Date, the Phase II Scheduled Completion Date
(as defined in the Disbursement Agreement), (B) in the case of amounts subject
to Section 2.24(b)(ii) (other than those subject to clause (A) above), eighteen
months after receipt
 
81

--------------------------------------------------------------------------------


of such amounts, and (C) in the case of amounts subject to Sections 2.24(c) and
2.24(d) (other than those subject to clause (A) above), the completion date set
forth in the associated Repair Plan or (ii) after Loss Proceeds, Insurance
Proceeds and/or Eminent Domain Proceeds have been applied to the repair or
restoration of the Project as provided in this Section 2.24 (other than
Section 2.24(b)(i)), any excess Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds remain, then, in each case, the Facility Proportionate Share of
such Loss Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds shall be
applied to the prepayment of the Obligations in accordance with Section
2.12(c)(i) or 2.12(c)(ii), as applicable.
 
(g)        (i)     On the date any Loss Proceeds, Insurance Proceeds and/or any
Eminent Domain Proceeds (other than any Loss Proceeds, Insurance Proceeds and/or
Eminent Domain Proceeds with respect to which a prepayment is required to be
made pursuant to this Section 2.24) are required pursuant to the terms of any
First Lien Secured Obligations to be applied to (or offered to be applied to)
the repayment of any First Lien Secured Obligations (in the event any such
repaid First Lien Secured Obligations constitute a revolving credit facility,
accompanied by a permanent reduction of commitments under such revolving credit
facility in the amount of such repayment), the Facility Proportionate Share of
such Loss Proceeds, Insurance Proceeds and/or Eminent Domain Proceeds shall be
applied toward the prepayment of the Obligations in accordance with Section
2.12(c)(i) or 2.12(c)(ii), as applicable.
 
 (ii)      In the event any Loss Proceeds, Insurance Proceeds and/or Eminent
Domain Proceeds are not applied toward the prepayment of the Obligations
pursuant to Section 2.12 and this Section 2.24 as a result of not being deemed
part of the “Facility Proportionate Share” of such Loss Proceeds, Insurance
Proceeds and/or Eminent Domain Proceeds and such amounts are not applied to the
prepayment and permanent reduction of other First Lien Secured Obligations for
any reason whatsoever (including the failure of any holder of such First Lien
Secured Obligations to accept an offer of prepayment) within 60 days of the
application of the Facility Proportionate Share of such proceeds to the
Obligations in accordance with Section 2.12, then such amounts shall, on the
last day of such 60-day period, be applied to the prepayment of the Obligations
in accordance with Section 2.12(c)(i) or 2.12(c)(ii), as applicable.
 
2.25           Replacement of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender (and cause such Lender to assign its
outstanding Loans and Commitments, if any, in full to one or more replacement
financial institutions or other Persons) that (a) requests reimbursement for
amounts owing pursuant to Section 2.19 or 2.20 or gives a notice of illegality
pursuant to Section 2.22, (b) is a Defaulting Lender or (c) does not consent to
any proposed amendment, modification, termination, waiver or consent as
contemplated by Sections 10.1(a)(i), 10.1(a)(ii), 10.1(a)(viii), 10.1(a)(ix) or
10.1(a)(x) where the consent of the Required Lenders shall have been obtained;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) solely in the event of the circumstances described in
the immediately preceding clause (a), prior to any such replacement, such Lender
shall have taken no action under Section 2.23 so as to eliminate the continued
need for payment of amounts owing pursuant to Section 2.19 or 2.20 or to
eliminate the illegality referred to in such notice of illegality given pursuant
to Section 2.22, (iv) on the date of such replacement, the replacement financial
institution(s) or other Persons shall pay to such replaced Lender an amount
 
82

--------------------------------------------------------------------------------


 equal to the sum of (without duplication) (A) an amount equal to the principal
of, and all accrued interest on, all outstanding Loans of such Lender, (B) an
amount equal to all unreimbursed drawings under Letters of Credit that have been
funded by such Lender, together with all then unpaid interest with respect
thereto at such time and (C) an amount equal to all accrued, but theretofore
unpaid fees owing to such Lender pursuant to Section 2.9 through the date of
replacement, (v) on the date of such replacement the Borrower shall pay to such
replaced Lender any amounts due and payable to such Lender pursuant to Section
2.19, 2.20 or 2.21, (vi) the replacement financial institution(s) or other
Persons shall be Eligible Assignees, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6(c) (provided that the Borrower shall be obligated to pay the registration
and processing fee referred to therein), (viii) if such replaced Lender was
replaced pursuant to clause (c) above, such replacement financial institution(s)
or other Persons shall consent, at the time of such replacement, to each matter
in respect of which such replaced Lender had not consented and (ix) any such
replacement shall not be deemed to be a waiver of any rights that any Loan
Party, the Administrative Agent or any other Lender shall have against the
replaced Lender.  The Borrower may not elect to replace any Lender pursuant to
this Section 2.25 that is also an Issuing Lender unless, prior to the
effectiveness of such election, the Borrower shall have caused each outstanding
Letter of Credit issued thereby to be cancelled.  Upon the payment of all
amounts owing to any replaced Lender in accordance with this Section 2.25, such
replaced Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Lender to indemnification hereunder shall survive
as to such Lender.
 
2.26           Incremental Facilities.
 
                   (a)           (a)  On or prior to December 31, 2008, the
Borrower may, by written notice to the Administrative Agent, request the
establishment of one or more new term loan commitments (any term loan
commitments established pursuant to this Section 2.26 being referred to as “New
Term Loan Commitments”) to be funded on or prior to December 31, 2008, in an
amount not in excess of $150,000,000 in the aggregate and not less than
$50,000,000 individually (or such lesser amount which shall be approved by the
Administrative Agent) or an integral multiple of $5,000,000 in excess
thereof.  On or after the date on which the first Compliance Certificate is
delivered after the Initial Phase II Calculation Date (and, with respect to any
New Revolving Credit Commitments, prior to the Revolving Credit 2 Termination
Date), the Borrower may by written notice to the Administrative Agent request
(i) an increase to the existing Revolving Credit 2 Commitments (any such
increase, the “New Revolving Credit Commitments”) and/or (ii) the establishment
of one or more new term loan commitments (the “New Term Loan Commitments”), in
an amount not in excess of $300,000,000 in the aggregate and not less than
$50,000,000 individually (or such lesser amount which shall be approved by the
Administrative Agent) or an integral multiple of $5,000,000 in excess
thereof.  Each such notice shall set forth (A) the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Revolving Credit
Commitments or New Term Loan Commitments, as applicable, shall be effective,
which shall be a date not less than 15 Business Days after the date on which
such notice is delivered to the Administrative Agent; (B) the identity of each
Lender or other Person that is an Eligible Assignee (each, a “New Revolving
Credit Lender” or “New Term Loan Lender”, as applicable) to whom the Borrower
proposes any portion of such New Revolving Credit Commitments or New Term Loan
Commitments, as applicable, be allocated and the amounts of such allocations
(provided that any Lender approached to provide all or a
 
83

--------------------------------------------------------------------------------


portion of the New Revolving Credit Commitments or New Term Loan Commitments may
elect or decline, in its sole discretion, to provide a New Revolving Credit
Commitment or a New Term Loan Commitment) and (C) to the extent the 2014 Notes
remain outstanding, a certification by the Borrower that the establishment of
the New Revolving Credit Commitments and/or the New Term Loan Commitments, as
applicable, does not violate any provisions of the 2014 Notes Indenture, or has
otherwise been consented to by any party whose consent is required by the terms
thereof.  The establishment of the New Revolving Credit Commitments and New Term
Loan Commitments shall be subject to the following conditions: (1) no Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such New Revolving Credit Commitments or New Term Loan
Commitments, as applicable; (2) both before and after giving effect to the
making of any Series of New Term Loans, each of the conditions set forth in
Section 5.2 or 5.3, as applicable, shall be satisfied; (3) the Borrower and its
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Section 7.1 as of the most recent Quarterly Date of the Borrower after
giving pro forma effect to such New Revolving Credit Commitments or New Term
Loan Commitments, fully drawn, as applicable, on such date; (4) the New
Revolving Credit Commitments or New Term Loan Commitments, as applicable, shall
be effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower, the Administrative Agent and each applicable New Revolving Credit
Lender or New Term Loan Lender, as applicable, each of which shall be recorded
in the Register and shall be subject to the requirements set forth in
Sections 2.20(f) and 2.20(g); (5) the Borrower shall make any payments required
pursuant to Section 2.21 in connection with the New Revolving Credit Commitments
or New Term Loan Commitments, as applicable; and (6) the Borrower shall deliver
or cause to be delivered any legal opinions or other documents reasonably
requested by the Administrative Agent in connection with any such
transaction.  Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.  Such New Revolving Credit Commitments or New Term Loan
Commitments shall become effective as of such Increased Amount Date.
 
(b)           On any Increased Amount Date on which New Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the Revolving Credit 2 Lenders shall assign to each of
the New Revolving Credit Lenders, and each of the New Revolving Credit Lenders
shall purchase from each of the Revolving Credit 2 Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Credit 2 Loans outstanding on such Increased Amount Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Revolving Credit 2 Loans will be held by existing Revolving Credit 2 Lenders and
New Revolving Credit Lenders ratably in accordance with their Revolving Credit 2
Commitments after giving effect to the addition of such New Revolving Credit
Commitments to the Revolving Credit 2 Commitments, (ii) each New Revolving
Credit Commitment shall be deemed for all purposes a Revolving Credit 2
Commitment and each Loan made thereunder (a “New Revolving Credit Loan”) shall
be deemed, for all purposes, a Revolving Credit 2 Loan and (iii) each New
Revolving Credit Lender shall become a Lender with respect to the New Revolving
Credit Commitment and all matters relating thereto.
 
(c)           On any Increased Amount Date on which any New Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each New Term Loan Lender of any Series
shall make a Loan to the Borrower (a
 
84

--------------------------------------------------------------------------------


“New Term Loan”) in an amount equal to its New Term Loan Commitment of such
Series, and (ii) each New Term Loan Lender of any Series shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Series and the
New Term Loans of such Series made pursuant thereto.
 
(d)           The Administrative Agent shall notify the Lenders promptly upon
receipt of each notice delivered by the Borrower pursuant to the first two
sentences of Section 2.26(a) and in respect thereof (i) the New Revolving Credit
Commitments or the Series of New Term Loan Commitments, as applicable, and
(ii) in the case of each notice to any Revolving Credit 2 Lender, the respective
interests of such Revolving Credit 2 Lender in the Revolving Credit Loans, in
each case subject to the assignments contemplated by this Section 2.26.
 
(e)           The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the terms and provisions of the Term B
Loans.  The terms and provisions (including applicable rates of interest) of the
New Revolving Credit Loans shall be identical to the Revolving Credit 2
Loans.  In any event (i) the weighted average life to maturity of all New Term
Loans of any Series shall be no shorter than the weighted average life to
maturity of the Term B Loans, (ii) the applicable Scheduled New Term Loan
Termination Date of each Series shall be no earlier than the Scheduled Term B
Loan Termination Date, and (iii) the rate of interest applicable to the New Term
Loans of each Series shall be determined by the Borrower and the applicable New
Term Loan Lenders and shall be set forth in each applicable Joinder Agreement;
provided, however, that to the extent that the weighted average interest rate
payable in respect of the New Term Loans (whether in the form of interest, fees,
original issue discount or a combination of any thereof) is higher by more than
0.25% than the weighted average interest rate payable in respect of the Term B
Loans immediately prior to the incurrence of any such New Term Loans, the
interest rates applicable to the existing Term B Loans shall increase to provide
the existing Term B Loan Lenders the same weighted average interest rate
provided to the New Term Loan Lenders.  Each Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.26.
 
SECTION 3. LETTERS OF CREDIT
 
3.1           L/C Commitment.
 
(a)           Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Credit 2 Lenders set forth in
Section 3.4(a), agrees to issue standby and, if agreed to by the applicable
Issuing Lender, commercial letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Letter of Credit
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided, that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit 2 Commitments would be less than zero.  Each Letter
of Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the date which is one year after the date of issuance and (y) the
 
85

--------------------------------------------------------------------------------


date which is five Business Days prior to the Scheduled Revolving Credit 2
Termination Date, provided that any Letter of Credit may provide for the
extension of the expiry date thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in subsection (y) above).
 
(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
 
3.2           Procedure for Issuance of Letters of Credit.
 
(a)           Prior to (i) with respect to the Phase I Project, the Phase I
Final Completion Date, and (ii) with respect to the Phase II Project, the
earlier of the Phase II Final Completion Date and the Amended and Restated
Disbursement Agreement Effective Date, the Borrower shall have the right
pursuant to this Section 3.2(a) to request that the Issuing Lender issue a
Letter of Credit to be utilized in furtherance of the payment or support of
Project Costs for the Phase I Project or the Phase II Project, as the case may
be.  If the Borrower desires that the Issuing Lender issue such a Letter of
Credit, the Borrower may request that the Issuing Lender issue a Letter of
Credit by delivering to the Issuing Lender and the Disbursement Agent, in each
case in accordance with and pursuant to the terms of Section 2.3 of the
Disbursement Agreement, a Notice of Advance Request in the form, at the times
and as required under the Disbursement Agreement.  Notwithstanding any provision
of the Disbursement Agreement to the contrary, such Notice of Advance Request
must be received by the Issuing Lender at least 3 Business Days (or such shorter
period agreed to by the Issuing Lender) prior to the proposed date of issuance
(in addition to such other documents, certificates, documents and papers as the
Issuing Lender may request) and must contain all the information relevant to the
proposed Letter of Credit issuance as set forth in a Letter of Credit Request.
 
(b)           The Borrower shall have the right pursuant to this Section 3.2(b)
to request that the Issuing Lender issue a Letter of Credit (i) if prior to the
Amended and Restated Disbursement Agreement Effective Date, to be utilized for
purposes permitted hereby other than in furtherance of the payment or support
for Project Costs and (ii) if on or after the Amended and Restated Disbursement
Agreement Effective Date, to be utilized for general corporate purposes
(including in furtherance of the payment or support for Project Costs).  If the
Borrower desires that the Issuing Lender issue such a Letter of Credit, the
Borrower may request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender and the Administrative Agent, at least 3
Business Days (or such shorter period agreed to by the Issuing Lender) prior to
the proposed date of issuance (such proposed date to be a Business Day), a
Letter of Credit Request accompanied by such other documents, certificates,
documents and papers as the Issuing Lender may reasonably request. Letter of
Credit Requests may be delivered by facsimile transmission.
 
Promptly after the issuance or amendment of a Letter of Credit (in any event
upon satisfaction or waiver of the conditions precedent set forth in Section 5.2
or 5.3, as applicable), the Issuing Lender shall notify the Borrower and the
Administrative Agent, in writing, of such issuance or amendment and such notice
shall be accompanied by a copy of such issuance or amendment. Upon receipt of
such notice, the Administrative Agent shall promptly notify the Revolving Credit
2 Lenders in writing of such issuance or amendment and if so requested by any
such
 
86

--------------------------------------------------------------------------------


Lender the Administrative Agent shall furnish such Lender with a copy of such
issuance or amendment.  Notwithstanding the foregoing, the Issuing Lender shall
not be obligated to make any Letters of Credit available to the Borrower at a
time when a Lender Default exists unless the Issuing Lender has entered into
arrangements satisfactory to it to eliminate the Issuing Lender’s risk with
respect to the Defaulting Lender’s or Lenders’ participation in such Letters of
Credit.
 
3.3           Fees and Other Charges.
 
(a)           The Borrower shall pay a fee on the aggregate drawable amount of
each outstanding Letter of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans constituting Revolving
Credit 2 Loans, shared ratably among the Revolving Credit 2 Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date of
such Letter of Credit; provided, however, that any such fee accrued with respect
to any Defaulting Lender during the period prior to the time such Lender became
a Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such fee shall otherwise have been due and payable by such Borrower prior to
such time; and provided further that no such fee shall accrue for the benefit of
a Defaulting Lender so long as such Lender shall be a Defaulting Lender.  In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee equal to 0.125% per annum on the aggregate drawable amount of each
outstanding Letter of Credit (but in any event not less than $500.00 per annum
per Letter of Credit), payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date of such Letter of Credit.
 
(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or customarily charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.
 
3.4           L/C Participations.
 
(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit 2
Percentage in the Issuing Lender’s obligations and rights under each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender, regardless of the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, upon demand, at the Issuing Lender’s address for notices specified
herein an amount equal to such L/C Participant’s Revolving Credit 2 Percentage
of the amount of such draft, or any part thereof, that is not so
reimbursed.  Each L/C Participant acknowledges and agrees that its obligation to
acquire participations and make payments pursuant to this paragraph in respect
of Letters of
 
87

--------------------------------------------------------------------------------


Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default or Event of
Default, the reduction or termination of the Commitments, any adverse change in
the condition (financial or otherwise) of the Borrower or any other Person
or any breach of this Agreement or any other Loan Document by the Borrower or
any other Person (including, without limitation, any other Revolving Credit 2
Lender), and each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
 
(b)           If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to Base Rate Loans constituting Revolving Credit 2 Loans.  A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.
 
(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
3.5           Reimbursement Obligation of the Borrower.   If any draft or other
form of demand shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Borrower and the Administrative Agent
of the date and amount thereof.  The Borrower agrees to reimburse the Issuing
Lender within one Business Day of the date on which the Issuing Lender notifies
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by the Issuing Lender for the amount of (a) such draft so paid
and (b) any taxes, fees, charges or other costs or expenses incurred by the
Issuing Lender in connection with such payment (the amounts described in the
foregoing subsections (a) and (b) in respect of any drawing, collectively, the
“Payment Amount”).  Each such payment shall be made to the Administrative Agent
at the Payment Office, for the account of the Issuing Lender, in Dollars and in
immediately available funds.  The Administrative Agent shall distribute such
payments to the Issuing Lender promptly upon receipt at its address for notices
specified herein in like funds
 
88

--------------------------------------------------------------------------------


as received.  Interest shall be payable on each Payment Amount from the date of
the applicable drawing until payment in full at the rate set forth for Revolving
Credit 2 Loans in (i) until the first Business Day following the date notice of
the applicable drawing is received by the Borrower from the Issuing Lender,
Section 2.15(b) and (ii) thereafter, Section 2.15(c).  Each drawing under any
Letter of Credit shall (unless an event of the type described in subsection (i)
or (ii) of Section 8(f) shall have occurred and be continuing with respect to
the Borrower, in which case the procedures specified in Section 3.4 for funding
by L/C Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing of Revolving Credit 2 Loans that are Base
Rate Loans (or, at the option of the Administrative Agent and the Swing Line
Lender in their sole discretion, a borrowing pursuant to Section 2.7 of Swing
Line Loans) in the amount of such drawing.  The Borrowing Date with respect to
such borrowing shall be the first date on which the conditions set forth in
Section 5.3 (other than Section 5.3(a)) are satisfied (or, if Swing Line Loans
are then available, the first date on which the conditions set forth in Section
2.7 are satisfied) after such drawing under such Letter of Credit.
 
3.6           Responsibility of Issuing Lender With Respect to Requests for
Drawings and Payments; Obligations Absolute.
 
(a)           In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to examine the documents delivered under such Letter of Credit with reasonable
care so as to ascertain whether they appear on their face to be in accordance
with the terms and conditions of such Letter of Credit.  As between the Borrower
and the Issuing Lender, the Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by the Issuing Lender, by the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Lender, including any act or omission of any present or
future Governmental Authority; none of the above shall affect or impair, or
prevent the vesting of, any the Issuing Lender’s rights or powers
hereunder.  Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by the Issuing Lender under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted (subject to the next sentence) in good faith, shall not give
rise to any liability on the part of the Issuing Lender to the
Borrower.  Notwithstanding anything to the contrary contained in this Section
3.6(a), the Borrower shall retain any and all rights it may have against
 
89

--------------------------------------------------------------------------------


the Issuing Lender for any liability arising solely out of the gross negligence
or willful misconduct of the Issuing Lender.
 
(b)           The obligation of the Borrower to reimburse the Issuing Lender for
drawings honored under the Letters of Credit issued by it and to repay any
Revolving Credit 2 Loans made by Lenders pursuant to this Section 3 and the
obligations of Lenders under Section 3.4 shall be unconditional and irrevocable
and shall be performed strictly in accordance with the terms hereof under all
circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), the Issuing Lender, any
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or one of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Lender under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any Loan
Party; (vi) any breach hereof or any other Loan Document by any party thereto;
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or (viii) the fact that an Event of Default or a Default
shall have occurred and be continuing; provided, in each case, that any action
taken by the Issuing Lender with respect to the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of the Issuing
Lender.
 
SECTION 4. REPRESENTATIONS AND WARRANTIES
 
To induce the Arrangers, the Agents, the Managers and the Lenders to enter into
this Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to each Arranger, each
Agent, each Manager and each Lender that the following statements are true and
correct (provided that (a) with respect to Sections 4.25(h) and 4.26, such
representations and warranties shall not be made, as they relate to the Phase II
Project, at any time prior to the Phase II Opening Date and (b) representations
and warranties made with respect to the Completion Guarantor shall only be made
until the Phase II Final Completion Date):
 
4.1           Financial Condition.  The audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at December 31, 2005, and the
related consolidated statements of income and of cash flows for the Fiscal Year
ended on such date, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for such Fiscal Year.  The unaudited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at March 31, 2006, or if available
on or prior to the Amended and Restated Effective Date, June 30, 2006, and the
related unaudited consolidated
 
90

--------------------------------------------------------------------------------


statements of income and cash flows for the 3-month period (or, in the event the
June 30, 2006 unaudited consolidated balance sheets are available, the 6-month
period) ended on such date, present fairly in all material respects the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the 3-month period (or, in the event the June
30, 2006 unaudited consolidated balance sheets are available, the 6-month
period) then ended (subject to normal year-end audit adjustments).  All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein and except with respect to interim financials, normal
year-end audit adjustments).  As of the Amended and Restated Effective Date, the
Borrower and its Subsidiaries do not have any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including, without limitation, any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph.
 
4.2           No Change.  Since December 31, 2005, there have been no
developments or events that, individually or collectively, have had or could
reasonably be expected to have a Material Adverse Effect.
 
4.3           Corporate/LLC Existence; Compliance with Law.  Each of the Loan
Parties, Wynn Resorts Holdings and the Completion Guarantor (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the corporate or limited liability
company power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or limited liability company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification, except to the extent the
failure to be so qualified or in good standing could not reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
4.4           Power; Authorization; Enforceable Obligations.  Each Loan Party,
Wynn Resorts Holdings and the Completion Guarantor has the corporate or limited
liability company power, as the case may be, and authority, and the legal right,
to execute, deliver and perform the Loan Documents, the Financing Agreements and
the Material Contracts to which it is a party and to carry out the transactions
contemplated thereby and, in the case of the Borrower, to borrow
hereunder.  Each Loan Party, Wynn Resorts Holdings and the Completion Guarantor
has taken all necessary corporate or limited liability company action, as the
case may be, to authorize the execution, delivery and performance of the Loan
Documents, the Financing Agreements and the Material Contracts to which it is a
party and, in the case of the Borrower, to authorize the borrowings and
issuances of Indebtedness on the terms and conditions of this Agreement.  No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any Person (other than a Loan Party)
is required to be obtained, made or taken by a Loan Party in connection with the
borrowings hereunder or with the execution,
 
91

--------------------------------------------------------------------------------


delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have, unless otherwise indicated on Schedule 4.4, been obtained or made (or
waived) and are in full force and effect and (ii) the filings and actions
referred to in Section 4.19.  Each Loan Document, Financing Agreement and
Material Contract has been duly executed and delivered on behalf of the
Completion Guarantor, Wynn Resorts Holdings and each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document, Financing
Agreement and Material Contract upon execution will constitute, a legal, valid
and binding obligation of the Completion Guarantor, Wynn Resorts Holdings and
each Loan Party party thereto, enforceable against the Completion Guarantor,
Wynn Resorts Holdings and each Loan Party party thereto in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement, the other Loan Documents, the Financing Agreements and the Material
Contracts, the issuance of Letters of Credit, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of the Completion Guarantor, Wynn Resorts Holdings or any
Loan Party (except, in the case of the Material Contracts, to the extent that
any such violations (individually or in the aggregate) could not reasonably be
expected to have a Material Adverse Effect) and will not result in, or require,
the creation or imposition of any Lien on any of their respective Properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents, the other First Lien
Security Documents and the Second Lien Security Documents).  No Requirement of
Law or Contractual Obligation applicable to the Completion Guarantor, Wynn
Resorts Holdings or any Loan Party could, individually or collectively,
reasonably be expected to have a Material Adverse Effect.  Other than amounts
that have been paid in full, no fees or taxes, including without limitation
stamp, transaction, registration or similar taxes, are required to be paid by
the Loan Parties for the legality, validity, or enforceability of any Financing
Agreements and, except to the extent that the failure to so pay any such fees or
taxes could not (individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect, any Material Contracts.
 
4.6           No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Completion
Guarantor, Wynn Resorts Holdings or any Loan Party or against any of their
respective properties or revenues and, to the knowledge of the Borrower, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or threatened by or against any Major Project
Participant or against any of its properties or revenues, in any such case (a)
with respect to any of the Financing Agreements or any of the transactions
contemplated hereby or thereby or (b) that, individually or collectively, could
reasonably be expected to have a Material Adverse Effect.
 
4.7           No Default.  Neither the Completion Guarantor, Wynn Resorts
Holdings nor any Loan Party is in default under or with respect to any of its
Contractual Obligations in any
 
92

--------------------------------------------------------------------------------


respect that, individually or collectively, could reasonably be expected to have
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.
 
4.8           Ownership of Property; Liens.  Each of the Loan Parties is the
sole owner of, legally and beneficially, and has good, marketable and insurable
title to, or has a valid leasehold interest in, all its Real Estate, and good
title to, a valid leasehold interest in or a valid right to use, all its other
material Property, and none of such Property is subject to any claims,
liabilities, obligations, charges or restrictions of any kind, nature or
description (other than claims, liabilities, obligations, charges or
restrictions that individually or in the aggregate could not reasonably be
expected to materially interfere with the Loan Parties’ intended use of such
Property) or to any Lien except for Permitted Liens.  None of the Pledged Stock
is subject to any Lien except for Permitted Liens.
 
4.9           Intellectual Property.
 
(a)           Each Loan Party owns, or is licensed or otherwise has the right to
use, all Intellectual Property that is material to the conduct of its business
as currently conducted.  No claim has been asserted or is pending by any Person
challenging the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrower know of
any valid basis for any such claim, except (i) with respect to the Intellectual
Property related to or otherwise associated with the Loan Parties’ use of the
“Wynn” name, such claims that, if determined adversely to a Loan Party, could
not reasonably be expected to have a material adverse effect on such Loan
Party’s ability to use the “Wynn” name in its Permitted Business as currently
used or contemplated to be used and (ii) with respect to all other Intellectual
Property, as could not, individually or collectively, reasonably be expected to
have a Material Adverse Effect.  The use by each Loan Party of the Intellectual
Property related to or otherwise associated with such Loan Party’s use of the
“Wynn” name does not infringe on the rights of any Person, which infringement
could reasonably be expected to have a material adverse effect on such Loan
Party’s ability to use the “Wynn” name in its Permitted Business as currently
used or contemplated to be used.  The use by each Loan Party of Intellectual
Property other than Intellectual Property related to or otherwise associated
with such Loan Party’s use of the “Wynn” name, does not infringe on the rights
of any Person, which infringement, individually or collectively, could
reasonably be expected to have a Material Adverse Effect.
 
(b)           As of the Amended and Restated Effective Date, Schedule 4.9(b) (i)
identifies each of the trademarks, service marks and trade name applications and
registrations currently applied for or registered by, directly or indirectly,
each of the Loan Parties and identifies which such Person applied for or
registered such Intellectual Property and (ii) specifies as to each, the
jurisdiction in which such Intellectual Property has been issued or registered
(or, if applicable, in which an application for such issuance or registration
has been filed), including the respective registration or application numbers
and applicable dates of registration or application and expiration.
 
(c)           As of the Amended and Restated Effective Date, Schedule 4.9(c) (i)
identifies each of the material patents and patent applications currently
applied for or owned by, directly or indirectly, each of the Loan Parties and
identifies which such Person applied for or owns such Intellectual Property and
(ii) specifies as to each, the jurisdiction in which such
 
93

--------------------------------------------------------------------------------


Intellectual Property has been issued or registered (or, if applicable, in which
an application for such issuance or registration has been filed), including the
respective patent or application numbers and applicable dates of issuance or
application and expiration.
 
(d)           As of the Amended and Restated Effective Date, Schedule 4.9(d) (i)
identifies each of the material copyrights and copyright applications and
registrations currently applied for or registered by, directly or indirectly,
each of the Loan Parties and identifies which such Person applied for or
registered such Intellectual Property and (ii) specifies as to each, the
jurisdiction in which such Intellectual Property has been issued or registered
(or, if applicable, in which an application for such issuance or registration
has been filed), including the respective registration or application numbers
and applicable dates of registration or application and expiration.
 
(e)           As of the Amended and Restated Effective Date, Schedule 4.9(e)
identifies all licenses, sublicenses and other agreements relating to
Intellectual Property to which any of the Loan Parties is a party that are
material to the conduct of such Loan Party’s Permitted Business and pursuant to
which (i)  any of the Loan Parties is a licensor, sub-licensor, licensee or
sub-licensee or the equivalent or (ii) any other Person is authorized to use any
Intellectual Property as a licensee, sub-licensee or the equivalent.
 
4.10           Taxes.
 
(a)           Each of the Completion Guarantor, Wynn Resorts Holdings and the
Loan Parties has filed, or caused to be filed, all federal and state income tax
and informational returns that are required to have been filed by it in any
jurisdiction, and all such tax and informational returns are correct and
complete in all material respects.  Each of the Completion Guarantor, Wynn
Resorts Holdings and the Loan Parties has paid all taxes shown to be due and
payable on such returns and all other material taxes and assessments payable by
it, to the extent the same have become due and payable (other than (x) those
taxes that it is contesting in good faith and by appropriate proceedings and (y)
taxes that are not yet due, with respect to each of which it has established
reserves that are adequate for the payment thereof and as are required by GAAP).
 
(b)           There are no Liens for Taxes on any of the Properties of the
Completion Guarantor or any of the Loan Parties other than Liens permitted
pursuant to Section 7.3(a).
 
4.11           Federal Regulations.  Neither Wynn Resorts Holdings, the Borrower
nor any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” (in each case within the meaning of Regulation
U).  No part of the proceeds of the Loans made or Letters of Credit issued
hereunder will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates the provisions of Regulation T, Regulation U or
Regulation X.
 
94

--------------------------------------------------------------------------------


4.12           Labor Matters and Acts of God.
 
(a)           There are no strikes, stoppages, slowdowns or other labor disputes
pending against any of the Loan Parties or, to the knowledge of the Borrower,
pending against any Major Project Participant or threatened against any Loan
Party or, to the knowledge of the Borrower, any Major Project Participant that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect.  Hours worked by and payment made to employees of the
Loan Parties are not in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
 
(b)           Neither the business nor the Properties of any Loan Party, nor, to
the knowledge of the Borrower, any Major Project Participant is affected by any
fire, explosion, accident, drought, storm, hail, earthquake, embargo, act of God
or of the public enemy, or other casualty or event of force majeure, that could
reasonably be expected to have a Material Adverse Effect.
 
4.13           ERISA.  Except in each case as could not reasonably be expected
to result in a material liability to the Loan Parties, (a) neither a Reportable
Event nor an “accumulated funding deficiency” (within the meaning of Section 412
of the Code or Section 302 of ERISA) has occurred during the five-year period
prior to the date on which this representation is made or deemed made with
respect to any Plan, and each Plan has complied in all material respects with
all applicable provisions of ERISA and the Code, (b) no termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period, (c) the actuarial present value of all
benefit liabilities under each Single Employer Plan (based on those assumptions
that would be used to determine whether each such Single Employer Plan could be
terminated in a standard termination under Section 4041(b) of ERISA) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits, (d) neither the Borrower, any other Loan Party nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan and neither the Borrower, any other Loan Party nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA if any such Person were to withdraw completely from all Multiemployer
Plans as of the most recent valuation date for which each such Multiemployer
Plan has furnished data regarding potential withdrawal liability to the
applicable Loan Party and (e) as of the Amended and Restated Effective Date, no
such Multiemployer Plan is in Reorganization or Insolvent.
 
4.14           Investment Company Act; Other Regulations.  Neither the
Completion Guarantor, Wynn Resorts Holdings nor any Loan Party is subject to
regulation under the Federal Power Act, or the Interstate Commerce Act or
registration under the Investment Company Act of 1940 or under any other federal
or state statute or regulation which may limit its ability to incur Indebtedness
other than the Nevada Gaming Laws or which may otherwise render all or any
portion of the Obligations unenforceable.  Incurrence of the Obligations by the
Completion Guarantor, Wynn Resorts Holdings and the Loan Parties under the Loan
Documents complies with all applicable provisions of the Nevada Gaming Laws,
subject to any information filings or reports required by Nevada Gaming
Commission Regulation 8.1.30 that are not yet required to have been made.
 
95

--------------------------------------------------------------------------------


4.15           Subsidiaries.
 
(a)           The Persons listed on Schedule 4.15 constitute all the
Subsidiaries of the Borrower as of the Amended and Restated Effective
Date.  Schedule 4.15 sets forth as of the Amended and Restated Effective Date,
the name and jurisdiction of formation of each Subsidiary of the Borrower and,
as to each such Subsidiary, the percentage and number of each class of Capital
Stock owned by the Borrower.  Each such Subsidiary is a Wholly Owned Subsidiary
of the Borrower.
 
(b)           There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees, officers or directors and directors’ qualifying shares) of any nature
relating to any Capital Stock of the Borrower or any Subsidiary of the
Borrower.  Neither the Borrower nor any of its Subsidiaries have issued, or
authorized the issuance of, any Disqualified Stock.
 
(c)           Neither the Borrower nor any of its Subsidiaries are engaged in
any businesses other than the Permitted Businesses.
 
4.16           Use of Proceeds; Letters of Credit.  Subject to the terms of the
Disbursement Agreement and this Agreement, the proceeds of the extensions of
credit under this Agreement shall be used (a) for the payment of transaction
costs, fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, (b) to pay Project Costs, (c) to pay certain
Obligations under the Original Credit Agreement and (d) for working capital and
general corporate purposes; provided that the proceeds of any New Term Loans
made on or prior to December 31, 2008 shall be used for the payment of Project
Costs.
 
4.17           Environmental Matters.
 
(a)           To the knowledge of the Borrower, the Loan Parties:  (i) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all applicable Environmental Laws; and (ii) reasonably believe
that compliance with all applicable Environmental Laws that are or are
reasonably expected to become applicable to any of them will be timely attained
and maintained except, in each case, to the extent any violation could not
reasonably be expected to result in any material liability to the Loan Parties
or their Properties or in an inability of the Loan Parties to perform their
respective obligations in any material respect under the Operative Documents.
 
(b)           To the knowledge of the Borrower, Hazardous Substances are not
present at, on, under, in, or about any real property now or formerly owned,
leased or operated by any of the Loan Parties, or at any other location
(including, without limitation, any location to which Hazardous Substances have
been sent for re-use or recycling or for treatment, storage, or disposal) which
could, individually or collectively, reasonably be expected to (i) give rise to
liability of any of the Loan Parties under any applicable Environmental Law or
otherwise result in costs to any of the Loan Parties that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (ii) materially interfere with any of the Loan Parties’ continued operations,
or (iii) materially impair the fair saleable value of any real property owned or
leased by any of the Loan Parties.
 
96

--------------------------------------------------------------------------------


(c)           Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, there is no judicial,
administrative, or arbitral proceeding (including any notice of violation or
alleged violation) under or relating to any Environmental Law (including,
without limitation, any Environmental Claims) to which any of the Loan Parties
is, or to the knowledge of the Borrower will be, named as a party that is
pending or, to the knowledge of the Borrower, threatened.
 
(d)           Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no Loan Party has received any
written request for information, or been notified that it is a potentially
responsible party, under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law.
 
(e)           Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no Loan Party has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law or Environmental Claim.
 
(f)           Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no Loan Party has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Hazardous Substances.
 
(g)           Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) Hazardous Materials
Activities are not presently occurring, and have not previously occurred, at,
on, under, in, or about any Real Estate now or formerly owned, leased or
operated by any of the Loan Parties and (ii) none of the Loan Parties have ever
engaged in any Hazardous Materials Activities at any location.
 
4.18           Accuracy of Information, etc.    No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement
furnished, in each case in writing and other than projections, estimates and
other forward-looking information, to the Arrangers, the Agents, the Managers or
the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which such statements were
made.  The projections, estimates and other forward-looking information and pro
forma financial information contained in the materials referenced above
(including, without limitation, the Projections) are based upon good faith
estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as
fact, that no assurance is given that the results forecasted in such
 
97

--------------------------------------------------------------------------------


financial information will be achieved and that actual results during the period
or periods covered by such financial information are subject to significant
uncertainties (many of which are not in the control of the Loan Parties) and may
differ from the projected results set forth therein by a material amount.
 
4.19           Security Documents.
 
(a)           The Security Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
binding security interest in the Collateral described therein and proceeds and
products thereof.  In the case of the certificated Pledged Stock, when any stock
or membership certificates representing such certificated Pledged Stock are
delivered to the Collateral Agent with a corresponding endorsement, and in the
case of the other Collateral described in the Security Agreement, when financing
statements in appropriate form are filed in the offices specified on
Schedule 4.19(a)-1 and such other filings and actions as are specified on
Schedule 3 to the Security Agreement are made and taken (which may or may not be
required pursuant to the terms of the Security Agreement), the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of Wynn Resorts Holdings and the Loan Parties in
such Collateral and the proceeds and products thereof, as security for the
Obligations, in each case subject only to Permitted Liens and prior and superior
in right to any other Lien (except Senior Permitted Liens).  Schedule 4.19(a)-2
lists as of the Amended and Restated Effective Date each UCC Financing Statement
that names Wynn Resorts Holdings or any Loan Party as debtor and will remain on
file after the Amended and Restated Effective Date.
 
(b)           Each of the Mortgages is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
binding Lien on, and security interest in, the Mortgaged Properties described
therein and proceeds and products thereof, and when the Mortgages and related
fixture filings are filed in the offices specified on Schedule 4.19(b), each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all of the Mortgaged Properties and the proceeds and products thereof, as
security for the Obligations, in each case subject only to Permitted Liens and
prior and superior in right to any other Lien (except Senior Permitted Liens).
 
(c)           The Intellectual Property Security Agreements are effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and binding security interest in the Intellectual Property
Collateral described therein and proceeds and products thereof.  With respect to
domestic Intellectual Property Collateral, upon (i) the filing and recordation
of the Intellectual Property Security Agreements in the appropriate indexes of
the United States Patent and Trademark Office relative to patents and
trademarks, and the United States Copyright Office relative to copyrights,
together with payment of all requisite fees and (ii) the filing of financing
statements in appropriate form for filing in the offices specified on Schedule
4.19(c) (which financing statements have been duly completed and filed by the
Collateral Agent in accordance with applicable Requirements of Law) the
Intellectual Property Security Agreements shall constitute a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Intellectual Property Collateral and the proceeds and products thereof, as
security for the Obligations, in each case subject only to Permitted Liens and
prior and superior in right to any other Lien (except Senior Permitted Liens).
 
98

--------------------------------------------------------------------------------


(d)           The Control Agreements are effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
binding security interest in the Accounts described therein and proceeds and
products thereof.  Upon the execution of the Control Agreements, the Control
Agreements shall constitute perfected Liens on, and security interests in, all
right, title and interest of the Loan Parties in the Accounts and the proceeds
and products thereof, as security for the Obligations, in each case subject only
to Permitted Liens and prior and superior in right to any other Lien (except
Senior Permitted Liens).
 
4.20           Solvency.  The Loan Parties taken as a whole, each significant
Loan Party and the Completion Guarantor are, and immediately after giving effect
to (a) the incurrence of all Indebtedness, (b) the use of the proceeds of such
Indebtedness (including, without limitation, the use of proceeds of the
extensions of credit made by the Lenders hereunder) and (c) obligations being
incurred in connection with the Operative Documents, will be Solvent.
 
4.21           Senior Indebtedness.  The Obligations (including, without
limitation, the guarantee obligations of each Guarantor under the Loan
Documents) constitute senior secured debt of each of the Loan Parties and
“Permitted Debt” under and as defined in the 2014  Notes Indenture.  The 2014
Notes are the legal, valid and binding obligations of the Borrower and Capital
Corp., enforceable against the Borrower and Capital Corp. in accordance with
their terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.  The issuance and sale of
the 2014 Notes by Borrower and Capital Corp. did not violate any applicable
federal or state securities laws.
 
4.22           Regulation H.  No Mortgage encumbers improved real property which
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act
of 1968.
 
4.23           Insurance.  Each of the Loan Parties is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is engaged
and in any event in accordance with Section 6.5.  None of the Loan Parties has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers at a cost that could not reasonably be expected to have a
Material Adverse Effect (other than as a result of general market conditions).
 
4.24           Performance of Agreements; Material Contracts.  No Loan Party is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists that, with the giving of notice or the
lapse of time or both, would constitute such a default, in each case, except
where the consequences of such default or defaults, if any, could not reasonably
be expected to have a Material Adverse Effect.  Schedule 4.24 contains a true,
correct and complete list of the Material Contracts in effect on the Amended and
Restated Effective Date.
 
99

--------------------------------------------------------------------------------


4.25           Real Estate.
 
(a)           As of the Amended and Restated Effective Date, Schedule 4.25(a)
sets forth a true, complete and correct list of all Real Estate, including a
brief description thereof, including, in the case of leases, the street address,
landlord name, tenant name, current rent amount, lease date and lease expiration
date.  The Borrower has delivered to the Administrative Agent true, complete and
correct copies of all such leases.
 
(b)           All Real Estate and the current use thereof complies with all
applicable Requirements of Law (including building and zoning ordinances and
codes) and with all Insurance Requirements, and none of the Loan Parties are
non-conforming users of such Real Estate, except where noncompliance or such
non-conforming use could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect.
 
(c)           No Taking has been commenced or, to the Borrower’s knowledge, is
contemplated with respect to all or any portion of any Real Estate or for the
relocation of roadways providing access to such Real Estate except, in each
case, as could not, individually or collectively, reasonably be expected to have
a Material Adverse Effect.
 
(d)           Except for those disclosed in the Title Policies or as set forth
on Schedule 4.25(d), as of the Amended and Restated Effective Date there are no
current, pending or, to the knowledge of the Borrower, proposed special or other
assessments (other than for ad valorem taxes) for public improvements or
otherwise affecting any Real Estate, nor are there any contemplated improvements
to such Real Estate that may result in such special or other assessments.  There
are no current, pending or, to the knowledge of the Borrower, proposed special
or other assessments for public improvements or otherwise affecting any Real
Estate, nor are there any contemplated improvements to such Real Estate that may
result in such special or other assessments, in any case that could reasonably
be expected to result in a material liability to any Loan Party.
 
(e)           None of the Loan Parties has suffered, permitted or initiated the
joint assessment of any Real Estate with any other real property not owned by
such Loan Party constituting a separate tax lot.  The Mortgaged Properties have
been properly subdivided or entitled to exception therefrom, and for all
purposes the Mortgaged Properties may be mortgaged, conveyed and, other than
those with respect to leasehold interests, otherwise dealt with as separate
legal lots or parcels.
 
(f)           The use being made of all Real Estate is in conformity with the
certificate of occupancy and/or such other Permits for such Real Estate and any
other reciprocal easement agreements, restrictions, covenants or conditions
affecting such Real Estate except, in each case, to the extent such
non-conformity could not reasonably be expected to have a Material Adverse
Effect.
 
(g)           There are no outstanding options to purchase or rights of first
refusal or restrictions on transferability affecting any Real Estate (other than
those set forth in or otherwise permitted under the Loan Documents, including,
without limitation, Permitted Liens).
 
100

--------------------------------------------------------------------------------


(h)           All Real Estate has or is expected to have adequate rights of
access to public ways and is or is expected to be served by installed, operating
and adequate water, electric, gas, telephone, sewer, sanitary sewer and storm
drain facilities, in each case as necessary to permit the Real Estate to be used
for its intended purposes.  All roads necessary for the utilization of the Real
Estate for its current purpose have been or are expected to be completed and
dedicated to public use and accepted by all Governmental Authorities or are the
subject of access easements for the benefit of such Real Estate.
 
(i)           Except as could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect, no building or structure
constituting Real Estate or any appurtenance thereto or equipment thereon, or
the use, operation or maintenance thereof, violates any restrictive covenant
affecting such Real Estate or encroaches on any easement or on any property
owned by others.
 
(j)           Since the Closing Date, no portion of the Real Estate has suffered
any material damage by fire or other casualty loss that has not heretofore been
repaired and restored or is in the process of being repaired and restored in
accordance with Section 2.24.
 
4.26           Permits.  Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:  (a) each of the Loan Parties has obtained and holds
all Permits required as of the date this representation is deemed made in
respect of all Real Estate and for any other Property otherwise then currently
operated by or on behalf of, or for the benefit of, such Person and for the
operation of its then current Permitted Businesses, (b) all such Permits are in
full force and effect, and each of the Loan Parties has performed and observed
all requirements of such Permits (to the extent required to be performed by the
date this representation is deemed made), (c) no event has occurred which allows
or results in, or after notice or lapse of time would allow or result in,
revocation, modification, suspension or termination by the issuer thereof or in
any other impairment of the rights of the holder of any such Permit, (d) no such
Permits, other than Permits required by the Nevada Gaming Authorities, contain
any restrictions, either individually or in the aggregate, that are materially
burdensome to any of the Loan Parties, or to the operation of its Permitted
Business or any Property owned, leased or otherwise operated by such Person, (e)
the Borrower has no knowledge that any Governmental Authority is considering
limiting, modifying, suspending, revoking or renewing on burdensome terms any
such Permit and (f) each of the Loan Parties reasonably believes that each such
Permit will be timely renewed and complied with, without unreasonable expense or
delay, and that any such Permit not required to have been obtained by the date
this representation is deemed made that may be required of such Person is of a
type that is routinely granted on application and compliance with the conditions
of issuance (such conditions being ministerial or of a type satisfied in the
ordinary course of business, without undue expense or delay) and will be timely
obtained and complied with, without undue expense or delay.
 
4.27           Sufficiency of Interests.  Other than those services to be
performed and materials to be supplied that can be reasonably expected to be
commercially available when and as required, the Loan Parties own or hold under
lease all of the property interests and have entered into all documents and
agreements necessary to develop, construct, complete, own and
 
101

--------------------------------------------------------------------------------


operate the Project (including access to sufficient water rights) on the
Mortgaged Property, all in accordance with all Requirements of Law.
 
4.28           Utilities.  All gas, water and electrical interconnection and
utility services necessary for the construction and operation of the Project for
its intended purposes are or will be available at the Site as and when required.
 
4.29           Fiscal Year.  The fiscal year of each of the Loan Parties
(including the Borrower) ends on December 31 of each calendar year.
 
4.30           Patriot Act.  To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part
of the proceeds of any Loan will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
SECTION 5. CONDITIONS PRECEDENT
 
5.1           INTENTIONALLY OMITTED.
 
5.2           Conditions to Extensions of Credit Pursuant to Section 2.5(a) or
3.2(a).  The agreement of each Lender to make extensions of credit requested to
be made by it pursuant to Section 2.5(a) or 3.2(a), as applicable, is subject to
the satisfaction, prior to or concurrently with the making of such extensions of
credit, of the following conditions precedent:
 
(a)           Notice.  The Borrower and/or the Disbursement Agent, as the case
may be, shall have delivered to the Administrative Agent and, in the case of
Letters of Credit, the Issuing Lender, the Notice of Advance Request with
respect to the Loans and/or Letters of Credit requested on such Borrowing Date,
in each case in the form, at the times and as required under Section 2.3 of the
Disbursement Agreement and in accordance with the procedures specified in
Section 2.5(a) hereof in the case of Loans and Section 3.2(a) hereof in the case
of Letters of Credit.
 
(b)           Satisfaction of Disbursement Agreement Conditions Precedent.  All
conditions precedent to such extension of credit described in Section 3.2 of the
Disbursement Agreement, shall have been satisfied or waived in accordance with
the terms of the Disbursement Agreement.
 
5.3           Conditions to Extensions of Credit Requested Pursuant to Section
2.5(b) or 3.2(b).  The agreement of each Lender to make extensions of credit
requested to be made by it pursuant to Sections 2.5(b) or 3.2(b) is subject to
the satisfaction, prior to or concurrently with the making of such extensions of
credit, of the following conditions precedent:
 
102

--------------------------------------------------------------------------------


(a)           Notice.  The Borrower shall have delivered (i) in the case of the
borrowing of Loans, a Notice of Borrowing to the Administrative Agent in
accordance with the procedures specified in Section 2.5(b) and (ii) in the case
of the issuance of Letters of Credit, a Letter of Credit Request and the
certificates, documents and other papers and information delivered to it in
connection therewith to the Issuing Lender in accordance with the procedures
specified in Section 3.2(b).
 
(b)           Representations and Warranties.  Each of the representations and
warranties made by the Completion Guarantor, Wynn Resorts Holdings or any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects only as of such earlier date.
 
(c)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or immediately after giving effect to the
extensions of credit requested to be made on such date.
 
(d)           No Material Adverse Effect.  No events or circumstances
individually or collectively having a Material Adverse Effect shall have
occurred since the Closing Date (except as is no longer continuing).
 
(e)           Project Costs.  With respect to extensions of credit that are to
be applied toward the payment of Project Costs, the Company shall be in
compliance with Section 6.7 of the Disbursement Agreement as if payment for such
Project Costs were to made on the Borrowing Date.
 
Each borrowing of Loans by and issuance of a Letter of Credit on behalf of the
Borrower pursuant to Sections 2.5(b) or 3.2(b) shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.3 have been satisfied.
 
5.4           Conditions to Amended and Restated Effective Date.  The occurrence
of the Amended and Restated Effective Date is subject to the satisfaction of the
following conditions precedent:


(a)           Lender Approval.  The Administrative Agent shall have received the
necessary authorization from the Lenders, the Borrower shall have taken such
other action as required under Section 2.25 and such additional Persons shall
have become Lenders hereunder such that on the Amended and Restated Effective
Date, and after taking into consideration the repayment of Term B Loans
described in clause (b) below and any Revolving Loans made on the Amended and
Restated Effective Date, the Lenders and their Commitments and Term B Loan
Extensions of Credit shall be as set forth on Annex B hereto.    
 
(b)           Fees, Interest and Repayment of Term B Loans.  All amounts
required to be paid to the Arrangers or the Administrative Agent and all taxes,
fees and other costs payable in connection with the execution, delivery,
recordation and filing of the documents
 
103

--------------------------------------------------------------------------------


and instruments referred to in this Section 5.4 (or otherwise in connection with
the Amended and Restated Effective Date), shall have been paid in full.  All
accrued interest and fees under this Agreement as of the Amended and Restated
Effective Date (including Revolving Commitment Fees) shall have been paid in
full.  Additionally, all proceeds on deposit in the Bank Proceeds Account on the
Amended and Restated Effective Date shall be applied to the repayment of Term B
Loans on the Amended and Restated Effective Date.
 
(c)           Loan Documents.  The Borrower shall have delivered to the
Administrative Agent (with such number of originally executed copies as they may
reasonably request) executed originals of (i) this Agreement, (ii) the
Reaffirmation Agreement, (iii) the Fourth Amendment to Disbursement Agreement in
the form of Exhibit L hereto and (iv) the First Amendment to Mortgage in the
form of Exhibit P hereto (collectively, the “Amended and Restated Effective Date
Documents”),  all of which shall be in form and substance satisfactory to the
Administrative Agent and shall have been duly authorized, executed and delivered
by the parties thereto.
 
(d)           Corporate and/or LLC Authority of the Loan Parties.  The Borrower
shall have delivered to the Administrative Agent (i) a certified copy of the
Governing Documents of each of the Loan Parties (certified by a Responsible
Officer, secretary or assistant secretary of each such Loan Party and, if
applicable, the Secretary of State of Nevada or any other state of incorporation
or organization), (ii) good standing certificates for each of the Loan Parties
issued by the Secretary of State of Nevada or any other state of incorporation
or organization and (iii) a copy of one or more resolutions or other
authorizations of the Loan Parties certified by a Responsible Officer, secretary
or assistant secretary of each such Loan Party as being in full force and effect
on the Amended and Restated Effective Date, authorizing the execution, delivery
and performance of this Agreement and the other Loan Documents delivered as of
the Amended and Restated Effective Date, and any other instruments or agreements
required hereunder or thereunder in connection with the Amended and Restated
Effective Date to which any such entity is a party.
 
(e)           Incumbency of the Loan Parties.  The Borrower shall have delivered
to the Administrative Agent a certificate on behalf of each of the Loan Parties
satisfactory in form and substance to the Administrative Agent, signed by the
secretary or assistant secretary of each such Loan Party or by a Responsible
Officer and dated as of the Amended and Restated Effective Date, as to the
incumbency of the Person or Persons authorized to execute and deliver the
Amended and Restated Effective Date Documents and any other documents,
instruments or agreements required hereunder or thereunder in connection with
the Amended and Restated Effective Date to which each such entity is a party.
 
(f)           Legal Opinions.  The Administrative Agent, on behalf of itself,
the Lenders and the Issuing Lender, shall have received a written opinion of
(i) Boies, Schiller & Flexner LLP (as special New York counsel) and (ii) Schreck
Brignone (as Nevada counsel), in each case as counsel for Wynn Resorts, Wynn
Resorts Holdings, the Borrower and the other Loan Parties, in each case
(A) dated the Amended and Restated Effective Date, (B) addressed to the
Administrative Agent, the Issuing Lender and the Lenders, (C) covering such
matters relating to the Loan Documents and as the Arrangers shall reasonably
request and which are customary
 
104

--------------------------------------------------------------------------------


for transactions of the type contemplated herein and (D) otherwise in form and
substance reasonably satisfactory to the Arrangers and the Administrative Agent.
 
(g)           UCC; Lien Searches.  The Administrative Agent shall have received
the results of a recent Lien and judgment search in each relevant jurisdiction
with respect to the Borrower and each of the Loan Parties, and such search shall
reveal no Liens on any of the assets of the Borrower or any such Loan Parties
except Permitted Liens.
 
(h)           Projections.  The Arrangers and the Administrative Agent shall
have received financial projections of the Borrower and the Loan Parties for the
five year period following the Amended and Restated Effective Date in form and
substance satisfactory to the Arrangers.
 
(i)           Disbursement Agent Fee Letter.  The letter regarding the fees of
the Disbursement Agent shall have been executed by the Borrower and delivered to
the Disbursement Agent.
 
(j)           Governmental Approvals.  All material governmental and third party
approvals necessary in connection with the transactions contemplated on the
Amended and Restated Effective Date (including all necessary regulatory and
gaming approvals) shall have been obtained on terms satisfactory to the
Arrangers and the Administrative Agent and shall be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the foregoing.
 
(k)           Representations and Warranties.  Each representation and warranty
of the Borrower and each other Loan Party set forth in each Loan Document shall
be true and correct in all material respects on and as of the Amended and
Restated Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date.
 
(l)           Events of Default.  No Default or Event of Default shall have
occurred and be continuing.
 
(m)           Title Insurance.  The Arrangers and the Administrative Agent shall
have received appropriate endorsements or supplements to the Title Policy, or a
commitment to issue such endorsements or supplements, in each case in form and
substance reasonably satisfactory to the Administrative Agent, which
endorsements or supplements shall, among other things, (i) ensure the Lenders
that the amendments to the Original Credit Agreement and the applicable
Mortgages made on the Amended and Restated Effective Date do not adversely
affect the Lender’s title and extended coverage insurance contained in the Title
Policy and (ii) increasing the insured amount of the Title Policy by the
principal amount of $125,000,000.
 
(n)           Borrower Certificate.  The Administrative Agent shall have
received a certificate of the Borrower and the Loan Parties substantially in the
form of Exhibit Q hereto, dated the Amended and Restated Effective Date, and
signed by a Responsible Officer or a duly authorized officer of each Loan Party.
 
105

--------------------------------------------------------------------------------


(o)           Other Documents.  The Administrative Agent shall have
received such other documents and evidence as are customary for transactions of
this type as the Administrative Agent may reasonably request in connection with
the transactions contemplated on the Amended and Restated Effective Date.
 
SECTION 6. AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (that has not been cash collateralized
pursuant to the terms of this Agreement) or any Loan or other amount is owing to
any Lender, any Arranger, any Manager or any Agent hereunder or under any other
Loan Document (other than contingent obligations not then due and payable), the
Borrower shall and shall cause each of the other Loan Parties to, directly or
indirectly:
 
6.1           Financial Statements.  Furnish to the Administrative Agent (which
the Administrative Agent shall deliver to the Lenders):
 
(a)           as soon as available, but in any event not later than the earlier
of (i) 10 days after the filing with the SEC of the Borrower’s Annual Report (or
Wynn Resorts’ Annual Report if no Annual Report for the Borrower has been filed)
on Form 10-K (or successor form thereto) with respect to each Fiscal Year and
(ii) 90 days after the end of each Fiscal Year, a copy of the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such Fiscal Year and the related audited consolidated statements
of income and of cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by Ernst & Young LLP or other independent certified
public accountants of nationally recognized standing; and
 
(b)           as soon as available, but in any event not later than the earlier
of (i) 10 days after the filing with the SEC of the Borrower’s Quarterly Report
(or Wynn Resorts’ Quarterly Report if no Quarterly Report for the Borrower has
been filed) on Form 10-Q (or successor form thereto) with respect to each of the
first three quarterly periods of each Fiscal Year and (ii) 45 days after the end
of each of the first three quarterly periods of each Fiscal Year, the unaudited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the Fiscal Year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).
 
6.2           Certificates; Other Information.  Furnish to the Administrative
Agent or, in the case of clauses (m) through (p) promptly give written notice to
the Administrative Agent of (in each case which the Administrative Agent shall
deliver to the Lenders):
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that, in connection
with their audit examination, nothing has
 
106

--------------------------------------------------------------------------------


come to their attention that causes them to believe that the Borrower or any of
the Loan Parties failed to comply with the terms, conditions, provisions or
conditions of Sections 6.3, 6.6(a), 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8,
7.9(a), 7.10, 7.11, 7.12, 7.19, 7.22, 7.23 and 7.26 of this Agreement, insofar
as such sections relate to financial or accounting matters;
 
(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating that
such Responsible Officer has obtained no knowledge of the existence of any
Default or Event of Default except as specified in such certificate, (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by the Loan Parties with the provisions of this Agreement
referred to therein as of the last day of the applicable fiscal quarter or
Fiscal Year, as the case may be and (iii) a certificate of a Responsible Officer
setting forth all payments made by the Borrower with respect to Affiliated
Overhead Expenses during the 12-month period ending on the last day of the
applicable quarter and stating that all such payments were in reimbursement of
Affiliated Overhead Expenses and permitted pursuant to Section 7.10(c);
 
(c)           concurrently with the delivery of any financial statements
pursuant to Section 6.1(a), a detailed consolidated budget of the Borrower and
its consolidated Subsidiaries for such Fiscal Year (including a projected
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of the end of such Fiscal Year, and the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such Fiscal Year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that, at the time made, such
Projections are based on estimates, information and assumptions believed by the
Responsible Officer to be reasonable at the time made;
 
(d)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a) (and only to the extent not otherwise contained in
such financial statements), a narrative discussion and analysis of the financial
condition and results of operations of the Loan Parties (taken as a whole) for
the Fiscal Year to which such financial statements relate and a comparison
thereof to (i) the Projections covering such Fiscal Year and (ii) the actual
financial condition and results of operations of the Fiscal Year immediately
prior to such Fiscal Year;
 
(e)           within five Business Days after the same are sent, copies of all
financial statements and reports that any Loan Party generally sends to the
holders of any class of its debt securities to the extent not previously
delivered to the Administrative Agent and, within five Business Days after the
same are filed, either copies of all financial statements and reports that any
Loan Party files with the SEC or electronic notice of such filings;
 
(f)           on the date of the occurrence thereof, notice that (i) any or all
of the First Lien Secured Obligations (other than the Obligations) or Second
Lien Secured Obligations have been accelerated or (ii) the agent, lenders,
trustee or the holders of or with respect to any First Lien Secured Obligations
(other than the Obligations) or Second Lien Secured Obligations, as the case may
be, has given notice that any or all such obligations are to be accelerated;
 
107

--------------------------------------------------------------------------------


(g)           promptly, and in any event within ten Business Days after any
Material Contract is terminated or amended or any new Material Contract is
entered into, or upon becoming aware of any material default by any Person under
a Material Contract, a written statement describing such event with copies of
such amendments or new Material Contracts and, with respect to any such
terminations or material defaults, an explanation of any actions being taken (if
any) with respect thereto;
 
(h)           promptly upon receipt, copies of all notices provided to any Loan
Party or their Affiliates pursuant to any documents evidencing First Lien
Secured Obligations (other than the Obligations) or Second Lien Secured
Obligations relating to material defaults or material delays and promptly upon
execution and delivery thereof, copies of all amendments to any of the documents
evidencing First Lien Secured Obligations (other than the Obligations) or Second
Lien Secured Obligations;
 
(i)           to the extent not included in subsections (a) through (h) above,
no later than the date the same are required to be delivered thereunder, copies
of all agreements, documents or other instruments (excluding legal opinions of
counsel of the Loan Parties but including, without limitation, (i) audited and
unaudited, pro forma and other financial statements, reports, forecasts, and
projections, together with any required certifications thereon by independent
public auditors or officers of any Loan Party or otherwise, (ii) press releases,
(iii) statements or reports furnished to any other holder of the securities of
any Loan Party and (iv) regular, periodic and special securities reports) that
any Loan Party is required to provide pursuant to the terms of the First Lien
Secured Obligations (other than the Obligations) or Second Lien Secured
Obligations;
 
(j)           [INTENTIONALLY OMITTED]
 
(k)           within twenty days after the end of each fiscal quarter of the
Borrower, a schedule of all Proceedings involving an alleged liability of, or
claims against, any Loan Party equal to or greater than $10,000,000, and
promptly after request by the Administrative Agent such other information as may
be reasonably requested by the Administrative Agent to enable the Administrative
Agent and its counsel to evaluate any of such Proceedings;
 
(l)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request;
 
(m)           upon any officer of a Loan Party obtaining knowledge thereof, the
occurrence of any Default or Event of Default;
 
(n)           upon any officer of a Loan Party obtaining knowledge thereof, the
institution of any action, suit, proceeding (whether administrative, judicial or
otherwise), governmental investigation or arbitration against or affecting any
Loan Party, or any Property of a Loan Party (collectively, “Proceedings”) not
previously disclosed in writing by the Borrower to the Administrative Agent
that, in any case (i) if adversely determined, has a reasonable possibility of
giving rise to a Material Adverse Effect or (ii) seeks to enjoin or otherwise
prevent
 
108

--------------------------------------------------------------------------------


the consummation of, or to recover any damages or obtain relief as a result of,
the transactions contemplated hereby, or any material development in any such
Proceeding;
 
(o)           the following events, as soon as possible and in any event within
30 days after any Loan Party knows thereof:  (i) the occurrence of any
Reportable Event with respect to any Plan, a material failure to make any
required contribution to a Plan, the creation of any Lien in favor of the PBGC
or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC, the Borrower, any other Loan Party
or any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan;
and
 
(p)           any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to clauses (m) through (p) of this Section shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the relevant Loan Party
proposes to take with respect thereto.
 
6.3           Payment of Obligations.  To the extent not otherwise subject to
valid subordination, standstill, intercreditor or similar arrangements, pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its  obligations of whatever nature, except
where (a) the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Loan Party or
(b) the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
6.4           Conduct of Business and Maintenance of Existence, etc.
 
(a)             (a) Preserve, renew and keep in full force and effect its
corporate or limited liability company existence and in each case remain a
Wholly Owned Subsidiary of Wynn Resorts and (b) take all reasonable action to
maintain all rights, privileges, franchises, Permits and licenses necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of subsection (b)
above, to the extent that failure to do so could not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
 
6.5           Maintenance of Property; Leases; Insurance.
 
(a)           Keep all material Property and systems useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.
 
(b)           Maintain all rights of way, easements, grants, privileges,
licenses, certificates, and Permits necessary for the intended use of any Real
Estate, except any such item the loss of which, individually or in the
aggregate, could not reasonably be expected to materially and adversely affect
or interfere with the Permitted Business of any Loan Party or have a material
adverse effect on the Site.
 
(c)           Comply with the terms of each lease or other grant of Real Estate,
including easement grants, so as to not permit any material uncured default on
its part to exist
 
109

--------------------------------------------------------------------------------


thereunder, except, in each case, where noncompliance therewith could not
reasonably be expected to materially and adversely affect or interfere with the
Permitted Business or Property of any Loan Party.
 
(d)           At all times maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with responsible insurance
companies in such amounts and against such risks as is commonly carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Borrower and the other Loan Parties operate and,
in each case, which is reasonably acceptable in all material respects to the
Administrative Agent (in consultation with the Insurance Advisor) from time to
time.  In addition, the Borrower and each of the other Loan Parties shall obtain
such other or additional insurance (as to risks covered, policy amounts, policy
provisions or otherwise) as the Administrative Agent (in consultation with the
Insurance Advisor) may reasonably request from time to time; provided that such
insurance and such amounts are then commonly insured against with respect to
similar properties in Las Vegas, and are available on commercially reasonable
terms.  Notwithstanding anything herein to the contrary, the insurance
maintained by the Borrower and the other Loan Parties pursuant to this Section
6.5(d) shall include terrorism insurance and shall not include key-man life
insurance; provided that the Borrower and the Loan Parties shall not be required
to maintain terrorism insurance at any time, if any (and only for such time),
that such insurance is not available on any terms.  All material insurance
policies shall provide that no cancellation thereof shall be effective until at
least 30 days after receipt by the Administrative Agent of written notice
thereof.  The Administrative Agent shall be named as an additional insured on
all material liability insurance policies of the Borrower and each of the Loan
Parties (other than directors and officers liability insurance) and the
Collateral Agent shall be named as loss payee on all material property insurance
policies of each such person.
 
(e)           Deliver to the Administrative Agent on behalf of the Secured
Parties, (i) upon request of any Secured Party from time to time, information as
to the insurance carried, (ii) forthwith, notice of any cancellation or
non-renewal of any material insurance policy of any Loan Party or any material
change in coverage of any Loan Party and (iii) promptly after such information
is available to any Loan Party, information as to any claim for an amount in
excess of $5,000,000 with respect to any property and casualty insurance policy
maintained by any such Loan Party.
 
110

--------------------------------------------------------------------------------


6.6           Inspection of Property; Books and Records; Discussions. (a) Keep
in all material respects, adequate books of records and account in which entries
shall be made of all dealings and transactions in relation to its business and
activities to allow preparation of the financial statements referred to in
Section 6.1 in accordance with GAAP and (b) subject to any Nevada Gaming Laws
restricting such actions, permit representatives of any Lender, coordinated
through the Administrative Agent, to visit and inspect any of its properties and
examine and, at such Person’s expense (unless a Default or Event of Default is
continuing, in which case at the Borrower’s expense), make abstracts from any of
its books and records at any reasonable time and upon reasonable prior notice
and as often as may reasonably be desired and, during normal business hours, to
discuss the business, operations, properties and financial and other condition
of any Loan Party with officers of such Loan Party and with their respective
independent certified public accountants (provided that a Responsible Officer
may be present for any such discussions with independent certified public
accountants if the Borrower so chooses).
 
6.7           INTENTIONALLY OMITTED.
 
6.8           Environmental Laws; Permits.
 
(a)           Comply in all material respects with, and use best efforts to
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws and Environmental Permits, and
obtain, maintain and comply in all material respects with, and use best efforts
to ensure that all tenants and subtenants obtain, maintain and comply in all
material respects with, any and all licenses, approvals, notifications,
registrations or Permits required by applicable Environmental Laws except, in
each case, to the extent any non-compliance could not reasonably be expected to
result in any material liability to the Loan Parties or their Properties or in
an inability of the Loan Parties to perform their respective obligations in any
material respect under the Operative Documents.
 
(b)           In the event that the Borrower or any other Loan Party fails to
comply with Section 6.8(a), the Administrative Agent may (i) retain, at the
Borrower’s expense, an independent professional consultant to review any
environmental audits, investigations, analyses and reports relating to the
non-compliance and the conditions giving rise to the non-compliance and (ii)
conduct its own investigation of the non-compliance and the conditions giving
rise to the non-compliance.  For purposes of conducting such a review and/or
investigation, the Administrative Agent and its agents, employees, consultants
and contractors shall have, upon reasonable prior notice, the right to enter
into or onto the Site or the Project and to perform such tests on such property
(including taking samples of soil, groundwater and suspected asbestos-containing
materials) as are reasonably necessary in connection therewith.  Any such
investigation shall be conducted, unless otherwise agreed to by a Loan Party and
the Administrative Agent, during normal business hours and shall be conducted so
as not to unreasonably interfere with the ongoing operations at the Site or the
Project or to cause any damage or loss to any property at the Site or the
Project.  Any report of any investigation conducted at the request of the
Administrative Agent pursuant to this Section will be obtained and shall be used
by the Administrative Agent and the Lenders for the purposes of the Lenders’
internal credit decisions, to monitor and police the Loans and to protect the
Lenders’ security interests, if any, created by the Loan Documents.  A copy of
such report shall be provided to the
 
111

--------------------------------------------------------------------------------


Borrower.  The Administrative Agent agrees that any such investigation shall be
conducted by an environmental consulting firm qualified and licensed by the
State of Nevada.
 
(c)           Deliver to the Administrative Agent (i) as soon as practicable
following receipt thereof, copies in any Loan Party’s possession or any Loan
Party’s control of all material environmental audits, investigations, analyses
and reports of any kind or character, whether prepared by personnel of the Loan
Parties or by independent consultants, governmental authorities or any other
Persons (other than any Lender), with respect to Environmental Matters at the
Site or the Project or with respect to any Environmental Claims, (ii) promptly
upon the occurrence thereof, written notice describing in reasonable detail (A)
any Release required to be reported to any federal, state or local governmental
or regulatory agency under any applicable Environmental Laws, (B) any remedial
action taken by any Person in response to (1) any Hazardous Materials Activities
the existence of which has a reasonable possibility of resulting in one or more
Environmental Claims against a Loan Party that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or (2)
any Environmental Claims against a Loan Party that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (iii)
as soon as practicable following the sending or receipt thereof by any Loan
Party, a copy of any and all written communications with respect to (A) any
Environmental Claims that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (B) any Release required to
be reported to any federal, state or local governmental or regulatory agency and
(C) any request for information from any governmental agency indicating that
such agency is investigating whether any Loan Party may be potentially
responsible for any Hazardous Materials Activity, (iv) prompt written notice
describing in reasonable detail (A) any proposed acquisition of stock, assets,
or property by any Loan Party that could reasonably be expected to (1) expose
any Loan Party to, or result in, Environmental Claims that could reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect or (2) affect the ability of any Loan Party to maintain in full force and
effect all material Permits required under any Environmental Laws for their
respective operations and (B) any proposed action to be taken by any Loan Party
to modify current operations in a manner that could reasonably be expected to
subject such Loan Party to any material additional obligations or requirements
under any Environmental Laws that could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, (v) any notice
that any Governmental Authority may condition approval of, or any application
for, any material Permit held by any Loan Party on terms and conditions that are
materially burdensome to such Loan Party, or to the operation of any of its
businesses or any property owned, leased or otherwise operated by such Person,
(vi) notice of any actions or proceedings of the types described in Sections
4.17(c) through (e), (vii) as soon as practicable, all documents submitted to,
filed with or received from any Governmental Authority, including, without
limitation, the Nevada Public Utilities Commission and the State of Nevada,
Division of Water Resources, with respect to any material water permits held by
any Loan Party or otherwise utilized or expected to be utilized with respect to
the Project and (viii) with reasonable promptness, such other documents and
information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
Section 6.8(c).
 
6.9           Dissolution of the Completion Guarantor.  As is reasonably
practicable, following the Phase II Final Completion Date, liquidate, wind up
and dissolve the Completion
 
112

--------------------------------------------------------------------------------


Guarantor.  After the Completion Guarantor is dissolved in accordance with this
Section 6.9, all references to the Completion Guarantor contained in this
Agreement or any other Loan Document shall be deemed deleted and any provisions
with respect to or affecting the Completion Guarantor (whether representations,
warranties, covenants or otherwise) shall be of no further force or effect.
 
6.10           Additional Collateral, Discharge of Liens, etc.
 
(a)           With respect to any Property acquired after the Closing Date by
any Loan Party as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected security interest (other than (I) Property
described in paragraph (b) below, (II) the Aircraft, (III) subject to
Section 6.11(b), cash and cash equivalents, (IV) the Macau Loan to the extent
made directly to Wynn Macau and (V) any other Excluded Assets), subject to
compliance with applicable Nevada Gaming Laws and restrictions on the granting
of Liens permitted pursuant to Section 7.13, promptly (and in any event within
five Business Days following the date of such acquisition or such longer period
as may be reasonably approved by the Administrative Agent) (i) execute and
deliver to the Collateral Agent such amendments to the Security Agreement or
such other documents as the Administrative Agent or the Collateral Agent
reasonably deems necessary or advisable to grant to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in such Property and
(ii) take all actions reasonably necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property (subject to Permitted Liens),
including, without limitation, the filing of UCC financing statements in such
jurisdictions as may be reasonably required by the Security Agreement or by law
or as may be requested by the Administrative Agent or the Collateral Agent.  In
addition to the foregoing, in the event any such Property acquired after the
Closing Date consists of Real Estate or other Property with respect to which a
recording in the real property records of an appropriate jurisdiction is
required or advisable in order to perfect a security interest therein, promptly
(and, in any event, within five Business Days following the date of such
acquisition or such longer period approved by the Administrative Agent) (A)
execute and deliver a mortgage, substantially in the form of the Mortgages (with
such modifications, if any, as are necessary to comply with Requirements of Law
or that the Administrative Agent or the Collateral Agent may reasonably
request), such mortgage to be recorded in the real property records of the
appropriate jurisdiction, or execute and deliver to the Collateral Agent for
recording a supplement to an existing Mortgage, in either case pursuant to which
the applicable Loan Party grants to the Collateral Agent on behalf of the
Secured Parties a Lien on such Real Estate subject only to Permitted Liens,
(B) provide the Collateral Agent on behalf of the Secured Parties with a
commitment to issue title and extended coverage insurance covering such Real
Estate in an amount at least equal to the fair market value of such Real Estate,
and in any event consistent with (except for coverage amount) the title and
extended coverage insurance covering the Site obtained pursuant to the
Disbursement Agreement on the Closing Date and from time to time thereafter, or
obtain a commitment to issue an appropriate endorsement or supplement to an
existing Title Policy (in the case of an appropriate endorsement or supplement
to an existing Title Policy, without any increase in the coverage amount of such
Title Policy), (C) execute and deliver an environmental indemnity agreement with
respect to such Real Estate, substantially in the form of the Indemnity
Agreements (with such modifications, if any, as are necessary to comply with
Requirements of Law or that the Administrative Agent may reasonably request) and
(D) execute and/or deliver such other
 
113

--------------------------------------------------------------------------------


documents or provide such other information in furtherance thereof as the
Administrative Agent or the Collateral Agent may reasonably request, including
delivering documents and taking such other actions which would have been
required under Section 3.1 of the Disbursement Agreement (as in effect on the
Closing Date) if such Real Estate were part of the Mortgaged Property on the
Closing Date.
 
(b)           With respect to any new Subsidiary created or acquired after the
Closing Date by any Loan Party, subject to compliance with Nevada Gaming Laws,
promptly (and in any event within five Business Days following the date of such
acquisition or creation or such longer period as may be reasonably approved by
the Administrative Agent) (i) execute and deliver to the Collateral Agent such
amendments to (if any) the Security Agreement as the Administrative Agent or the
Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary (subject
to Permitted Liens), (ii) deliver to the Collateral Agent the certificates (if
any) representing such Capital Stock, together with undated stock or similar
powers, in blank, executed and delivered by a duly authorized officer of such
Loan Party, as applicable, (iii) cause such new Subsidiary (A) to become a party
to the Guarantee, the Security Agreement, the Subordinated Intercompany Note
and, to the extent applicable, the Intellectual Property Security Agreements and
(B) to take such actions reasonably necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (subject to Permitted Liens) in the Collateral
described in the Security Agreement and, to the extent applicable, the
Intellectual Property Security Agreements with respect to such new Subsidiary,
including, without limitation, the recording of instruments in the United States
Patent and Trademark Office and the United States Copyright Office, the
execution and delivery by all necessary Persons of Control Agreements and the
filing of UCC financing statements in such jurisdictions as may be required by
the Security Agreement, the Intellectual Property Security Agreements or by law
or as may be reasonably requested by the Administrative Agent or the Collateral
Agent, (iv) if requested by the Administrative Agent or the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent and (v) execute and/or
deliver such other documents or provide such other information as the
Administrative Agent or the Collateral Agent may reasonably request, including
delivering documents and taking such other actions which would have been
required under Section 3.1 of the Disbursement Agreement (as in effect on the
Closing Date) if such new Subsidiary were a Loan Party on the Closing Date.  In
addition to the foregoing, in the event any such new Subsidiary owns or
otherwise has interests in any Real Estate or other Property with respect to
which a recording in the real property records of an appropriate jurisdiction is
required or advisable in order to perfect a security interest therein, promptly
(and, in any event, within five Business Days following the date of such
acquisition or such longer period as may be approved by the Administrative
Agent) (1) execute and deliver a mortgage, substantially in the form of the
Mortgages (with such modifications, if any, as are necessary to comply with
Requirements of Law or that the Administrative Agent or the Collateral Agent may
reasonably request), such mortgage to be recorded in the real property records
of the appropriate jurisdiction, or execute and deliver to the Collateral Agent
for recording a supplement to an existing Mortgage, in either case pursuant to
which the applicable Loan Party grants to the Collateral Agent on behalf of the
Secured Parties a Lien on such Real Estate subject only to Permitted Liens, (2)
provide the Collateral Agent on behalf of the Secured
 
114

--------------------------------------------------------------------------------


Parties a commitment to issue title and extended coverage insurance covering
such Real Estate in an amount at least equal to the fair market value of such
Real Estate, and in any event consistent with (except for coverage amount) the
title and extended coverage insurance covering the Site obtained pursuant to the
Disbursement Agreement on the Closing Date and from time to time thereafter, or
obtain a commitment to issue an appropriate endorsement or supplement to an
existing Title Policy (in the case of an appropriate endorsement or supplement
to an existing Title Policy, without any increase in the coverage amount of such
Title Policy), (3) execute and deliver an environmental indemnity agreement with
respect to such Real Estate, substantially in the form of the Indemnity
Agreements (with such modifications, if any, as are necessary to comply with
Requirements of Law or that the Administrative Agent may reasonably request) and
(4) execute and/or deliver such other documents or provide such other
information in furtherance thereof as the Administrative Agent or the Collateral
Agent may reasonably request, including delivering documents and taking such
other actions which would have been required under Section 3.1 of the
Disbursement Agreement (as in effect on the Closing Date) if such Real Estate
were part of the Mortgaged Property on the Closing Date.
 
(c)           Notwithstanding anything to the contrary in this Section 6.10,
paragraphs (a) and (b) of this Section 6.10 (other than clause (C) of paragraph
(a)) shall not apply to any Property or new Subsidiary created or acquired after
the Closing Date, as applicable, as to which the Administrative Agent has
determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining either
(i) a perfected security interest therein or (ii) with respect to Real Estate,
title and extended coverage insurance.  Additionally, to the extent any such
acquisition relates to Real Estate, the definitions, exhibits and schedules to
this Agreement and any other Loan Document (including the Disbursement
Agreement) related to descriptions of Real Estate shall be deemed amended to the
extent necessary to reflect such acquisition.
 
6.11           Use of Proceeds and Revenues.
 
(a)           Use the proceeds of the Loans and request the issuance of Letters
of Credit, only for the purposes specified in Section 4.16; provided, that on
and after the Amended and Restated Effective Date, no more than an aggregate of
$2,000,000 of proceeds of extensions of credit hereunder shall be applied toward
Project Costs with respect to the Phase I Project.  For purposes of this Section
6.11(a), until the Amended and Restated Disbursement Agreement Effective Date,
(x) all Advances made from the Bank Proceeds Account, the 2014 Notes Proceeds
Account and from the Revolving Credit Facility in respect of Project Costs
related to the Phase I Project shall be deemed to have been drawn in accordance
with the ratio set forth in Section 2.4.1(b) of the Disbursement Agreement and
(y) the Company may allocate Advances from the Company’s Funds Account or the
Company’s Concentration Account between the Phase I Project and the Phase II
Project at its discretion.   
 
(b)           Deposit in a Funding Account and, until utilized, maintain on
deposit in a Funding Account, all cash and cash equivalents other than (i)
On-Site Cash, (ii) cash and cash equivalents required pursuant to Nevada Gaming
Laws or by Nevada Gaming Authorities to be deposited into Gaming Reserves, and
(iii) cash or cash equivalents that in the ordinary course of business are not
maintained on deposit in a bank or other deposit or
 
115

--------------------------------------------------------------------------------


investment account pending application toward working capital or other general
corporate purposes of the Loan Parties.
 
6.12           Compliance with Laws, Project Documents, etc.; Permits.
 
(a)           Comply with all Requirements of Law, noncompliance with which
could reasonably be expected to cause, individually or in the aggregate, a
Material Adverse Effect and comply in all material respects with its Governing
Documents.
 
(b)           Comply, duly and promptly, in all respects with its respective
obligations and enforce all of its respective rights under all Project
Documents, except where the failure to comply with its obligations or enforce
all of its respective rights, as the case may be, could not reasonably be
expected to have a Material Adverse Effect.
 
(c)           From time to time (i) obtain, maintain, retain, observe, keep in
full force and effect and comply with the terms, conditions and provisions of
all Permits as shall now or hereafter be necessary under applicable laws, except
to the extent the noncompliance therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (ii)
maintain, retain, observe and keep in full force and effect and comply with all
material terms conditions and provisions of all material water permits held by
any Loan Party or otherwise utilized or expected to be utilized with respect to
the Project.
 
6.13           Further Assurances.  From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Collateral Agent and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by any Loan Party which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower
shall, or shall cause any other applicable Loan Party to, execute and deliver,
or will cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may be required to obtain from the Borrower or the applicable Loan Party
for such governmental consent, approval, recording, qualification or
authorization.  In the event that, notwithstanding the covenants contained in
Article 7, a Lien not otherwise permitted under this Agreement shall encumber
the Mortgaged Property or any portion thereof (or a mechanics’ or materialmen’s
claim of lien shall be filed or otherwise asserted against the Mortgaged
Property or any portion thereof), the relevant Loan Party shall promptly
discharge or cause to be discharged by payment to the lienor or lien claimant or
promptly secure removal by recording a bond as provided in NRS 108.2413 et seq.
or otherwise or, at the Administrative Agent’s option, and if obtainable
promptly obtain title insurance against, any such Lien or mechanics’ or
materialmen’s claims of lien filed or otherwise asserted against the Mortgaged
Property or any other item of Collateral or any portion thereof within 60 days
after the date of notice thereof; provided, that the provisions of this Section
6.13 (and compliance
 
116

--------------------------------------------------------------------------------


therewith) shall not be deemed to constitute a waiver of any of the provisions
of Article 7.  Each of the Loan Parties shall fully preserve the Lien and the
priority of each of the Mortgages and the other Security Documents without cost
or expense to the Administrative Agent, the Collateral Agent or the Secured
Parties.  If any Loan Party fails to promptly discharge, remove or bond off any
such Lien or mechanics’ or materialmen’s claim of lien as described above, which
is not being contested by the applicable Loan Party in good faith by appropriate
proceedings promptly instituted and diligently conducted, within 30 days after
the receipt of notice thereof, then the Administrative Agent may, but shall not
be required to, procure the release and discharge of such Lien, mechanics’ or
materialmen’s claim of lien and any judgment or decree thereon, and in
furtherance thereof may, in its sole discretion, effect any settlement or
compromise with the lienor or lien claimant or post any bond or furnish any
security or indemnity as the Administrative Agent, in its sole discretion, may
elect.  In settling, compromising or arranging for the discharge of any Liens
under this subsection, the Administrative Agent shall not be required to
establish or confirm the validity or amount of the Lien.  The Borrower agrees
that all costs and expenses expended or otherwise incurred pursuant to this
Section 6.13 (including reasonable attorneys’ fees and disbursements) by the
Administrative Agent shall constitute Obligations and shall be paid by the
Borrower in accordance with the terms hereof.
 
SECTION 7. NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (that has not been cash collateralized
pursuant to the terms of this Agreement) or any Loan or other amount is owing to
any Lender, any Arranger, any Manager or any Agent hereunder or under any other
Loan Document (other than contingent obligations not then due and payable), the
Borrower shall not, and shall not permit any of the other Loan Parties to,
directly or indirectly:
 
7.1           Financial Condition Covenants.
 
(a)           Consolidated Leverage Ratio – Pre-Initial Phase II Calculation
Date.  Permit the Consolidated Leverage Ratio (calculated in accordance with
Section 1.3) as at the last day of any period of four full consecutive fiscal
quarters (or such shorter period ending on any Quarterly Date set forth below
and beginning on the first day of the fiscal quarter ending on the first
Quarterly Date) ending on any Quarterly Date prior to the Initial Phase II
Calculation Date to exceed the ratio set forth below opposite such Quarterly
Date:
 

 
 
Quarterly Date
 
Consolidated
Leverage Ratio
   
Quarterly Dates ending June 30, 2006 and September 30, 2006
 
6.00:1
   
Quarterly Date ending December 31, 2006
 
5.75:1
   
Quarterly Date ending March 31, 2007
 
5.50:1
   
Quarterly Date ending June 30, 2007
 
5.25:1
   
Quarterly Dates from and after September 30, 2007, but prior to the Initial
Phase II Calculation Date
 
5.00:1
 

 

 
117

--------------------------------------------------------------------------------


(b)           Consolidated Leverage Ratio – Post-Initial Phase II Calculation
Date.  Permit the Consolidated Leverage Ratio (calculated in accordance with
Section 1.3) as at the last day of any period of four full consecutive fiscal
quarters ending on the Initial Phase II Calculation Date or any Quarterly Date
thereafter to exceed the ratio set forth below opposite such Quarterly Date:
 

 
Quarterly Date
 
Consolidated
Leverage Ratio
   
Quarterly Date ending June 30, 2011
 
6.50:1
   
Quarterly Date ending September 30, 2011
 
6.25:1
   
Quarterly Dates from and after December 31, 2011
 
6.00:1
 



(c)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio (calculated in accordance with Section 1.3) for any
period of four full consecutive fiscal quarters (or such shorter period ending
on any Quarterly Date set forth below and beginning on the first day of the
fiscal quarter ending on the first Quarterly Date) ending on any Quarterly Date
set forth below to be less than the ratio set forth below opposite such
Quarterly Date:
 

 
Quarterly Date
 
Consolidated
Interest
Coverage Ratio
   
Quarterly Dates on or prior to December 31, 2007
 
2.00:1
   
Quarterly Dates from March 31, 2008 through and including September 30, 2008
 
1.75:1
   
Quarterly Date ending December 31, 2008
 
1.40:1
   
Quarterly Date ending March 31, 2009
 
1.35:1
   
Quarterly Dates from June 30, 2009 through and including March 31, 2011
 
1.25:1
   
Quarterly Dates from and after June 30, 2011
 
1.75:1
 

 
7.2           Limitation on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:
 
(a)           Indebtedness created under any Loan Document;
 
(b)           Unsecured Indebtedness of any Loan Party (other than Capital Corp.
and Wynn Golf, unless the proceeds of such Indebtedness are necessary for the
organizational maintenance of any such party) to any other Loan Party; provided,
that in each case such Indebtedness is evidenced by, and subject to the terms
and conditions of, the Subordinated Intercompany Note;
 
(c)           Indebtedness secured by Liens permitted by Section 7.3(j) in an
aggregate principal amount not less than 50% and not more than 100% of the fair
market value of the Aircraft determined at the time of the incurrence of such
Indebtedness;
 
118

--------------------------------------------------------------------------------


(d)           Indebtedness (other than the Indebtedness referred to in Section
7.2(f)) outstanding on the Amended and Restated Effective Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);
 
(e)           Unsecured Guarantee Obligations made in the ordinary course of
business by any Loan Party of obligations of the Borrower or any other Loan
Party (other than Capital Corp. and Wynn Golf);
 
(f)           (i)   Indebtedness of the Borrower and Capital Corp. created under
the 2010 Notes Indenture in respect of the 2010 Notes in an aggregate principal
amount not to exceed $10,000,000 (reduced by any principal payments from time to
time made thereon) and Guarantee Obligations of any Loan Party in respect
thereto; and (ii) Indebtedness of the Borrower and Capital Corp. created under
the 2014 Notes Indenture in respect of the 2014 Notes in an aggregate principal
amount, including all Permitted Refinancing Indebtedness incurred to refund,
refinance or replace any Indebtedness incurred pursuant to this subclause (ii),
not to exceed $1,700,000,000 (reduced by any principal payments from time to
time made thereon) and Guarantee Obligations of any Loan Party in respect
thereto;
 
(g)           Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(s) in an aggregate
principal amount not to exceed $30,000,000 (or, from and after the Phase II
Opening Date, $100,000,000) at any time outstanding;
 
(h)           Indebtedness to any employees of Wynn Resorts or its Wholly Owned
Subsidiaries (or their estates or trusts) incurred in connection with the
repurchase, redemption or other acquisition or retirement for value of Capital
Stock of Wynn Resorts permitted pursuant to Section 7.6(e); provided, that such
Indebtedness outstanding at any time, when aggregated with the aggregate of all
payments previously made under Section 7.6(e), will not exceed $10,000,000;
 
(i)           Subordinated Debt not to exceed an aggregate of $25,000,000 at any
time outstanding; provided, that on and after the Phase II Opening Date, the
aggregate amount of Subordinated Debt incurred by the Borrower shall not be
limited so long as the Borrower and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in Section 7.1 as of the most
recent Quarterly Date of the Borrower after giving pro forma effect to any such
Subordinated Debt as if such Subordinated Debt was incurred (and the repayment
of Indebtedness required by the following proviso made) on the first day of the
period being tested on such Quarterly Date under the covenants set forth in
Section 7.1; and provided further, that in each such case the Net Cash Proceeds
of such Subordinated Debt shall be applied within two Business Days of the
receipt of such proceeds to the prepayment of the Obligations in accordance with
Section 2.12(a);
 
(j)           prior to the Phase I Final Completion Date (to the extent related
to the development and construction of the Phase I Project) and prior to the
Phase II Final Completion Date (to the extent related to the development and
construction of the Phase II Project), Indebtedness in respect of performance
bonds, guaranties, commercial or standby letters
 
119

--------------------------------------------------------------------------------


of credit (other than Letters of Credit), bankers’ acceptances or similar
instruments issued by a Person other than Wynn Resorts or any Subsidiary of Wynn
Resorts for the benefit of a trade creditor of any Loan Party, in an aggregate
amount not to exceed $40,000,000 at any time outstanding so long as (i) such
Indebtedness is incurred in the ordinary course of business and (ii) the
obligations of any Loan Party, as the case may be, supported by such performance
bonds, guaranties, trade letters of credit, bankers’ acceptances or similar
instruments (1) consist solely of payment obligations with respect to costs
incurred in accordance with the Phase I Project Budget or the Phase II Project
Budget, as the case may be, which would otherwise be permitted to be paid by the
applicable Loan Party pursuant to the Disbursement Agreement, (2) are secured
and (3) are secured solely by Liens permitted by Section 7.3(u);
 
(k)           Indebtedness in respect of performance bonds, guaranties,
commercial or standby letters of credit (other than Letters of Credit), bankers’
acceptances or similar instruments issued by a Person other than Wynn Resorts or
any Affiliate of Wynn Resorts for the benefit of a trade creditor of any Loan
Party, in an aggregate amount not to exceed $25,000,000 at any time outstanding
so long as such Indebtedness (i) is incurred in the ordinary course of business;
(ii) does not consist of payment obligations with respect to Project Costs
related to the Phase II Project; and (iii) if secured, are secured solely by
Liens permitted by Section 7.3(v);
 
(l)           Indebtedness, the Net Cash Proceeds of which are used for the
development, construction and opening of an Additional Entertainment Facility
and/or Retail Facility, in an aggregate principal amount (or original accreted
value, as applicable) at any time not to exceed 66⅔% of the aggregate cost of
such Additional Entertainment Facility and/or Retail Facility; provided that net
cash proceeds have been received by the Borrower as a contribution to its equity
capital in an amount equal to at least 33⅓% of the projected aggregate cost of
such Additional Entertainment Facility and/or Retail Facility, which amount has
been irrevocably committed substantially concurrent with the date of incurrence
of such Indebtedness for use to develop, construct and open such Additional
Entertainment Facility and/or Retail Facility; provided, further, the Borrower
shall cause equity capital to be contributed to the Borrower such that 33⅓% of
the costs related to the Additional Entertainment Facility and/or Retail
Facility shall have been funded with equity capital;
 
(m)            additional Indebtedness in an aggregate principal amount (for all
Loan Parties) not to exceed $50,000,000 at any time outstanding; and
 
(n)            Indebtedness of the Borrower and/or Capital Corp. in an aggregate
principal amount, including all Permitted Refinancing Indebtedness incurred to
refund, refinance or replace any such Indebtedness, not to exceed the lesser of
(x) $500,000,000, (y) the amount of such Indebtedness permitted to be incurred
under the 2014 Notes Indenture by the Loan Parties on the date that such
Indebtedness is initially issued or obtained in reliance on this clause (n) in
accordance with clause (i) below and (z) the principal amount of Indebtedness
initially issued or obtained in reliance on this clause (n) in accordance with
clause (i) below (in any such case, reduced by any principal payments from time
to time made thereon) and Guarantee Obligations of any Loan Party with respect
thereto (the “Senior Unsecured Debt”); provided that (i) the Senior Unsecured
Debt shall initially be issued by the Borrower and/or Capital Corp. in a single
issuance (and thereafter, except with respect to Permitted Refinancing
Indebtedness related
 
120

--------------------------------------------------------------------------------


thereto, no other Indebtedness shall be issued in reliance on this clause (n)),
(ii) the Senior Unsecured Debt shall have a final maturity date not earlier than
the final maturity date of, and have a Weighted Average Life to Maturity equal
to or greater than the Weighted Average Life to Maturity of, the 2014 Notes and
(iii) subject to clause (ii) above, the terms and conditions of the Senior
Unsecured Debt (including the pricing, covenants and restrictions contained in
the agreements governing the Senior Unsecured Debt) shall be in form and
substance satisfactory to the Majority of the Arrangers.
 
7.3           Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:
 
(a)           Liens for taxes, assessments or governmental charges or claims not
yet due and payable or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the applicable Loan Party, to the extent required by GAAP;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, suppliers’
repairmen’s or other like Liens arising in the ordinary course of business for
amounts which are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceeding (and, in any event,
there has been no commencement of the sale of any portion of the Collateral on
account of such Lien); provided, that adequate reserves with respect thereto are
maintained on the books of the applicable Loan Party, to the extent required by
GAAP;
 
(c)           Liens arising in connection with workers’ compensation,
unemployment insurance, old age pensions and social security benefits or other
similar benefits;
 
(d)           Liens incurred on deposits made to secure the performance of bids,
tenders, trade contracts (other than for borrowed money), leases, statutory
obligations, appeal bonds, indemnities, release bonds, fee and expense
arrangements with trustees and fiscal agents and other obligations of a like
nature incurred in the ordinary course of business;
 
(e)           easements, covenants, rights-of-way, restrictions, subdivisions,
parcelizations, encroachments and other similar encumbrances and other minor
defects and irregularities in title that, in the aggregate, are not substantial
in amount, which do not in any case materially detract from the value of the
Real Estate including, without limitation, those matters set forth on any title
policy provided to the Administrative Agent subsequent to the Amended and
Restated Effective Date with respect to Real Estate acquired subsequent to the
Amended and Restated Effective Date;
 
(f)           Liens in existence on the Amended and Restated Effective Date
listed on Schedule 7.3(f); provided, that no such Lien is spread to cover any
additional Property (other than proceeds of the sale or other disposition
thereof) after the Amended and Restated Effective Date;
 
(g)           Liens created pursuant to the Security Documents or otherwise
securing the Obligations (including Liens created thereunder securing Specified
Hedge Agreements);
 
121

--------------------------------------------------------------------------------


(h)           leases and subleases in each case permitted under the Loan
Documents, and any leasehold mortgage in favor of any party financing the lessee
under any such lease or sublease; provided, that  no Loan Party is liable for
the payment of any principal of, or interest, premiums or fees on, such
financing;
 
(i)           Liens created by the Golf Course Lease;
 
(j)           Liens securing Indebtedness permitted under Section 7.2(c);
provided that such Liens attach only to the Aircraft, the beneficial interest of
any trust which owns the Aircraft and/or such Loan Party that either directly
owns the Aircraft or owns the beneficial interest in any trust that owns the
Aircraft (in the case of any such Loan Party, so long as such Loan Party owns no
material Property other than the Aircraft and/or the beneficial interest of any
such trust) and any proceeds thereof;
 
(k)           Liens securing Indebtedness permitted under Section 7.2(f)(ii);
 
(l)           Liens in respect of an agreement to Dispose of any Property, to
the extent such Disposition is permitted by Section 7.4 or 7.5;
 
(m)            so long as the Disbursement Agreement is in effect, any
“Permitted Liens” as defined under the Disbursement Agreement;
 
(n)           any attachment, judgment, writs or warrants of attachment or other
similar Liens not constituting an Event of Default under Section 8.1(h);
 
(o)           Permitted Encumbrances;
 
(p)           Liens arising from the filing of UCC financing statements relating
solely to leases;
 
(q)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(r)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any Real Estate;
 
(s)           Liens on any Property (including the interest of a lessee under a
Capitalized Lease or Synthetic Lease Obligation) securing Indebtedness incurred
or assumed for the purpose of financing (or financing the purchase price within
180 days after the respective purchase of Property) all or any part of the
acquisition, design, installation, construction, repair or improvement cost of
such Property; provided, that (i) such Liens do not at any time encumber any
Property other than the Property (and proceeds of the sale or other Disposition
thereof and the proceeds (including insurance proceeds), products, rents,
profits, accession and replacements thereof or thereto) financed by such
Indebtedness, (ii) such Lien either exists on the date hereof or is created in
connection with the acquisition, design, installation, construction, repair or
improvement of such Property, (iii) the Indebtedness secured by any such Lien
does not exceed 100% of the fair market value of such Property and is otherwise
permitted to be incurred pursuant to Section 7.2(g) and (iv) the Property
financed by such Indebtedness is not of a type
 
122

--------------------------------------------------------------------------------


that will become affixed to the Project such that the removal thereof could
reasonably be expected to physically damage the Project in any material respect;
 
(t)           Liens in respect of customary rights of set off, revocation,
refund or chargeback or similar rights under deposit, disbursement,
concentration account agreements or under the UCC or arising by operation of law
of banks or other financial institutions where any Loan Party maintains deposit,
disbursement or concentration accounts in the ordinary course of business
permitted by this Agreement;
 
(u)           Liens on cash deposited with, or held for the account of, any Loan
Party securing reimbursement obligations under performance bonds, guaranties,
commercial or standby letters of credit, bankers’ acceptances or similar
instruments permitted under Section 7.2(j), granted in favor of the issuers of
such performance bonds, guaranties, commercial letters of credit or bankers’
acceptances, so long as (i) any cash disbursed to secure such reimbursement
obligations is invested (if at all) in Permitted Securities only (to the extent
the Borrower has the right to direct the investment thereof) and is segregated
from the Loan Parties’ general cash accounts so that such Liens attach only to
such cash and Permitted Securities and (ii) the amount of cash and/or Permitted
Securities secured by such Liens is not less than the amount of Indebtedness
secured thereby and in any event does not exceed 110% of the amount of the
Indebtedness secured thereby (ignoring any interest earned or paid on such cash
and any dividends or distributions declared or paid in respect of such Permitted
Securities);
 
(v)           Liens on cash deposited with, or held for the account of, any Loan
Party securing reimbursement obligations under performance bonds, guaranties,
commercial or standby letters of credit, bankers’ acceptances or similar
instruments permitted under Section 7.2(k), granted in favor of the issuers of
such performance bonds, guaranties, commercial letters of credit or bankers’
acceptances, so long as (i) any cash used as security for such reimbursement
obligations is invested (if at all) in Cash Equivalents only (to the extent the
Borrower has the right to direct the investment thereof) and is segregated from
the Loan Parties’ general cash accounts so that such Liens attach only to such
cash and Cash Equivalents and (ii) the amount of cash and/or Cash Equivalents
secured by such Liens does not exceed 110% of the amount of the Indebtedness
secured thereby (ignoring any interest earned or paid on such cash and any
dividends or distributions declared or paid in respect of such Cash
Equivalents);
 
(w)            Liens created or expressly contemplated by the Affiliate
Agreements, in each case as in effect on the date hereof, so long as such Liens
do not secure Indebtedness;
 
(x)           Liens securing Indebtedness permitted under Section 7.2(f)(i);
provided that such Liens attach only to the 2010 Notes Satisfaction Proceeds;
 
(y)           to the extent the Macau Loan was made directly to Wynn Macau,
Liens of any lenders or other providers of debt, loan facilities or stand-by
facilities to Wynn Macau on such Macau Loan and the proceeds thereof (in each
case only to the extent that the Macau Loan is effectively subordinated in right
of payment to the Indebtedness or other obligations of any such lenders or other
providers of debt, loan facilities or stand-by facilities);
 
123

--------------------------------------------------------------------------------


provided that the Indebtedness or other obligations secured by any such Lien
shall be non-recourse to the Loan Parties (other than with respect to the Macau
Loan);
 
(z)           additional Liens incurred by any Loan Party so long as the value
of the Property subject to such Liens (valued at the time such Lien is incurred)
do not exceed $15,000,000 in the aggregate at any time;
 
(aa)           to the extent constituting Liens, any trust’s ownership interest
in the Aircraft; and
 
(bb)           Liens of sellers of goods to any Loan Party arising under Article
2 of the UCC or similar provisions of applicable law in the ordinary course of
business, covering only the goods sold and securing only the unpaid purchase
price for such goods and related expenses.
 
7.4           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:
 
(a)           any Loan Party may be merged or consolidated with or into any
other Loan Party (provided, that in the event any such merger or consolidation
involves (i) the Borrower, the Borrower shall be the continuing or surviving
entity or (ii) Capital Corp. or Wynn Golf, neither Capital Corp. nor Wynn Golf
shall be the continuing or surviving entity);
 
(b)           any Loan Party may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other Loan Party
(other than Capital Corp. or Wynn Golf);
 
(c)           any Loan Party (other than the Borrower) may liquidate, wind up or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and its Subsidiaries taken
as a whole and is not materially disadvantageous to the Lenders; and
 
(d)           any Loan Party may Dispose of any of its Property in accordance
with Section 7.5.
 
7.5           Limitation on Disposition of Property.  Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or issue or sell any shares of Capital
Stock to any Person, except:
 
(a)           the Disposition for fair market value of obsolete or worn out
Property or Property no longer useful in the business of the Loan Parties;
 
(b)           the Disposition of cash or cash equivalents, Investments permitted
pursuant to Section 7.8, inventory (in the ordinary course of business (other
than the sale of condominiums, time shares, integral ownerships or other similar
interests)) and receivables (in connection with the collection thereof and
otherwise as customary in gaming operations of the type conducted by the Loan
Parties);
 
124

--------------------------------------------------------------------------------


(c)           Dispositions permitted by Section 7.4;
 
(d)           the sale or issuance of any Loan Party’s Capital Stock (other than
Disqualified Stock) to its direct parent;
 
(e)           Dispositions of Property having a fair market value not in excess
of $40,000,000 in the aggregate (with respect to all the Loan Parties) in any
Fiscal Year; provided, that (i) the consideration received for such Property
shall be in an amount at least equal to the fair market value thereof; and (ii)
the consideration received therefor shall be at least 75% in cash or cash
equivalents;
 
(f)           subject to the last paragraph of this Section 7.5, the Borrower
may enter into any leases with respect to any space on or within the Project;
 
(g)           the dedication of space or other Dispositions of Property in
connection with and in furtherance of constructing (i) a mass transit system,
(ii) a pedestrian bridge over or a pedestrian tunnel under Las Vegas Boulevard
or Sands Avenue or similar structures to facilitate the movement of pedestrians
or vehicular traffic, (iii) a right turn lane or other roadway dedication or
(iv) such other structures or improvements reasonably related to the
development, construction and operation of the Project; provided, that (A) in
each case such dedication or other Dispositions are in furtherance of, and do
not materially impair or interfere in the use or operations (or intended use or
operations) of, the Project and (B) in no event shall the Loan Parties in the
aggregate Dispose of (other than by way of dedication to a Governmental
Authority) more than five acres of Real Estate pursuant to this Section 7.5(g);
 
(h)           any Loan Party may (i) license trademarks, trade names and other
Intellectual Property in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of the business of the Loan
Parties and (ii) abandon any trademarks, trade names or other Intellectual
Property no longer useful in the business of the Loan Parties;
 
(i)           the incurrence of Liens permitted under Section 7.3; provided,
that any leases other than those permitted pursuant to Section 7.3(i) (whether
or not constituting Permitted Liens) shall be permitted only to the extent
provided in subsection (f) above and the last paragraph of this Section 7.5;
 
(j)           Disposition of the Wynn Home Site Land to or as directed by Mr.
Wynn provided that (i) no Default or Event of Default has occurred and is
continuing at the time of such Disposition and such Disposition is not
prohibited under the other Financing Agreements, (ii) the cash purchase price
paid by Mr. Wynn or his designee for the Wynn Home Site Land is in immediately
available funds (which, if received by a Person other than the Borrower, shall
be held by such Person in trust for the benefit of the Borrower and paid to the
Borrower no later than one Business Day after receipt of such funds) and equal
to or greater than the fair market value of the Wynn Home Site Land, as
determined in good faith by the Loan Parties, (iii) the Mortgaged Properties
affected by the Disposition of the Wynn Home Site Land constitute separate legal
parcels under NRS, Chapter 278, (iv) the Borrower shall have certified that
construction of Mr. Wynn’s personal residence on the Wynn Home Site could not
reasonably be expected to materially interfere with the use or operations of the
Golf Course and
 
125

--------------------------------------------------------------------------------


could not otherwise reasonably be expected to impair the overall value of the
Project, (v) appropriate reconveyance documentation in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent
shall have been prepared reflecting the release of the Wynn Home Site Land from
the Lien of the applicable Mortgage(s) and such documentation shall have been
recorded at the Clark County, Nevada Recorder’s Office, (vi) the Borrower shall
have delivered to the Administrative Agent and the Collateral Agent an
endorsement, or a commitment by the Title Insurer to issue an endorsement, to
the Title Policy, in either case in form and substance reasonably satisfactory
to the Administrative Agent, insuring that the execution and recordation of the
reconveyance documentation described in clause (v) above does not impair the
Lien of the Mortgage(s) affected by such reconveyance documentation and (vii) no
Points of Diversion with respect to any water permits held by any Loan Party or
otherwise utilized or expected to be utilized with respect to the Project, wells
associated therewith or rights-of-way necessary for the transportation of water
available under such water permits to the Golf Course Land or the water features
of the Project, as the case may be, are located on the Wynn Home Site
Land.  Upon satisfaction of the foregoing conditions, the Administrative Agent
shall execute and deliver to the Loan Parties such documents and instruments,
including UCC-3 termination statements and deeds of reconveyance, all as may be
reasonably requested by the Loan Parties to release the Liens granted for the
benefit of the Secured Parties in the Wynn Home Site Land, and to effectuate
such Disposition; provided, that an instrument reasonably acceptable to the
Administrative Agent is recorded against the Wynn Home Site Land to the effect
that until the earlier of (x) the Disposition of the Golf Course Land in
accordance with Section 7.5(k) or (y) the payment in full of the Obligations,
only a personal residence for Mr. Wynn will be developed on the Wynn Home Site
Land, the provisions of such instrument to burden the Wynn Home Site Land for
the benefit of the Golf Course Land;
 
(k)           Disposition of the Golf Course Land and/or, at the option of the
Loan Parties, Disposition of the Capital Stock of Wynn Golf; provided, that
(i) no Default or Event of Default has occurred and is continuing at the time of
such Disposition and such Disposition is not prohibited under the other
Financing Agreements, (ii) such Disposition occurs on or after the last day of
the second full fiscal quarter of the Borrower occurring after the Phase II
Completion Date, (iii) at the time of such Disposition, the Consolidated
Leverage Ratio (calculated in accordance with Section 1.3(b)) for the period of
four full consecutive fiscal quarters ending on each of the two most recent
Quarterly Dates was 5.0 to 1.0 or less (provided, that, in each such case, there
shall be excluded from such  calculations of the Consolidated Leverage Ratio the
Consolidated EBITDA, if any, derived from the Golf Course during any applicable
period) and (iv) no Points of Diversion with respect to any water permits held
by any Loan Party or otherwise utilized or expected to be utilized with respect
to the water features of the Project (other than the Golf Course), wells
associated therewith or rights-of-way necessary for the transportation of water
available under such water permits to the water features of the Project (other
than the Golf Course) are located on the Golf Course Land (or otherwise Wynn
Golf shall have transferred (previously or in connection with such Disposition)
at no cost to the Borrower such easements as are necessary for the Borrower to
access such Points of Diversion, own and operate such wells and transport such
water to the water features of the Project and the Borrower shall have taken all
actions required pursuant to Section 6.10 with respect to any Property thereby
acquired).  Upon satisfaction of the foregoing conditions, the Administrative
Agent shall execute and deliver to the applicable Loan Parties such documents
and instruments, including UCC-3 termination statements, deeds of reconveyance
and certificates of Capital
 
126

--------------------------------------------------------------------------------


Stock, all as may be reasonably requested by the Loan Parties to release the
Liens granted for the benefit of the Secured Parties in the Golf Course Land
and/or Wynn Golf, as applicable, and to effectuate such Disposition;
 
(l)           Disposition of the Home Site Land; provided that (i) no Default or
Event of Default has occurred and is continuing at the time of such Disposition
and such Disposition is not prohibited under the other Financing Agreements,
(ii) such Disposition occurs on or after the last day of the fourth full fiscal
quarter of the Borrower occurring after the Phase II Completion Date, (iii) at
the time of such Disposition, the Consolidated EBITDA of the Borrower for the
most recent period of four full consecutive fiscal quarters of the Borrower was
equal to or greater than $325,000,000, (iv) the Mortgaged Properties (other than
the Home Site Land) affected by the Disposition of the Home Site Land constitute
separate legal parcels under Nevada Revised Statutes, Chapter 278, (v) the
Borrower shall have certified that construction of permitted improvements on the
Home Site Land could not reasonably be expected to materially interfere with the
use or operations of the Golf Course and could not otherwise reasonably be
expected to materially impair the overall value of the Project, (vi) appropriate
reconveyance documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent shall have been prepared
reflecting the release of the Home Site Land from the Lien of the applicable
Mortgage(s) and such documentation shall have been recorded at the Clark County,
Nevada Recorder’s Office, (vii) the Borrower shall have delivered to the
Administrative Agent and the Collateral Agent an endorsement, or a commitment by
the Title Insurer to issue an endorsement, to the Title Policy, in either case
in form and substance reasonably satisfactory to the Administrative Agent,
insuring that the execution and recordation of the reconveyance documentation
described in clause (vi) above does not impair the Lien of the Mortgage(s)
affected by such reconveyance documentation and (viii) no Points of Diversion
with respect to any water permits held by any Loan Party or otherwise utilized
or expected to be utilized with respect to the water features of the Project or
the Golf Course, wells associated therewith or rights-of-way necessary for the
transportation of water available under such water permits to the Golf Course
Land or the water features of the Project, as the case may be, are located on
the Home Site Land (or otherwise Wynn Golf shall have transferred or reserved
for the benefit of the Golf Course Land (previously or in connection with such
Disposition) at no cost to the Loan Parties such easements as are necessary for
the Loan Parties to access such Points of Diversion, own and operate such wells
and transport such water to the water features of the Project and/or the Golf
Course and the Loan Parties shall have taken all actions required pursuant to
Section 6.10 with respect to any Property thereby acquired).  Upon satisfaction
of the foregoing conditions, the Administrative Agent shall execute and deliver
to the Loan Parties such documents and instruments, including UCC-3 termination
statements and deeds of reconveyance, all as may be reasonably requested by the
Loan Parties to release the Liens for the benefit of the Secured Parties in the
Home Site Land, and to effectuate such Disposition; provided, that an instrument
reasonably acceptable to the Administrative Agent is recorded against the Home
Site Land to the effect that until the earlier of (x) the Disposition of the
Golf Course Land in accordance with Section 7.5(k) or (y) the payment in full of
the Obligations, only residential housing and other non-gaming related
developments will be developed on the Home Site Land, the provisions of such
instrument to burden the Home Site Land for the benefit of the Golf Course Land;
 
127

--------------------------------------------------------------------------------


(m)            Dispositions of all or a portion of the Koval Land; provided that
(i) any such Disposition shall be in furtherance of the development,
construction and operation of the Project (including, without limitation, the
construction, development and operation of employee parking facilities and other
ancillary facilities) on the Koval Land and/or on adjacent Property acquired or
to be acquired by any Loan Party pursuant to the transaction or series of
transactions related to such Disposition, (ii) any such Disposition shall be at
fair market value (after taking into consideration any cash and non-cash
consideration received for such Disposition from any transaction or series of
transactions related to such Disposition), (iii) any Net Cash Proceeds of any
such Disposition that are not reinvested or otherwise utilized in furtherance of
the matters described in clause (i) above within 360 days after such Disposition
shall be deemed Net Cash Proceeds and shall be required to be applied to the
prepayment of the Obligations in accordance with Section 2.12(b) (without any
right of reinvestment thereunder) and (iv) the Loan Parties shall have taken all
actions required pursuant to Section 6.10 with respect to any Property acquired
in connection with any transaction or series of transactions related to any such
Disposition;
 
(n)            any Event of Eminent Domain; provided, that the Loan Parties
otherwise comply with Sections 2.12(c) and 2.24, as applicable; and
 
(o)            Dispositions by any Loan Party to any other Loan Party (other
than Capital Corp. or Wynn Golf (except with respect to Dispositions, the
proceeds of which are necessary for the organizational maintenance of Capital
Corp. or Wynn Golf); provided, that in each case each Loan Party shall have
taken all actions required pursuant to Section 6.10 with respect to any Property
acquired by it pursuant to this clause (o);
 
Notwithstanding the foregoing provisions of this Section 7.5, subsection (f)
above shall be subject to the additional provisos that:  (a) no Event of Default
shall exist and be continuing at the time of such transaction, lease or sublease
or would occur as a result of entering into such transaction, lease or sublease
(or immediately after any renewal or extension thereof at the option of the
Borrower), (b) such transaction, lease or sublease could not reasonably be
expected to materially interfere with, or materially impair or detract from, the
operation of the Project, (c) no gaming, hotel or casino operations (other than
the operation of arcades and games for minors) may be conducted on any space
that is subject to such transaction, lease or sublease other than by and for the
benefit of the Loan Parties and (d) no lease or sublease may provide that a Loan
Party subordinate its fee, condominium or leasehold interest to any lessee or
any party financing any lessee; provided, that (x) the Administrative Agent on
behalf of the Lenders shall agree to provide the tenant under any such lease or
sublease with a subordination, non-disturbance and attornment agreement and (y)
unless the Administrative Agent shall otherwise waive such requirement, with
respect to any such lease having a term of five years or more and reasonably
anticipated annual rents (whether due to base rent, fixed rents, reasonably
anticipated percentage rents or other reasonably anticipated rental income from
such lease or sublease) in excess of $500,000 (other than leases solely between
Loan Parties), the applicable Loan Party(ies) shall enter into, and cause the
tenant under any such lease or sublease to enter into with the Administrative
Agent for the benefit of the Lenders, a subordination, non-disturbance and
attornment agreement, in each case substantially in the form of Exhibit N hereto
with such changes as the Administrative Agent may approve, which approval shall
not be unreasonably withheld, conditioned or delayed (provided, that such
changes do not materially and adversely
 
128

--------------------------------------------------------------------------------


affect the security interests granted in favor of the Lenders under any of the
Security Documents).
 
7.6           Limitation on Restricted Payments.  Declare or pay any dividend
(other than dividends payable solely in common stock or in options, warrants or
other rights to purchase such common stock (excluding Disqualified Stock) of the
Person making such dividend) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Loan
Party, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Loan Party, or enter into any derivatives or other
transaction with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating any Loan Party to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, “Restricted Payments”), except
that:
 
(a)           any Loan Party may pay dividends or other distributions (not in
excess of $20,000,000 in the aggregate from and after the Amended and Restated
Effective Date) to Wynn Resorts, through any intermediate Wholly Owned
Subsidiaries of Wynn Resorts, of amounts necessary to repurchase Capital Stock
or Indebtedness of Wynn Resorts (other than Capital Stock held by the Existing
Stockholders) to the extent required by the Nevada Gaming Authorities for not
more than the fair market value thereof in order to avoid the suspension,
revocation or denial by the Nevada Gaming Authorities of a gaming license or
other authorization necessary for the ownership, construction, maintenance,
lease, financing or operation of the Project, in any event to the extent such
suspension, revocation or denial would have a Material Adverse Effect; provided,
that so long as such efforts do not jeopardize any such gaming license or other
authorization necessary for the ownership, construction, maintenance, lease,
financing or operation of the Project, Wynn Resorts and its Subsidiaries shall
have diligently and in good faith attempted to find a third-party purchaser(s)
for such Capital Stock or Indebtedness and no third-party purchaser(s)
acceptable to the Nevada Gaming Authorities was willing to purchase such Capital
Stock or Indebtedness within a time period acceptable to the Nevada Gaming
Authorities;
 
(b)           to the extent constituting Restricted Payments, (i) any Loan Party
may consummate a transaction permitted pursuant to Section 7.4, (ii) any Loan
Party may make Dispositions permitted pursuant to Section 7.5 (other than
Section 7.5(b) and Section 7.5(k) (any Dispositions permitted pursuant to
Section 7.5(k), to the extent constituting Restricted Payments, being governed
by Section 7.6(h) below)), (iii) any Loan Party may make Investments permitted
pursuant to Section 7.8, (iv) any Loan Party may pay Management Fees to Wynn
Resorts permitted pursuant to Section 7.22 and (v) any Loan Party may take
actions permitted pursuant to Section 7.10;
 
(c)           any Loan Party may make Restricted Payments to the Borrower or any
other Loan Party (other than Capital Corp. and Wynn Golf);
 
(d)           any Loan Party may make distributions to the direct or indirect
owners of such Loan Party with respect to any period during which such Loan
Party is a Pass
 
129

--------------------------------------------------------------------------------


Through Entity or a Consolidated Member, such distributions in an aggregate
amount not to exceed such owners’ Tax Amounts for such period;
 
(e)           so long as no Default or Event of Default shall have occurred and
be continuing (or would result therefrom), the Borrower may pay dividends
directly or indirectly to Wynn Resorts to permit Wynn Resorts to repurchase,
redeem or otherwise acquire or retire Capital Stock of Wynn Resorts held by
members of management of Wynn Resorts or its Wholly Owned Subsidiaries (or their
estates or trusts) upon the death, disability or termination of employment of
such employees in accordance with any applicable Governing Documents, employment
agreements, employee benefit plans or option plans or agreements; provided, that
the aggregate amount of payments under this subsection (e) will not exceed (i)
$4,000,000 in any Fiscal Year and (ii) $10,000,000 in the aggregate from and
after the Amended and Restated Effective Date (less any Indebtedness of the Loan
Parties then outstanding pursuant to Section 7.2(h));
 
(f)           so long as no Default or Event of Default shall have occurred and
be continuing and no Material Adverse Effect shall have occurred and be
continuing (or, in either case, would result therefrom), the Loan Parties may
make Restricted Payments not otherwise permitted under any other subsection of
this Section 7.6 in an amount not to exceed an aggregate of (i) $12,000,000 from
and after the Amended and Restated Effective Date, plus, for each Fiscal Year
occurring after the 2006 Fiscal Year, $2,000,000 or (ii) if the Phase II Opening
Date occurs,  $50,000,000 from and after the Amended and Restated Effective
Date, plus, for each Fiscal Year occurring after the Fiscal Year in which the
Phase II Opening Date occurs, 50% of the Consolidated Net Income of the Borrower
for such Fiscal Year;
 
(g)           to the extent constituting Restricted Payments, the Borrower may
(i) pay Project Costs as permitted pursuant to the Disbursement Agreement and
(ii) make payments permitted pursuant to Section 3.7 (or from and after the
Amended and Restated Disbursement Agreement Effective Date, the first proviso of
Section 6.7) of the Disbursement Agreement; and
 
(h)           any Loan Party may make Restricted Payments consisting of any
portion of the Golf Course Collateral so long as (i) the Disposition of such
Golf Course Collateral is permitted pursuant to Section 7.5(k) or (ii) the Lien
on such Golf Course Collateral has been released pursuant to Section 10.22.
 
7.7           Limitation on Capital Expenditures.  Make or incur Capital
Expenditures in any Fiscal Year indicated below in an aggregate amount among all
Loan Parties in excess of the corresponding amount set forth below opposite such
Fiscal Year; provided that (i) other than Capital Expenditures (x) necessary to
keep all associated Property and systems reasonably related to the operation of
the Golf Course Land and improvements thereon in good and working order and
condition or (y) funded by the proceeds of equity capital contributions from
Wynn Resorts (or another Loan Party to the extent acting as an intermediary for
purposes of contributing equity capital contributions from Wynn Resorts for such
Capital Expenditures), in no event shall any Loan Party commit to make or incur
Capital Expenditures with respect to the Golf Course Land or improvements
thereon in excess of (A) $3,000,000 during the period from the Phase I Opening
Date through the 18 month anniversary thereof and (B) $5,000,000 in any
 
130

--------------------------------------------------------------------------------


12 month period thereafter and (ii) other than Capital Expenditures (x)
necessary or advisable to keep all associated Property and systems reasonably
related to the operation of the Aircraft in good and working order and
condition, whether pursuant to manufacturer requirements or suggestions,
Requirements of Law, good aircraft maintenance practices or otherwise, or (y)
funded by the proceeds of equity capital contributions from Wynn Resorts (or
another Loan Party to the extent acting as an intermediary for purposes of
contributing equity capital contributions from Wynn Resorts for such Capital
Expenditures), in no event shall any Loan Party commit to make or incur Capital
Expenditures with respect to the Aircraft.
 
Fiscal Year
Maximum Capital Expenditures
Fiscal Year 2006
$100,000,000
Fiscal Year 2007
$125,000,000
Fiscal Year 2008
$160,000,000
Fiscal Year 2009 and each
Fiscal Year thereafter
$175,000,000



 
Notwithstanding the foregoing, (a) the amounts referred to above shall be
increased from time to time by the amount of cash proceeds received by the Loan
Parties as equity capital contributions from Wynn Resorts (or another Affiliate
to the extent acting as an intermediary for purposes of contributing equity
capital contributions from Wynn Resorts to a Loan Party for application to
Capital Expenditures) but only to the extent such equity capital contribution
proceeds are contributed and so applied for Capital Expenditures (other than the
Additional Entertainment Facility and/or the Retail Facility) during the
relevant Fiscal Year and (b) if any amount referred to above (as increased
pursuant to clause (a) above) is not expended in the Fiscal Year for which it is
permitted, 100% of any such non-expended amounts (the “Carryover Amount”) may be
carried over for expenditure in the next succeeding Fiscal Year (with amounts
expended in any Fiscal Year applied first against the Carryover Amount (if any)
and second against amounts set forth above in respect of such Fiscal Year).
 
7.8           Limitation on Investments.  Make any advance (other than deposits
with financial institutions available for withdrawal on demand, prepaid expenses
and similar items), loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, purchase all or substantially all of the
assets constituting the business of a division, branch or other unit operation
from, or make any other investment in, any other Person (all of the foregoing,
“Investments”), except:
 
(a)           extensions of trade credit in the ordinary course of business
(including, without limitation, advances to patrons of the Project’s casino
operation consistent with ordinary course gaming operations);
 
(b)           Investments in Cash Equivalents;
 
(c)           to the extent constituting Investments, the incurrence of
Indebtedness permitted by Sections 7.2(b), 7.2(c), 7.2(d) and 7.2(e);
 
131

--------------------------------------------------------------------------------


(d)           loans and advances to employees of the Loan Parties in the
ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) in an aggregate amount for all Loan
Parties not to exceed $5,000,000 at any one time outstanding;
 
(e)           Investments by any Loan Party in the Borrower or any other Loan
Party (other than Capital Corp. or Wynn Golf (except with respect to
Investments, the proceeds of which are necessary for the corporate maintenance
of Capital Corp. or Wynn Golf));
 
(f)           Investments consisting of securities received in settlement of
debt created in the ordinary course of business or in satisfaction of judgments;
 
(g)           capital contributions in connection with and in furtherance of the
formation of new Subsidiaries in accordance with Section 7.17;
 
(h)           to the extent constituting Investments, (i) any Loan Party may
consummate a transaction permitted pursuant to Section 7.4, (ii) any Loan Party
may make Dispositions permitted pursuant to Section 7.5 (including, without
limitation, the assignment of gaming debts evidenced by a credit instrument,
including what are commonly referred to as “markers,” to an Affiliate of the
Borrower for the purpose of collecting amounts outstanding under such gaming
debts or “markers” due to the Borrower thereunder; provided, however, that any
Affiliate receiving any such assignment enters into a binding agreement to pay
all amounts so collected back to the Borrower within 30 days of receipt of
payment of such collected amounts; provided, further, that any such Affiliate is
not, at the time of any such assignment, in default of its obligations under any
such binding agreement previously delivered with respect to any such
assignment), (iii) any Loan Party may make Restricted Payments permitted
pursuant to Section 7.8 and (iv) any Loan Party may take actions permitted
pursuant to Section 7.10;
 
(i)           Investments consisting of pledges or deposits made in the ordinary
course of business;
 
(j)           Investments consisting of Hedge Agreements permitted by Section
7.18;
 
(k)           Investments consisting of debt securities and other non-cash
consideration received as consideration for a Disposition permitted by Section
7.5;
 
(l)           the Macau Loan;
 
(m)            to the extent constituting Investments, any Loan Party’s
beneficial ownership interests in a trust that owns the Aircraft;
 
(n)            Investments in joint ventures that solely provide retail services
at the Project so long as (i) a Loan Party owns 50% of each such joint venture
and (ii) such investments do not exceed $10,000,000 at any time outstanding;
 
(o)           Investments by the Borrower in the Completion Guarantor as
expressly permitted under the Disbursement Agreement;
 
132

--------------------------------------------------------------------------------


(p)           any repurchase of 2014 Notes permitted by Section 7.9; and
 
(q)           in addition to Investments otherwise expressly permitted by this
Section 7.8, so long as no Default or Event of Default shall have occurred and
be continuing at the time such Investment is made or would result therefrom,
Investments by the Loan Parties in an aggregate amount (valued at cost) not to
exceed $20,000,000 at any time outstanding.
 
7.9           Limitation on Optional Payments and Modifications of Governing
Documents.  (a)  Make or make a binding offer to make any optional or voluntary
payment, prepayment, repurchase or redemption of, or otherwise voluntarily or
optionally defease, any Senior Unsecured Debt or any Indebtedness that is either
subordinate or junior in right of payment to the Obligations (including any
Subordinated Debt), or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance, or enter into any derivative or other
transaction with any Derivatives Counterparty obligating  any Loan Party to make
payments to such Derivatives Counterparty as a result of any change in market
value of such Indebtedness, (b) make or make a binding offer to make any
optional or voluntary payment, prepayment, repurchase or redemption of, or
otherwise voluntarily or optionally defease the 2014 Notes unless at such time
no Default or Event of Default shall have occurred and be continuing and, except
for Permitted Notes Repurchases, the aggregate Available Revolving Credit
Commitments immediately prior to and after such actions shall be no less than
$100,000,000 (and for the avoidance of doubt, any 2014 Notes repurchased or
redeemed by the Borrower or any other Loan Party shall be cancelled and retired
immediately upon the consummation of the repurchase or redemption of such 2014
Notes), (c) amend or modify, or permit the amendment or modification of its
Governing Documents in any manner materially adverse to the Lenders or (d)
permit the Completion Guarantor to amend, modify or otherwise change the
provisions of its operating agreement relating to “conduct and separateness”.
 
7.10           Limitation on Transactions with Affiliates.  Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than such
transactions solely between or among Loan Parties (other than any such
transactions providing benefit to Capital Corp. or Wynn Golf)) unless such
transaction is:
 
(a)           on terms that are not less favorable to that Loan Party than those
that might be obtained at the time in a comparable arm’s length transaction with
Persons who are not Affiliates of such Loan Party and the applicable Loan Party
has delivered to the Administrative Agent prior to the consummation of any such
transaction (1) with respect to any transaction or series of related
transactions involving aggregate consideration in excess of $10,000,000, a
resolution of the Board of Directors of the applicable Loan Party certifying
that such transaction or series of related transactions complies with this
Section 7.10 and that such transaction or series of related transactions has
been approved by a majority of the disinterested members of the Board of
Directors of the applicable Loan Party, to the extent there are any such
disinterested members of such Board of Directors and (2) with respect to any
such transaction or series of related transactions that involves aggregate
consideration in excess of $25,000,000, an opinion as to the fairness to the
applicable Loan Party at the time such transaction or series of related
transactions is entered into from a financial point of view issued by an
accounting, appraisal or investment banking firm of national standing; provided,
that, in no such case shall
 
133

--------------------------------------------------------------------------------


such a transaction or series of related transactions consist of, contain, or
provide for the payment of (i) Affiliated Overhead Expenses or (ii) any fee,
profit or similar component benefiting any Loan Party or Affiliate of a Loan
Party (other than a Loan Party other than Capital Corp. or Wynn Golf);
 
(b)           a Disposition permitted pursuant to Section 7.5 (provided, that
the requirements of subsection (a) above shall apply to leases of the Project by
the Borrower permitted pursuant to Section 7.5(f) (other than the Dealership
Lease Agreement) and Dispositions permitted pursuant to Section 7.5(b)), an
Investment permitted pursuant to Section 7.8 or a Restricted Payment permitted
pursuant to Section 7.6;
 
(c)           the reimbursement by the Borrower and the other Loan Parties to
Wynn Resorts of Allocable Overhead to the extent incurred by Wynn Resorts;
provided, that the amount of Allocable Overhead reimbursable by the Loan Parties
pursuant to this Section 7.10(c) during any 12-month period shall not exceed, in
the aggregate, 2.00% of Net Revenues for the period of four full consecutive
fiscal quarters of the Borrower most recently ended prior to the commencement of
such 12­-month period;
 
(d)           expressly contemplated by the Affiliate Agreements (but, with
respect to the Management Agreement, only to the extent (i) not related to the
use of any aircraft (including the Aircraft) (such use being governed pursuant
to Section 7.10(f)) or (ii) payments thereunder do not constitute Management
Fees (payments of such amounts being governed pursuant to Section 7.22)) and
payment of Management Fees as permitted by Section 7.22; provided, however, that
any amendments, modifications or supplements thereto after the Closing Date
shall comply with Section 7.10(a);
 
(e)           the payment of Project Costs as permitted pursuant to the
Disbursement Agreement;
 
(f)           associated with the use of any aircraft (including the Aircraft)
for any purpose not reasonably related to the Project or the Project-related
Permitted Businesses of the Loan Parties, in which case either (i) if such use
is by management of Wynn Resorts or any of its Subsidiaries (other than any Loan
Party), the applicable Loan Party shall be reimbursed in an amount determined
pursuant to the Standard Industry Fare Level formula, as described in
 
Treasury Regulation Section 1.61-21(g) or (ii) the applicable Loan Party shall
be reimbursed promptly for all variable costs and expenses (including, without
limitation, fuel costs, personnel costs, overhead and similar operating costs
and expenses but in no event costs or expenses related to the acquisition,
maintenance or repair of any such aircraft or any fixed assets related thereto)
incurred by such Loan Party in connection with such use;
 
(g)           associated with an employment agreement entered into by any Loan
Party with a Person in the ordinary course of business;
 
(h)           to the extent not constituting Allocable Overhead or Management
Fees, the payment of reasonable directors’/managers’ fees to directors and
managers of any Loan Party or the Completion Guarantor, and customary
indemnification and insurance arrangements in favor of such directors and
managers, in each case in the ordinary course of business;
 
134

--------------------------------------------------------------------------------


(i)           the issuance by the Borrower and/or Capital Corp. of the exchange
notes contemplated by the 2014 Notes Indenture as of the Closing Date (including
any exchange notes issued in exchange for Additional 2014 Notes);
 
(j)           the Disposition or issuance by any Loan Party of its Capital Stock
permitted pursuant to Section 7.5;
 
(k)           the transfer of funds between the Borrower and the Completion
Guarantor as contemplated by the Disbursement Agreement; or
 
(l)           any repurchase of 2014 Notes permitted by Section 7.9.
 
7.11           Limitation on Sales and Leasebacks.   Enter into any arrangement
with any Person providing for the leasing by any Loan Party of Property which
has been or is to be sold or transferred by any Loan Party to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such Property or rental obligations of any Loan Party.
 
7.12           Limitation on Changes in Fiscal Periods.  Permit the fiscal year
of any Loan Party to end on a day other than December 31 or change any Loan
Party’s method of determining fiscal quarters.
 
7.13           Limitation on Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
a Loan Party to create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations other than (a) this Agreement and the other Financing Agreements,
(b) any agreements governing any Liens permitted pursuant to Sections 7.3(d),
7.3(f), 7.3(s), 7.3(u), 7.3(v) and 7.3(x) or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the Property financed thereby or subject to such Lien and
proceeds thereof); provided, that, with respect to agreements governing Liens
permitted pursuant to Section 7.3(s), the principal amount of Indebtedness
thereunder shall exceed 75% of the original purchase price of the assets
financed thereby, (c) any agreements governing Indebtedness described in Section
7.2(c) secured by a Lien on the Aircraft permitted pursuant to Section 7.3(j)
(in which case any such prohibition or limitation shall only be effective
against the Aircraft and proceeds thereof), (d) to the extent the Macau Loan was
made directly to Wynn Macau, any agreements governing the Macau Loan (in which
case, any such prohibition or limitation shall only be effective against the
Macau Loan and proceeds thereof), (e) customary nonassignment provisions
contained in leases, licenses and similar agreements and other contracts (in
each case other than those with respect to Real Estate (other than Real Estate
excluded from the Collateral pursuant to Section 6.10(c)) and so long as such
restrictions are limited to such leases, licenses and similar agreements or
other contracts, or, in the case of leases, licenses and similar agreements, the
Property subject thereto) which, taken as a whole, are not material to the
business and operations of the Loan Parties, (f) any agreements governing the
2010 Notes Satisfaction Proceeds, (g) any agreements governing any Excluded
Assets or Released Assets (in which case any prohibition or limitation shall
only be effective against such Excluded Assets or Released Assets applicable
thereto and proceeds
 
135

--------------------------------------------------------------------------------


thereof) and (h) as required by applicable law or any applicable rule or order,
including those of any Nevada Gaming Authority.
 
7.14           Limitation on Restrictions on Subsidiary Distributions,
etc.  Enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Loan Party to (a) make
Restricted Payments in respect of any Capital Stock of such Loan Party held by,
or pay or subordinate any Indebtedness owed to, any other Loan Party, (b) make
Investments in any other Loan Party or (c) transfer any of its assets to any
other Loan Party, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions under the Financing Agreements, (iii) as required by applicable law
or any applicable rule or order, including those of any Nevada Gaming Authority,
(iv) any restrictions imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or Property of a Loan Party or the Disposition of Property covered
by such restriction, (v) any restrictions imposed with respect to any Property
subject to a Lien permitted in accordance with Section 7.3 pursuant to an
agreement that has been entered into in connection with the incurrence of such
Liens so long as such restrictions relate solely to the Property subject to such
Liens and (vi) customary nonassignment provisions in leases, licenses and
similar agreements and other contracts which, taken as a whole, are not material
to the business and operations of the Loan Parties.
 
7.15           Limitation on Lines of Business.  Enter into any business or
investment activities, whether directly or indirectly, other than Permitted
Businesses; provided, however, that (a) Capital Corp. shall not hold any
material Property, incur any Indebtedness or become liable for any material
obligations or engage in any business activities (other than as co-obligor or
guarantor with respect to the Financing Agreements) or have any Subsidiaries and
(b) Wynn Golf shall not hold any material Property other than the Golf Course
Land or engage in any business activities other than those pursuant to the Golf
Course Lease.
 
7.16           Restrictions on Changes.
 
(a)           Agree to any amendment to, assignment or termination of, or waive
any of its rights under, any Permit or Material Contract without in each case
obtaining the prior written consent of the Required Lenders if in any such case
such amendment, assignment, termination or waiver could reasonably be expected
to have a Material Adverse Effect (taking into consideration any viable
replacements or substitutions therefor at the time such determination is made).
 
(b)           Except in connection with a full redemption or other repayment
under any Financing Agreements (other than the Loan Documents) with Permitted
Refinancing Indebtedness, amend or otherwise change the terms of any Financing
Agreements (other than the Loan Documents) or make any payment consistent with
an amendment thereof or change thereto (i) if the effect of such amendment or
change is to increase the interest rate or fees on the Indebtedness evidenced
thereby, change to earlier or more frequent dates any dates upon which payments
of principal or interest are due thereon (including, without limitation, changes
to, or new additions of, mandatory prepayment provisions) or (ii) if the effect
of such amendment or change, together with all other amendments and changes
previously made, is to materially
 
136

--------------------------------------------------------------------------------


increase the obligations of the obligors thereunder or to confer any additional
rights on the holders of the Indebtedness or obligations evidenced thereby (or a
trustee or other representative on their behalf) which could reasonably be
expected to be materially adverse to the Loan Parties (taken as a whole) or the
Lenders; provided, that the Borrower may amend the terms of any other Financing
Agreement to increase the principal amount thereof if such increase is otherwise
permitted by this Agreement.
 
7.17           Limitation on Formation and Acquisition of Subsidiaries and
Purchase of Capital Stock.  Form, create or acquire any Subsidiary, except the
Borrower and its Subsidiaries may form, create or acquire new Domestic
Subsidiaries; provided, that (a) any such new Subsidiary shall be a Wholly Owned
Subsidiary of the Borrower and (b) any such new Subsidiary shall become a Loan
Party hereunder and otherwise comply with the requirements of Section 6.10.
 
7.18           Limitation on Hedge Agreements.  Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes, and to protect against changes in interest rates,
foreign exchange rates or commodity prices (with respect to commodities utilized
by any Loan Party in a Permitted Business, including natural gas).
 
7.19           Limitation on Sale or Discount of Receivables.  Except as
permitted pursuant to Section 7.5(b), sell with recourse, or discount or
otherwise sell for less than the face value thereof, any of its notes or
accounts receivable other than an assignment for purposes of collection in the
ordinary course of business.
 
7.20           Limitation on Zoning and Contract Changes and
Compliance.  Initiate, consent to or acquiesce to (a) any zoning downgrade of
the Mortgaged Properties or seek any material variance under any existing zoning
ordinance except, in each case, to the extent such downgrade or variance could
not reasonably be expected to materially and adversely affect the occupancy, use
or operation of all or any material portion of the Site, (b) use or permit the
use of the Mortgaged Properties in any manner that could result in such use
becoming a non-conforming use (other than a non-conforming use otherwise in
compliance with applicable land use laws, rules and regulations by virtue of a
variance or otherwise) under any zoning ordinance or any other applicable land
use law, rule or regulation or (c) any change in any laws, requirements of
Governmental Authorities or obligations created by private contracts which now
or hereafter could reasonably be expected to materially and adversely affect the
occupancy, use or operation of all or any material portion of the Site.
 
7.21           No Joint Assessment; Separate Lots.  Suffer, permit or initiate
the joint assessment of any Mortgaged Property with any other real property
constituting a separate tax lot.
 
137

--------------------------------------------------------------------------------


7.22           Restrictions on Payments of Management Fees.  Pay to Wynn Resorts
any Management Fees unless:
 
(a)           no Default or Event of Default shall have occurred and be
continuing or would result from such payment and no Material Adverse Effect
shall have occurred and be continuing or would result from such payment;
 
(b)           the Consolidated Leverage Ratio (calculated in accordance with
Section 1.3(b)) for the period of four full consecutive fiscal quarters ending
on the Quarterly Date immediately preceding the date on which such Management
Fee is proposed to be paid is no greater than 3.5 to 1.0 (calculated on a pro
forma basis, giving effect to the payment of the Management Fees proposed to be
paid and any Indebtedness proposed to be incurred to finance the payment of such
Management Fees as if the same was paid and/or incurred during such prior
period); and
 
(c)           such Management Fees in the aggregate do not exceed, during any
12-month period, 1.5% of the Net Revenues for the period of four full
consecutive fiscal quarters of the Borrower most recently ended prior to the
commencement of such 12­-month period.
 
Any Management Fees not permitted to be paid during a particular 12-month period
pursuant to this Section 7.22 shall be deferred and shall accrue.  Such accrued
and unpaid Management Fees may be paid in any subsequent 12-month period to the
extent such payment would be permitted under subsections (a), (b) and (c) of
this Section 7.22 and not prohibited by the Management Fee Subordination
Agreement.
 
7.23           [INTENTIONALLY OMITTED]
 
7.24           Permitted Activities of Wynn Resorts Holdings.  Permit Wynn
Resorts Holdings to (a) engage in any business or activity or own any assets
other than (i) holding 100% of the Capital Stock of the Borrower and performing
activities incidental thereto (including making dividends to Wynn Resorts with
the proceeds of Restricted Payments received by it from the Borrower in
accordance with the Loan Documents) and (ii) activities associated with or
incidental to any Intellectual Property it may hold from time to time, including
pursuant to the Wynn IP Agreement, (b) sell or otherwise Dispose of any Capital
Stock of the Borrower or (c) fail to hold itself out to the public as a legal
entity separate and distinct from all other Persons; provided that nothing in
this Section 7.24 shall restrict or prohibit Wynn Resorts Holdings from
Disposing of any of its Property other than the Capital Stock of the Borrower.
 
7.25           Limitation on Golf Course Land and Golf Course Development.  At
any time prior to the Disposition of any of the Golf Course Collateral in
accordance with Section 7.5(k) or release of the Golf Course Collateral in
accordance with Section 10.22 (i) construct upon, develop or improve, or permit
to be constructed upon, developed or improved, the Golf Course Land in any
material respect, including any excavation or site work on the Golf Course Land,
(ii) enter into, or permit to be entered into, any contract or agreement for
such construction, development or improvement, or for any materials, supplies or
labor necessary in connection with such construction, development or improvement
(other than a contract or agreement that is conditional upon the Disposition of
the Golf Course Land in accordance with
 
138

--------------------------------------------------------------------------------


Section 7.5(k)) or (iii) incur any Indebtedness, the proceeds of which are
expected to be used, or are used, for the construction, development or
improvement of the Golf Course Land, except:
 
(a)           maintenance and repairs in the ordinary course of business
necessary to keep all associated Property and systems reasonably related to the
operation of the Golf Course Land and the Golf Course in good and working order
and condition;
 
(b)           modifications and/or reconfigurations of the Golf Course either
(x) in connection with and in furtherance of the Disposition of the Wynn Home
Site Land or the Home Site Land in accordance with Sections 7.5(j) and 7.5(l) or
(y) desirable, in the reasonable opinion of the Borrower, in order to enhance or
improve the Golf Course;
 
(c)           use and operation of the Golf Course on the Golf Course Land
consistent with the Golf Course Lease; and
 
(d)           in the event of loss or damage to the Golf Course Land or
improvements thereon or any Event of Eminent Domain, the repair and restoration
of such Property in accordance with Section 2.24.
 
7.26           Acquisition of Real Property.  Acquire a fee, easement or other
interest in any real property (including, without limitation, any lease of real
property, but excluding (x) the acquisition (but not the exercise) of any
options to acquire any such interests in real property and (y) the transactions
contemplated by the Golf Course Lease and any other leasehold interests acquired
by a Loan Party over real property already subject to the Lien of the Mortgages)
unless (a) the Borrower or an applicable other Loan Party shall have delivered
to the Administrative Agent a Phase I Report with respect to such real property
along with a corresponding reliance letter from an environmental consultant
reasonably satisfactory to the Administrative Agent confirming that no Hazardous
Substances were found in, on or under such real property in a manner that could
reasonably be expected to result in a material liability to such Loan Party and
that a Phase II Report is not warranted by the findings of such Phase I Report
and (b) if Hazardous Substances were found in, on or under such real property
pursuant to such Phase I Report in a manner that could reasonably be expected to
result in a material liability to such Loan Party or a Phase II Report is
warranted by the findings of such Phase I Report, the Borrower or an applicable
other Loan Party shall have either (i) delivered to the Administrative Agent on
behalf of the Lenders a Phase II Report with respect to such real property along
with a corresponding reliance letter from an environmental consultant reasonably
satisfactory to the Administrative Agent, confirming, in form and substance
reasonably satisfactory to the Administrative Agent, either (A) that no
Hazardous Substances were found in, on or under such real property in a manner
that could reasonably be expected to result in a material liability to such Loan
Party or (B) matters otherwise reasonably satisfactory to the Administrative
Agent or (ii) delivered to the Administrative Agent an environmental indemnity
agreement in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which an indemnitor reasonably satisfactory to the
Administrative Agent indemnifies the Borrower, the relevant other Loan Parties
and the Lenders from any and all damages or other liabilities relating to or
arising from Hazardous Substances then in, on or under such real property or
otherwise caused by or attributable to such indemnitor.  Notwithstanding the
foregoing, this Section 7.26 shall not apply to the acquisition by the Borrower
or any other Loan Party of any fee, easement or other interest
 
139

--------------------------------------------------------------------------------


in any real property as to which the Majority of the Arrangers have determined
that the size, location and proposed use thereof are insufficient to justify the
time and expense of satisfying the terms of this Section 7.26.
 
7.27           [INTENTIONALLY OMITTED]
 
7.28           Golf Course Lease Termination.  Terminate or permit the
termination of, or reduce or permit the reduction of the Real Estate or other
Property covered by, the Golf Course Lease until such time as the Golf Course
Land is Disposed of in accordance with Section 7.5(k) or the Golf Course
Collateral is otherwise released in accordance with Section 10.22 (provided,
that the Real Estate or other Property subject to the Golf Course Lease may be
reduced in connection with (a) the Disposition of the Wynn Home Site Land
pursuant to Section 7.5(j) or the Disposition of the Home Site Land in
accordance with Section 7.5(l), in either case so long as such reduction is only
with respect to such Real Estate or other Property being Disposed of pursuant to
such Disposition, (b) any event of loss or damage or Event of Eminent Domain so
long as there is no breach or default of the provisions of Section 2.24
applicable thereto and (c) any Liens permitted pursuant to Section 7.3(e)).
 
SECTION 8. EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)           (i) The Borrower shall fail to pay any principal of any Loan when
due in accordance with the terms hereof; or (ii) the Borrower shall fail to pay
any principal of any Reimbursement Obligation within two Business Days after
such Reimbursement Obligation becomes due in accordance with the terms hereof;
or (iii) the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation or any Loan Party shall fail to pay any other
Obligation payable hereunder or under any other Loan Document within five days
after any such interest or other amount under this clause (iii) becomes due in
accordance with the terms hereof; provided, that the failure to pay any amount
due under the Disbursement Agreement (and not otherwise due hereunder) shall
constitute an Event of Default hereunder only to the extent such failure to pay
constitutes a Disbursement Agreement Event of Default; or
 
(b)           Any representation or warranty made or deemed made by Wynn Resorts
Holdings, the Completion Guarantor or any Loan Party herein or in any other Loan
Document or that is contained in any certificate, document or financial or other
statement furnished by it at any time under or in connection with this Agreement
or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; provided, that the
inaccuracy of any representation or warranty contained only in the Disbursement
Agreement shall constitute an Event of Default hereunder only to the extent such
inaccuracy constitutes a Disbursement Agreement Event of Default; or
 
(c)           (i)  Any Loan Party shall default in the observance or performance
of any covenant or agreement contained in Section 6.2(m), Section 6.4(a) or
Section 7 hereof, (ii) the Completion Guarantor shall default in the observance
or performance of any covenant or agreement contained in the Completion
Guaranty, (iii) an “Event of Default” under and as defined in any Mortgage shall
have occurred and be continuing, (iv) a Disbursement Agreement
 
140

--------------------------------------------------------------------------------


Event of Default shall have occurred and be continuing or (v) any Loan Party
shall fail to at all times maintain in full force and effect the insurance
policies and programs required by Section 6.5(d) (except for automobile, workers
compensation, pollution liability and design errors and omissions insurance); or
 
(d)           Wynn Resorts Holdings or any Loan Party shall default in the
observance or performance of any other covenant or agreement contained in this
Agreement or any other Loan Document to which it is a party (other than as
provided in subsections (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) the
Borrower or any other Loan Party becoming aware of such default or (ii) receipt
by the Borrower or any other Loan Party of written notice from the
Administrative Agent or any Lender of such default; provided, that the failure
to perform or comply with any such provision of the Disbursement Agreement shall
constitute an Event of Default hereunder only to the extent such failure to
perform or to comply constitutes a Disbursement Agreement Event of Default; or
 
(e)           The Borrower or any other Loan Party shall (i) default in making
any payment of any principal of or interest on any Indebtedness (other than
Indebtedness referred in Section 8(a)) beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause with the giving of notice and after the expiration of all grace and cure
periods related thereto immediately such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that a default, event or
condition described in subsection (i) or (ii) of this subsection (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in subsections (i) and (ii)
of this subsection (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$30,000,000; provided, further, that clause (ii) above shall not apply to (A)
Indebtedness that becomes due solely as a result of the voluntary sale or
transfer of property or assets or as a result of a mandatory prepayment or a
regularly scheduled repayment or (B) prepayments that become due as a result of
any incurrence of Indebtedness (in each case to the extent such sale, transfer
or incurrence is permitted by the terms of such Indebtedness); or
 
(f)           (i)  Wynn Resorts Holdings, the Completion Guarantor, the Borrower
or any other Loan Party shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Wynn Resorts Holdings, the Completion
Guarantor, the Borrower or any other Loan Party shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against Wynn
Resorts
 
141

--------------------------------------------------------------------------------


Holdings, the Completion Guarantor, the Borrower or any other Loan Party any
case, proceeding or other action of a nature referred to in subsection (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against Wynn Resorts Holdings, the
Completion Guarantor, the Borrower or any other Loan Party any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) Wynn Resorts Holdings, the Completion Guarantor, the
Borrower or any other Loan Party shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in subsection (i), (ii), or (iii) above; or (v) Wynn Resorts Holdings, the
Completion Guarantor, the Borrower or any other Loan Party shall generally not,
or shall admit in writing its inability to, pay its debts as they become due; or
 
(g)           (i)  Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Loan Party or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA other than in a standard termination under Section 4041(b) of
ERISA, (v) any Loan Party or any Commonly Controlled Entity shall, or is
reasonably likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any Loan
Party, or any of their Subsidiaries or any Commonly Controlled Entity shall be
required to make during any Fiscal Year payments pursuant to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) that provides
benefits to retired employees (or their dependents), other than as required by
Sections 601 et. seq. of ERISA, Section 4980B of the Code, or the corresponding
provisions of applicable state law; and in each case in subsections (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or
 
(h)           One or more judgments or decrees shall be entered against any Loan
Party involving for the Loan Parties, taken as a whole, a liability (to the
extent not paid or adequately covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $30,000,000 or more, and enough
of such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof to reduce the
aggregate liability therefor below $30,000,000; or
 
(i)           Any of the Security Documents or the guarantee contained in
Section 2 of the Guarantee shall cease, for any reason (other than pursuant to
the terms thereof), to be in full force and effect, or any Loan Party shall so
assert or shall assert that any provision of any Loan Document is not in full
force and effect, or any Lien created by any of the Security
 
142

--------------------------------------------------------------------------------


Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby; provided, that no default, event or condition
described in this paragraph (i) with respect to any Security Document existing
solely as a result of any action or failure to act on the part of a party to any
such Security Document other than a Loan Party shall constitute a Default or
Event of Default; or
 
(j)           Any of the Operative Documents shall terminate or be terminated or
canceled, become invalid or illegal or otherwise cease to be in full force and
effect prior to its stated expiration date or the Borrower, any other Loan Party
or any other Person shall breach or default under any term, condition,
provision, covenant, representation or warranty contained in any Project
Document (after the giving of any applicable notice and the expiration of any
applicable grace period); provided, that the occurrence of any of the foregoing
events with respect to any Project Document shall constitute an Event of Default
hereunder only if the same could reasonably be expected to result in a Material
Adverse Effect and the same shall continue unremedied for thirty (30) days after
the earlier of (i) the Borrower or any other Loan Party becoming aware of such
occurrence or (ii) receipt by the Borrower or any other Loan Party of written
notice from the Administrative Agent or any Lender of such occurrence; provided,
however, that in the case of any such Project Document, if the occurrence is the
result of actions or inactions by a party other than a Loan Party, then no Event
of Default shall be deemed to have occurred as a result thereof if the Borrower
provides written notice to the Administrative Agent immediately upon (but in no
event more than five (5) Business Days after) the Borrower or any Loan Party
becoming aware of, or receiving notice of, such occurrence that the relevant
Loan Party intends to replace such Project Document and (x) within sixty (60)
days of such occurrence, such Loan Party obtains a replacement obligor or
obligors for the affected party, (y) within sixty (60) days of such occurrence,
such Loan Party enters into a replacement Project Document on terms no less
beneficial to such Loan Party and the Secured Parties in any material respect
than the Project Document being replaced; provided, however, that the
replacement Project Document may require the applicable Loan Party to pay
amounts under the replacement Project Document in excess of those that would
have been payable under the replaced Project Document and (z) such occurrence,
after considering any replacement obligor and replacement Project Document and
the time required to implement such replacement, has not had and could not
reasonably be expected to have a Material Adverse Effect; and provided, further,
that a breach, default or termination under any Construction Agreement shall
constitute an Event of Default hereunder only to the extent such breach, default
or termination constitutes a Disbursement Agreement Event of Default; or
 
(k)           [INTENTIONALLY OMITTED]
 
(l)           A Change of Control shall occur; or
 
(m)           Any Subordinated Debt or the Management Fees payable under the
Management Agreement shall cease, for any reason, to be validly subordinated to
the Obligations of the Loan Parties as provided in the Management Agreement, the
Management Fee Subordination Agreement and the documentation, instruments or
other agreements related to the Subordinated Debt, as the case may be; or
 
143

--------------------------------------------------------------------------------


(n)           A License Revocation that continues for three consecutive Business
Days affecting gaming operations accounting for five percent or more of the
consolidated gross revenues (calculated in accordance with GAAP) of the Borrower
related to gaming operations; or
 
(o)           The Borrower or any other Loan Party shall fail to observe,
satisfy or perform, or there shall be a violation or breach of, any of the
terms, provisions, agreements, covenants or conditions attaching to or under the
issuance to such Person of any Permit or any such Permit or any provision
thereof shall be suspended, revoked, cancelled, terminated or materially and
adversely modified or fail to be in full force and effect or any Governmental
Authority shall challenge or seek to revoke any such Permit, if such failure to
perform, violation, breach, suspension, revocation, cancellation, termination or
modification could reasonably be expected to have a Material Adverse Effect; or
 
(p)           Wynn Resorts Holdings takes any actions in violation of Section
7.24;
 
then, and in any such event, (A) if such event is an Event of Default specified
in subsection (i) or (ii) of paragraph (f) above with respect to Wynn Resorts
Holdings or any Loan Party, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
Obligations (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable and (B) if such event is any other Event of Default, either or both
of the following actions may be taken:  (i) with the consent of the Required
Facility Lenders for the respective Facility, the Administrative Agent may, or
upon the request of the Required Facility Lenders for the respective Facility,
the Administrative Agent shall, by notice to the Borrower, declare the Revolving
Credit Commitments, the New Term Loan Commitments, and/or the Term B Loan
Commitments, as the case may be, to be terminated forthwith, whereupon the
applicable Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
Obligations (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  Upon
the occurrence and during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall be entitled to exercise any and all
remedies available under the Security Documents (subject to applicable Nevada
Gaming Laws and the UCC and securing any required Nevada Gaming Approvals),
including, without limitation, the Security Agreement and the Mortgages, or
otherwise available under applicable law, in equity or otherwise, including,
without limitation, the right to (I) enter into possession of the Project and
perform any and all work and labor necessary to complete the Project or to
operate and maintain the Project and (II) set off and apply all monies on
deposit in any Account or any amounts paid under the Completion Guaranty or any
other monies of a Loan Party on deposit with the Administrative Agent or any
Lender to the satisfaction of the Obligations.  With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such
 
144

--------------------------------------------------------------------------------


time deposit in a cash collateral account opened by the Administrative Agent an
amount in immediately available funds equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit (and the Borrower hereby grants to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in all amounts at any time on deposit in such cash
collateral account to secure the undrawn and unexpired amount of such Letters of
Credit and all other Obligations).  If at any time the Administrative Agent
determines that any funds held in such cash collateral account are subject to
any right or claim of any Person other than the Administrative Agent and the
Secured Parties or that the total amount of such funds is less than the
aggregate undrawn and unexpired amount of outstanding Letters of Credit, the
Borrower shall, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in such cash
collateral account, an amount equal to the excess of (a) such aggregate undrawn
and unexpired amount over (b) the total amount of funds, if any, then held in
such cash collateral account that the Administrative Agent determines to be free
and clear of any such right and claim.  Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations of the Loan Parties.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other Obligations of the Loan
Parties shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Loan Parties (or such other Person
as may be lawfully entitled thereto).  Notwithstanding anything to the contrary
contained in this Agreement, in the event the consent of the Lenders (whether
the Required Lenders, the Required Facility Lenders for a particular Facility or
otherwise) is required in connection with the exercise of remedies pursuant to
this Section 8, for purposes of determining the required lender consent pursuant
to the applicable definitions thereto (whether the “Required Lenders”, the
“Required Facility Lenders” or otherwise), the Commitments of the Lenders shall
be deemed terminated.  Anything in this Section 8 to the contrary
notwithstanding, the Administrative Agent shall, at the request of the Required
Lenders, rescind and annul any acceleration of the Loans and the termination of
the Commitments by written instrument filed with the Borrower.  Upon any such
rescission and annulment, the Administrative Agent shall promptly return to the
Borrower any cash collateral delivered pursuant to this paragraph.
 
SECTION 9.  THE AGENTS; THE ARRANGERS; THE MANAGERS
 
9.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.   Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.
 
145

--------------------------------------------------------------------------------


9.2           Delegation of Duties.  Each Agent, with respect to the Initial
Lending Institution Provisions, each Initial Lending Institution or, with
respect to Section 7.23 or the Disbursement Agreement, each Arranger, may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  Each Lender hereby
acknowledges and consents to the Administrative Agent’s appointment of the
Collateral Agent pursuant to and in accordance with the terms of the
Intercreditor Agreement.  No Agent, Initial Lending Institution (with respect to
the Initial Lending Institution Provisions) or Arranger (with respect to Section
7.23 and the Disbursement Agreement) shall be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.
 
9.3           Exculpatory Provisions.  No Arranger, Manager, Agent, Initial
Lending Institution (with respect to the Initial Lending Institution
Provisions), Managing Agent nor any of their respective officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be (i) liable to any other Arranger, Manager, Agent, Initial
Lending Institution or Managing Agent for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted solely and proximately from its or such Person’s own gross
negligence or willful misconduct in breach of a duty owed to the party asserting
liability) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Person or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Arrangers, the Managers, the Agents, the Managing Agents or,
with respect to the Initial Lending Institution Provisions, the Initial Lending
Institutions under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Person party thereto to perform its obligations hereunder or
thereunder.  Neither the Agents, the Managers, the Arrangers, the Managing
Agents nor the Initial Lending Institutions (with respect to the Initial Lending
Institution Provisions) shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Person.
 
9.4           Reliance.  Each Agent, each Initial Lending Institution (with
respect to the Initial Lending Institution Provisions) and each Arranger (with
respect to Section 7.23 and the Disbursement Agreement) shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Loan Parties), independent accountants and
other experts selected by such Agent.  The Agents may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  Each Agent, each Initial Lending Institution (with
respect to the Initial Lending Institution Provisions) and each Arranger (with
respect to Section 7.23 and the Disbursement
 
146

--------------------------------------------------------------------------------


Agreement) shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders or the requisite Lenders
required under Section 10.1 to authorize or require such action (or, if so
specified by this Agreement, all Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  Each Agent, each Initial Lending
Institution (with respect to the Initial Lending Institution Provisions) and
each Arranger (with respect to Section 7.23 and the Disbursement Agreement)
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders or the requisite Lenders under Section 10.1 to authorize
or require such action (or, if so specified by this Agreement, all Lenders), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans and Letters of
Credit.
 
9.5           Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the
requisite Lenders (or, if so specified by this Agreement, all Lenders);
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.
 
9.6           Non-Reliance on Agents, Managers, Arrangers, Managing Agents and
Other Lenders.  Each Lender expressly acknowledges that neither the Arrangers,
the Agents, the Managers, the Managing Agents nor any of their respective
officers, directors, employees, agents, attorneys and other advisors, partners,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Arranger, Agent, Managing Agent or Manager hereinafter
taken, including any review of the affairs of a Loan Party, the Completion
Guarantor, Wynn Resorts, Wynn Resorts Holdings or any other Person, shall be
deemed to constitute any representation or warranty by any Arranger, Agent,
Managing Agent or Manager to any Lender.  Each Lender represents to the
Arrangers, the Agents, the Managing Agents and the Managers that it has,
independently and without reliance upon any Arranger, Agent, Managing Agent or
Manager or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition, prospects and
creditworthiness of the Loan Parties and the Completion Guarantor and their
affiliates and made its own decision to make its Loans (and in the case of the
Issuing Lender, its Letters of Credit) hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon any Arranger, Agent, Managing Agent or Manager or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition,
prospects and
 
147

--------------------------------------------------------------------------------


creditworthiness of the Loan Parties, Wynn Resorts, Wynn Resorts Holdings and
the Completion Guarantor and their affiliates.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Arranger, Agent, Managing Agent or Manager
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party, Wynn
Resorts, Wynn Resorts Holdings or the Completion Guarantor or any other Person
that may come into the possession of such Arranger, Agent, Managing Agent or
Manager or any of its officers, directors, employees, agents, attorneys and
other advisors, partners, attorneys-in-fact or affiliates.
 
9.7           Indemnification.
 
(a)           The Lenders agree to indemnify each Arranger, Agent, Managing
Agent and Manager in its capacity as such (to the extent not reimbursed by the
Borrower as may be required hereunder and without limiting any obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section 9.7(a) (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Arranger, Agent, Managing Agent or Manager in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Arranger, Agent, Managing Agent or Manager under or in
connection with any of the foregoing (including, without limitation, pursuant to
the Disbursement Agreement); provided, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted solely and proximately from such Arranger’s, Agent’s, Managing
Agent’s or Manager’s gross negligence or willful misconduct in breach of a duty
owed to such Lender.  The agreements in this Section 9.7(a) shall survive the
payment of the Loans and Letters of Credit and all other amounts payable
hereunder.
 
(b)           The Lenders agree to indemnify each Initial Lending Institution in
its capacity as such (to the extent not reimbursed by the Borrower as may be
required hereunder and without limiting any obligation of the Borrower to do
so), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section 9.7(b)
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Initial Lending Institution in any way relating to or arising out
of any
 
148

--------------------------------------------------------------------------------


action taken or omitted by such Initial Lending Institution under or in
connection with any Initial Lending Institution Provisions; provided, that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted solely and proximately
from such Initial Lending Institution’s gross negligence or willful
misconduct.  The agreements in this Section 9.7(b) shall survive the payment of
the Loans and Letters of Credit and all other amounts payable hereunder.
 
9.8           Arrangers, Agents, Managing Agents and Managers in Their
Individual Capacities.  Each Arranger, Agent, Managing Agent and Manager and
their respective affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Completion Guarantor, any Loan
Party, Wynn Resorts or Wynn Resorts Holdings as though such Arranger was not an
Arranger, such Agent was not an Agent, such Managing Agent was not a Managing
Agent and such Manager was not a Manager.  With respect to any Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, each Arranger, Agent, Managing Agent and Manager shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Arranger, an Agent, a
Managing Agent or a Manager, as the case may be, and the terms “Lender” and
“Lenders” shall include each Arranger, Agent, Managing Agent and Manager in
their respective individual capacities.
 
9.9           Successor Agents.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld,
conditioned or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans or Letters of
Credit.  If a successor Administrative Agent shall not have been so appointed
within said 30 day period, the Administrative Agent shall appoint a successor
agent for the Lenders, which successor agent shall (unless an Event of Default
under Section 8(a) or Section 8(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld, conditioned or delayed), whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans or Letters of Credit.  If no successor agent has accepted
appointment as Administrative Agent by the date that is 40 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of
 
149

--------------------------------------------------------------------------------


the duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  After any
retiring Administrative Agent’s resignation as the Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement and the other Loan Documents.
 
9.10           Authorization.  The Administrative Agent is hereby irrevocably
authorized by each of the Lenders to release any Lien (or to direct the
Collateral Agent or any other Person to release any Lien) covering any Property
of the Completion Guarantor, Wynn Resorts Holdings, the Borrower or any of the
other Loan Parties or any other Person that is the subject of a Disposition
which is permitted by this Agreement or any other Loan Document or which has
been consented to in accordance with Section 10.1.  The Administrative Agent is
further authorized by the Lenders to enter into agreements supplemental hereto
with any Loan Party for the purpose of curing any formal defect, inconsistency,
omission or ambiguity in this Agreement or any Loan Document to which it is a
party (without any consent or approval by the Lenders).
 
9.11           The Arrangers, Managers, Managing Agents, Syndication Agent and
Documentation Agents.  The Arrangers (except with respect to Section 7.23 and
the Disbursement Agreement), Managers, the Syndication Agent, the Documentation
Agent and the Managing Agents, each in their capacity as such, shall have no
duties or responsibilities, and shall incur no liability, under this Agreement
and the other Loan Documents.
 
9.12           Withholdings.
 
(a)           To the extent required by any applicable law, the Administrative
Agent may withhold from any interest payment to any Lender an amount equivalent
to any applicable withholding tax.  If the forms or other documentation required
by Section 2.20(f) are not delivered to the Administrative Agent, then the
Administrative Agent may withhold from any interest payment to any Lender not
providing such forms or other documentation, an amount equivalent to the
applicable withholding tax.
 
(b)           If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.
 
(c)           If any Lender sells, assigns, grants a participation in, or
otherwise transfers its rights under this Agreement, the purchaser, assignee,
participant or transferee, as applicable, shall comply and be bound by the terms
of Sections 2.20(f) and 2.20(g) and this Section 9.12.
 
150

--------------------------------------------------------------------------------


SECTION 10.  MISCELLANEOUS
 
10.1           Amendments and Waivers.
 
(a)           No amendment, supplement, modification or waiver of any provision
of this Agreement or any other Loan Document shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders (or, with
the written consent of the Required Lenders, the Administrative Agent) and each
Loan Party party thereto.  Notwithstanding the foregoing but subject to the
Borrower’s rights under Section 2.25, no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan or Reimbursement Obligation, extend
the scheduled date of any amortization payment in respect of any Term Loan,
reduce the stated rate of any interest or fee payable hereunder or forgive the
payment of any interest or fee payable hereunder or extend the scheduled date of
any payment of any interest or fee payable hereunder, in each case without the
consent of each Lender (other than a Defaulting Lender) directly affected
thereby (such consent being in lieu of the consent of the Required Lenders) or
increase the amount or extend the expiration date of any Commitment of any
Lender without the consent of such Lender (such consent being in lieu of the
consent of the Required Lenders); (ii) amend, modify or waive any provision of
this Section 10.1(a) or reduce any percentage or number specified in the
definition of Required Lenders, Required Facility Lenders, Applicable Facility
Lenders, Majority of the Arrangers or Majority Initial Lending Institutions,
consent to the assignment or transfer by any Loan Party, the Completion
Guarantor or Wynn Resorts Holdings of any of its rights and obligations under
this Agreement and the other Loan Documents, release all or substantially all of
the Collateral or release a significant Guarantor from its guarantee obligations
under the Guarantee, in each case without the consent of all Lenders (other than
Defaulting Lenders); (iii) amend, modify or waive any provision of Section 9
without the consent of any Arranger, Agent, Manager, Managing Agent or Initial
Lending Institution directly affected thereby (in addition to the consent of the
Required Lenders); (iv) amend, modify or waive any provision of Section 2.6 or
2.7 without the written consent of the Swing Line Lender (in addition to the
consent of the Required Lenders); (v) amend, modify or waive any provision of
Section 2.12(g) or Section 2.18 without the consent of the Required Facility
Lenders with respect to the Facility directly affected thereby (such consent
being in lieu of the consent of the Required Lenders); (vi) amend, modify or
waive any provision of Section 3 without the consent of the Issuing Lender (in
addition to the consent of the Required Lenders), (vii) amend, modify or waive
any condition, provision or requirement to the funding of Loans (or the release
of the proceeds thereof pursuant to the Disbursement Agreement) or the issuance
or amendment of Letters of Credit without, in each case, the consent of (I) in
the case of Term B Loans, the Required Facility Lenders with respect to the Term
B Loan Facility, (II) in the case of New Term Loans, the Required Facility
Lenders with respect to the New Term Loan Facility and (III) in the case of
Revolving Credit Loans or the issuance or amendment of Letters of Credit, the
Required Facility Lenders with respect to the Revolving Credit Facility (in each
case such consent being in lieu of the consent of the Required Lenders), (viii)
amend, modify or waive any provision of Section 2.4.1 of the Disbursement
Agreement prior to the Amended and Restated Disbursement Agreement Effective
Date without the written consent of all Lenders (other than Defaulting Lenders),
or (ix) amend, modify or waive Section 7.23 without the consent of the Majority
of the Arrangers in consultation with the Construction Consultant (such consent
being in lieu of the consent of the Required Lenders); provided, however, that
to the extent that
 
151

--------------------------------------------------------------------------------


(A) determinations, waivers or amendments pursuant to the Initial Lending
Institution Provisions are to be made by the Initial Lending Institutions or (B)
determinations, waivers or amendments pursuant to the Disbursement Agreement are
to be made by the Majority of the Arrangers, such determinations shall be made
at the sole discretion of the Majority Initial Lending Institutions and the
Majority of the Arrangers, respectively, and shall not require the consent of
any other Lender pursuant to this Section 10.1 or otherwise; provided that if
any such determinations, waivers or amendments are not made by the Initial
Lending Institutions or the Majority of the Arrangers, respectively, then any
such determinations, waivers or amendments may be made with the approval of the
Required Lenders.  Any such waiver and any such amendment, supplement,
modification or determination shall apply equally to each of the Lenders and
shall be binding upon the Loan Parties, the Lenders, the Agents, the Arrangers,
the Managers, the Managing Agents and all future holders of the Loans and
Letters of Credit.  In the case of any waiver, the Loan Parties, the Lenders,
the Arrangers, the Managers, the Managing Agents and the Agents shall be
restored to their former position hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be waived and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section 10.1; provided, that delivery of an executed signature page of any
such instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.  Notwithstanding the foregoing but
subject to determinations to be made pursuant to (A) if prior to the Amended and
Restated Disbursement Agreement Effective Date, Sections 3.2.10, 5.1.4(b), 8.1
and 9.6 of the Disbursement Agreement, the definition of “Consents” set forth in
the Disbursement Agreement and Exhibit L to the Disbursement Agreement and (B)
if after the Amended and Restated Disbursement Agreement Effective Date,
Sections 5.1(b), 8.1 and 9.6 of the Disbursement Agreement and the definition of
“Consents” set forth in the Disbursement Agreement, and which in each case shall
be made in the sole discretion of the Administrative Agent, to the extent the
Administrative Agent is entitled or required to make any determinations (whether
a consent, waiver or otherwise) under the Intercreditor Agreement or the
Disbursement Agreement, the Administrative Agent shall make such determinations
upon the advice of the Required Lenders.
 
(b)           Notwithstanding anything to the contrary in this Section 10.1, (i)
the parties to the Administrative Agent Fee Letter and the Facility Fee Letter
may, (A) enter into written amendments, supplements or modifications to the
Administrative Agent Fee Letter or the Facility Fee Letter, as the case may be
(including amendments and restatements thereof), for the purpose of adding any
provisions thereto or changing in any manner the rights thereunder of the
parties thereto or (B) waive, on such terms and conditions as may be specified
in the instrument of waiver, (1) any of the requirements of the Administrative
Agent Fee Letter or the Facility Fee Letter, as the case may be, or (2) any
Default or Event of Default to the extent (and only to the extent) relating to
the Administrative Agent Fee Letter or the Facility Fee Letter, it being
understood that the waiver of any Default or Event of Default (or portion
thereof) relating to any of the other Loan Documents may be accomplished only as
set forth in the immediately preceding paragraph, (ii) this Agreement and any
other Loan Document may be amended, amended and restated, modified or
supplemented with the written consent of the applicable Loan Parties and the
Required Lenders (A) to increase the aggregate Commitments of the Lenders,
(B) to add one or more additional credit facilities of Loans to this Agreement
and to permit the
 
152

--------------------------------------------------------------------------------


extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and other Loan Documents with the other then outstanding Obligations
and (C) to include appropriately the lenders holding such additional credit
facilities in any determination of the Required Lenders, Required Facility
Lenders and Applicable Facility Lenders, and (iii) any Permitted C-Corp.
Conversion shall require the consent of the Required Lenders only.
 
(c)           Notwithstanding anything to the contrary contained in the Loan
Documents and so long as at such time of such amendment and restatement (A)
there exists no Default or Event of Default, (B) the Phase I Final Completion
Date has occurred, (C) there remain no funds on deposit in the 2014 Notes
Proceeds Account and (D) the Borrower has or has caused the Company’s Payment
Account and the Cash Management Account (each as defined in the Disbursement
Agreement) to be terminated, if the Borrower so requests in a written notice to
the Administrative Agent, the Borrower, Administrative Agent and Disbursement
Agent, shall, within 10 Business Days of the Administrative Agent’s receipt of
such notice, amend and restate the Disbursement Agreement in the form of Exhibit
K hereto (with any necessary changes to reflect amendments, modifications and
supplements to the Disbursement Agreement that are made in accordance with this
Agreement between the Amended and Restated Effective Date and the date of any
such amendment and restatement, the implementation of any such changes to be in
form and substance reasonably satisfactory to the Administrative Agent and the
Disbursement Agent), and in such event the Lenders shall be deemed to have
approved such amendment and restatement to the Disbursement Agreement.
 
10.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (a) in the case of the Borrower, the Arrangers, the Managers
and the Agents, as follows and (b) in the case of the Lenders, as set forth on
their respective signature pages hereto or, in the case of a Lender which
becomes a party to this Agreement pursuant to an Assignment and Acceptance or
Joinder Agreement, in such Assignment and Acceptance or Joinder Agreement or (c)
in the case of any party, to such other address as such party may hereafter
notify to the other parties hereto:
 

 
The Borrower:
 
Wynn Las Vegas, LLC
3131 Las Vegas Boulevard, South
Las Vegas, Nevada  89109
Attention:  President
Telecopy:  (702) 770-1100
Telephone:  (702) 770-7700
         
with a copy to:
 
Wynn Las Vegas, LLC
3131 Las Vegas Boulevard, South
Las Vegas, Nevada  89109
Attention:  General Counsel
Telecopy:    (702) 770-1349
Telephone:  (702) 770-2112

 
 
153

--------------------------------------------------------------------------------


 
 

 
with a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
300 S. Grand Avenue
Los Angeles, CA 90071
Attention: David Kitchen, Esq.
Telecopy:    (914) 749-8300
Telephone:  (914) 749-8200
         
The Administrative Agent
or Swing Line Lender:
 
 
Deutsche Bank Trust Company Americas
200 Crescent Court
Suite 550
Dallas, Texas  75201
Attention:  Gerald K. Dupont
Telecopy:  (214) 740-7910
Telephone:  (214) 740-7913
         
Deutsche Bank Securities Inc., as lead arranger and joint book running manager:
 
200 Crescent Court
Suite 550
Dallas, Texas  75201
Attention:  Gerald K. Dupont
Telecopy:  (214) 740-7910
Telephone:  (214) 740-7913
         
Banc of America Securities LLC, as lead arranger and joint book running manager:
 
9 West 57th Street, 32nd Floor
New York, New York  10019
Attention:  Bruce Thompson
Telecopy:  (212) 847-6441
Telephone:  (212) 847-6456
         
Bank of America, N.A., as Syndication Agent
 
1850 Gateway Boulevard
CA 4-706-05-09
Concord, California  94520-3282
Attention:  Nina Lemmer
Telecopy:  (888) 969-9281
Telephone:  (925) 675-7478
         
J.P. Morgan Securities Inc., as arranger and joint book running manager:
 
277 Park Avenue
New York, New York 10172
Attention:  Don Shokrian
Telecopy:  (212) 534-0574
Telephone:  (212) 622-2166
       

 
 
154

--------------------------------------------------------------------------------


 

 
JPMorgan Chase Bank, N.A., as joint documentation agent:
 
277 Park Avenue
New York, New York 10172
Attention:  Don Shokrian
Telecopy:  (646) 534-0574
Telephone:  (212) 622-2166
         
SG Americas Securities, LLC, as arranger and joint book running manager:
 
1221 Avenue of the Americas
New York, New York  10020
Attention:  Michael Kim
Telecopy:  (646) 534-0574
Telephone:  (212) 278-5368
         
Societe Generale, as joint documentation agent:
 
2001 Ross Avenue, Suite 4900
Dallas, Texas 75201
Attention:  Thomas Day
Telecopy:  (214) 979-2727
Telephone:  (214) 979-2774
         
in the case of any Agent, Manager or Arranger, with a copy to:
 
Latham & Watkins LLP
600 West Broadway, Suite 1800
San Diego, CA  92101
Attention:  Brett Rosenblatt, Esq.
Telecopy:  (619) 696-7419
Telephone:  (619) 236-1234
         
Issuing Lender:
 
As notified by the Issuing Lender to the Administrative Agent and the Borrower


 
Notwithstanding the foregoing, each Lender agrees and acknowledges that any
notice, request, demand or other information to be delivered by the
Administrative Agent to such Lender pursuant to this Agreement or any of the
other Loan Documents (whether pursuant to Section 6.1, 6.2 or otherwise) shall
be effectively delivered to such Lender by the Administrative Agent posting such
notice, request, demand or other information to IntraLinks.


10.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Arranger, any Agent, any Manager, any
Managing Agent or any Lender, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
10.4           Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder
 
155

--------------------------------------------------------------------------------


until repayment of the Loans in full, no Letters of Credit remain outstanding
(unless otherwise cash collateralized pursuant to the terms of this Agreement)
and the termination of the Commitments.
 
10.5           Payment of Expenses; Indemnification.  The Borrower agrees (a) to
pay or reimburse the Arrangers, the Agents, the Managers, the Managing Agents,
the Securities Intermediary and, with respect to the Initial Lending Institution
Provisions, the Initial Lending Institutions for all their reasonable and
itemized out-of-pocket costs and expenses incurred in connection with the
syndication of the Facilities (other than fees payable to syndicate members) and
the preparation, negotiation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby (including,
without limitation, the Arrangers’ and Initial Lending Institutions’
administration and other actions in furtherance of Section 7.23, the
Disbursement Agreement and the Initial Lending Institution Provisions, as the
case may be) including, without limitation, the reasonable fees and
disbursements and other charges of the Collateral Agent, the Nevada Collateral
Agent and Latham & Watkins LLP, special counsel to the Administrative Agent and
the Disbursement Agent, and any local counsel in the State of Nevada retained by
the Administrative Agent and the charges of IntraLinks and the fees, expenses
and disbursements of the Construction Consultant and the Insurance Advisor,
(b) to pay or reimburse each Lender, Arranger, Manager, Managing Agent and Agent
(after the occurrence of an Event of Default) for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and disbursements and other charges of in-house counsel) to
each Lender and of counsel to each Arranger, Manager, Managing Agent and Agent
and the charges of IntraLinks, (c) to pay, indemnify, and hold each Lender,
Arranger, Manager, Managing Agent and Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any Loan Party’s delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents and (d) to pay, indemnify, and hold each Lender,
Arranger, Agent, Manager, Managing Agent, Securities Intermediary, their
respective affiliates, and their respective officers, directors, partners,
trustees, employees, affiliates, advisors, agents, attorneys–in–fact and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments or suits, of any kind or nature whatsoever with respect to or arising
out of the execution, delivery, enforcement, performance and administration of
this Agreement, the other Loan Documents and any such other documents,
including, without limitation, any of the foregoing relating to the use of
proceeds of the Loans or Letters of Credit, the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of any
Loan Party or any of their Properties or the use by unauthorized persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons and
the reasonable fees, costs and expenses and disbursements and other charges of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against the Borrower hereunder (all the foregoing in
 
156

--------------------------------------------------------------------------------


this subsection (d), collectively, the “Indemnified Liabilities”), provided,
that the Borrower shall have no obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such Indemnitee in breach of a duty owed to the Borrower.  All
amounts due under this Section shall be payable not later than five Business
Days after written demand therefor.  Statements payable by the Borrower pursuant
to this Section shall be submitted to the Borrower in accordance with Section
10.2, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  The agreements in
this Section shall survive repayment of the Loans and Letters of Credit and all
other amounts payable hereunder.
 
10.6           Successors and Assigns; Participations and Assignments.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Arrangers, the Agents, the Managers, the Managing
Agents, all future holders of the Loans and Letters of Credit and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and each Lender.  No Lender may
assign its rights and obligations under this Agreement, except as provided in
this Section 10.6.  Any purported sale, assignment, participation or other
transfer by any Lender of any of its rights or obligations hereunder, other than
as expressly permitted under this Section 10.6, shall be null and void and of no
force and effect.
 
(b)           Any Lender may, without the consent of the Borrower or any other
Person, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower, the Arrangers, the Agents, the Managing Agents and
the Managers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by any Loan Party
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Loans or any fees payable
hereunder, or postpone the date of the final maturity of the Loans, in each case
to the extent subject to such participation.  The Borrower agrees that if
amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have
 
157

--------------------------------------------------------------------------------


agreed to share with the Lenders the proceeds thereof as provided in Section
10.7(a) as fully as if it were a Lender hereunder.  The Borrower also agrees
that each Participant shall be entitled to the benefits of Sections 2.19, 2.20
and 2.21 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided, that, in the case
of Section 2.20, such Participant shall have fully complied with the
requirements of Section 2.20 and provided, further, that no Participant shall be
entitled to receive any greater amount pursuant to Section 2.19, 2.20 or 2.21
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred.
 
(c)           Any Lender (an “Assignor”) may, in accordance with applicable law
and upon written notice to the Administrative Agent, at any time and from time
to time assign to the Borrower (only in connection with a Permitted Loan
Repurchase), any Lender, any Affiliate of the assigning Lender or of another
Lender or any Affiliated Fund of the assigning Lender or of another Lender
(provided, that if any funding obligations are assigned to such an Affiliate or
such an Affiliated Fund, such Affiliate or Affiliated Fund, as applicable, shall
have demonstrable resources to comply with such obligations) or, with the
consent of the Borrower and the Administrative Agent and, in the case of any
assignment of Revolving Credit 2 Commitments, the written consent of the Issuing
Lender and the Swing Line Lender (which, in the case of the Borrower, the
Administrative Agent, the Issuing Lender and the Swing Line Lender, shall not be
unreasonably withheld, conditioned or delayed), to an additional bank, financial
institution or other entity that is an Eligible Assignee (an “Assignee”) all or
any part of its rights and obligations under this Agreement pursuant to an
assignment and acceptance agreement, substantially in the form of Exhibit E
hereto or such other form as shall be approved by the Administrative Agent (such
approval not to be unreasonably withheld) (an “Assignment and Acceptance”;
provided, that to the extent approved by the Administrative Agent, an Assignment
and Acceptance may be electronically executed and delivered to the
Administrative Agent via an electronic settlement system then acceptable to the
Administrative Agent, which shall initially be the settlement system of
ClearPar, LLC), executed by such Assignee and such Assignor (and, where the
consent of the Borrower, the Administrative Agent or the Issuing Lender or the
Swing Line Lender is required pursuant to  the foregoing provisions, by the
Borrower and such other Persons) and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided, that no such assignment
to an Assignee (other than the Borrower (in connection with a Permitted Loan
Repurchase), any Lender or any Affiliate of the assigning Lender or of another
Lender or Affiliated Fund of the assigning Lender or of another Lender) shall be
in an aggregate principal amount of less than $5,000,000 with respect to
Revolving Credit 1 Commitments or Revolving Credit 2 Commitments or $1,000,000
with respect to Term Loan Commitments or Term Loans, unless otherwise agreed by
the Borrower and the Administrative Agent (provided, that for purposes of the
foregoing limitations only, any two or more funds that concurrently invest in
Loans and are managed by the same investment advisor, or investment advisors
that are Affiliates of one another, shall be treated as a single Assignee).  Any
such assignment need not be ratable as among the Facilities.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder (unless such Assignee is the Borrower) shall be a party hereto and,
to the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment and/or Loans as set forth
therein and (y) the Assignor thereunder shall, to the extent provided in such
 
158

--------------------------------------------------------------------------------


Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto).  Notwithstanding any provision of this Section 10.6(c), the
consent of the Borrower shall not be required for any assignment that occurs at
any time when any Event of Default shall have occurred and be
continuing.  Furthermore, to the extent necessary in order to achieve the
Commitments and Term B Loan Extensions of Credit on the Amended and Restated
Effective Date set forth on Annex B hereto in accordance with Section 5.4(a),
the Lenders under the Original Credit Agreement immediately prior to the Amended
and Restated Effective Date shall be deemed to have assigned their respective
Commitments and Term B Loan Extensions of Credit in existence immediately prior
to the Amended and Restated Effective Date to Lenders party to this Agreement
immediately after satisfaction of Section 5.4(a), and in each case the Borrower
consents to such assignments.
 
(d)           The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Acceptance delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this
Agreement.  Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide).  Any assignment or
transfer of all or part of a Loan evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Loan, accompanied by a duly executed Assignment and
Acceptance; thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated Assignee, and the old Notes shall be
returned by the Administrative Agent to the Borrower marked “canceled”.  The
Register shall be available for inspection by the Borrower or any Lender (with
respect to any entry relating to such Lender’s Loans) at any reasonable time and
from time to time upon reasonable prior notice.
 
(e)           Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
by the Assignee or the Assignor to the Administrative Agent of a registration
and processing fee of $3,500 (except that no such registration and processing
fee shall be payable in the case of an Assignee which is already a Lender or is
an Affiliate of the assigning Lender or of another Lender or an Affiliated Fund
of the assigning Lender or of another Lender or with respect to the initial
syndication of the Commitments), the Administrative Agent shall (i) promptly
accept such Assignment and Acceptance and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Borrower.  On or prior to
such effective date, the Borrower, at its own expense, upon request, shall
execute and deliver to the Administrative Agent (in exchange for the Revolving
Credit 1 Note, Revolving Credit 2 Note, Term B Note and/or New Term Note, as the
case may be, of the assigning Lender) a new Revolving Credit 1 Note, Revolving
Credit 2 Note, Term B Note and/or New Term Note, as the case may be, to such
Assignee or its registered assigns in an amount
 
159

--------------------------------------------------------------------------------


equal to the Revolving Credit 1 Commitment, Revolving Credit 2 Commitment, Term
B Loans and/or New Term Loan or New Term Loan Commitment, as the case may be,
assumed or acquired by it pursuant to such Assignment and Acceptance and, if the
Assignor has retained a Revolving Credit 1 Commitment, a Revolving Credit 2
Commitment, Term B Loans and/or New Term Loans or a New Term Loan Commitment, as
the case may be, upon request, a new Revolving Credit 1 Note, Revolving Credit 2
Note, Term B Note and/or New Term Note, as the case may be, to the Assignor or
its registered assigns in an amount equal to the Revolving Credit 1 Commitment,
Revolving Credit 2 Commitment, Term B Loans and/or New Term Loans or New Term
Loan Commitment, as the case may be, retained by it hereunder.  Such new Note or
Notes shall be in the form of the Note or Notes replaced thereby.
 
(f)           For the avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section concerning assignments of Loans
and Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.
 
(g)           Notwithstanding anything to the contrary contained herein, the
Borrower shall be permitted to acquire Loans (other than Swing Line Loans)
pursuant to a Permitted Loan Repurchase so long as any Loans so acquired are
cancelled and retired immediately upon the closing of such Permitted Loan
Repurchase.  For all purposes under this Agreement, upon the closing of a
Permitted Loan Repurchase, any Loans acquired by the Borrower pursuant to such
Permitted Loan Repurchase (i) shall be deemed not to be outstanding and to have
no principal amount and (ii) shall be deemed to be automatically cancelled and
retired without any further action by the Borrower, the Administrative Agent,
the Lenders or any other Person; provided, however, that the Borrower shall take
such actions and execute such documents and agreements as may be reasonably
requested by the Administrative Agent to further evidence such cancellation and
retirement.  Immediately upon the cancellation and retirement of any Revolving
Credit 1 Loans or Revolving Credit 2 Loans acquired by the Borrower from a
Revolving Credit Lender pursuant to a Permitted Loan Repurchase, the Revolving
Credit 1 Commitment or Revolving Credit 2 Commitment of such Lender (as
applicable) shall be reduced by an amount equal to (i) such Revolving Credit
Lender’s Revolving Credit 1 Commitment or Revolving Credit 2 Commitment (as
applicable), multiplied by (ii) the quotient obtained by dividing (A) the
principal amount of the Revolving Credit 1 Loans or Revolving Credit 2 Loans so
acquired by (B) the aggregate amount of all Revolving 1 Extensions of Credit or
Revolving 2 Extensions of Credit (as applicable) of such Lender immediately
prior to such Permitted Loan Repurchase.  For purposes of clarification,
Permitted Loan Repurchases shall not constitute payments (or prepayments) of
Loans for any purpose hereunder.
 
10.7             Adjustments; Set-off.
 
(a)           Except for Permitted Loan Repurchases and except to the extent
that this Agreement provides for payments to be allocated to a particular Lender
or to the Lenders holding particular Loans or under a particular Facility, if
any Lender (a “Benefited Lender”) shall at any time receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant
 
160

--------------------------------------------------------------------------------


to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s
Obligations, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
 
(b)           In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of an Event of Default each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower.  Each Lender agrees to notify promptly
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
10.8             Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9             Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.10           Integration.  Other than the promises, undertakings,
representations or warranties set forth in the Administrative Agent Fee Letter
and the Facility Fee Letter, this Agreement and the other Loan Documents
represent the agreement of the Borrower, the Agents, the Arrangers, the
Managers, the Managing Agents and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any Arranger, any Manager, any Managing Agent, any Agent or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
 
10.11           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE
 
161

--------------------------------------------------------------------------------


GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW RULES THEREOF OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
10.12           Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
 
(b)           to the extent permitted by applicable law, consents that any such
action or proceeding may be brought in such courts and waives any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 10.12 any special, punitive or consequential damages.
 
10.13           Certain Matters Affecting Lenders.
 
(a)           If (i) the Nevada Gaming Authorities shall determine that any
Lender does not meet suitability standards prescribed under the Nevada Gaming
Laws or (ii) any other gaming authority with jurisdiction over the gaming
business of the Borrower shall determine that any Lender does not meet its
suitability standards (in any such case, a “Former Lender”), the Administrative
Agent shall have the right (but not the duty) to designate bank(s) or other
financial institution(s) (in each case, a “Substitute Lender”) that agree to
become a Substitute Lender and to assume the rights and obligations of the
Former Lender, subject to receipt by the Administrative Agent of evidence that
such Substitute Lender (if not a Lender or an Affiliate of a Lender or an
Affiliated Fund of a Lender) is an Eligible Assignee.  The Substitute Lender
shall assume the rights and obligations of the Former Lender under this
Agreement.  The Borrower shall bear the reasonable costs and expenses of any
Lender required by the Nevada Gaming Authorities, or any other gaming authority
with jurisdiction over the gaming business of the Borrower, to file an
application for a finding of suitability in connection with the investigation of
an application by the Borrower for a license to operate a gaming
 
162

--------------------------------------------------------------------------------


establishment.  In the event a Former Lender is replaced by a Substitute Lender
in accordance with this Section 10.13(a), the Borrower and the Substitute Lender
shall pay to the Former Lender (or the Administrative Agent pursuant to Section
10.6) all amounts that would have been required to be paid pursuant to Section
2.25 had such Former Lender been replaced in accordance with such provisions.
 
(b)           Notwithstanding the provisions of subsection (a) of this Section
10.13, if any Lender becomes a Former Lender, and if the Administrative Agent
fails to find a Substitute Lender pursuant to subsection (a) of this Section
10.13 within any time period specified by the appropriate gaming authority for
the withdrawal of a Former Lender (the “Withdrawal Period”), the Borrower shall
immediately prepay in full the outstanding amount of all Revolving Extensions of
Credit, Term B Loan Extensions of Credit and New Term Loan Extensions of Credit
of such Former Lender, together with accrued interest thereon to the earlier of
(x) the date of payment or (y) the last day of the applicable Withdrawal Period
and any other amounts that would have been required to be paid to such Former
Lender pursuant to Section 2.25 had such Former Lender been replaced in
accordance with such provisions.
 
(c)           Upon the prepayment of all amounts owing to any Lender in
accordance with this Section 10.13, such replaced Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such Lender
to indemnification hereunder shall survive as to such Lender.
 
10.14              Acknowledgments.  The Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither any Arranger, any Agent, any Manager, any Managing Agent
nor any Lender has any fiduciary relationship with or duty to the Borrower, the
Completion Guarantor or any other Loan Party arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between the Arrangers, the Agents, the Managers, the Managing Agents and the
Lenders, on one hand, and the Borrower, the Completion Guarantor and any other
Loan Party, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents, the Managers, the Managing Agents and the Lenders or
among the Borrower, the Completion Guarantor, the other Loan Parties and the
Lenders.
 
10.15            Confidentiality.  Subject to Section 10.21, each of the
Arrangers, the Agents, the Managers, the Managing Agents and the Lenders agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement; provided, that nothing herein shall prevent any
Arranger, any Agent, any Manager, any Managing Agent or any Lender from
disclosing any such information (a) to any Arranger, any Agent, any Manager, any
Managing Agent, any other Lender or any affiliate of any thereof, (b) to any
Participant or Assignee (each, a “Transferee”) or prospective Transferee that
agrees to comply with the
 
163

--------------------------------------------------------------------------------


provisions of this Section 10.15, (c) to any of its or its Affiliates’
employees, directors, agents, auditors, regulators, attorneys, accountants and
other professional advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 10.15), (d) to any financial institution that is a direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.15), (e) upon the request or demand of any
Governmental Authority having jurisdiction over it or any of its affiliates, (f)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (g) if required to do
so in connection with any litigation or similar proceeding, (h) that has been
publicly disclosed other than in breach of this Section 10.15, (i) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (j) in connection with the exercise of any remedy
hereunder or under any other Loan Document.  In the event any confidential or
non-public information is disclosed pursuant to clauses (e), (f) or (g) above,
the applicable Arranger, Agent, Manager, Managing Agent or Lender, as the case
may be, shall give the Borrower notice thereof.
 
10.16            Release of Collateral and Guarantee
Obligations.  Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall (or shall direct the Collateral Agent or other applicable Person to,
in either case, without notice to or vote or consent of any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement) take
such actions as shall be required to release its security interest in any
Collateral being Disposed of in such Disposition, and to release any guarantee
obligations of any Person being Disposed of in such Disposition, to the extent
necessary to permit consummation of such Disposition in accordance with the Loan
Documents provided that the Borrower and, if applicable, the appropriate Loan
Party shall have delivered to the Administrative Agent, at least five Business
Days prior to the date of the proposed release (or such shorter period as agreed
to by the Administrative Agent), a written request for release identifying the
relevant Collateral being Disposed of in such Disposition and the terms of such
Disposition in reasonable detail, including the date thereof, the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower and, if applicable, the appropriate Loan Party stating that such
transaction is in compliance with this Agreement and the other Loan Documents
and that the proceeds of such Disposition will be applied in accordance with
this Agreement and the other Loan Documents.  In addition, to the extent any
such permitted Disposition includes a Disposition of Real Estate, the
definitions, exhibits and schedules to this Agreement and any other Loan
Document (including the Disbursement Agreement) related to descriptions of Real
Estate shall be deemed amended to the extent necessary to reflect such
Disposition.  At such time as the Loans, the Reimbursement Obligations and the
other Obligations (other than obligations under or in respect of Hedge
Agreements) shall have been paid in full in cash, the Commitments have
terminated and no Letters of Credit shall be outstanding which have not been
cash collateralized to the satisfaction of the Issuing Lender, the Collateral
shall be automatically released from the Liens created by the Security Documents
for the benefit of the Secured Parties and the obligations (other than those
expressly stated to
 
164

--------------------------------------------------------------------------------


survive such termination) of the Administrative Agent, the Collateral Agent and
each Loan Party under the Security Documents, in each case incurred in
connection with the Obligations hereunder, shall automatically terminate, all
without delivery of any instrument or performance of any act by any Person.
 
10.17            Accounting Terms and Changes.  Financial statements and other
information required to be delivered by the Borrower pursuant to Section 6.1
shall be prepared in accordance with GAAP as in effect at the time of such
preparation; provided that calculations in connection with the definitions,
covenants and other provisions of this Agreement shall continue to be calculated
and determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 4.1, unless otherwise
modified pursuant to this Section 10.17.  In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of definitions, covenants and other provisions of this
Agreement, then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s and the other Loan Parties’ financial
condition (including the requirements and restrictions associated with the
provisions of this Agreement applicable thereto) shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all definitions,
covenants and other provisions of this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required or permitted by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.
 
10.18             INTENTIONALLY OMITTED.
 
10.19             Construction.   Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
10.20             WAIVERS OF JURY TRIAL.  THE BORROWER, THE ARRANGERS, THE
AGENTS, THE MANAGERS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
10.21             Gaming Authorities.  The Arrangers, the Agents, the Managers,
the Managing Agents and each Lender agree to cooperate with the Nevada Gaming
Authorities in connection with the administration of their regulatory
jurisdiction over Wynn Resorts, the Borrower and the other Loan Parties,
including, without limitation, to the extent not inconsistent
 
165

--------------------------------------------------------------------------------


with the internal policies of such Lender, Arranger, Agent, Managing Agent or
Manager and any applicable legal or regulatory restrictions, the provision of
such documents or other information as may be requested by any such Nevada
Gaming Authorities relating to the Arrangers, the Agents, the Managers, the
Managing Agents, any of the Lenders, Wynn Resorts or the Borrower or any other
Loan Party, or the Loan Documents.  Notwithstanding any other provision of this
Agreement, the Borrower expressly authorizes, and will cause each other Loan
Party to authorize, each Agent, Manager, Managing Agent, Arranger and Lender to
cooperate with the Nevada Gaming Authorities as described above.
 
10.22             Release of Golf Course Collateral.  Upon the request of the
Borrower made at such time as the conditions set forth in clauses (i) through
(iv) of the proviso contained in clause (k) of Section 7.5 are satisfied and so
long as not prohibited by the Financing Agreements, the Administrative Agent
shall (or shall direct the Collateral Agent or other applicable Person to, in
either case, without notice to or vote or consent of any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement) take
such actions as shall be required to release its security interest in any Golf
Course Collateral, and to release any guarantee obligations of Wynn Golf.  In
connection therewith, the Administrative Agent shall (or shall direct the
Collateral Agent or other applicable Person to) execute and deliver to the
applicable Loan Parties such documents and instruments, including UCC-3
termination statements, deeds of reconveyance and certificates of Capital Stock,
all as may be reasonably requested by the Loan Parties to release the Liens
granted for the benefit of the Secured Parties in the Golf Course Collateral and
to effectuate the release of Wynn Golf's guarantee of the Obligations.  After
the consummation of the actions set forth in this Section 10.22, Wynn Golf shall
no longer be deemed a “Loan Party” for purposes of this Agreement or the other
Loan Documents.  As soon as is reasonably practicable after the release of the
Golf Course Collateral in accordance with this Section 10.22, the Borrower shall
(or shall cause the applicable Loan Parties to) Dispose of the Golf Course
Collateral and/or distribute the Capital Stock of Wynn Golf to any Person other
than Wynn Resorts Holdings or any other Loan Party (unless, in the case of Wynn
Resorts Holdings or another Loan Party, such Person is acting as an intermediary
for purposes of distributing the Capital Stock of Wynn Golf as otherwise so
required).
 
10.23             Binding Effect; Amendment and Restatement.
 
(a)           This Agreement shall become effective when it shall have been
executed by each of the parties hereto and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto.
 
(b)           On the Amended and Restated Effective Date, the Original Credit
Agreement shall be amended and restated in its entirety by this Agreement and
the Original Credit Agreement shall thereafter be of no further force and effect
except to evidence the incurrence by the Borrowers of the “Obligations” under
and as defined in the Original Credit Agreement (whether or not such
“Obligations” are contingent as of the Amended and Restated Effective
Date).  This Agreement is not in any way intended to constitute a novation of
the obligations and liabilities existing under the Original Credit Agreement or
evidence payment of all or any portion of such obligations and liabilities.
 
166

--------------------------------------------------------------------------------


(c)           Notwithstanding the foregoing or anything else contained in this
Agreement or the other Loan Documents, to the extent any Default or Event of
Default existed under the Original Credit Agreement (including any Potential
Event of Default (as defined in the Disbursement Agreement) or Disbursement
Agreement Event of Default under the Disbursement Agreement) immediately prior
to the Amended and Restated Effective Date, whether as a result of the
representations and warranties made by the Borrower and the other Loan Parties
under the Original Credit Agreement or the other Loan Documents (including the
Disbursement Agreement) prior to the Amended and Restated Effective Date or any
action or omission performed or required to be performed pursuant to the
Original Credit Agreement or the other Loan Documents (including the
Disbursement Agreement) prior to the Amended and Restated Effective Date
(including any failure, prior to the Amended and Restated Effective Date, to
comply with the covenants contained in the Original Credit Agreement or the
other Loan Documents (including the Disbursement Agreement)), such Defaults
and/or Events of Default (including any Potential Event of Default (as defined
in the Disbursement Agreement) or Disbursement Agreement Event of Default under
the Disbursement Agreement) are hereby permanently waived for all purposes under
the Credit Agreement, the Disbursement Agreement and any other Loan Document (it
being understood that the foregoing shall not relieve the Borrower, the other
Loan Parties or such other Persons from complying with their respective
obligations under the Loan Documents from and after the Amended and Restated
Effective Date, including with respect to matters that were waived pursuant to
this clause (c) but otherwise create Defaults or Events of Defaults under the
provisions of the Loan Documents after the Amended and Restated Effective Date).
 
(d)           On and after the Amended and Restated Effective Date, (i) all
references to the Original Credit Agreement in the Loan Documents (other than
this Agreement) shall be deemed to refer to the Original Credit Agreement, as
amended and restated hereby, (ii) all references to any section (or subsection)
of the Original Credit Agreement in any Loan Document (but not herein) shall be
amended to become, mutatis mutandis, references to the corresponding provisions
of this Agreement and (iii) except as the context otherwise provides, on or
after the Amended and Restated Effective Date, all references to this Agreement
herein (including for purposes of indemnification and reimbursement of fees)
shall be deemed to be reference to the Original Credit Agreement as amended and
restated hereby.
 
This amendment and restatement is limited as written and is not a consent to any
other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loans Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.
 
10.24              Transfer of Golf Course Land to the Borrower.  In the event
Wynn Golf Disposes of a portion or portions of the Golf Course Land to the
Borrower in accordance with Section 7.5(o), such transferred land shall
thereafter no longer be deemed “Golf Course Land” and, in furtherance thereof,
and subject to the Borrower taking all actions required pursuant to Section 6.10
with respect to such transferred land upon the consummation of such Disposition,
(x) the Golf Course Lease shall be amended to exclude any such transferred land
and (y) each of the Borrower Mortgage and the Wynn Golf Mortgage shall be
amended to reflect such transfer (subject in the case of the amendments
described in this clause (y) to the Administrative Agent
 
167

--------------------------------------------------------------------------------


receiving appropriate endorsements or supplements, or a commitment to issue such
endorsements or supplements, in either case in form and substance reasonably
satisfactory to the Administrative Agent, ensuring the Lenders that such
amendments do not adversely affect the Lenders’ title and extended coverage
insurance contained in the Title Policy in any material respect), in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.  Additionally, Section 7.28 shall not apply to any such
Disposition.  The Administrative Agent and/or the Collateral Agent shall be
authorized to execute any documentation necessary or appropriate to effectuate
the foregoing (including, without limitation, amendments to the Loan Documents
to reflect the above described amendments of the Mortgages) without further
consent or action by the Lenders.
 
10.25             Third Party Beneficiaries.  Subject to the following sentence,
this Agreement is entered into for the benefit of the parties hereto only and no
other party shall be entitled to enforce any provision hereof or otherwise be a
third party beneficiary hereunder.  Notwithstanding the foregoing, the
Collateral Agent, the Disbursement Agent and the Securities Intermediary shall
be deemed third party beneficiaries under Section 9 and 10.5 only and shall be
entitled to enforce such provisions to the extent applicable to such Persons.
 
10.26             Patriot Act.  The Borrower shall, following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
168

--------------------------------------------------------------------------------


Annex A
PRICING GRID FOR REVOLVING CREDIT 1 LOANS
 AND REVOLVING 1 COMMITMENT FEES


Consolidated Leverage Ratio
 
Applicable Margin
for Eurodollar Loans
 
 
Applicable Margin for Base
Rate Loans
 
Revolving
Commitment
Fee Rate
x > 5.0:1
1.75%
0.75%
0.50%
4.5:1 < x < 5.0:1
1.625%
0.625%
0.375%
4.0:1 < x < 4.5:1
1.50%
0.50%
0.375%
3.5:1 < x < 4.0:1
1.25%
0.25%
0.25%
x < 3.5:1
1.00%
0.00%
0.25%



Changes in the Applicable Margin with respect to Revolving Credit 1 Loans or in
the Revolving 1 Commitment Fee Rate resulting from changes in the Consolidated
Leverage Ratio shall become effective on the first date (each such date, an
“Adjustment Date”) on which financial statements are delivered to the Lenders
pursuant to Section 6.1 with respect to each Quarterly Date beginning with the
Initial Phase II Calculation Date and in any event not later than the 45th day
after the end of each of the first three quarterly periods of each Fiscal Year
or the 90th day after the end of each Fiscal Year, as the case may be, and shall
remain in effect until the next change to be effected pursuant to this
paragraph.  If any financial statements referred to above are not delivered
within the time periods specified above, then, until such financial statements
are delivered, the Consolidated Leverage Ratio as at the end of the fiscal
period that would have been covered thereby shall for the purposes of this
definition be deemed to be greater than 5.0:1.  In addition, at all times while
an Event of Default shall have occurred and be continuing, the Consolidated
Leverage Ratio shall for the purposes of this definition be deemed to be greater
than 5.0:1.  Each determination of the Consolidated Leverage Ratio pursuant to
this definition shall be made with respect to the period of four full
consecutive fiscal quarters of the Borrower ending at the end of the period
covered by the relevant financial statements and shall be calculated in
accordance with Section 1.3(b) of the Credit Agreement.
 
 
 
 
 
Annex A